Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

dated as of April 23, 2013,

among

MERGE HEALTHCARE INCORPORATED,

as Borrower,

and

THE SUBSIDIARY GUARANTORS PARTY HERETO,

as Subsidiary Guarantors,

THE LENDERS PARTY HERETO

and

JEFFERIES FINANCE LLC,

as Lead Arranger and Book Runner,

and

BANK OF AMERICA, N.A.,

as Documentation Agent

and

JEFFERIES FINANCE LLC,

as Administrative Agent and Collateral Agent

and

BANK OF AMERICA, N.A.,

as Issuing Bank and Swingline Lender

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page     ARTICLE I      DEFINITIONS    Section 1.01   Defined Terms   
  2    Section 1.02   Classification of Loans and Borrowings      42    Section
1.03   Terms Generally      42    Section 1.04   Accounting Terms; GAAP      43
   Section 1.05   Resolution of Drafting Ambiguities      43      ARTICLE II   
  THE CREDITS    Section 2.01   Commitments      43    Section 2.02   Loans     
43    Section 2.03   Borrowing Procedure      45    Section 2.04   Evidence of
Debt; Repayment of Loans      45    Section 2.05   Fees      46    Section 2.06
  Interest on Loans      47    Section 2.07   Termination and Reduction of
Commitments      48    Section 2.08   Interest Elections      48    Section 2.09
  Amortization of Term Borrowings      49    Section 2.10   Optional and
Mandatory Prepayments of Loans      50    Section 2.11   Alternate Rate of
Interest      54    Section 2.12   Increased Costs; Change in Legality      54
   Section 2.13   Breakage Payments      56    Section 2.14   Payments
Generally; Pro Rata Treatment; Sharing of Setoffs      56    Section 2.15  
Taxes      58    Section 2.16   Mitigation Obligations; Replacement of Lenders.
     60    Section 2.17   Swingline Loans      63    Section 2.18   Letters of
Credit      65    Section 2.19   Increases of the Commitments      70    Section
2.20   Extension Offers      73      ARTICLE III      REPRESENTATIONS AND
WARRANTIES    Section 3.01   Organization; Powers      74    Section 3.02  
Authorization; Enforceability      74    Section 3.03   No Conflicts      74   
Section 3.04   Financial Statements; Projections      74    Section 3.05  
Properties      75    Section 3.06   Intellectual Property      76    Section
3.07   Equity Interests and Subsidiaries      76    Section 3.08   Litigation;
Compliance with Legal Requirements      77    Section 3.09   [Reserved]      77
   Section 3.10   Federal Reserve Regulations      77    Section 3.11  
Investment Company Act      77   

 

i



--------------------------------------------------------------------------------

Section 3.12   Use of Proceeds      77    Section 3.13   Taxes      77   
Section 3.14   No Material Misstatements      78    Section 3.15   Labor Matters
     78    Section 3.16   Solvency      78    Section 3.17   Employee Benefit
Plans      78    Section 3.18   Environmental Matters      79    Section 3.19  
Insurance      80    Section 3.20   Security Documents      80    Section 3.21  
Anti-Terrorism Law; Foreign Corrupt Practices Act      81      ARTICLE IV     
CONDITIONS TO CREDIT EXTENSIONS    Section 4.01   Conditions to Initial Credit
Extension      82    Section 4.02   Conditions to All Credit Extensions      85
     ARTICLE V      AFFIRMATIVE COVENANTS    Section 5.01   Financial
Statements, Reports, etc      86    Section 5.02   Litigation and Other Notices
     88    Section 5.03   Existence; Businesses and Properties      88   
Section 5.04   Insurance      89    Section 5.05   Obligations and Taxes      90
   Section 5.06   Employee Benefits      90    Section 5.07   Maintaining
Records; Access to Properties and Inspections; Annual Meetings      91   
Section 5.08   Use of Proceeds      91    Section 5.09   Compliance with
Environmental Laws; Environmental Reports      91    Section 5.10   Interest
Rate Protection      92    Section 5.11   Additional Collateral; Additional
Guarantors      92    Section 5.12   Security Interests; Further Assurances     
94    Section 5.13   Information Regarding Collateral      94    Section 5.14  
Maintenance of Ratings      95    Section 5.15   Post-Closing Obligations     
95      ARTICLE VI      NEGATIVE COVENANTS    Section 6.01   Indebtedness     
95    Section 6.02   Liens      97    Section 6.03   Sale and Leaseback
Transactions      100    Section 6.04   Investment, Loans and Advances      100
   Section 6.05   Mergers and Consolidations      102    Section 6.06   Asset
Sales      103    Section 6.07   Acquisitions      104    Section 6.08  
Dividends      105    Section 6.09   Transactions with Affiliates      106   
Section 6.10   Financial Covenant      107    Section 6.11     Capital
Expenditures      107   

 

ii



--------------------------------------------------------------------------------

Section 6.12   Prepayments of Other Indebtedness; Modifications of
Organizational Documents and Other Documents, etc      108    Section 6.13  
Limitation on Certain Restrictions on Subsidiaries      108    Section 6.14  
Limitation on Issuance of Capital Stock      109    Section 6.15   Business     
110    Section 6.16   Limitation on Accounting Changes      110    Section 6.17
  Fiscal Year      110    Section 6.18   No Further Negative Pledge      110   
Section 6.19   Anti-Terrorism Law; Anti-Money Laundering      110    Section
6.20   Embargoed Person      111      ARTICLE VII      GUARANTEE    Section 7.01
  The Guarantee      111    Section 7.02   Obligations Unconditional      111   
Section 7.03   Reinstatement      112    Section 7.04   Subrogation;
Subordination      113    Section 7.05   Remedies      113    Section 7.06  
Instrument for the Payment of Money      113    Section 7.07   Continuing
Guarantee      113    Section 7.08   General Limitation on Guarantee Obligations
     113    Section 7.09   Release of Guarantors      113    Section 7.10  
Right of Contribution      114    Section 7.11   Keepwell      114      ARTICLE
VIII      EVENTS OF DEFAULT    Section 8.01   Events of Default      114   
Section 8.02   Rescission      117    Section 8.03   Equity Cure      117   
Section 8.04   Application of Proceeds      118      ARTICLE IX      THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT    Section 9.01   Appointment     
119    Section 9.02   Agent in Its Individual Capacity      120    Section 9.03
  Exculpatory Provisions      120    Section 9.04   Reliance by Agent      121
   Section 9.05   Delegation of Duties      121    Section 9.06   Successor
Agent      121    Section 9.07   Non-Reliance on Agent and Other Lenders     
122    Section 9.08   Name Agents      122    Section 9.09   Indemnification   
  122    Section 9.10   Withholding Taxes      123    Section 9.11   Lender’s
Representations, Warranties and Acknowledgements      123    Section 9.12  
Collateral Documents and Guarantee      123    Section 9.13     Administrative
Agent May File Bankruptcy Disclosure and Proofs of Claim      125   

 

iii



--------------------------------------------------------------------------------

   ARTICLE X       MISCELLANEOUS    Section 10.01    Notices      126    Section
10.02    Waivers; Amendment      128    Section 10.03    Expenses; Indemnity;
Damage Waiver      130    Section 10.04    Successors and Assigns      132   
Section 10.05    Survival of Agreement      137    Section 10.06   
Counterparts; Integration; Effectiveness      137    Section 10.07   
Severability      137    Section 10.08    Right of Setoff; Marshalling; Payments
Set Aside      137    Section 10.09    Governing Law; Jurisdiction; Consent to
Service of Process      138    Section 10.10    Waiver of Jury Trial      139   
Section 10.11    Headings      139    Section 10.12    Confidentiality      139
   Section 10.13    Interest Rate Limitation      140    Section 10.14   
Assignment and Assumption      140    Section 10.15    Obligations Absolute     
140    Section 10.16    Waiver of Defenses; Absence of Fiduciary Duties      141
   Section 10.17    USA Patriot Act      141   

ANNEXES

 

Annex I    Commitments   

Annex II              

   Notice Information   

SCHEDULES

 

Schedule 1.01(a)    Excluded Attributable Indebtedness

Schedule 1.01(b)

   Closing Date Immaterial Subsidiaries

Schedule 1.01(c)

   Subsidiary Guarantors

Schedule 3.19

   Insurance

Schedule 5.11(c)

   Dissolving Immaterial Subsidiaries

Schedule 5.15

   Post-Closing Obligations

Schedule 6.01(b)

   Existing Indebtedness

Schedule 6.02(c)

   Existing Liens

Schedule 6.04(b)

   Existing Investments Schedule 6.09    Transactions with Affiliates

EXHIBITS

 

Exhibit A    Form of Assignment and Assumption Exhibit B    Form of Borrowing
Request Exhibit C    Form of Compliance Certificate Exhibit D    Form of
Intercompany Note Exhibit E    Form of Interest Election Request Exhibit F   
[Reserved] Exhibit G    [Reserved] Exhibit H    Form of LC Request
Exhibit I-1                Form of Term Note Exhibit I-2    Form of Revolving
Note

 

iv



--------------------------------------------------------------------------------

Exhibit I-3    Form of Swingline Note Exhibit J-1    Form of Perfection
Certificate Exhibit J-2    Form of Perfection Certificate Supplement Exhibit K
   Form of Security Agreement Exhibit L-1    Form of Non-Bank Certificate (For
Foreign Lenders That Are Not Partnerships    for U.S. Federal Income Tax
Purposes) Exhibit L-2    Form of Non-Bank Certificate (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes) Exhibit L-3    Form of
Non-Bank Certificate (For Foreign Participants That Are Not Partnerships For
U.S. Federal Income Tax Purposes) Exhibit L-4    Form of Non-Bank Certificate
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes) Exhibit M    Form of Solvency Certificate

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”), dated as of April 23, 2013, is made
among MERGE HEALTHCARE INCORPORATED, a Delaware corporation (“Borrower”), the
Subsidiary Guarantors (such term and each other capitalized term used but not
otherwise defined in any other Article hereof having the meaning given to it in
Article I), the Lenders, JEFFERIES FINANCE LLC, as lead arranger (in such
capacity, the “Arranger”), Bank of America, N.A., as documentation agent (in
such capacity, the “Documentation Agent”), BANK OF AMERICA, N.A., as swingline
lender (in such capacity, the “Swingline Lender”), BANK OF AMERICA, N.A., as
issuing bank (in such capacity, the “Issuing Bank”), and JEFFERIES FINANCE LLC,
as administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders and as collateral agent (in such capacity, the “Collateral Agent”) for
the Secured Parties and the Issuing Bank.

WITNESSETH:

WHEREAS, on April 2, 2013, Borrower commenced a tender offer and consent
solicitation (the “Tender Offer”) with respect to Borrower’s existing 11.75%
Senior Secured Notes due 2015 (the “Existing Notes”) issued under that certain
Indenture (as amended, supplemented or otherwise modified prior to the date
hereof, the “Existing Notes Indenture”), dated as of April 28, 2010, among
Borrower, certain Subsidiaries party thereto as “Guarantors” and The Bank of New
York Mellon Trust Company, N.A., as trustee and collateral agent thereunder (in
such capacity, the “Existing Notes Trustee”);

WHEREAS, on or after the Closing Date, pursuant to and in connection with the
Tender Offer, (a) Borrower intends to repurchase the approximately $250,386,000
aggregate principal amount of its Existing Notes for which valid tenders have
been received (the “Tendered Notes”) and (b) the Fourth Supplemental Indenture
(the “Existing Notes Supplemental Indenture”), dated as of April 16, 2013, among
Borrower, the Subsidiaries party thereto and the Existing Trustee shall become
operative;

WHEREAS, on the Closing Date, Borrower intends to deliver an irrevocable notice
of redemption (the “Notice of Redemption”) with respect to the approximately
$1,614,000 aggregate principal amount of its Existing Notes for which valid
tenders have not been received (the “Non-Tendered Notes”), which Non-Tendered
Notes, together with the Tendered Notes to be repurchased on the Closing Date,
represent all outstanding Existing Notes as of the date hereof;

WHEREAS, Borrower has requested the Lenders to extend credit in the form of
(a) Term Loans on the Closing Date, in an aggregate principal amount not in
excess of $255,000,000 and (b) Revolving Loans at any time and from time to time
prior to the Revolving Maturity Date, in an aggregate principal amount at any
time outstanding not in excess of $20,000,000;

WHEREAS, Borrower has requested the Swingline Lender to make Swingline Loans, at
any time and from time to time prior to the Revolving Maturity Date, in an
aggregate principal amount at any time outstanding not in excess of $5,000,000;

WHEREAS, Borrower has requested the Issuing Banks to issue letters of credit, in
an aggregate face amount at any time outstanding not in excess of $5,000,000;
and

WHEREAS, the proceeds of the Loans are to be used in accordance with
Section 3.12;

NOW, THEREFORE, the Lenders are willing to extend such credit to Borrower and
the Issuing Banks are willing to issue letters of credit for the account of
Borrower on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan or ABR Revolving Loan.

“ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the Alternate Base Rate in accordance with the provisions of
Article II.

“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition by Borrower or any of its Subsidiaries, whether paid in
cash or by exchange of properties, securities or other assets and whether
payable at or prior to the consummation of such Permitted Acquisition or
deferred for payment at any future time, whether or not any such future payment
is subject to the occurrence of any contingency, and includes any and all
payments representing the purchase price and any assumptions or repayments of
Indebtedness (or any indebtedness that remains outstanding) and/or Contingent
Obligations, “earn-outs” and other agreements to make any payment the amount of
which is, or the terms of payment of which are, in any respect subject to or
contingent upon the revenues, income, cash flow or profits (or the like) of any
Person or business; provided that any such future payment that is subject to a
contingency shall be considered Acquisition Consideration only to the extent of
the reserve, if any, required under GAAP, as determined at the time of the
consummation of such Permitted Acquisition to be established in respect thereof
by Borrower or any of its Subsidiaries; provided, further, that Acquisition
Consideration shall not include (a) any consideration or payment paid by any
Company (i) with the Net Cash Proceeds of issuances of Qualified Capital Stock
of Borrower to its shareholders and/or (ii) in the form of Qualified Capital
Stock of Borrower and (b) cash and Cash Equivalents acquired by the Companies as
part of the applicable Permitted Acquisition.

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, a rate per annum (rounded upward, if necessary, to the next
1/100th of 1%) equal to the greater of (a) (i) the rate per annum determined by
the Administrative Agent to be equal to the LIBO Rate for such Eurodollar
Borrowing in effect for such Interest Period divided by (ii) 1 minus the
Statutory Reserves (if any) for such Eurodollar Borrowing for such Interest
Period and (b) 1.25.%.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other Person appointed as the successor
administrative agent pursuant to Article X.

“Administrative Agent Fee” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Agency Fee Letter” shall mean that certain Fee Letter dated as
of the date hereof by and among Borrower and Jefferies Finance LLC.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form supplied from time to time by the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Advisors” shall mean legal counsel (including local, foreign and in-house
counsel), auditors, accountants, consultants, appraisers, engineers or other
advisors.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified;
provided, however, that, (a) for purposes of Section 6.09, the term “Affiliate”
shall also include any Person that directly or indirectly owns more than 10% of
any class of Equity Interests of the Person specified, (b) neither any Lender
nor any Agent (nor any of their Affiliates) shall be deemed to be an Affiliate
of Borrower or any of its Subsidiaries solely by virtue of its capacity as a
Lender or Agent hereunder and (c) for purposes of this Agreement, Jefferies LLC
and its Affiliates shall be deemed to be “Affiliates” of Jefferies Finance LLC.

“Agents” shall mean the Administrative Agent and the Collateral Agent; and
“Agent” shall mean any of them as the context requires.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the next 1/100th of 1%) equal to the greatest of (a) the Base
Rate in effect on such day, (b) 2.25%, (c) the Federal Funds Effective Rate in
effect on such day plus 0.50% and (d) the Adjusted LIBO Rate for a Eurodollar
Loan with a one-month Interest Period (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%. If the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate or the
Adjusted LIBO Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (c) or (d), as applicable, of the preceding sentence
until the circumstances giving rise to such inability no longer exist. Any
change in the Alternate Base Rate due to a change in the Base Rate, the Federal
Funds Effective Rate or the then applicable or the Adjusted LIBO Rate shall be
effective on the effective date of such change in the Base Rate, the Federal
Funds Effective Rate or the then applicable Adjusted LIBO Rate, respectively.

“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.21(a).

“Applicable Margin” shall mean, for any day, with respect to any Revolving Loan
or Term Loan, as the case may be, 3.75% per annum with respect to ABR Loans and
4.75% per annum with respect to Eurodollar Loans.

“Approved Electronic Communications” shall mean any notice, demand,
communication, information, document or other material that any Loan Party
provides to the Administrative Agent pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Agents or the
Lenders by means of electronic communications pursuant to Section 10.01(b).

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Arranger” shall have the meaning assigned to such term in the preamble hereto.

“Asset Sale” shall mean (a) any conveyance, sale, transfer or other disposition
(including by way of merger or consolidation and including any Sale and
Leaseback Transaction) of any property excluding (i) sales of inventory and
dispositions of cash and Cash Equivalents, in each case, in the ordinary course
of business, (ii) sales and dispositions of obsolete or worn out property and
(iii) sales and dispositions

 

3



--------------------------------------------------------------------------------

otherwise permitted under Section 6.06 (other than Section 6.06(b), (g) or (q))
by Borrower or any of its Subsidiaries and (b) any issuance or sale of any
Equity Interest of any Subsidiary of Borrower, in each case, to any Person other
than (i) Borrower, (ii) any Subsidiary Guarantor or (iii) other than for
purposes of Section 6.06, any other Subsidiary, and in any event excluding
Casualty Events and equity issuances by Borrower.

“Asset Sale Threshold” shall have the meaning assigned to such term in
Section 2.10(c)(i).

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee, substantially in the form of Exhibit A, or
such other form as shall be approved by the Administrative Agent (including
electronic documentation generated by ClearPar, Markitclear or other electronic
platform). To the extent approved by the Administrative Agent, an Assignment and
Assumption may be electronically executed and delivered via an electronic
settlement system acceptable to the Administrative Agent.

“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at a rate equivalent to Borrower’s then-current weighted average
cost of funds for borrowed money as at the time of determination, compounded on
a semi-annual basis) of the total obligations of the lessee for rental payments
(and/or substantially similar payments) during the remaining term of the lease
included in any such Sale and Leaseback Transaction; provided that Attributable
Indebtedness in respect of the Sale and Leaseback Transaction set forth on
Schedule 1.01(a) hereto shall be excluded.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended from
time to time.

“Base Rate” shall mean, for any day, the prime rate published in The Wall Street
Journal for such day; provided that if The Wall Street Journal ceases to publish
for any reason such rate of interest, “Base Rate” shall mean the prime lending
rate as set forth on the Bloomberg page PRIMBB Index (or successor page) for
such day (or such other service as determined by the Administrative Agent from
time to time for purposes of providing quotations of prime lending interest
rates); each change in the Base Rate shall be effective on the date such change
is effective. The prime rate is not necessarily the lowest rate charged by any
financial institution to its customers.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” shall mean, with respect to any Person, (a) in the case of
any corporation, the board of directors of such Person, (b) in the case of any
limited liability company, the board of managers or board of directors, as
applicable, of such Person, or if such limited liability company does not have a
board of managers or board of directors, the functional equivalent of the
foregoing, (c) in the case of any partnership, the board of directors or board
of managers, as applicable, of the general partner of such Person and (d) in any
other case, the functional equivalent of the foregoing.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

“Borrower Materials” shall have the meaning assigned to such term in
Section 5.01.

“Borrowing” shall mean (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

4



--------------------------------------------------------------------------------

“Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B, or such other
form as shall be approved by the Administrative Agent.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City or Chicago, Illinois are authorized or required by
law or other governmental action to close; provided, however, that when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

“Capital Expenditures” shall mean, for any period, without duplication, (a) all
expenditures made directly or indirectly by Borrower and its Subsidiaries during
such period that should be capitalized under GAAP for property, plant and
equipment and other fixed assets, including, without limitation, capitalized
software development costs, but in each case excluding purchase price payments
with respect to any Permitted Acquisition, minus (b) Net Cash Proceeds of Asset
Sales received which (i) Borrower or a Subsidiary is permitted to reinvest
pursuant to the terms of this Agreement and (ii) are included in amounts
capitalized above, minus (c) proceeds of insurance policies and condemnation
awards or similar awards (or payments in lieu thereof) or damage recovery
proceeds or other settlements related to a Casualty Event received which
(i) Borrower or a Subsidiary is permitted to reinvest pursuant to the terms of
this Agreement and (ii) are included in amounts capitalized above, minus (d) to
the extent included in amounts capitalized above, expenditures to the extent
financed with (i) cash indemnity payments or third party reimbursements received
during such period or (ii) trade-ins of property, plant and equipment disposed
of in a manner permitted by this Agreement, minus (e) to the extent included in
expenditures, non-cash adjustments representing asset write-ups due to the
application of recapitalization accounting or purchase accounting.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP (as in effect on the date
hereof), and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP (as in effect on the date hereof).

“Capital Requirements” shall mean, as to any Person, any matter, directly or
indirectly, (a) regarding capital adequacy, capital ratios, capital
requirements, the calculation of such Person’s capital or similar matters, or
(b) affecting the amount of capital required to be obtained or maintained by
such Person or any Person controlling such Person (including any direct or
indirect holding company), or the manner in which such Person or any Person
controlling such Person (including any direct or indirect holding company),
allocates capital to any of its contingent liabilities (including letters of
credit), advances, acceptances, commitments, assets or liabilities.

“Cash Collateralized” shall mean, with respect to any Letter of Credit, as of
any date, that Borrower shall have deposited with the Collateral Agent for the
benefit of the Revolving Lenders, an amount in cash equal to 103% of the LC
Exposure as of such date plus any accrued and unpaid interest thereon. “Cash
Collateralize” shall have the correlative meaning.

“Cash Equivalents” shall mean, as of any date of termination and as to any
Person, any of the following (a) marketable securities issued, or directly,
unconditionally and fully guaranteed or insured, by the United States or any
political subdivision, agency or instrumentality thereof (provided that the full
faith and credit of the United States is pledged in support thereof) having
maturities of not more than one year from the date of acquisition by such
Person, (b) marketable securities issued, or directly,

 

5



--------------------------------------------------------------------------------

unconditionally and fully guaranteed or insured, by any state of the United
States or any political subdivision of any such state or any public
instrumentality thereof (provided that the full faith and credit of such state
is pledged in support thereof) having maturities of not more than one year from
the date of acquisition by such Person, (c) time deposits and certificates of
deposit of any Lender or any commercial bank having, or which is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States, any state thereof or the District of Columbia having, capital and
surplus aggregating in excess of $500,000,000 and a rating of “A” (or such other
similar equivalent rating) or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act) with maturities of not more than one year from the date of acquisition by
such Person, (d) repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (a) above entered into
with any Person meeting the qualifications specified in clause (c) above, which
repurchase obligations are secured by a valid perfected security interest in the
underlying securities, (e) commercial paper issued by any Person incorporated in
the United States rated at least A-1 or the equivalent thereof by S&P or at
least P-1 or the equivalent thereof by Moody’s, and in each case maturing not
more than one year after the date of acquisition by such Person, (f) investments
in money market funds that invest substantially all of such funds’ assets in the
Cash Equivalents described in clauses (a) through (e) above, (g) demand deposit
accounts maintained in the ordinary course of business; and (h) in the case of
any Foreign Subsidiary, (i) investments of the type and (to the extent
applicable) maturity described in clauses (a) through (g) above of (or
maintained with) a comparable foreign obligor, which investments or obligors (or
the parent thereof) have ratings described in clause (c) or (e) above, if
applicable, or equivalent ratings from comparable foreign rating agencies or
(ii) investments of the type and maturity (to the extent applicable) described
in clauses (a) through (g) above of (or maintained with) a foreign obligors (or
the parent thereof), which investments or obligors (or the parents thereof) are
not rated as provided in such clauses or in subclause (i) of this clause (h) but
which are, in the reasonable judgment of Borrower, comparable in investment
quality to such investments and obligors (or the parents of such obligors).

“Cash Interest Expense” shall mean, for any period, Consolidated Interest
Expense for such period, less the sum of (a) interest on any debt paid by the
increase in the principal amount of such debt including by issuance of
additional debt of such kind, (b) items described in clause (c) or, other than
to the extent paid in cash, clause (g) of the definition of “Consolidated
Interest Expense” and (c) cash interest income received by Borrower and its
Subsidiaries for such period.

“Cash Offset Amount” shall mean, at any time, the lesser of (a) the aggregate
amount of Unrestricted Cash at such time and (b) $15,000,000; provided that if
Borrower elects, by written notice to the Administrative Agent in accordance
with the requirements of Section 8.03, to increase Consolidated EBITDA by adding
an amount equal to the Cure Amount received by it to Consolidated EBITDA for the
Test Period ending on the last day of the Cure Quarter to which such Cure Amount
relates and to each subsequent Test Period which includes such Cure Quarter in
connection with any determination of compliance with the Financial Covenant,
then for purposes of calculating the Cash Offset Amount in connection with any
such determination of the Total Leverage Ratio for any Test Period that includes
a Cure Quarter, the amount of such Cure Amount shall be subtracted from
Unrestricted Cash in the determination of the Cash Offset Amount relating to
such Cure Quarter and for such Test Period.

“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of Borrower or any of
its Subsidiaries. “Casualty Event” shall include but not be limited to any
taking of all or any part of any Real Property of any Person or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Legal Requirement, or by reason of the temporary requisition of the use or
occupancy of all or any part of any Real Property of any Person or any part
thereof by any Governmental Authority, civil or military, or any settlement in
lieu thereof.

 

6



--------------------------------------------------------------------------------

“Casualty Event Excess Net Cash Proceeds” shall have the meaning assigned to
such term in Section 2.10(e)(i).

“Casualty Event Threshold” shall have the meaning assigned to such term in
Section 2.10(e)(i).

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq., and all
implementing regulations.

“CFC” shall have the meaning assigned to such term in Section 5.11(b).

A “Change in Control” shall be deemed to have occurred if:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), other than the Permitted Holders, is or becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that for purposes of this clause such person or group shall be deemed to
have “beneficial ownership” of all securities that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of Voting Stock of Borrower
representing more than 35% of the voting power of the total outstanding Voting
Stock of Borrower; or

(b) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors of Borrower (together with any
new directors whose election to such Board of Directors or whose nomination for
election was approved by a vote of a majority of (x) the Permitted Holders or
(y) the members of the Board of Directors of Borrower, which members comprising
such majority are then still in office and were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of Borrower.

For purposes of this definition, a Person shall not be deemed to have beneficial
ownership of Equity Interests subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation, policy, or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Charges” shall have the meaning assigned to such term in Section 10.13.

“Claim” shall have the meaning assigned to such term in Section 10.03(b).

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans and, when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Commitment,

 

7



--------------------------------------------------------------------------------

Term Loan Commitment or Swingline Commitment, in each case, under this Agreement
as originally in effect or pursuant to Section 2.19 or Section 2.20, of which
such Loan, Borrowing or Commitment shall be a part.

“Closing Date” shall mean April 23, 2013.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Property and all other property of whatever kind and nature
subject or purported to be subject from time to time to a Lien under any
Security Document.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment, Term Loan Commitment or Swingline Commitment.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Communications” shall have the meaning assigned to such term in
Section 10.01(b).

“Companies” shall mean Borrower and its Subsidiaries; and “Company” shall mean
any one of them.

“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit C.

“Confidential Information Memorandum” shall mean that certain confidential
information memorandum dated as of April 3, 2013.

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of Borrower and its Subsidiaries which may properly be classified
as current assets on a consolidated balance sheet of Borrower and its
Subsidiaries in accordance with GAAP, but excluding (a) cash and Cash
Equivalents, (b) assets associated with Hedging Agreements and (c) prepaid
income taxes.

“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities (excluding deferred taxes and taxes payable) of Borrower
and its Subsidiaries which may properly be classified as current liabilities
(other than the current portion of any Loans and other long term liabilities,
and accrued interest thereon) on a consolidated balance sheet of Borrower and
its Subsidiaries in accordance with GAAP, but excluding liabilities associated
with Hedging Agreements.

“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

 

8



--------------------------------------------------------------------------------

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by (x) adding thereto, in each case only to the extent
deducted in determining such Consolidated Net Income and without duplication:

(a) Consolidated Interest Expense for such period;

(b) Consolidated Amortization Expense for such period;

(c) Consolidated Depreciation Expense for such period;

(d) Consolidated Tax Expense for such period;

(e) recapitalization accounting or purchase accounting related adjustments
(including the reduction of revenue from any write-down of deferred revenue);

(f) the aggregate amount of (i) non-cash losses on sales of fixed assets or
write-downs of fixed or intangible assets, (ii) all other non-cash charges
reducing Consolidated Net Income for such period (including non-cash equity
compensation and non-cash charges due to the application of FASB Accounting
Standards Codification) and (iii) cash and non-cash charges resulting from the
application of FASB ASC rules relating to the grant, exercise or other
measurement of equity related incentives, FASB ASC 350 (relating to changes in
accounting for the amortization of goodwill and certain other intangibles), FASB
ASC 360 (relating to the write-down of long-lived assets) and FASB ASC 805
(including with respect to earn-outs incurred by Borrower or any of its
Subsidiaries in connection with any Permitted Acquisition);

(g) the amount of (i) any permitted management, consulting, transaction and
advisory fees, related expenses and indemnification payments paid to the
Permitted Holders (or their respective Affiliates or management companies) or
accrued, and (ii) directors fees paid to directors of Borrower; provided that
the aggregate amount added back to Consolidated EBITDA pursuant to this clause
(g) shall not exceed $1,000,000 for any four consecutive fiscal quarter period;

(h) expenses and payments that are covered by indemnification or purchase price
adjustment provisions in any agreement entered into by Borrower or any of its
Subsidiaries in connection with any proposed or actual Permitted Acquisition;

(i) fees, premiums, expenses and other costs (including audit fees) related to,
or incurred in connection with, (i) the Transactions (including to fund any
upfront fees or original issue discount); provided that the aggregate amount
added back to Consolidated EBITDA pursuant to this clause (i)(i) shall not
exceed $24,500,000 over the term of this Agreement, (ii) the Specified
Transaction, to the extent such fees, premiums, expenses and other costs were
incurred prior to the Closing Date, (iii) any Permitted Acquisition (including
cash-stay bonuses paid to employees, severance and reorganization costs and
expenses in connection with any Permitted Acquisition), Investments (other than
Permitted Acquisitions), dispositions (to the extent such fees, costs and
expenses related to, or incurred in connection with, dispositions were not
incurred in the ordinary course of business), issuance of debt or equity
(whether or not consummated), and/or the Hedging Agreements contemplated by
Section 5.10 and (iv) other acquisitions which would reasonably be expected to
have (if consummated) satisfied the requirements set forth in the definition of
“Permitted Acquisition”, except to the extent they are not consummated; provided
that the aggregate amount added back to Consolidated EBITDA pursuant to this
clause (i)(iv) shall not exceed $1,500,000 for any four consecutive fiscal
quarter period;

 

9



--------------------------------------------------------------------------------

(j) (i) costs, charges, accruals, reserves or expenses attributable to the
undertaking and/or implementation of cost savings initiatives, operating expense
reductions and other restructuring and integration activities (including,
without limitation, inventory optimization programs) and other business
optimization expenses (including software development costs), transition costs
and costs related to the closure or consolidation of facilities or offices and
curtailments, consulting fees, signing costs, non-recurring retention or
completion bonuses, relocation expenses, severance payments, modifications to
pension and post-retirement employee benefit plans and new systems design and
implementation costs) associated therewith and (ii) for calculations made on a
Pro Forma Basis in connection with any Permitted Acquisition, Investment, Asset
Sale or other disposition or discontinued line of business or operations, cost
savings, operating expense reductions, synergies and adjustments attributable to
such transaction, in each case relating to actions implemented or to be
implemented within one year of the date of the applicable event that are
supportable and quantifiable by the underlying account records of such business,
as certified by a Financial Officer; provided that the aggregate amount added
back to Consolidated EBITDA pursuant to this clause (j) for any four consecutive
fiscal quarter period shall not exceed in the 10% of Consolidated EBITDA for
such period (determined prior to giving effect to this clause (j);

(k) all losses during such period resulting from the sale, retirement or
disposition of any asset outside the ordinary course of business;

(l) fees, costs and expenses paid in cash in connection with the repayment of
debt to Persons that are not Affiliates of Borrower or any of its Subsidiaries;

(m) the unamortized fees, costs and expenses relating to the repayment of debt;

(n) Insurance Loss Addbacks; provided, that if any amounts added back to
Consolidated EBITDA pursuant to this clause (n) are not received by Borrower
within the one-year period referred to in the definition of “Insurance Loss
Addback”, such amounts shall be subtracted from Consolidated EBITDA in the
subsequent calculation period;

(o) [Reserved];

(p) any expense deducted in calculating Consolidated Net Income for such period
and reimbursed or advanced (including through a purchase price adjustment)
during such period or an earlier period (if not added back to Consolidated
EBITDA in any earlier period) by third parties (other than Borrower and its
Subsidiaries);

(q) the aggregate amount of expenses or losses incurred by Borrower or one of
its Subsidiaries relating to business interruption to the extent covered by
insurance and (i) actually reimbursed or otherwise paid to Borrower or such
Subsidiary or (ii) so long as such amount is reasonably expected to be received
by Borrower or such Subsidiary in a subsequent calculation period and within one
year of the date of the underlying loss; provided, in the case of this clause
(q)(ii), that (1) the aggregate amount added back to Consolidated EBITDA
pursuant to this clause (q)(ii) shall not exceed $1,500,000 for any four
consecutive fiscal quarter period and (2) if not so reimbursed or received by
Borrower or such Subsidiary within such one-year period, such expenses or losses
shall be subtracted from Consolidated EBITDA in the subsequent calculation
period;

(r) costs, fees and expenses related to the administration of this Agreement and
the other Loan Documents and paid or reimbursed to the Administrative Agent,
Collateral Agent or any of the Lenders or other third parties paid or engaged by
the Administrative Agent, Collateral Agent or any of the Lenders (including, and
together with, S&P and Moody’s in order to comply with the terms of
Section 5.14);

 

10



--------------------------------------------------------------------------------

(s) any extraordinary (as interpreted under GAAP) or non-recurring expenses or
charges incurred during such period; provided that the aggregate amount added
back to Consolidated EBITDA pursuant to this clause (s) shall not exceed
$1,000,000 for any four consecutive fiscal quarter period; and

(t) solely for purposes of determining compliance with the Financial Covenant
for purposes of Section 6.10 in respect of any period which includes a Cure
Quarter, the Cure Amount in connection with an Equity Cure Contribution in
respect of such Cure Quarter; and

(y) subtracting therefrom, in each case, only to the extent included in
determining Consolidated Net Income for such period and without duplication:

(1) the aggregate amount of all non-cash items increasing Consolidated Net
Income (other than the accrual of revenue or recording of receivables in the
ordinary course of business) during such period;

(2) software development costs that were capitalized during such period that are
of a type that are required to be expensed in accordance with GAAP (as in effect
on the date hereof);

(3) recapitalization accounting or purchase accounting related adjustments;

(4) all gains during such period resulting from the sale or disposition of any
asset outside the ordinary course of business;

(5) any gains on extinguishment of debt;

(6) all payments and reversals that reduce any reserve that was accrued in a
prior period (but only to the extent amounts in respect of such accrual were
added back in determining Consolidated EBITDA pursuant to clause (f)(ii) above
during such prior period); and

(7) and any extraordinary or non-recurring gains or credits received during such
period.

Consolidated EBITDA for the fiscal quarters ended March 31, 2012, June 30,
2012, September 30, 2012 and December 31, 2012 shall be deemed to be
$12,495,000, $13,575,000, $12,513,000 and $13,908,000; respectively.

Other than for purposes of calculating Excess Cash Flow, Consolidated EBITDA
shall be calculated on a (1) Pro Forma Basis to give effect to any Permitted
Acquisition, Asset Sales or other dispositions (other than any dispositions in
the ordinary course of business), and discontinued line of business or
operations, in each case, consummated (or which economic effects occur or are
implemented) at any time on or after the first day of the Test Period and prior
to the date of determination as if any such Permitted Acquisition, Asset Sale,
other disposition and/or discontinued line of business or operations (or, if
applicable, economic effect) had been effected on the first day of such period
and (2) to give pro forma effect to reasonably expected savings in operating
expenses relating to head count reductions which are deemed permanent under the
then-current circumstances as if such head count reductions had occurred on the
first day of each such period, such adjustment to be contemplated to be
permanent absent a change in circumstances, certified by the chief financial
officer (or equivalent officer) of Borrower to be in good faith and reasonably
acceptable to the Administrative Agent.

 

11



--------------------------------------------------------------------------------

“Consolidated Indebtedness” shall mean, as at any date of determination, the
aggregate amount of all Indebtedness (net of the Cash Offset Amount) and all LC
Exposure of Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that (a) Indebtedness of the type described in
clause (i) of the definition thereof shall be limited to the extent of amounts
actually due and outstanding and (b) if Borrower elects, by written notice to
the Administrative Agent in accordance with the requirements of Section 8.03, to
increase Consolidated EBITDA by adding an amount equal to the Cure Amount
received by it to Consolidated EBITDA for the Test Period ending on the last day
of the Cure Quarter to which such Cure Amount relates and to each subsequent
Test Period which includes such Cure Quarter in connection with any
determination of compliance with the Financial Covenant, then for purposes of
calculating Consolidated Indebtedness in connection with any determination of
Consolidated Indebtedness that includes a Cure Quarter, if any Indebtedness has
been repaid or prepaid during such Test Period, an amount equal to the amount of
the Cure Amount relating to such Cure Quarter (or, if less, the amount of such
Indebtedness actually repaid or prepaid) shall be deemed not to have been so
repaid or prepaid and shall be treated as still outstanding and included as
Consolidated Indebtedness for such Test Period.

“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of Borrower and its Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP plus, without
duplication:

(a) imputed interest on Capital Lease Obligations and Attributable Indebtedness
of Borrower and its Subsidiaries for such period;

(b) commissions, discounts and other fees and charges owed by Borrower or any of
its Subsidiaries with respect to letters of credit securing financial
obligations, bankers’ acceptance financing and receivables financings for such
period;

(c) amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by Borrower or any of its Subsidiaries for
such period;

(d) cash contributions to any employee stock ownership plan or similar trust
made by Borrower or any of its Subsidiaries to the extent such contributions are
used by such plan or trust to pay interest or fees to any Person (other than
Borrower or a Wholly Owned Subsidiary) in connection with Indebtedness incurred
by such plan or trust for such period;

(e) all interest paid or payable with respect to discontinued operations of
Borrower or any of its Subsidiaries for such period;

(f) the interest portion of any deferred payment obligations of Borrower or any
of its Subsidiaries for such period;

(g) all interest on any Indebtedness of Borrower or any of its Subsidiaries of
the type described in clause (f) of the definition of “Indebtedness” for such
period;

provided that (i) to the extent directly related to the Transactions, debt
issuance costs, debt discount or premium and other closing fees and expenses
shall be excluded from the calculation of Consolidated Interest Expense and
(ii) Consolidated Interest Expense shall be calculated after giving effect to
Hedging Agreements related to interest rates (including associated costs), but
excluding unrealized gains and losses with respect to Hedging Agreements related
to interest rates.

 

12



--------------------------------------------------------------------------------

Consolidated Interest Expense shall be calculated on a Pro Forma Basis to give
effect to any Indebtedness (other than Indebtedness incurred for ordinary course
working capital needs under ordinary course revolving credit facilities)
incurred, assumed or permanently repaid or prepaid or extinguished at any time
on or after the first day of the Test Period and prior to the date of
determination in connection with any Permitted Acquisitions, Asset Sales or
other dispositions (other than any dispositions in the ordinary course of
business), and discontinued line of business or operations as if such
incurrence, assumption, repayment or extinguishing had been effected on the
first day of such period.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from such
net income (to the extent otherwise included therein), without duplication:

(a) the net income (or loss) of any Person (other than a Subsidiary of Borrower)
in which any Person other than Borrower and its Subsidiaries has an ownership
interest, except to the extent that cash in an amount equal to any such income
has actually been received by Borrower or (subject to clause (b) below) any of
its Subsidiaries during such period;

(b) the net income of any Subsidiary of Borrower during such period to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of that income is not permitted by operation of the terms of its
Organizational Documents or any agreement (other than this Agreement and any
other Loan Document), instrument or Legal Requirement applicable to that
Subsidiary during such period (unless such restriction has been waived), except
that Borrower’s equity in net loss of any such Subsidiary for such period shall
be included in determining Consolidated Net Income;

(c) any gain (or loss), together with any related provisions for taxes on any
such gain (or the tax effect of any such loss), realized during such period by
Borrower or any of its Subsidiaries upon any Asset Sale or other disposition by
Borrower or any of its Subsidiaries;

(d) gains and losses due solely to (i) fluctuations in currency values and the
related tax effects determined in accordance with GAAP for such period or
(ii) the cumulative effect of any change in accounting principles;

(e) earnings or charges resulting from any reappraisal, revaluation or write-up
or write-down of assets; and

(f) unrealized gains and losses, and the impact of any revaluation, with respect
to Hedging Obligations for such period.

“Consolidated Tax Expense” shall mean, for any period, federal, state, local and
foreign income and franchise taxes (including, without limitation, medical
device taxes and other similar governmental levies) of Borrower and its
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP.

“Contingent Obligation” shall mean, as to any Person, any obligation, agreement,
understanding or arrangement of such Person guaranteeing or intended to
guarantee any Indebtedness or other payment obligations (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person, whether or not contingent,
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor; (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to

 

13



--------------------------------------------------------------------------------

maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; (d) with respect to bankers’ acceptances,
letters of credit and similar credit arrangements, until a reimbursement
obligation arises (which reimbursement obligation shall constitute
Indebtedness); or (e) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term “Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or any product
warranties or other contingent obligations incurred in the ordinary course of
business, including indemnities. The amount of any Contingent Obligation shall
be deemed to be an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Contingent Obligation is made (or,
if less, the maximum amount of such primary obligation for which such Person may
be liable, whether singly or jointly, pursuant to the terms of the instrument
evidencing such Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Control Agreements” shall mean, collectively, each deposit account control
agreement by and between any Loan Party, the Collateral Agent and the applicable
depositary bank, pursuant to which the Collateral Agent shall be deemed to have
“control” of the deposit account of such Loan Party for purposes of
Section 9-104(a)(2) of the New York Uniform Commercial Code.

“Credit Extension” shall mean, as the context may require, (a) the making of a
Loan by a Lender or (b) the issuance of any Letter of Credit, or the amendment,
extension or renewal of any existing Letter of Credit, by the Issuing Bank.

“Credit Facilities” shall mean the revolving credit, swingline, letter of credit
and term loan facilities provided for hereunder (including any increases in such
facilities pursuant to Section 2.19 or extension of such facilities pursuant to
Section 2.20).

“Cumulative Amount” shall mean, on any date of determination (the “Reference
Date”), the sum of (without duplication):

(a) the portion of Excess Cash Flow, determined on a cumulative basis for all
fiscal years of Borrower commencing with the fiscal year ended December 31,
2013, that was not required to be applied to prepay Term Loans pursuant to
Section 2.10(f); plus

(b) an amount determined on a cumulative basis equal to the Net Cash Proceeds
received by Borrower after the Closing Date that have been contributed as a
capital contribution to Borrower, or otherwise received by Borrower in respect
of the issuance of Qualified Capital Stock by Borrower, but excluding (i) any
Net Cash Proceeds received by Borrower and applied as an Equity Cure
Contribution and (ii) any Net Cash Proceeds received by Borrower from any such
sale or issuance by Borrower of its Equity Interests upon exercise of any
warrant or option to directors, officers or employees of any Company; minus

 

14



--------------------------------------------------------------------------------

(c) the aggregate amount of the Cumulative Amount that has been utilized in a
manner permitted hereunder on or prior to the Reference Date (without taking
account of the intended usage of the Cumulative Amount on such Reference Date).

“Cumulative Amount Utilization Requirements” shall mean, with respect to any use
of the Cumulative Amount permitted hereunder, that:

(a) immediately prior and after giving effect thereto, no Default then exists or
would immediately result therefrom;

(b) after giving effect to such transaction on a Pro Forma Basis, Borrower shall
be in compliance with the Financial Covenant as of the most recent Test Period;

(c) after giving effect to such transaction on a Pro Forma Basis, the Total
Leverage Ratio of Borrower and its Subsidiaries does not exceed 2.50:1.00 (or,
in the case of any use of the Cumulative Amount pursuant to Section 6.11(b),
3.50:1.00); and

(d) Borrower’s Liquidity shall be not less than $10,000,000 both before and
immediately after giving effect to such usage of the Cumulative Amount.

“Cure Amount” shall have the meaning assigned to such term in Section 8.03(a).

“Cure Expiration Date” shall have the meaning assigned to such term in
Section 8.03(a).

“Cure Quarter” shall have the meaning assigned to such term in Section 8.03(a).

“Debt Issuance” shall mean the incurrence by Borrower or any of its Subsidiaries
of any Indebtedness after the Closing Date (other than as permitted by
Section 6.01).

“Debt Service” shall mean, for any period, Cash Interest Expense for such period
plus scheduled principal amortization of all Indebtedness for such period.

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

“Default Excess” shall have the meaning assigned to such term in
Section 2.16(c).

“Default Period” shall have the meaning assigned to such term in
Section 2.16(c).

“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).

“Defaulted Loan” shall have the meaning assigned to such term in
Section 2.16(c).

“Defaulting Lender” shall mean any Lender that has (a) failed to fund its
portion of any Borrowing, or any portion of its participation in any Letter of
Credit or Swingline Loan, within one Business Day of the date on which it shall
have been required to fund the same, unless the subject of a good faith dispute
between Borrower and such Lender related hereto, (b) notified Borrower, the

 

15



--------------------------------------------------------------------------------

Administrative Agent, any Issuing Bank, the Swingline Lender or any other Lender
in writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
agreements in which it commits to extend credit generally, (c) failed, within
three Business Days after written request by the Administrative Agent or
Borrower, to confirm that it will comply with the terms of this Agreement
relating to its obligations to fund prospective Loans (unless the subject of a
good faith dispute between Borrower and such Lender) and participations in then
outstanding Letters of Credit and Swingline Loans; provided that any such Lender
shall cease to be a Defaulting Lender under this clause (c) upon receipt of such
confirmation by the Administrative Agent or Borrower, (d) otherwise failed to
pay over to Borrower, the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within one Business Day of the date
when due (unless the subject of a good faith dispute), or (e) (i) been
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its Properties or assets to be, insolvent or
(ii) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian, appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment, unless, in the case of any Lender referred to in this
clause (e), Borrower, the Administrative Agent, the Swingline Lender and each
Issuing Bank shall be satisfied that such Lender intends, and has all approvals
required to enable it, to continue to perform its obligations as a Lender
hereunder. For the avoidance of doubt, a Lender shall not be deemed to be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in such Lender or its parent by a Governmental Authority; provided
that, as of any date of determination, the determination of whether any Lender
is a Defaulting Lender hereunder shall not take into account, and shall not
otherwise impair, any amounts funded by such Lender which have been assigned by
such Lender to an SPC pursuant to Section 10.04(h). Any determination by the
Administrative Agent that a Lender is a Defaulting Lender shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice of such determination by the
Administrative Agent to Borrower and each other Lender.

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the 180 days after the Final Maturity Date, (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interests referred to in (a) above, in each case
at any time on or prior to 180 days after the Final Maturity Date, or
(c) contains any repurchase obligation which may come into effect prior to
payment in full of all Obligations; provided, however, that any Equity Interests
that would not constitute Disqualified Capital Stock but for provisions thereof
giving holders thereof (or the holders of any security into or for which such
Equity Interests is convertible, exchangeable or exercisable) the right to
require the issuer thereof to redeem such Equity Interests upon the occurrence
of a change in control or an asset sale occurring prior to the first anniversary
of the Final Maturity Date shall not constitute Disqualified Capital Stock if
such Equity Interests provide that the issuer thereof will not redeem any such
Equity Interests pursuant to such provisions prior to the repayment in full of
the Obligations.

“Disqualified Stock Issuance” shall mean the issuance or sale by Borrower or any
of its Subsidiaries of any Disqualified Capital Stock after the Closing Date.

“Dissolving Immaterial Subsidiary” shall have the meaning assigned to such term
in Section 5.11(c).

 

16



--------------------------------------------------------------------------------

“Dividend” with respect to any Person shall mean that such Person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such Person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its Equity
Interests outstanding (or any options or warrants issued by such Person with
respect to its Equity Interests), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for consideration any of the Equity Interests of such
Person outstanding (or any options or warrants issued by such Person with
respect to its Equity Interests). Without limiting the foregoing, “Dividends”
with respect to any Person shall also include all payments made or required to
be made by such Person with respect to any stock appreciation rights or plans,
equity incentive or achievement plans or any similar plans or setting aside of
any funds for the foregoing purposes.

“Documentation Agent” shall have the meaning assigned to such term in the
preamble hereto.

“dollars” or “$” shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean any Subsidiary that is organized or existing
under the laws of the United States, any state thereof or the District of
Columbia.

“Effective Yield” shall mean, as to any tranche of term loans (including,
without limitation, the Term Loans), the effective yield on such tranche of term
loans, as reasonably determined by the Administrative Agent, taking into account
the applicable interest rate margins, interest rate benchmark floors and all
fees, including recurring, up-front or similar fees or original issue discount
(amortized over four years following the date of incurrence thereof; provided,
that if the stated maturity date of a new tranche of term loans is less than
four years from the date of determination, then the “Effective Yield” for such
tranche of term loans shall be determined using an assumed amortization period
equal to the actual remaining life to maturity of such tranche) payable
generally to the lenders making such tranche of term loans, but excluding any
arrangement, structuring or other fees payable in connection therewith that are
not generally shared with the lenders thereunder.

“Eligible Assignee” shall mean any person that meets the requirements to be an
assignee under Section 10.04(b) (subject to such consents, if any, as may be
required under Section 10.04(b)); provided, that an “Eligible Assignee” shall in
no event include Borrower or any of its Affiliates.

“Embargoed Person” shall have the meaning assigned to such term in Section 6.20.

“Environment” shall mean ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources, the workplace or as otherwise defined in
any Environmental Law.

“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for or obligation with
respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from, related to or arising
out of (a) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (b) any violation of any
Environmental Law, and shall include any claim seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting
from, related to or arising out of the presence, Release or threatened Release
of Hazardous Material or alleged injury or threat of injury to health, safety or
the Environment.

 

17



--------------------------------------------------------------------------------

“Environmental Law” shall mean any and all present and future laws, statutes,
ordinances, regulations, rules, orders, judgments, consent orders, consent
decrees, code or other binding requirements of Governmental Authorities, and the
common law, relating to protection of public health from environmental hazards,
protection of the Environment, the Release or threatened Release of Hazardous
Material, protection of natural resources or natural resource damages, or
occupational safety or health, and any and all Environmental Permits.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any Subsidiary directly or indirectly
resulting from or based upon (a) violation or alleged violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials or (d) the Release or threatened Release of any Hazardous Materials
into the Environment.

“Environmental Permit” shall mean any permit, license, approval, registration,
notification, consent or other authorization required under any Environmental
Law.

“Equity Cure Contribution” shall have the meaning assigned to such term in
Section 8.03(a).

“Equity Interest” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the date
hereof or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean, with respect to any Person, any trade or business
(whether or not incorporated) that, together with such Person, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation);
(b) with respect to a Plan, the failure to satisfy the minimum funding standard
of Section 412 of the Code and Section 302 of ERISA, whether or not waived;
(c) the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (d) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA) of an application for a
waiver of the minimum funding standard with respect to any Plan; (e) the
incurrence by any Company or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (f) the receipt
by any Company or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, or the occurrence of any
event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (g) the incurrence by any Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal from any Plan or
Multiemployer Plan; (h) the receipt by any Company or its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA;

 

18



--------------------------------------------------------------------------------

(i) the “substantial cessation of operations” within the meaning of
Section 4062(e) of ERISA with respect to a Plan; (j) the making of any amendment
to any Plan which could result in the imposition of a lien or the posting of a
bond or other security; and (k) the occurrence of a nonexempt prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) with respect to a Plan which could reasonably be expected to result in
liability to any Company.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Eurodollar Revolving Loan or Eurodollar Term
Loan.

“Eurodollar Revolving Borrowing” shall mean a Borrowing comprised of Eurodollar
Revolving Loans.

“Eurodollar Revolving Loan” shall mean any Revolving Loan bearing interest at a
rate determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

“Eurodollar Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, Consolidated
EBITDA for such Excess Cash Flow Period, minus, without duplication:

(a) Debt Service and other payments of Indebtedness with Internally Generated
Funds (including, without limitation, related fees, to the extent paid in cash
and to the extent such payments are permitted hereunder) of Borrower and its
Subsidiaries for such Excess Cash Flow Period (so long as not deducted under
Section 2.10(f)(ii));

(b) any prepayments of Term Loans with Internally Generated Funds pursuant to
Section 2.10(c) or (e) during such Excess Cash Flow Period, in each case to the
extent the Net Cash Proceeds of the applicable Asset Sale or Casualty Event
increased Consolidated EBITDA for such Excess Cash Flow Period;

(c) Capital Expenditures during such Excess Cash Flow Period (excluding Capital
Expenditures made in such Excess Cash Flow Period where a certificate in the
form contemplated by the following clause (d) was previously delivered) that are
paid in cash with Internally Generated Funds;

(d) Capital Expenditures that Borrower or any of its Subsidiaries shall, during
such Excess Cash Flow Period, become obligated to make but that are not made
during such Excess Cash Flow Period; provided that Borrower shall deliver a
certificate to the Administrative Agent not later than 90 days after the end of
such Excess Cash Flow Period, signed by a Responsible Officer of Borrower and
certifying that such Capital Expenditures will be made in the following Excess
Cash Flow Period;

(e) the aggregate amount of payments made in cash during such Excess Cash Flow
Period (other than Capital Expenditures) and capitalized in accordance with GAAP
during such Excess Cash Flow Period;

(f) taxes of Borrower and its Subsidiaries (and including penalties and interest
on such taxes) that were paid in cash during such Excess Cash Flow Period or
will be paid within six months after the end of such Excess Cash Flow Period and
for which reserves have been established;

 

19



--------------------------------------------------------------------------------

(g) the absolute value of, if negative, (i) the amount of Net Working Capital at
the end of the prior Excess Cash Flow Period (or the beginning of the Excess
Cash Flow Period in the case of the first Excess Cash Flow Period) minus
(ii) the amount of Net Working Capital at the end of such Excess Cash Flow
Period;

(h) losses excluded from the calculation of Consolidated Net Income by operation
of clause (c) of the definition thereof that are paid in cash during such Excess
Cash Flow Period;

(i) all non-cash credits included in determining the Consolidated Net Income for
such period;

(j) to the extent added to determine Consolidated EBITDA, all items that did not
result from a cash payment to Borrower or any of its Subsidiaries on a
consolidated basis during such Excess Cash Flow Period;

(k) the aggregate amount of cash items added back to Consolidated EBITDA in the
calculation of Consolidated EBITDA for such period to the extent paid in cash by
Borrower and its Subsidiaries during such period;

(l) cash expenses for any stock compensation or other stock-related charges
permitted hereunder;

(m) (i) cash payments from Internally Generated Funds (including without
limitation purchase price, purchase price adjustments, earn-out payments and
indemnity payments) in respect of Permitted Acquisitions and other Investments
and (ii) to the extent not deducted in determining Consolidated Net Income for
such period, an amount paid by Borrower and its Subsidiaries during such period
that is reimbursable by the seller, or other unrelated third party, in
connection with a Permitted Acquisition or other Investment;

(n) any Insurance Loss Addback for such period;

(o) payments in connection with Hedging Agreements;

(p) cash fees and expenses relating to the Loans and Letters of Credit;

(q) the aggregate amount of non-cash adjustments to Consolidated EBITDA for
periods prior to the beginning of the current Excess Cash Flow Period to the
extent paid in cash by Borrower and its Subsidiaries during such Excess Cash
Flow Period;

(r) [Reserved];

(s) [Reserved]; and

(t) the aggregate amount of Dividends made by Borrower in cash from Internally
Generated Funds during such period and permitted to be made under Section 6.08,
other than any such Dividends (or the portion thereof) made using the Cumulative
Amount;

provided that any amount deducted pursuant of any of the foregoing clauses that
will be paid after the close of such Excess Cash Flow Period shall not be
deducted again in a subsequent Excess Cash Flow Period; plus, without
duplication:

 

20



--------------------------------------------------------------------------------

(i) if positive, (x) the amount of Net Working Capital at the end of the prior
Excess Cash Flow Period (or the beginning of the Excess Cash Flow Period in the
case of the first Excess Cash Flow Period) minus (y) the amount of Net Working
Capital at the end of such Excess Cash Flow Period;

(ii) to the extent any permitted Capital Expenditures referred to in clause
(d) above (x) do not occur in the Excess Cash Flow Period specified in the
certificate of Borrower provided pursuant to clause (d) above or (y) are paid
for with any source of funds other than Internally Generated Funds, such amounts
of Capital Expenditures;

(iii) to the extent any cash payments in respect of any Investment (including
any Permitted Acquisition) were deducted in a prior Excess Cash Flow Period
pursuant to clause (m) of this definition, the return on such Investment
actually received in cash upon the Borrower or the applicable Subsidiary’s exit
of such Investment, to the extent not included in Consolidated Net Income for
such Excess Cash Flow Period and in an aggregate amount not to exceed, with
respect to any particular Investment, the amount deducted in the prior Excess
Cash Flow Period in respect thereof;

(iv) income or gain excluded from the calculation of Consolidated Net Income by
operation of clause (c) of the definition thereof that is realized in cash
during such Excess Cash Flow Period (except to the extent such gain is subject
to Section 2.10(c) or (e));

(v) to the extent subtracted in determining Consolidated EBITDA, all items that
did not result from a cash payment by Borrower or any of its Subsidiaries on a
consolidated basis during such Excess Cash Flow Period;

(vi) cash items of income during such period not otherwise included in
calculating Consolidated EBITDA; and

(vii) to the extent any Insurance Loss Addback was deducted in the prior Excess
Cash Flow Period, and any insurance or indemnity recovery is received in respect
thereof in the Current Excess Cash Flow Period, the amount of such indemnity or
insurance recovery.

For purposes of calculating Excess Cash Flow for any Excess Cash Flow Period,
for each Permitted Acquisition consummated during such Excess Cash Flow Period,
(1) the Consolidated EBITDA of a Target of any Permitted Acquisition shall be
included in such calculation only from and after the date of the consummation of
such Permitted Acquisition and (2) for the purposes of calculating Net Working
Capital, the (A) total assets of a Target of such Permitted Acquisition (other
than cash and Cash Equivalents, assets associated with Hedging Agreements and
prepaid income taxes), as calculated as at the date of consummation of the
applicable Permitted Acquisition, which may properly be classified as current
assets on a consolidated balance sheet of Borrower and its Subsidiaries in
accordance with GAAP (assuming, for the purpose of this clause (A), that such
Permitted Acquisition has been consummated) and (B) the total liabilities
(excluding deferred taxes and taxes payable) of Borrower and its Subsidiaries,
as calculated as at the date of consummation of the applicable Permitted
Acquisition, which may properly be classified as current liabilities (other than
the current portion of any long term liabilities and accrued interest thereon)
on a consolidated balance sheet of Borrower and its Subsidiaries in accordance
with GAAP, but excluding liabilities associated with Hedging Agreements
(assuming, for the purpose of this clause (B), that such Permitted Acquisition
has been consummated), shall, in the case of both immediately preceding clauses
(A) and (B), be deemed included at the beginning of such Excess Cash Flow
Period.

 

21



--------------------------------------------------------------------------------

“Excess Cash Flow Period” shall mean (a) the period beginning on July 1, 2013
and ending on December 31, 2013 and (b) each fiscal year of Borrower thereafter.

“Excess Net Cash Proceeds” shall have the meaning assigned to such term in
Section 2.10(c)(i).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Perfection Action” shall have the meaning assigned to such term in the
Security Agreement.

“Excluded Property” shall have the meaning assigned to such term in the Security
Agreement.

“Excluded Swap Obligations” means, with respect to any Subsidiary Guarantor, any
obligation (a “Swap Obligation”) to pay or perform under any agreement, contract
or transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
guarantee of such Subsidiary Guarantor of, or the grant by such Subsidiary
Guarantor of a security interest to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal or unenforceable under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Subsidiary Guarantor’s failure for any reason not to constitute
an Eligible Guarantor.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient: (a) Taxes imposed on (or measured by) net income (however
denominated), franchise Taxes, and branch profit Taxes, in each case,
(i) imposed by the United States, or by the jurisdiction under the laws of which
such Recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located or
(ii) that are Other Connection Taxes, (b) in the case of a Lender (other than an
Eligible Assignee pursuant to a request by Borrower under Section 2.16), any
United States federal withholding tax that is imposed on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement (or designates
a new lending office), except, in each case, to the extent that such Lender (or
its assignor, if any) was entitled, at the time of assignment or designation of
a new lending office, to receive additional amounts with respect to such
withholding tax pursuant to Section 2.15(a), (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.15(f) and (d) any United States
federal withholding Taxes under FATCA.

“Executive Order” shall have the meaning assigned to such term in
Section 3.21(a).

“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).

“Existing Notes” shall have the meaning assigned to such term in the recitals
hereto.

“Existing Notes Indenture” shall have the meaning assigned to such term in the
recitals hereto.

“Existing Notes Trustee” shall have the meaning assigned to such term in the
recitals hereto.

“Existing Notes Supplemental Indenture” shall have the meaning assigned to such
term in the recitals hereto.

“Extending Lenders” shall have the meaning assigned to such term in
Section 2.20(a).

“Extension Amendment” shall have the meaning assigned to such term in
Section 2.20(a).

 

22



--------------------------------------------------------------------------------

“Extension Agreement” means an Extension Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among Borrower, the
Administrative Agent and one or more Extending Lenders, effecting one or more
Extension Amendments and such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.20.

“Extension Offer” shall have the meaning assigned to such term in
Section 2.20(a).

“Extension Request Class” shall have the meaning assigned to such term in
Section 2.20(a).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary to the next 1/100th of 1%) of the
quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the LC
Participation Fees and the Fronting Fees.

“Final Maturity Date” shall mean the latest of the Revolving Maturity Date and
the Term Loan Maturity Date.

“Financial Covenant” shall have the meaning assigned to such term in
Section 6.10.

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller of
such Person.

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (i) an individual who is a citizen or resident of the
United States, (ii) a corporation, partnership or other entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, or any political subdivision thereof, (iii) an estate whose
income is subject to United States federal income taxation regardless of its
source or (iv) a trust if a court within the United States is able to exercise
primary supervision over the administration of such trust and one or more United
States Persons have the authority to control all substantial decisions of such
trust.

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by any Company with
respect to employees employed outside the United States.

“Foreign Repatriation Amount” shall mean the Net Cash Proceeds of any Asset
Sale, Debt Issuance, Disqualified Stock Issuance, or Casualty Event received in
respect of any assets, Indebtedness or Disqualified Stock of a Foreign
Subsidiary giving rise to a prepayment event pursuant to Sections 2.10(c),
(d) or (e), or any portion of any required prepayment under Section 2.10(f) with
Excess Cash Flow that is attributable to a Foreign Subsidiary.

 

23



--------------------------------------------------------------------------------

“Foreign Repatriation Loss” shall have the meaning assigned to such term in
Section 2.10(h).

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.

“Foreign Target” shall mean any Target organized or located, as the case may be,
outside the United States and which does not become Loan Party and pledge its
Collateral upon the consummation of the applicable Permitted Acquisition.

“Foreign Target Acquisition Consideration” shall mean, with respect to any
Permitted Acquisition involving any Foreign Target where the Acquisition
Consideration in respect of a Foreign Target or assets located outside of the
United States represents more than 10% of the total Acquisition Consideration
for such Permitted Acquisition, the total Acquisition Consideration used to
finance the portion of the purchase price of such Permitted Acquisition
attributable to such Foreign Target or foreign assets.

“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(c).

“Fund” shall mean any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funding Default” shall have the meaning assigned to such term in
Section 2.16(c).

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

“Governmental Authority” shall mean any federal, state, local or foreign
(whether civil, criminal, military or otherwise) court, central bank or
governmental agency, tribunal, authority, instrumentality or regulatory body or
any subdivision thereof or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers of or pertaining any
government or any court, in each case whether associated with a state of the
United States, the United States, or a foreign entity or government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Governmental Real Property Disclosure Requirements” shall mean any Legal
Requirement of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business.

“Granting Lender” shall have the meaning assigned to such term in
Section 10.04(h).

“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.

“Guarantees” shall mean the guarantees issued pursuant to Article VII by the
Subsidiary Guarantors.

 

24



--------------------------------------------------------------------------------

“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances in any form, subject to regulation under
any Environmental Laws.

“Hedging Agreement” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, cap transactions, floor
transactions, collar transactions, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
or warrants to enter into any of the foregoing), whether or not any such
transaction is governed by, or otherwise subject to, any master agreement or any
netting agreement, and (b) any and all transactions or arrangements of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement (or similar documentation)
published from time to time by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such agreement or documentation, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.

“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.

“Immaterial Subsidiaries” means, at any date of determination, one or more
Subsidiaries of Borrower which (a) individually and in the aggregate comprise
less than 2.5% of (i) the consolidated total assets of Borrower and its
Subsidiaries as set forth on the consolidated balance sheet of Borrower as of
the most recent period for which financial statements were delivered, or were
required to be delivered, pursuant to Section 5.01, (ii) the consolidated
revenues of Borrower and its Subsidiaries as of the most recent four consecutive
fiscal quarter period for which financial statements were delivered, or were
required to be delivered, pursuant to Section 5.01 and (iii) Consolidated EBITDA
as set forth on the Compliance Certificate as of the most recent four
consecutive fiscal quarter period for which financial statements were delivered,
or were required to be delivered, pursuant to Section 5.01, (b) is not the
registered owner or licensor with respect to any Intellectual Property that is
material to the business of the Companies and (c) have been designated as an
Immaterial Subsidiary in an Officer’s Certificate delivered to the
Administrative Agent. The Immaterial Subsidiaries existing on the Closing Date
are as set forth on Schedule 1.01(b) hereto (the “Closing Date Immaterial
Subsidiaries”).

“Increasing Lender” shall have the meaning assigned to such term in
Section 2.19(b).

“Incremental Cap” shall mean, with respect to any Incremental Commitments, such
amount as would not cause the Total Leverage Ratio (calculated after giving
effect to the Incremental Commitments and the use of proceeds therefrom on a Pro
Forma Basis (and assuming, in the case of any Incremental Revolving Commitments,
the full utilization thereof)) as of such date to exceed 4.25:1.00 (it being
understood that the Cash Offset Amount shall not include any amounts borrowed
pursuant to the applicable drawing of Incremental Commitments when making such
calculation).

“Incremental Commitments” shall mean, collectively, any Incremental Revolving
Commitments and any Incremental Term Loan Commitments.

 

25



--------------------------------------------------------------------------------

“Incremental Loan Amendment” shall have the meaning assigned to such term in
Section 2.19(d).

“Incremental Loans” shall mean, collectively, any Incremental Revolving Loans
and any Incremental Term Loans.

“Incremental Request” shall have the meaning assigned to such term in
Section 2.19(a).

“Incremental Revolving Commitments” shall have the meaning assigned to such term
in Section 2.19(a).

“Incremental Revolving Lender” shall have the meaning assigned to such term in
Section 2.19(e).

“Incremental Revolving Loans” shall have the meaning assigned to such term in
Section 2.19(a).

“Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.19(a).

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money; (b) all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or similar
instruments; (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property purchased by such Person;
(d) all obligations of such Person issued or assumed as the deferred purchase
price of property or services (excluding (i) trade accounts payable and accrued
obligations incurred in the ordinary course of business, (ii) purchase price
adjustments or earn out obligations not yet due under the applicable acquisition
documents and (iii) liabilities associated with customer prepayments and
deposits); (e) all Indebtedness of others secured by any Lien on property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed, but limited to the lower of (i) fair market value of such property
as determined by such Person in good faith and (ii) the amount of Indebtedness
secured by such Lien; (f) all Capital Lease Obligations and synthetic lease
obligations of such Person to the extent classified as indebtedness under GAAP;
(g) all Hedging Obligations to the extent required to be reflected as a
liability on a balance sheet of such Person under GAAP; (h) all Attributable
Indebtedness of such Person; (i) all non-contingent obligations of such Person
for the reimbursement of any obligor in respect of letters of credit, letters of
guaranty, bankers’ acceptances and similar credit transactions; and (k) all
Contingent Obligations of such Person in respect of Indebtedness of others of
the kinds referred to in clauses (a) through (i) above. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except (other than in the case of general partner
liability) to the extent that terms of such Indebtedness expressly provide that
such Person is not liable therefor; provided that Indebtedness shall not include
(x) accrued expenses, deferred rent, deferred taxes and deferred compensation
and customary obligations under employment arrangements or (y) customary
payables with respect to money orders or wire transfers.

“Indemnified Taxes” shall mean (a) all Taxes, other than Excluded Taxes, imposed
on or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a) above, Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 10.03(b).

“Information” shall have the meaning assigned to such term in Section 10.12.

 

26



--------------------------------------------------------------------------------

“Insolvency Laws” shall mean the Bankruptcy Code of the United States, and all
other insolvency, bankruptcy, receivership, liquidation, conservatorship,
assignment for the benefit of creditors, moratorium, rearrangement,
reorganization, or similar Legal Requirements of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors, formal or
informal moratorium, composition, marshaling of assets for creditors or other,
similar arrangement in respect of its creditors generally or any substantial
portion of its creditors, in each case, undertaken under United States federal
or state or non-United States Legal Requirements, including the Bankruptcy Code
of the United States.

“Insurance Loss Addback” shall mean, with respect to any calculation period, the
amount of any loss incurred during such period for which there is insurance or
indemnity coverage and for which a related insurance or indemnity recovery is
not recorded in accordance with GAAP, but for which such insurance or indemnity
recovery is reasonably expected to be received by Borrower or one of its
Subsidiaries in a subsequent calculation period and within one year of the date
of the underlying loss.

“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party that is an owner or lessee of Mortgaged
Property with respect to the applicable Mortgaged Property pursuant to
Section 5.04 and all renewals and extensions thereof.

“Insurance Requirements” shall mean, collectively, all material provisions of
the Insurance Policies, all material requirements of the issuer of any of the
Insurance Policies and all material Orders, rules, regulations and any other
requirements of the National Board of Fire Underwriters (or any other body
exercising similar functions) binding upon any Loan Party that is an owner of
Mortgaged Property and applicable to the Mortgaged Property or any use or
condition thereof.

“Intellectual Property” shall have the meaning assigned to such term in
Section 3.06(a).

“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit D or such other form having terms (including subordination terms)
satisfactory to the Administrative Agent.

“Interest Election Request” shall mean a request by Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.08(b), substantially in the form of Exhibit E.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
Swingline Loans), the last Business Day of each March, June, September and
December to occur during any period in which such Loan is outstanding, (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Loan with an Interest Period of more than three months’ duration, each day prior
to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, (c) with respect
to any Revolving Loan or Swingline Loan, the Revolving Maturity Date (or such
earlier date on which the Revolving Commitments are terminated) and, after such
maturity (or termination as the case may be), on each date on which demand for
payment is made and (d) with respect to any Term Loan, the Term Loan Maturity
Date and, after such maturity, on each date on which demand for payment is made.

 

27



--------------------------------------------------------------------------------

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or nine or twelve months if agreed to by all affected Lenders) thereafter, as
Borrower may elect; provided that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Internally Generated Funds” shall mean funds of Borrower and its Subsidiaries
not constituting the proceeds of any Indebtedness (other than the Revolving
Loans), Debt Issuance, Disqualified Stock Issuance, issuance of Equity
Interests, Asset Sale or Casualty Event (in each case, without regard to the
exclusions from the definitions thereof, other than in the case of an Asset Sale
only, any disposition of assets permitted by Section 6.06 (other than
Section 6.06(b), (g) or (u)).

“Investments” shall have the meaning assigned to such term in Section 6.04.

“ISP” shall mean, with respect to any Letter of Credit, the ‘International
Standby Practices 1998’ (or ‘ISP 98’) published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance of such Letter of Credit).

“Issuing Bank” shall mean, as the context may require, (a) Bank of America,
N.A.; (b) any other Lender that may become an Issuing Bank pursuant to Sections
2.18(j) and (k) in its capacity as issuer of Letters of Credit issued by such
Lender; or (c) collectively, all of the foregoing. Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by one or
more Affiliates of such Issuing Bank (and such Affiliate shall be deemed to be
an “Issuing Bank” for all purposes of the Loan Documents). In the event that
there is more than one Issuing Bank at any time, references herein and in the
other Loan Documents to the Issuing Bank shall be deemed to refer to the Issuing
Bank in respect of the applicable Letter of Credit or to all Issuing Banks, as
the context requires.

“LC Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.18. The amount of the LC Commitment shall
initially be $5,000,000, but in no event exceed the Revolving Commitment.

“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a drawing under a Letter of Credit.

“LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all Reimbursement Obligations outstanding at such time. The
LC Exposure of any Revolving Lender at any time shall mean its Pro Rata
Percentage of the aggregate LC Exposure at such time. For all purposes of this
Agreement and the other Loan Documents, if on any date of determination a Letter
of Credit has expired by its terms but any amount may still be drawn thereunder
by reason of the operation of Rule 3.14 of the ISP (or any other equivalent
applicable rule with respect to force majeure events), such Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn.

“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

 

28



--------------------------------------------------------------------------------

“LC Request” shall mean a request by Borrower in accordance with the terms of
Section 2.18(b) and substantially in the form of Exhibit H, or such other form
as shall be approved by the applicable Issuing Bank.

“LC Sub-Account” shall have the meaning assigned to such term in
Section 2.18(i).

“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, access
agreements and any other agreements (including all amendments, extensions,
replacements, renewals, modifications and/or guarantees thereof), whether or not
of record and whether now in existence or hereafter entered into, affecting the
use or occupancy of all or any portion of any Real Property.

“Legal Requirements” shall mean, as to any Person, the Organizational Documents
of such Person, and any treaty, law (including the common law), statute,
ordinance, code, rule, regulation, guidelines, license, permit requirement,
judgment, decree, verdict, order, consent order, consent decree, writ,
declaration or injunction or determination of an arbitrator or a court or other
Governmental Authority, and the interpretation or administration thereof, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Lenders” shall mean (a) the financial institutions and other Persons party
hereto as “Lenders” on the date hereof, and (b) each financial institution or
other Person that becomes a party hereto pursuant to an Assignment and
Assumption (including pursuant to Section 2.19), other than, in each case, any
such financial institution or Person that has ceased to be a party hereto
pursuant to an Assignment and Assumption. Unless the context clearly indicates
otherwise, the term “Lenders” shall include the Swingline Lender.

“Letter of Credit” shall mean any standby or documentary letter of credit or
similar instrument issued by an Issuing Bank for the account of Borrower or any
Subsidiary thereof pursuant to Section 2.18.

“Letter of Credit Expiration Date” shall mean the date which is five Business
Days prior to the Revolving Maturity Date.

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period therefor, the rate per annum equal to the arithmetic mean
(rounded to the nearest 1/100th of 1%) of the offered rates for deposits in
dollars with a term comparable to such Interest Period that appears on Reuters
Screen LIBOR01 Page (or such other page as may replace such page on such service
for the purpose of displaying the rates at which dollar deposits are offered by
leading banks in the London interbank deposit market as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London,
England time, on the second full Business Day preceding the first day of such
Interest Period; provided, however, that (a) if no comparable term for an
Interest Period is available, the LIBO Rate shall be determined using the
weighted average of the offered rates for the two terms most nearly
corresponding to such Interest Period and (b) if Reuters Screen LIBOR01 Page
shall at any time no longer exist, “LIBO Rate” shall mean, with respect to each
day during each Interest Period pertaining to Eurodollar Borrowings comprising
part of the same Borrowing, the rate per annum equal to the rate at which the
Administrative Agent is offered deposits in dollars at approximately 11:00 a.m.,
London, England time, two Business Days prior to the first day of such Interest
Period in the London interbank market for delivery on the first day of such
Interest Period for the number of days comprised therein and in an amount
comparable to its portion of the amount of such Eurodollar Borrowing to be
outstanding during such Interest Period. “Reuters Screen LIBOR01 Page” shall
mean the display designated on the Reuters 3000 Xtra Page (or such other page as
may replace such page on such service for the purpose of displaying the rates at
which dollar deposits are offered by leading banks in the London interbank
deposit market).

 

29



--------------------------------------------------------------------------------

“Lien” shall mean, with respect to any asset, any lien, mortgage, deed of trust,
deed to secure debt, leasehold mortgage, leasehold deed of trust, leasehold deed
to secure debt, pledge, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement intended to have the effect
of a lien or security interest, in or on such asset, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property and, in
the case of securities, any purchase option, call or similar right of a third
party with respect to such securities; provided that in no event shall an
operating lease in and of itself be deemed a Lien

“Liquidity” shall mean, on any date, the sum of (a) the aggregate amount of cash
and Cash Equivalents of Borrower and its Subsidiaries and (b) Revolving
Commitments available on such date to be borrowed as Revolving Loans.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the
Administrative Agency Fee Letter, the Notes (if any) and the Security Documents.

“Loan Parties” shall mean Borrower and the Subsidiary Guarantors.

“Loans” shall mean, as the context may require, a Revolving Loan, a Term Loan or
a Swingline Loan.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, liabilities, financial condition or results of operations of
Borrower and the Subsidiaries, taken as a whole, (b) the ability of any Loan
Party to perform its payment obligations under the Loan Documents, or (c) the
rights and remedies or benefits available to or conferred upon the Lenders
(including, for the avoidance of doubt, the Administrative Agent and the
Collateral Agent on behalf of the Lenders) under the Loan Documents.

“Material Non-Public Information” shall mean information which is (a) not
publicly available and (b) material with respect to Borrower and its
Subsidiaries or their respective securities for purposes of United States
federal and state securities laws.

“Maximum Rate” shall have the meaning assigned to such term in Section 10.13.

“Moody’s” shall mean Moody’s Investors Service Inc.

“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a Lien on a
Mortgaged Property, which shall be in a form reasonably satisfactory to the
Collateral Agent, in each case, with such schedules and including such
provisions as shall be necessary to conform such document to applicable local
law or as shall be customary under applicable local law.

“Mortgaged Property” shall mean each Real Property, if any, which shall be
subject to a Mortgage delivered after the Closing Date pursuant to
Section 5.11(d).

 

30



--------------------------------------------------------------------------------

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company is then
making or accruing an obligation to make contributions; (b) to which any Company
has within the preceding five plan years made contributions; or (c) with respect
to which any Company could incur liability.

“Net Cash Proceeds” shall mean:

(a) with respect to any Asset Sale (other than any issuance or sale of Equity
Interests), the cash proceeds received by Borrower or any of its Subsidiaries
(including cash proceeds subsequently received (as and when received by Borrower
or any of its Subsidiaries) in respect of non-cash consideration initially
received) net of (i) fees, costs and expenses (including brokers’ fees or
commissions, discounts, legal, accounting and other professional and
transactional fees, costs and expenses, transfer and similar taxes and
Borrower’s good faith estimate of income taxes actually paid or payable in
connection with such sale) related or associated thereto; (ii) amounts provided
as a reserve, in accordance with GAAP, against (1) any liabilities under any
indemnification obligations, earn-out obligation, or purchase price adjustments
associated with such Asset Sale or (2) any other liabilities retained by
Borrower or any of its Subsidiaries associated with the properties sold in such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds);
(iii) Borrower’s good faith estimate of payments required to be made with
respect to unassumed liabilities relating to the properties sold within 360 days
of such Asset Sale (provided that, to the extent such cash proceeds are not used
to make payments in respect of such unassumed liabilities within 360 days of
such Asset Sale, such cash proceeds shall constitute Net Cash Proceeds); and
(iv) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by a Lien on the
properties sold in such Asset Sale (so long as such Lien was permitted to
encumber such properties under the Loan Documents at the time of such sale), and
which is repaid or prepaid with such proceeds (other than any such Indebtedness
assumed by the purchaser of such properties); provided that any proceeds of an
Asset Sale of assets of a Foreign Subsidiary that are used to repay Indebtedness
of a Foreign Subsidiary in connection with a mandatory prepayment under such
Indebtedness due to such Asset Sale shall not constitute Net Cash Proceeds;

(b) with respect to any Debt Issuance or any issuance or sale of Equity
Interests by Borrower or any of its Subsidiaries, the cash proceeds thereof, net
of fees, commissions, costs and other expenses incurred in connection therewith;
and

(c) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all fees, costs and expenses incurred in connection with the collection or
settlement of such proceeds, awards or other compensation in respect of such
Casualty Event (including, with respect to any such Casualty Event, transfer and
similar taxes and Borrower’s good faith estimate of income taxes actually paid
or payable in connection with such sale).

“Net Working Capital” shall mean, at any time, Consolidated Current Assets at
such time minus Consolidated Current Liabilities at such time.

“New Lender” shall have the meaning assigned to such term in Section 2.19(c).

“Non-Tendered Notes” shall have the meaning assigned to such term in the
recitals hereto.

“Notes” shall mean any notes evidencing the Term Loans, Revolving Loans or
Swingline Loans issued pursuant to this Agreement, if any, substantially in the
form of Exhibit I-1, I-2 or I-3.

“Notice of Intent to Cure” shall have the meaning assigned to such term in
Section 5.01(c).

 

31



--------------------------------------------------------------------------------

“Notice of Redemption” shall have the meaning assigned to such term in the
recitals hereto.

“Obligations” shall mean obligations of Borrower and the other Loan Parties from
time to time arising under or in respect of the due and punctual payment of
(a) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (b) each payment
required to be made by Borrower and the other Loan Parties under this Agreement
in respect of any Letter of Credit, when and as due, including payments in
respect of Reimbursement Obligations, interest thereon and obligations to
provide cash collateral and (c) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of Borrower and
the other Loan Parties under this Agreement and the other Loan Documents.

“OFAC” shall have the meaning assigned to such term in Section 3.21.

“Officers’ Certificate” shall mean a certificate executed by a Responsible
Officer, each in his or her official (and not individual) capacity.

“OID” shall have the meaning assigned to such term in Section 2.19(a)(vi).

“Order” shall mean any judgment, decree, verdict, order, consent order, consent
decree, writ, declaration or injunction.

“Organizational Documents” shall mean, with respect to any Person, (a) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such Person, (b) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such Person, (c) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such Person, (d) in the case of any general partnership, the
partnership agreement (or similar document) of such Person and (e) in any other
case, the functional equivalent of the foregoing.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes or any excise or
property Taxes, charges (including fees and expenses to the extent incurred with
respect to any such Taxes or charges) or similar levies (including interest,
fines, penalties and additions with respect to any of the foregoing) arising
from any payment made or required to be made under any Loan Document or from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document.

“Participant” shall have the meaning assigned to such term in Section 10.04(e).

 

32



--------------------------------------------------------------------------------

“Participant Register” shall have the meaning assigned to such term in
Section 10.04(e).

“Patriot Act” shall have the meaning assigned to such term in Section 3.21(a).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean a certificate in the form of Exhibit J-1 or
any other form reasonably acceptable to the Collateral Agent, executed and
delivered by Borrower on the Closing Date in favor of the Collateral Agent for
the benefit of the Secured Parties, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time by a Perfection
Certificate Supplement or otherwise in accordance with this Agreement.

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit J-2 or any other form reasonably acceptable to the Collateral
Agent.

“Permitted Acquisition” shall mean any transaction or series of related
transactions by Borrower or any Subsidiary of Borrower for (a) the direct or
indirect acquisition of all or substantially all of the property of any Person,
or of any business or division of any Person; (b) the acquisition of 100%
(including by merger or consolidation) of the Equity Interests (other than
directors’ qualifying shares) of any Person that becomes a Subsidiary after
giving effect such transaction; or (c) merger or consolidation or any other
combination with any Person (so long as a Loan Party, to the extent such Loan
Party is a party to such transaction, is the surviving entity); provided that
each of the following conditions shall be met or the Required Lenders have
otherwise consented in writing thereto:

(i) immediately prior and after giving effect thereto, no Default then exists or
would immediately result therefrom;

(ii) after giving effect to such transaction on a Pro Forma Basis, (1) Borrower
shall be in compliance with the Financial Covenant as of the most recent Test
Period and (2) the Total Leverage Ratio shall not exceed 4.25:1.00;

(iii) the Person or business to be acquired shall be, or shall be engaged in, a
business of the type that Borrower and the Subsidiaries are permitted to be
engaged in under Section 6.15 and shall be free and clear of any Liens, other
than Permitted Liens, and the Loan Parties and any newly created or acquired
Subsidiary shall comply with the requirements of Section 5.11 and Section 5.12
(within the time frames specified therein);

(iv) the Board of Directors of the Person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);

(v) all transactions in connection therewith shall be consummated in all
material respects, in accordance with all material applicable Legal
Requirements;

(vi) with respect to any transaction involving Acquisition Consideration of more
than $20,000,000, Borrower shall have provided the Administrative Agent, for the
benefit of the Lenders, with (1) historical financial statements for the last
three fiscal years (or, if less, the number of years since formation) of the
Person or business to be acquired (audited if received by Borrower) and
unaudited financial statements thereof for the most recent interim period which
are available, (2) to the extent prepared by any Company or by any other Person
engaged by any Company and not subject to any confidentiality restrictions which
would prevent such Quality of Earnings report from being disseminated to the
Lenders, a Quality of Earnings report with respect to the Person or business to
be acquired and (3) a copy of the applicable acquisition agreement;

 

33



--------------------------------------------------------------------------------

(vii) the aggregate amount of Foreign Target Acquisition Consideration over the
term of this Agreement shall not exceed the sum of (1) $5,000,000, plus (2) cash
and Cash Equivalents of any Subsidiary of Borrower that is a Foreign Subsidiary;
plus (3) the Cumulative Amount; provided that the Cumulative Amount Utilization
Requirements are satisfied as of the date any such Foreign Permitted Acquisition
is consummated

(viii) any Equity Interests constituting all or a portion of such Acquisition
Consideration shall not have a cash dividend requirement on or prior to the
Final Maturity Date; and

(ix) at least three Business Days prior to the proposed date of consummation of
the transaction, Borrower shall have delivered to the Administrative Agent an
Officers’ Certificate certifying that such transaction complies with this
definition (which shall have attached thereto reasonably detailed calculations
showing such compliance).

Notwithstanding anything to the contrary contained in the immediately preceding
sentence, an acquisition which does not otherwise meet the requirements set
forth above in the definition of “Permitted Acquisition” shall constitute a
Permitted Acquisition if, and to the extent, the Required Lenders agree in
writing, prior to the consummation thereof, that such acquisition shall
constitute a Permitted Acquisition for purposes of this Agreement.

“Permitted Holders” shall mean Michael Ferro, Michael W. Ferro, Jr., Merrick
RIS, LLC or their respective Controlled Affiliates.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Refinancing” shall means, with respect to any Person, any
modification, refinancing, refunding, renewal or extension of any Indebtedness
of such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed or
extended except by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable amounts paid, and fees, costs and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal or extension and by an amount equal to any existing
commitments unutilized thereunder, (b) such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended, (c) at the time thereof, no
Event of Default shall have occurred and be continuing, (d) to the extent such
Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the subordination of the Indebtedness
being modified, refinanced, refunded, renewed or extended and (e) such
modification, refinancing, refunding, renewal or extension is incurred by the
Person who is the obligor of the Indebtedness being modified, refinanced,
refunded, renewed or extended.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

34



--------------------------------------------------------------------------------

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate or with respect to which any Company could incur liability
(including under Section 4069 of ERISA).

“Platform” shall mean IntraLinks, SyndTrak or a substantially similar electronic
transmission system.

“Premises” shall have the meaning assigned thereto in the applicable Mortgage.

“Pro Forma Basis” shall mean (a) (i) on a basis in accordance with GAAP and
Regulation S-X or (ii) recommended by any due diligence quality of earnings
report conducted by financial advisors (reasonably acceptable to the
Administrative Agent) retained by Borrower and (b) subject to clause (j) of the
definition of Consolidated EBITDA thereof, with respect to any Permitted
Acquisition, Investment, Asset Sale or other disposition or discontinued line of
business or operations, reflecting the adjustments set forth therein.

“Projections” shall have the meaning assigned to such term in Section 3.14.

“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitments of all Revolving Lenders
represented by such Lender’s Revolving Commitment. If the Revolving Commitments
have terminated or expired, the Pro Rata Percentage shall be determined based
upon the Revolving Commitments most recently in effect, after giving effect to
any assignments.

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
Person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.

“Public Lenders” shall mean Lenders that do not wish to receive Material
Non-Public Information.

“Purchase Money Obligation” shall mean, for any Person, the obligations of such
Person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property used or useful in the business of such Person, or the cost of
installation, construction, repair or improvement of any property and any
refinancing thereof; provided, however, that (a) such Indebtedness is incurred
within one year after such acquisition, installation, construction, repair or
improvement of such property by such Person and (b) the amount of such
Indebtedness does not exceed 100% of the cost of such acquisition, installation,
construction or improvement.

“Qualified Capital Stock” of any Person shall mean any Equity Interests of such
Person that are not Disqualified Capital Stock.

“Qualified ECP Loan Party” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 (or such other amount so that
such Loan Party is an “eligible contract participant” as defined in the
Commodity Exchange Act) at the time such Swap Obligation is incurred.

 

35



--------------------------------------------------------------------------------

“Qualified Reinvestment Property” shall mean, with respect to the reinvestment
of Excess Net Cash Proceeds or Casualty Event Excess Net Cash Proceeds pursuant
to Section 2.10(c) or (e), as applicable, property that is (a) used or useful in
the business of the Companies, as conducted in compliance with Section 6.15 and
(b) except as set forth in the proviso below, owned by Borrower or another Loan
Party; provided that Borrower or another Subsidiary may, in connection with any
reinvestment, acquire property (including any Person) organized or located, as
the case may be, outside of the United States (“Foreign Reinvestment Assets”),
but only (i) to the extent the Excess Net Cash Proceeds or Casualty Event Excess
Net Cash Proceeds, as applicable, were derived from the disposition of property
(including any Person) organized or located outside of the United States or
(ii) if the portion of the purchase price attributable to such Foreign
Reinvestment Assets does not exceed 10% of the total purchase price of all
assets acquired in connection with such reinvestment.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any Person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto and all improvements
and appurtenant fixtures and equipment.

“Recipient” shall mean the Administrative Agent, any Lender or any Issuing Bank,
as applicable.

“Refinancing Transaction” shall mean the repurchase by Borrower of all of the
outstanding Existing Notes pursuant to the Tender Offer and the Notice of
Redemption and the entry by Borrower, certain Subsidiaries and the Existing
Notes Trustee into the Existing Notes Supplemental Indenture.

“Register” shall have the meaning assigned to such term in Section 10.04(c).

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Reimbursement Obligations” shall mean Borrower’s obligations under
Section 2.18(e) to reimburse LC Disbursements.

“Related Party” shall mean, with respect to any Person, (a) each Affiliate of
such Person and each of the officers, directors, partners, trustees, employees,
affiliates, shareholders, Advisors, agents, attorneys-in-fact and Controlling
Persons of each of the foregoing, and (b) if such Person is an Agent, each other
Person designated, nominated or otherwise mandated by or assisting such Agent
pursuant to Section 9.05 or any comparable provision of any Loan Document.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating of any Hazardous Material in, into, onto or
through the Environment.

“Repricing Event” shall have the meaning assigned to such term in
Section 2.10(j).

 

36



--------------------------------------------------------------------------------

“Repricing Premium” shall have the meaning assigned to such term in
Section 2.10(j).

“Required Lenders” shall mean Lenders having more than 50% of the sum of all
Loans outstanding, LC Exposure and unused Revolving and Term Loan Commitments;
provided that the Loans, LC Exposure and unused Commitments held or deemed held
by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Required Revolving Lenders” shall mean Lenders having more than 50% of all
Revolving Commitments or, after the Revolving Commitments have terminated, more
than 50% of all Revolving Exposure; provided that the Revolving Commitments held
or deemed held by any Defaulting Lender shall be excluded for purposes of making
a determination of Required Revolving Lenders.

“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Release or threat of Release of Hazardous Material
into the Environment; (ii) prevent the Release, or minimize the further Release,
of any Hazardous Material; or (iii) perform studies and investigations in
connection with, or as a precondition to, or to determine the necessity of the
activities described in, clause (i) or (ii) above.

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
Person in respect of this Agreement.

“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of (i) the Business Day preceding the
Revolving Maturity Date and (ii) the date of termination of the Revolving
Commitments.

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans hereunder up to the amount set
forth on Annex I hereto, or in the Assignment and Assumption pursuant to which
such Lender assumed its Revolving Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.07 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The aggregate amount of the Lenders’ Revolving
Commitments on the Closing Date is $20,000,000.

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

“Revolving Lender” shall mean a Lender with a Revolving Commitment.

“Revolving Loan” shall mean a Loan made by the Lenders to Borrower pursuant to
Section 2.01(b). Each Revolving Loan shall either be an ABR Revolving Loan or a
Eurodollar Revolving Loan.

“Revolving Maturity Date” shall mean, subject to Section 2.20, the date which is
five years after the Closing Date or, if such date is not a Business Day, the
first Business Day thereafter.

 

37



--------------------------------------------------------------------------------

“S&P” shall mean Standard & Poor’s Ratings Service, a division of McGraw Hill
Companies, Inc.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.03.

“SEC” shall mean the Securities and Exchange Commission.

“Secured Obligations” shall mean (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of Borrower and the other Loan
Parties under each Hedging Agreement entered into with any counterparty that is
a Secured Party and (c) the due and punctual payment and performance of all
obligations of Borrower and the other Loan Parties in respect of Treasury
Management Obligations owed to any Secured Party.

“Secured Parties” shall mean, collectively, (a) the Administrative Agent,
(b) the Collateral Agent, (c) the Arranger, (d) the Lenders and (e) each
counterparty to a Hedging Agreement or provider of services underlying any
Treasury Management Obligations if, at the date of entering into such Hedging
Agreement or such agreement governing the provision of any such Treasury
Management Obligations, as applicable, such Person was an Agent or a Lender or
an Affiliate of an Agent or a Lender.

“Securities Act” shall mean the Securities Act of 1933.

“Securities Collateral” shall have the meaning assigned to such term in the
Security Agreement.

“Security Agreement” shall mean a Security Agreement substantially in the form
of Exhibit K among the Loan Parties and Collateral Agent for the benefit of the
Secured Parties.

“Security Agreement Collateral” shall mean all property pledged or granted as
collateral pursuant to the Security Agreement (a) on the Closing Date or
(b) thereafter pursuant to Section 5.11, in each case other than Excluded
Property.

“Security Documents” shall mean the Security Agreement, the Mortgages, the
Control Agreements and each other security document or pledge agreement
delivered in accordance with applicable local or foreign law to grant a valid,
perfected security interest in any property as collateral for the Secured
Obligations, and all UCC or other financing statements or instruments of
perfection required by this Agreement, the Security Agreement, any Mortgage or
any other such security document or pledge agreement to be filed with respect to
the security interests in property and fixtures created pursuant to the Security
Agreement or any Mortgage and any other document or instrument utilized to
pledge or grant or purport to pledge or grant a security interest or lien on any
property as collateral for the Secured Obligations.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person determined on a going concern basis is greater than the total amount of
liabilities, including contingent liabilities, of such Person , (b) the present
fair salable value of the assets of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured in the ordinary course of business, (c) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature in the ordinary course of business, (d) such Person is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital, (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business and (f) such Person is “solvent” within the

 

38



--------------------------------------------------------------------------------

meaning given to that term and similar terms under any United States federal or
state laws relating to fraudulent transfers and conveyances . The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“SPC” shall have the meaning assigned to such term in Section 10.04(h).

“Specified Transaction” shall mean the potential sale or business combination of
Borrower pursued by Borrower during the fourth fiscal quarter of 2012 referred
to as Project Maple, the pursuit of which was disclosed by Borrower pursuant to
a Form 8-K filed with the SEC on September 6, 2012 and the abandonment of which
was disclosed by Borrower pursuant to a Form 8-K filed with the SEC on
February 21, 2013.

“Statutory Reserves” shall mean, for any day during any Interest Period for any
Eurodollar Borrowing, the average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained,
during such Interest Period under regulations issued from time to time
(including “Regulation D,” issued by the Board of Governors of the Federal
Reserve Bank of the United States (the “Reserve Regulations”) by member banks of
the United States Federal Reserve System in New York City with deposits
exceeding one billion dollars against Eurocurrency funding liabilities
(currently referred to as “Eurocurrency liabilities” (as such term is used in
Regulation D)). Eurodollar Borrowings shall be deemed to constitute Eurodollar
liabilities and to be subject to such reserve requirements without benefit of or
credit for proration, exceptions or offsets which may be available from time to
time to any Lender under the Reserve Regulations.

“Subordinated Indebtedness” shall mean Indebtedness of Borrower or any
Subsidiary that is by its terms subordinated in right of payment to the Secured
Obligations, as applicable; provided that such terms of subordination are
reasonably acceptable to the Administrative Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (but not a representative
office of such Person) of which a majority of the shares of securities or other
interests having ordinary voting power for the election of directors or other
governing body (other than securities or interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned,
directly or indirectly through one or more intermediaries, or both, by such
Person and in any event, including any other Person the accounts of which would
be consolidated with such Person in accordance with GAAP as of the date of
determination. Unless the context requires otherwise, “Subsidiary” refers to a
Subsidiary of Borrower.

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(c),
and each other Subsidiary of any Loan Party that is or becomes a party to this
Agreement pursuant to Section 5.11.

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is reasonably acceptable to the Collateral Agent.

“Swap Termination Value” means, at any date and in respect of any one or more
Hedging Agreements, after taking into account the effect of any legally
enforceable netting agreements relating to such Hedging Agreements, (a) for any
date on or after the date such Hedging Agreements have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Hedging Agreements,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include any Lender).

 

39



--------------------------------------------------------------------------------

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.17, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.17. The amount of the Swingline Commitment
shall initially be $5,000,000, but shall in no event exceed the Revolving
Commitment.

“Swingline Exposure” shall mean, with respect to the Swingline Lender, at any
time the aggregate principal amount at such time of all outstanding Swingline
Loans. The Swingline Exposure of any Revolving Lender at any time shall equal
its Pro Rata Percentage of the aggregate Swingline Exposure at such time.

“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.17.

“Target” shall mean any Person, business, division, subsidiary or assets
acquired in any Permitted Acquisition.

“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, fees, deductions, withholdings (including back up withholding) or
other similar charges imposed by a Governmental Authority, including interest,
fines, penalties or additions with respect to any of the foregoing.

“Tender Offer” shall have the meaning assigned to such term in the recitals
hereto.

“Tendered Notes” shall have the meaning assigned to such term in the recitals
hereto.

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

“Term Loan” shall mean (a) the term loans made by the Lenders to Borrower
pursuant to Section 2.01(a) and (b) unless the context shall otherwise require,
any Incremental Term Loans made pursuant to Section 2.19 after the Closing Date.
Each Term Loan shall be either an ABR Term Loan or a Eurodollar Term Loan.

“Term Loan Commitment” shall mean, with respect to any Lender, (a) the
commitment, if any, of such Lender to make a Term Loan hereunder on the Closing
Date in the amount set forth on Annex I hereto and (b) unless the context shall
otherwise require, any Incremental Term Loan Commitments made pursuant to
Section 2.19 after the Closing Date. The aggregate amount of the Lenders’ Term
Loan Commitments as of the Closing Date is $255,000,000.

“Term Loan Lender” shall mean a Lender with a Term Loan Commitment or an
outstanding Term Loan.

“Term Loan Maturity Date” shall mean, subject to Section 2.20, the date which is
six years after the Closing Date or, if such date is not a Business Day, the
first Business Day thereafter.

“Term Loan Repayment Date” shall have the meaning assigned to such term in
Section 2.09.

 

40



--------------------------------------------------------------------------------

A “Test Period” in effect at any time shall mean the period of four consecutive
fiscal quarters of Borrower ended on (or, with respect to the compliance
requirements set forth in clause (ii) of the definition of “Permitted
Acquisition”, the definition of “Incremental Cap” or clause (b) or (c) of the
definition of “Cumulative Amount Utilization Requirements”, as applicable,
immediately prior to) such time.

“Title Company” shall mean any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Collateral Agent.

“Title Policy” shall mean, with respect to any Mortgage, a policy of title
insurance (or marked up title insurance commitment having the effect of a policy
of title insurance) insuring the Lien of a Mortgage as a valid first priority
mortgage Lien on the Mortgaged Property and fixtures described therein in the
amount equal to not less than 100% of the fair market value (as determined in
good faith by Borrower in consultation with the Collateral Agent) of such
Mortgaged Property and fixtures, which policy shall be issued by the Title
Company and be reasonably acceptable to Collateral Agent.

“Total Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Indebtedness on such date to Consolidated EBITDA for the Test
Period then most recently ended.

“Transactions” shall mean, collectively, the transactions to occur on or prior
to the Closing Date pursuant to the Loan Documents; the execution, delivery and
performance of the Loan Documents and the initial borrowings hereunder and
thereunder; the Refinancing Transaction, and the payment of all fees, costs and
expenses to be paid on or prior to the Closing Date and owing in connection with
the foregoing.

“Transaction Documents” shall mean the Loan Documents and any agreements or
documents relating to the Refinancing Transaction, including, for the avoidance
of doubt, the Existing Notes Supplemental Indenture and the Notice of
Redemption.

“Transferred Guarantor” shall have the meaning assigned to such term in
Section 7.09.

“Treasury Management Obligations” shall mean (a) all arrangements for the
delivery of treasury management services, (b) all commercial credit card and
merchant card services and (c) all other banking products or services, other
than Letters of Credit, in each case, to or for the benefit of any Loan Party.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

“United States” shall mean the United States of America.

“Unrestricted Cash” shall mean, at any time, the aggregate amount of cash and
Cash Equivalents held in accounts of Borrower and the Subsidiary Guarantors that
are subject to a first priority lien in favor of the Collateral Agent pursuant
to the Security Documents, to the extent that the use of such cash or Cash
Equivalents for application to the payment of the Obligations is not prohibited
by law or any contract or other agreement and such cash and Cash Equivalents are
free and clear of all Liens (other than Liens in favor of the Collateral Agent
and other Liens permitted under Section 6.02(a), (b) or (l)).

 

41



--------------------------------------------------------------------------------

“Voting Stock” shall mean, with respect to any Person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such Person; provided however, in connection with the provisions of
Section 5.11(b), “Voting Stock” shall be deemed to include Equity Interests
constituting “stock entitled to vote” within the meaning of Treasury Regulations
Section 1.956-2(c)(2).

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (b) the then outstanding principal
amount of such Indebtedness.

“Wholly Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares or other nominal
issuance in order to comply with local laws) is at the time owned by such Person
and/or one or more Wholly Owned Subsidiaries of such Person and (b) any
partnership, association, joint venture, limited liability company or other
entity in which such Person and/or one or more Wholly Owned Subsidiaries of such
Person collectively own 100% of the Equity Interests at such time.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Yield Differential” shall mean, with respect to any Incremental Term Loans,
(a) the Effective Yield applicable to such Incremental Term Loans, minus (b) the
Effective Yield applicable to Term Loans, set forth in Section 2.06, minus
(c) 50 basis points.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing,” “Borrowing of Term Loans”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”) or by priority Class (e.g., a “First Lien Loan”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
Loan Document, agreement, instrument or other document herein shall be construed
as referring to such agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) any
reference to any law or regulation herein shall refer to such law or regulation
as amended, modified or supplemented from time to time, (f) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including

 

42



--------------------------------------------------------------------------------

cash, securities, accounts and contract rights, (g) all references to the
knowledge of any Company or facts known by any Company shall mean actual
knowledge of any Responsible Officer of such Person, and (h) “on,” when used
with respect to the Mortgaged Property or any property adjacent to the Mortgaged
Property, means “on, in, under, above or about.” Any Responsible Officer
executing any Loan Document or any certificate or other document made or
delivered pursuant hereto or thereto, so executes or certifies in his/her
capacity as a Responsible Officer on behalf of the applicable Loan Party and not
in any individual capacity.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with and all terms of an accounting or financial
nature shall be construed and interpreted in accordance with GAAP as in effect
from time to time. If at any time any change in GAAP would affect the
computation of any financial ratio set forth in any Loan Document, and Borrower
or the Required Lenders shall so request, the Administrative Agent and Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to approval by
the Required Lenders and Borrower); provided that, until so amended, such ratio
or requirement shall continue to be computed in accordance with GAAP prior to
such change therein, and Borrower shall promptly provide to the Administrative
Agent financial statements and other documents required under this Agreement or
as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

Section 1.05 Resolution of Drafting Ambiguities. Each Loan Party acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of the Loan Documents to which it is a party, that it and its
counsel reviewed and participated in the preparation and negotiation hereof and
thereof and that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation hereof or thereof.

ARTICLE II

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth:

(a) each Term Lender agrees, severally and not jointly, to make a Term Loan to
Borrower on the Closing Date in the principal amount equal to its Term Loan
Commitment; and

(b) each Revolving Lender agrees, severally and not jointly, to make Revolving
Loans to Borrower, at any time and from time to time after the Closing Date
until the earlier of the Revolving Maturity Date and the termination of the
Revolving Commitment of such Lender in accordance with the terms hereof, in an
aggregate principal amount at any time outstanding that will not result in such
Lender’s Revolving Exposure exceeding such Lender’s Revolving Commitment.

Amounts paid or prepaid in respect of Term Loans may not be reborrowed. Subject
to the terms, conditions and limitations set forth herein, Borrower may borrow,
pay or prepay and reborrow Revolving Loans.

Section 2.02 Loans. (a) Each Loan (other than Swingline Loans) shall be made as
part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Commitments; provided that the failure of any
Lender to make any Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be

 

43



--------------------------------------------------------------------------------

responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender). Except for Loans deemed made pursuant to
Section 2.18(e)(ii), (x) any Borrowing shall be in an aggregate principal amount
that is (i) an integral multiple of $100,000 and not less than $500,000 or
(ii) equal to the remaining available balance of the applicable Commitments.

(b) Subject to Sections 2.11 and 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as Borrower may request pursuant to
Section 2.03. Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Lender to
make such Loan and Borrower to repay such Loan in accordance with the terms of
this Agreement. Borrowings of more than one Type may be outstanding at the same
time; provided that Borrower shall not be entitled to request any Borrowing
that, if made, would result in more than ten Eurodollar Borrowings in the
aggregate outstanding hereunder at any one time. For purposes of the foregoing,
Borrowings having different Interest Periods, regardless of whether they
commence on the same date, shall be considered separate Borrowings.

(c) Except with respect to Loans made pursuant to Section 2.18(e)(ii), each
Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account in New
York City as the Administrative Agent may designate from time to time not later
than 10:00 a.m., New York City time, and the Administrative Agent shall promptly
credit the amounts so received to an account of Borrower as directed by Borrower
in the applicable Borrowing Request or, if a Borrowing shall not occur on such
date because any condition precedent herein specified shall not have been met,
return the amounts so received to the respective Lenders within two Business
Days.

(d) Unless the Administrative Agent shall have received written notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with Section 2.02(c), and the Administrative Agent may (but shall not
be obligated to), in reliance upon such assumption, make available to Borrower
on such date a corresponding amount. If the Administrative Agent shall have so
made funds available, then, to the extent that such Lender shall not have made
such portion available to the Administrative Agent, each of such Lender and
Borrower severally agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules or practices on
interbank compensation, and (ii) in the case of Borrower, the interest rate
applicable to such Borrowing. If such Lender shall subsequently repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement, and
Borrower’s obligation to repay the Administrative Agent such corresponding
amount pursuant to this Section 2.02(d) shall cease and any amounts previously
so paid by Borrower shall be returned to Borrower.

(e) Notwithstanding any other provision of this Agreement, Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end (i) in the case of a
Eurodollar Revolving Loan, after the Revolving Maturity Date, or (ii) in the
case of a Eurodollar Term Loan, the Term Loan Maturity Date, as applicable.

 

44



--------------------------------------------------------------------------------

Section 2.03 Borrowing Procedure. To request a Revolving Borrowing or Term
Borrowing, Borrower shall deliver, by hand delivery or facsimile (or transmit by
other electronic transmission, if arrangements for doing so have been approved
in writing by the Administrative Agent), a duly completed and executed Borrowing
Request to the Administrative Agent (i) in the case of a Eurodollar Borrowing,
not later than 3:00 p.m., New York City time, three Business Days before the
date of the proposed Borrowing or (ii) in the case of an ABR Borrowing, not
later than 1:00 p.m., New York City time, one Business Day before the date of
the proposed Borrowing. Each Borrowing Request for a Revolving Loan or a Term
Loan shall be irrevocable and shall specify the following information in
compliance with Section 2.02:

(a) whether the requested Borrowing is to be a Borrowing of Revolving Loans or
Term Loans;

(b) the aggregate amount of such Borrowing;

(c) the date of such Borrowing, which shall be a Business Day;

(d) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(e) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
“Interest Period”;

(f) the location and number of Borrower’s account to which funds are to be
disbursed; and

(g) that the conditions set forth in Sections 4.02(b) and (c) are satisfied as
of the date of the notice.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04 Evidence of Debt; Repayment of Loans. (a) Borrower hereby
unconditionally promises to pay to (i) the Administrative Agent for the account
of each Term Loan Lender, the principal amount of each Term Loan of such Term
Loan Lender as provided in Section 2.09, (ii) the Administrative Agent for the
account of each Revolving Lender, the then unpaid principal amount of each
Revolving Loan of such Revolving Lender on the Revolving Maturity Date and
(iii) the Swingline Lender, the then unpaid principal amount of each Swingline
Loan on the earlier of the Revolving Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month (or, if
such date is not a Business Day, on the next succeeding Business Day) and is at
least two Business Days after such Swingline Loan is made; provided that, on
each date that a Revolving Borrowing is made, Borrower shall repay all Swingline
Loans that were outstanding on the date such Borrowing was requested.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

 

45



--------------------------------------------------------------------------------

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type and Class thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from Borrower to each Lender
hereunder, and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to Sections 2.04(b) and
(c) shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of Borrower and the other Loan Parties to pay,
and perform, the Obligations in accordance with the Loan Documents. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such entries,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.

(e) Any Lender by written notice to Borrower (with a copy to the Administrative
Agent) may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, Borrower shall promptly prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) in
the form of Exhibit I-1, I-2 or I-3, as the case may be. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

Section 2.05 Fees.

(a) Commitment Fee. Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender a commitment fee (a “Commitment Fee”) equal to
0.50% per annum of the average daily unused amount of each Revolving Commitment
of such Revolving Lender during the period from and including the date hereof to
but excluding the date on which such Revolving Commitment terminates. Accrued
Commitment Fees shall be payable in arrears (A) on the last Business Day of
March, June, September and December of each year, commencing on the first such
date to occur after the date hereof, and (B) on the date on which such Revolving
Commitment terminates. Commitment Fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
Commitment Fees, a Revolving Commitment of a Revolving Lender shall be deemed to
be used to the extent of the outstanding Revolving Loans and LC Exposure of such
Revolving Lender (and the Swingline Exposure of such Lender shall be disregarded
for such purpose).

(b) Administrative Agent Fees. Borrower agrees to pay to the Administrative
Agent, for its own account, the administrative fees set forth in the
Administrative Agency Fee Letter (the “Administrative Agent Fees”).

(c) LC and Fronting Fees. Borrower agrees to pay to (i) the Administrative Agent
for the account of each Revolving Lender a participation fee (“LC Participation
Fee”) with respect to its participations in Letters of Credit, which shall
accrue at a rate per annum equal to the Applicable Margin from time to time used
to determine the interest rate on Eurodollar Revolving Loans pursuant to
Section 2.06 on the average daily amount of such Revolving Lender’s LC Exposure
(excluding any portion thereof attributable to Reimbursement Obligations) during
the period from and including the Closing Date to but excluding the later of the
date on which such Lender’s Revolving Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) the Issuing Bank a
fronting fee (“Fronting Fee”) equal to 0.20% per annum (or such other amount as
is separately agreed upon in writing between Borrower and the Issuing Bank), as
well as the Issuing Bank’s customary

 

46



--------------------------------------------------------------------------------

charges with respect to the administration, issuance, amendment, negotiation,
renewal, payment or extension of any Letter of Credit or processing of drawings
thereunder. Accrued LC Participation Fees shall be payable in arrears (i) on the
last Business Day of March, June, September and December of each year,
commencing on the first such date to occur after the Closing Date (or on such
other dates as the Issuing Bank may from time to time agree), and (ii) on the
date on which the Revolving Commitments terminate and no Letters of Credit
remain outstanding. Any such fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this Section 2.05(c) shall be payable within five
Business Days after demand therefor. All LC Participation Fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(d) Other Fees. Borrower agrees to pay the Agents and the Arranger, for their
own account, fees payable in the amounts and at the times separately agreed upon
in writing between Borrower and the applicable Agents or the Arranger.

(e) Payment of Fees. All Fees shall be paid on the dates due, in immediately
available funds in dollars, to the Administrative Agent for distribution, if and
as appropriate, among the Lenders, except that Borrower shall pay (i) the
Fronting Fees directly to the Issuing Bank, and (ii) the Fees provided under
Section 2.05(d) directly to the Agents. Once paid, none of the Fees shall be
refundable under any circumstances.

Section 2.06 Interest on Loans. (a) Subject to the provisions of
Section 2.06(c), the Loans comprising each ABR Borrowing, including each
Swingline Loan, shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Margin in effect from time to time.

(b) Subject to the provisions of Section 2.06(c), the Loans comprising each
Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin in effect from time to time.

(c) Notwithstanding the foregoing, (i) upon the occurrence and during the
existence of an Event of Default under Section 8.01(a), (b), (g) or (h) or
(ii) following the request of the Required Lenders upon the occurrence and
during the continuance of any other Event of Default, all Obligations shall be
payable upon demand and shall, bear interest, after as well as before judgment,
at a rate per annum equal to (i) in the case of principal of or interest on any
Loan, 2.0% plus the rate otherwise applicable to such Loan as provided in
Sections 2.06(a) and (b) or (ii) in the case of any other Obligation, 2.0% plus
the rate applicable to ABR Revolving Loans as provided in Section 2.06(a) (in
either case, the “Default Rate”).

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
Section 2.06(c) (including interest on past due interest) and all interest
accrued but unpaid on or after the Revolving Maturity Date or the Term Loan
Maturity Date, as applicable, shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan or a Swingline Loan), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to clauses (a)-(c) of the definition
of the Alternate Base Rate shall be computed on the basis of a year of 365 days
(or 366 days in a leap year), and in each case shall be

 

47



--------------------------------------------------------------------------------

payable for the actual number of days elapsed (including the first day but
excluding the last day); provided that any Loan that is repaid on the same day
on which it is made shall, subject to Section 2.14, bear interest for one day.
The applicable Alternate Base Rate or Adjusted LIBO Rate shall be determined by
the Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error. Interest hereunder
shall be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any Insolvency Proceeding.

Section 2.07 Termination and Reduction of Commitments. (a) Subject to the
provisions of Section 2.19, the Term Loan Commitments shall automatically
terminate at 5:00 p.m., New York City time, on the Closing Date. The Revolving
Commitments, the Swingline Commitment and the LC Commitment shall automatically
terminate on the Revolving Maturity Date.

(b) At its option, Borrower may at any time terminate, or from time to time
permanently reduce, the Commitments of any Class; provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $250,000 and not less than $1,000,000 and (ii) the
Revolving Commitments shall not be terminated or reduced if, after giving effect
to any concurrent prepayment of the Revolving Loans in accordance with
Section 2.10, the aggregate amount of Revolving Exposures would exceed the
aggregate amount of Revolving Commitments.

(c) Borrower shall notify the Administrative Agent in writing of any election to
terminate or reduce the Commitments under Section 2.07(b) at least three
(3) Business Days prior to the effective date of such termination or reduction
(which effective date shall be a Business Day), specifying such election and the
effective date thereof. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by Borrower pursuant to this Section 2.07 shall be irrevocable;
provided that a notice of termination of the Commitments delivered by Borrower
may state that such notice is conditioned upon the effectiveness of any other
financing or the closing of any securities offering, or the occurrence of any
other event specified therein, in which case such notice may be revoked by
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. With respect to the
effectiveness of any such other financing or the closing of any such securities
offering or other event, Borrower may extend the date of termination at any time
with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed). Any termination or reduction of the
Commitments of any Class shall be permanent. Each reduction of the Commitments
of any Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.

Section 2.08 Interest Elections. (a) Each Revolving Borrowing and Term Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section 2.08. Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. Notwithstanding anything to the contrary, Borrower shall not
be entitled to request any conversion or continuation that, if made, would
result in more than ten Eurodollar Borrowings outstanding hereunder at any one
time. This Section 2.08 shall not apply to Swingline Borrowings, which may not
be converted or continued.

 

48



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section 2.08, Borrower shall deliver,
by hand delivery or facsimile (or transmit by other electronic transmission if
arrangements for doing so have been approved in writing by the Administrative
Agent), a duly completed and executed Interest Election Request to the
Administrative Agent not later than the time that a Borrowing Request would be
required under Section 2.03 if Borrower were requesting a Revolving Borrowing or
Term Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each Interest Election Request shall be
irrevocable.

(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If an Interest Election Request with respect to a Eurodollar Borrowing is
not timely delivered prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing, the Administrative Agent or the Required Lenders may
require, by notice to Borrower, that (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

Section 2.09 Amortization of Term Borrowings. (a) Borrower shall pay to the
Administrative Agent, for the account of the Term Loan Lenders, on each
March 31, June 30, September 30 and December 31, beginning with September 30,
2013, or if any such date is not a Business Day, on the immediately following
Business Day (each such date, a “Term Loan Repayment Date”), a principal amount
of the Term Loans equal to 0.25% of the initial aggregate principal amount of
such Term Loans (as adjusted from time to time pursuant to Section 2.10 and in
connection with any Incremental Term Loans made pursuant to Section 2.19),
together in each case with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of such payment.

 

49



--------------------------------------------------------------------------------

(b) To the extent not previously paid in full in cash, all Term Loans shall be
due and payable on the Term Loan Maturity Date.

Section 2.10 Optional and Mandatory Prepayments of Loans.

(a) Optional Prepayments. Borrower shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this Section 2.10 (including, if applicable, the Repricing
Premium; provided that each partial prepayment shall be in an amount that is an
integral multiple of $250,000 and not less than $500,000 or, if less, the
outstanding principal amount of such Borrowing.

(b) Revolving Loan Prepayments. (i) In the event of the termination of all the
Revolving Commitments, Borrower shall, on the date of such termination, repay or
prepay all its outstanding Revolving Borrowings and all outstanding Swingline
Loans and either (A) replace all outstanding Letters of Credit or (B) Cash
Collateralize all outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.18(i).

(ii) In the event of any partial reduction of the Revolving Commitments, then
(x) at or prior to the effective date of such reduction, the Administrative
Agent shall notify Borrower and the Revolving Lenders of the sum of the
Revolving Exposures after giving effect thereto and (y) if the sum of the
Revolving Exposures would exceed the aggregate amount of Revolving Commitments
after giving effect to such reduction, then Borrower shall, on the date of such
reduction, first, repay or prepay Swingline Loans, second, repay or prepay
Revolving Borrowings and third, replace outstanding Letters of Credit or Cash
Collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.18(i) in an aggregate amount sufficient to eliminate such
excess.

(iii) In the event that the sum of all Lenders’ Revolving Exposures exceeds the
Revolving Commitments then in effect, Borrower shall, without notice or demand,
immediately first, repay or prepay Swingline Loans, second, repay or prepay
Revolving Borrowings, and third, replace outstanding Letters of Credit or Cash
Collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.18(i) in an aggregate amount sufficient to eliminate such
excess.

(iv) In the event that the aggregate LC Exposure exceeds the LC Commitment then
in effect, Borrower shall, without notice or demand, immediately replace
outstanding Letters of Credit or Cash Collateralize outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.18(i) in an
aggregate amount sufficient to eliminate such excess.

(c) Asset Sales. Not later than five Business Days following the receipt of any
Net Cash Proceeds of any Asset Sale by any Company, Borrower shall apply 100% of
such Net Cash Proceeds to make prepayments in accordance with Sections 2.10(g);
provided that:

(i) no such prepayment shall be required under this Section 2.10(c) (A) with
respect to the disposition of property which constitutes a Casualty Event, or
(B) to the extent the Net Cash Proceeds of any such Asset Sales do not result in
more than $1,000,000 (the “Asset Sale Threshold” and the Net Cash Proceeds in
excess of the Asset Sale Threshold, the “Excess Net Cash Proceeds”) in Net Cash
Proceeds in any fiscal year; provided that clause (B) shall not apply in the
case of any Asset Sale described in clause (b) of the definition thereof;

 

50



--------------------------------------------------------------------------------

(ii) so long as no Default shall then exist or would arise therefrom, such
proceeds shall not be required to be so applied on such date to the extent that
Borrower (A) reinvests such proceeds in Qualified Reinvestment Property, or
(B) commits to reinvest such proceeds in Qualified Reinvestment Property within
12 months after the date of receipt thereof and actually reinvests such proceeds
within six months after entering into such commitment; provided that the Loan
Parties shall comply with Sections 5.11 and 5.12 (within the time frames set
forth therein) and with the applicable provisions of the Security Documents; and

(iii) if all or any portion of such Excess Net Cash Proceeds is not so
reinvested within such 12-month period (as extended in accordance with clause
(ii) above), such unused portion shall be applied on the last day of such period
as a mandatory prepayment as provided in this Section 2.10(c).

(d) Debt Issuance or Preferred Stock Issuance; Equity Cure Contributions.

(i) Not later than five Business Days following the receipt of any Net Cash
Proceeds of any Debt Issuance or Disqualified Stock Issuance by any Company,
Borrower shall make prepayments in accordance with Section 2.10(g) in an
aggregate principal amount equal to 100% of such Net Cash Proceeds.

(ii) Not later than five Business Days following the receipt of any Equity Cure
Contribution in accordance with Section 8.03, Borrower shall make prepayments in
accordance with Section 2.10(g) in an aggregate principal amount equal to the
Cure Amount.

(e) Casualty Events. Not later than five Business Days following the receipt of
any Net Cash Proceeds from a Casualty Event by any Company, Borrower shall apply
an amount equal to 100% of such Net Cash Proceeds to make prepayments in
accordance with Sections 2.10(g); provided that:

(i) no such prepayment shall be required under this Section 2.10(e) to the
extent such Net Cash Proceeds of any such Casualty Event do not result in more
than $1,000,000 (the “Casualty Event Threshold” and the Net Cash Proceeds in
excess of such Casualty Event Threshold, the “Casualty Event Excess Net Cash
Proceeds”) in Net Cash Proceeds in any fiscal year;

(ii) so long as no Default shall then exist or would arise therefrom, such
proceeds shall not be required to be so applied on such date to the extent that
Borrower (A) reinvests such proceeds in Qualified Reinvestment Property, or
(B) commits to reinvest such proceeds in Qualified Reinvestment Property within
12 months after the date of receipt thereof and actually reinvests such proceeds
within six months after entering into such commitment; provided the Loan Parties
shall comply with Sections 5.11 and 5.12 (within the time frames set forth
therein) and with the applicable provisions of the Security Documents; and

(iii) if all or any portion of such Casualty Event Excess Net Cash Proceeds is
not so reinvested within such 12-month period (as extended in accordance with
clause (ii) above), such unused portion shall be applied on the last day of such
period as a mandatory prepayment as provided in this Section 2.10(e).

(f) Excess Cash Flow. No later than 10 Business Days after the date on which the
financial statements with respect to such fiscal year in which such Excess Cash
Flow Period occurs are or are required to be delivered pursuant to
Section 5.01(a) (without giving effect to any grace period

 

51



--------------------------------------------------------------------------------

applicable thereto), Borrower shall make prepayments in accordance with Sections
2.10(g) in an aggregate principal amount equal to (i) (x) 50% of Excess Cash
Flow for the Excess Cash Flow Period then ended if the Total Leverage Ratio at
the end of such period is greater than or equal to 3.00:1.00, (y) 25% of Excess
Cash Flow for the Excess Cash Flow Period then ended if the Total Leverage Ratio
at the end of such period is less than 3.00:1.00 but greater than 2.00:1.00 and
(z) 0% of Excess Cash Flow for the Excess Cash Flow Period then ended if the
Total Leverage Ratio at the end of such period is less than or equal to
2.00:1.00, less (ii) any voluntary prepayments of Term Loans, and any voluntary
prepayments of Revolving Loans and Swingline Loans to the extent accompanied by
corresponding permanent reductions in the Revolving Commitments, during such
Excess Cash Flow Period, other than in each case voluntary prepayments funded
with the proceeds of Indebtedness (other than Revolving Loans).

(g) Application of Prepayments.

(i) Prior to any optional prepayment hereunder, Borrower shall select the
Borrowing or Borrowings to be prepaid and shall specify such selection in the
notice of such prepayment pursuant to Section 2.10(g)(iii), subject to the
provisions of this Section 2.10(g)(i). Any prepayments of Term Loans pursuant to
Section 2.10(a) shall be applied as directed by Borrower; provided, that any
such optional prepayment shall be applied pro rata (in accordance with the
respective outstanding principal amounts thereof) to each Class of Term Loans
then oustanding. Any prepayments pursuant to Section 2.10(c)-(f) shall be
applied (1) first to reduce scheduled payments required under Section 2.09(a) in
direct order of maturity with respect to the unpaid installments due on the next
four Term Loan Repayment Dates occurring following such prepayment, (2) second
on a pro rata basis among the payments remaining to be made on each Term Loan
Repayment Date, and (3) third to the prepayment of outstanding Revolving Loans
(but without any corresponding reduction in Revolving Commitments).

(ii) Amounts to be applied pursuant to this Section 2.10 to the prepayment of
Term Loans and Revolving Loans shall be applied, as applicable, first to reduce
outstanding ABR Term Loans and ABR Revolving Loans, respectively. Any amounts
remaining after each such application shall be applied to prepay Eurodollar Term
Loans or Eurodollar Revolving Loans, as applicable.

(iii) Notice of Prepayment. Borrower shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the Swingline Lender) by written
notice of any prepayment hereunder (1) in the case of prepayment of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment, (2) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment and (3) in the case of prepayment of a Swingline
Loan, not later than 11:00 a.m., New York City time, on the date of prepayment.
Each such notice shall be irrevocable; provided that, if a notice of prepayment
is given in connection with a conditional notice of termination of the
Commitments as contemplated by Section 2.07, then such notice of prepayment may
be revoked or delayed in accordance with Section 2.07. Each such notice shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment. Promptly following
receipt of any such notice (other than a notice relating solely to Swingline
Loans), the Administrative Agent shall advise the Lenders of the contents
thereof. Such notice to the Lenders may be by electronic communication. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of a Borrowing of the same Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing and otherwise in accordance with
this Section 2.10. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.06.

 

52



--------------------------------------------------------------------------------

(h) Waiver of Mandatory Prepayments. Notwithstanding the foregoing provisions of
this Section 2.10, (i) in the case of any mandatory prepayment of the Term
Loans, any Term Loan Lender may waive, by written notice to Borrower and the
Administrative Agent on or before the date on which such mandatory prepayment
would otherwise be required to be made hereunder, the right to receive the
amount of such mandatory prepayment of the Term Loans, (ii) if any Term Loan
Lender elects to waive the right to receive the amount of such mandatory
prepayment, all of the amount that otherwise would have been applied to
mandatorily prepay the Term Loans of such Lender shall be offered by Borrower to
the remaining non-waiving Term Loan Lenders on a pro rata basis, based on the
respective principal amounts of their outstanding Term Loans, (iii) if and to
the extent any such non-waiving Term Loan Lender does not elect by written
notice to Borrower and the Administrative Agent within three Business Days
following the date on which the offer is made pursuant to clause (ii) above to
accept such offer, such Term Loan Lender shall be deemed to have rejected such
offer and (iv) the balance, if any, shall be retained by Borrower.

(i) Notwithstanding any other provisions of this Section 2.10, (i) to the extent
that all or any portion of any Foreign Repatriation Amount is prohibited or
delayed by applicable local Law from being repatriated to the United States, the
portion of such Foreign Repatriation Amount so affected will not be required to
be applied to repay Obligations at the times provided in this Section 2.10 but
may be retained by the applicable Foreign Subsidiary for so long, but only for
so long, as the applicable local Law will not permit repatriation to the United
States (Borrower hereby agreeing to cause the applicable Foreign Subsidiary to
promptly take all actions reasonably required by the applicable local Law to
permit such repatriation), and once such repatriation of any of such affected
Foreign Repatriation Amount is permitted under the applicable local Law, such
repatriation will be promptly effected and such repatriated Foreign Repatriation
Amount will be promptly (and in any event, not later than two Business Days
after such repatriation) applied (net of additional taxes payable or reserved
against as a result of such repatriation) to the repayment of the Obligations
pursuant to this Section 2.10 to the extent provided herein and (ii) to the
extent that Borrower has determined in good faith that repatriation of all or
any portion of the Foreign Repatriation Amount would have a material adverse tax
cost (taking into account any foreign tax credit or benefit actually realized in
connection with such repatriation) (the amount of such material adverse tax
cost, the “Foreign Repatriation Loss”), the amount of the prepayment required
under Sections 2.10(c), (d), (e) or (f), as applicable, shall be reduced by the
Foreign Repatriation Loss.

(j) Soft Call Protection. (i) Any prepayment with respect to all or any portion
of the Term Loans with the proceeds of, or any conversion of Term Loans into,
any new or replacement tranche of term loans bearing interest at an Effective
Yield less than the Effective Yield applicable to the Term Loans (as such
comparative rates are determined by the Administrative Agent) and (ii) any
amendment to this Agreement that, directly or indirectly, reduces the Effective
Yield applicable to the Term Loans (in each case, with original issue discount
and upfront fees, which shall be deemed to constitute like amounts of original
issue discount, being equated to interest rate margins in a manner consistent
with generally accepted financial practice based on an assumed four year life to
maturity) (any such event described in clause (i) or (ii), a “Repricing Event”)
shall be accompanied by a prepayment premium equal to 1% of the amount of such
Term Loans repaid or repriced (the “Repricing Premium”), if such repayment or
repricing is effected on or prior to the one year anniversary of the Closing
Date; provided, however, that in no event shall a Repricing Event include any
repayment or conversion of Term Loans in connection with a Change in Control.
Any such determination by the Administrative Agent as contemplated by the
preceding sentence shall be conclusive and binding on Borrower and all Lenders,
absent manifest error.

 

53



--------------------------------------------------------------------------------

Section 2.11 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be final and
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised in writing by the Required Lenders that
the Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give written notice thereof to Borrower and
the Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing; provided that Borrower may revoke any such Borrowing Request (without
penalty) prior to such Borrowing upon written notice to the Administrative
Agent.

Section 2.12 Increased Costs; Change in Legality. (a) If any Change in Law
shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against property of, deposits with
or for the account of, or credit extended by or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or the
Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein; or

(iii) subjects any Lender or the Issuing Bank to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its Loans,
principal, letters of credit, Commitments, or other Obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender, the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company, if any, of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit) or to reduce
the amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder (whether of principal, interest or otherwise), then Borrower will pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Bank, as the case may
be, for such additional costs incurred or reduction suffered, it being
understood that, to the extent duplicative of the provisions of Section 2.15,
this Section 2.12 shall not apply to Taxes. The protection of this Section 2.12
shall be available to each Lender and the Issuing Bank regardless of any
possible contention of the invalidity or inapplicability of the Change in Law
that shall have occurred or been imposed.

 

54



--------------------------------------------------------------------------------

(b) If any Lender or the Issuing Bank determines (in good faith, but in its sole
absolute discretion) that any Change in Law regarding Capital Requirements has
or would have the effect of reducing the rate of return on such Lender’s or the
Issuing Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender, or the Letters of Credit issued by the
Issuing Bank, to a level below that which such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy), then from time to time Borrower will
pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or the Issuing
Bank or its holding company, as the case may be, as specified in Sections
2.12(a) or (b) shall be delivered to Borrower (with a copy to the Administrative
Agent) and shall be conclusive and binding absent manifest error. Borrower shall
pay such Lender or the Issuing Bank, as the case may be, the amount shown as due
on any such certificate within ten Business Days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.12 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
Borrower shall not be required to compensate a Lender or the Issuing Bank for
any increased costs or reductions incurred more than six months prior to the
date that such Lender or the Issuing Bank, as the case may be, notifies Borrower
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s or the Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to indicate the period of retroactive effect thereof.

(e) Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful for any Lender to make or maintain any Eurodollar Loan or
to give effect to its obligations as contemplated hereby with respect to any
Eurodollar Loan, then, by written notice to Borrower and to the Administrative
Agent:

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness (as determined in good faith by such Lender)) be
made by such Lender hereunder (or be continued for additional Interest Periods
and ABR Loans will not thereafter (for such duration) be converted into
Eurodollar Loans), whereupon any request for a Eurodollar Loan (or to convert an
ABR Loan to a Eurodollar Loan or to continue a Eurodollar Loan for an additional
Interest Period) shall, as to such Lender only, be deemed a request for an ABR
Loan (or a request to continue an ABR Loan as such for an additional Interest
Period or to convert a Eurodollar Loan into an ABR Loan, as the case may be),
unless such declaration shall be subsequently withdrawn by such Lender by
written notice to Borrower and to the Administrative Agent; and

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in Section 2.12(f).

In the event any Lender shall exercise its rights under clause (i) or
(ii) above, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurodollar Loans that would have been made by such
Lender or the converted Eurodollar Loans of such Lender shall instead be applied
to repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.

 

55



--------------------------------------------------------------------------------

(f) For purposes of Section 2.12(e), a notice to Borrower by any Lender shall be
effective as to each Eurodollar Loan made by such Lender, if lawful, on the last
day of the Interest Period then applicable to such Eurodollar Loan; in all other
cases such notice shall be effective on the date of receipt by Borrower.

Section 2.13 Breakage Payments. In the event of (a) the payment or prepayment,
whether optional or mandatory, of any principal of any Eurodollar Loan earlier
than the last day of an Interest Period applicable thereto (including as a
result of the acceleration of the Obligations following an Event of Default in
accordance with the terms of this Agreement), (b) the conversion of any
Eurodollar Loan earlier than the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Revolving Loan or Eurodollar Term Loan on the date specified in any notice
delivered pursuant hereto or (d) the assignment of any Eurodollar Loan earlier
than the last day of the Interest Period applicable thereto as a result of a
request by Borrower pursuant to Section 2.16, then, in any such event, Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate plus the Applicable Margin (together with any interest payable at the
Default Rate, if then applicable) that would have been applicable to such Loan,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the Eurodollar market. A certificate of
any Lender setting forth in reasonable detail any amount or amounts that such
Lender is entitled to receive pursuant to this Section 2.13 shall be delivered
to Borrower (with a copy to the Administrative Agent) and shall be conclusive
and binding absent manifest error. Borrower shall pay such Lender the amount
shown as due on any such certificate within five Business Days after receipt
thereof.

Section 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
Reimbursement Obligations, or of amounts payable under Section 2.12, 2.13 or
2.15, or otherwise) on or before the time expressly required hereunder or under
such other Loan Document for such payment (or, if no such time is expressly
required, prior to 2:00 p.m., New York City time), on the date when due, in
immediately available funds, without setoff, deduction or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 520 Madison Avenue,
New York, New York 10022 Attn: Merge Healthcare Incorporated Account Manager,
except payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.12,
2.13, 2.15 and 10.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, unless specified otherwise, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document shall be made in
dollars.

 

56



--------------------------------------------------------------------------------

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, Reimbursement
Obligations, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and Reimbursement Obligations then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and Reimbursement
Obligations then due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim
(including pursuant to Section 10.08) or otherwise (including by exercise of its
rights under the Security Documents), obtain payment in respect of any principal
of or interest on any of its Revolving Loans, Term Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans, Term Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 2.14(c) shall not be construed to apply to any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Loans, Term
Loans or participations in LC Disbursements or Swingline Loans to any Eligible
Assignee or participant, other than to any Company or any Affiliates thereof (as
to which the provisions of this Section 2.14(c) shall apply). Each Loan Party
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable Legal Requirements, that any Lender acquiring a participation
pursuant to the foregoing arrangements may exercise against each Loan Party
rights of setoff and counterclaim with respect to such participation as fully as
if such Lender were a direct creditor of such Loan Party in the amount of such
participation. If under applicable Insolvency Law any Secured Party receives a
secured claim in lieu of a setoff or counterclaim to which this Section 2.14(c)
applies, such Secured Party shall to the extent practicable, exercise its rights
in respect of such secured claim in a manner consistent with the rights to which
the Secured Party is entitled under this Section 2.14(c) to share in the
benefits of the recovery of such secured claim.

(d) Unless the Administrative Agent shall have received written notice from
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that Borrower
will not make such payment, the Administrative Agent may assume that Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the Issuing Bank, as the case
may be, the amount due. In such event, if Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules or practices on interbank
compensation.

 

57



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c), 2.14(d), 2.17(d), 2.18(d), 2.18(e) or 10.03(e),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

Section 2.15 Taxes. (a) Any and all payments by or on account of any obligation
of the Loan Parties hereunder or under any other Loan Document shall be made
without setoff, counterclaim or other defense and free and clear of and without
deduction, reduction or withholding for any and all Indemnified Taxes; provided
that if any Indemnified Taxes shall be required by applicable Legal Requirements
to be deducted or withheld from such payments, then (i) the sum payable by the
relevant Loan Party shall be increased as necessary so that after making all
required deductions (including deductions, reductions or withholdings applicable
to additional sums payable under this Section 2.15), the Administrative Agent,
any Lender or the Issuing Bank, as the case may be, receives an amount equal to
the sum it would have received had no such deductions, reductions or
withholdings been made, (ii) the relevant Loan Party, if applicable, shall make
such deductions, reductions or withholdings and (iii) the relevant Loan Party,
if applicable, shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Legal
Requirements.

(b) In addition, Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable Legal Requirements, or at the option of
the Administrative Agent reimburse it for payment of, any Other Taxes.

(c) Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within ten Business Days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or the Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.15) and any
penalties, interest and expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to Borrower by a Lender or the
Issuing Bank (in each case, with a copy delivered concurrently to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Bank, shall be conclusive absent manifest
error.

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of Borrower to do so), (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.04(e) relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this
Section 2.15(d).

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by Borrower to a Governmental Authority, Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment,

 

58



--------------------------------------------------------------------------------

a copy of the Tax Return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent. If Borrower fails
to pay any Indemnified Taxes or Other Taxes when due to the appropriate
Governmental Authority, Borrower shall indemnify the Administrative Agent, each
Lender and the Issuing Bank for any incremental Taxes or expenses that may
become payable by the Administrative Agent, such Lender or the Issuing Bank, as
the case may be, as a result of any such failure.

(f) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which Borrower is resident
for tax purposes, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to Borrower (with a copy
to the Administrative Agent), at the time or times prescribed by applicable
Legal Requirements, such properly completed and executed documentation
prescribed by applicable Legal Requirements or reasonably requested by Borrower
or the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. Notwithstanding anything to the
contrary in the preceding sentence, the completion, execution and submission of
such documentation (other than such documentation set forth in the remainder of
Section 2.15(f) and Section 2.15(g)) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Without limiting the
generality of the foregoing, each Foreign Lender shall (i) furnish to Borrower
and the Administrative Agent either (1) two accurate and complete originally
executed U.S. Internal Revenue Service Form W-8BEN (or successor form), (2) two
accurate and complete originally executed U.S. Internal Revenue Service Form
W-8ECI (or successor form), (3) two accurate and complete originally executed
U.S. Internal Revenue Service Form W-8EXP (or successor form) or (4) two
accurate and complete originally executed U.S. Internal Revenue Service Form
W-8IMY (or successor form) (with any required attachments), certifying, in each
case, to such Foreign Lender’s legal entitlement to an exemption or reduction
from U.S. federal withholding tax with respect to all interest payments
hereunder, and (ii) to the extent it may lawfully do so at such times, upon
reasonable request by Borrower or the Administrative Agent, provide a new Form
W-8BEN (or successor form), Form W-8ECI (or successor form), Form W-8EXP (or
successor form) or Form W8IMY (or successor form) upon the expiration or
obsolescence of any previously delivered form to reconfirm any complete
exemption from, or any entitlement to a reduction in, U.S. federal withholding
tax with respect to any interest payment hereunder; provided that any Foreign
Lender that is relying on the so-called “portfolio interest exemption” within
the meaning of Section 881(c) of the Code shall also furnish a “Non-Bank
Certificate” substantially in the form of Exhibit L if it is furnishing a Form
W-8BEN to the effect that such Foreign Lender is not (A) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code.
Any Lender that is not a Foreign Lender shall (i) furnish to Borrower and the
Administrative Agent two accurate and complete originally executed U.S. Internal
Revenue Service Form W-9 (or successor form), or shall otherwise establish an
exemption from U.S. backup withholding and (ii) to the extent it may lawfully do
so at such times, upon reasonable request by Borrower or the Administrative
Agent, provide a new From W-9 (or successor form) upon the expiration or
obsolescence of any previously delivered form.

(g) If a payment made to a Lender hereunder may be subject to U.S. federal
withholding tax under FATCA, such Lender shall deliver to Borrower and the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by Borrower or the Administrative Agent, such
documentation prescribed by applicable Legal Requirements and such additional
documentation reasonably requested by Borrower or the Administrative Agent to
comply with its withholding obligations, to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
Section 2.15(g), the term “FATCA” shall include any amendments to FATCA after
the date hereof.

 

59



--------------------------------------------------------------------------------

(h) If the Administrative Agent or a Lender (or an assignee) determines in its
sole discretion that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by Borrower or with respect to which
Borrower has paid additional amounts pursuant to this Section 2.15, it shall pay
over such refund to Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by Borrower under this Section 2.15 with respect to
the Indemnified Taxes or the Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender (or assignee)
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, however, that if the
Administrative Agent or such Lender (or assignee) is required to repay all or a
portion of such refund to the relevant Governmental Authority, Borrower, upon
the request of the Administrative Agent or such Lender (or assignee), shall
repay the amount paid over to Borrower that is required to be repaid (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender (or assignee) within three
Business Days after receipt of written notice that the Administrative Agent or
such Lender (or assignee) is required to repay such refund (or a portion
thereof) to such Governmental Authority. Nothing contained in this
Section 2.15(h) shall require the Administrative Agent or any Lender (or
assignee) to make available its Tax Returns or any other information which it
deems confidential or privileged to Borrower or any other Person.
Notwithstanding anything to the contrary, in no event will the Administrative
Agent or any Lender (or assignee) be required to pay any amount to Borrower the
payment of which would place the Administrative Agent or such Lender (or
assignee) in a less favorable net after-tax position than the Administrative
Agent or such Lender (or assignee) would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the additional amounts with respect to such Indemnified
Taxes or Other Taxes had never been paid.

Section 2.16 Mitigation Obligations; Replacement of Lenders.

(a) Mitigation of Obligations. If any Lender requests compensation under
Section 2.12(a) or (b), or if Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce materially amounts
payable pursuant to Section 2.12(a), 2.12(b) or 2.15, as the case may be, in the
future, (ii) would not subject such Lender to any unreimbursed cost or expense,
(iii) would not require such Lender to take any action inconsistent with its
internal policies or legal or regulatory restrictions, and (iv) would not
otherwise be disadvantageous to such Lender. Borrower shall pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment. A certificate setting forth such costs and expenses
submitted by such Lender to the Administrative Agent shall be conclusive absent
manifest error.

(b) Replacement of Lenders. In the event (i) any Lender or the Issuing Bank
delivers a certificate requesting compensation pursuant to Section 2.12(a) or
(b), (ii) any Lender or the Issuing Bank delivers a notice described in
Section 2.12(e), (iii) any Lender is a Defaulting Lender, (iv) Borrower is
required to pay any additional amount to any Lender or the Issuing Bank or any
Governmental Authority on account of any Lender or the Issuing Bank pursuant to
Section 2.15, (v) any Lender fails to consent to any amendment, waiver or other
modification of any Loan Document requested by Borrower that has received the
written approval of the Required Lenders, or (vi) any Lender or the Issuing Bank
defaults in its obligations to make Loans or issue Letters of Credit, as the
case may be, or other extensions

 

60



--------------------------------------------------------------------------------

of credit hereunder, Borrower may, at its sole expense and effort (including
with respect to the processing and recordation fee referred to in
Section 10.04(b)), upon notice to such Lender or the Issuing Bank and the
Administrative Agent, require such Lender or the Issuing Bank to transfer and
assign, without recourse (in accordance with and subject to the restrictions
contained in Section 10.04), all of its interests, rights and obligations under
this Agreement to an Eligible Assignee which shall assume such assigned
obligations (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment); provided that (1) such assignment shall not conflict with any
applicable Legal Requirement, (2) Borrower shall have received the prior written
consent of the Administrative Agent (and, if a Revolving Commitment is being
assigned, the prior written consent of the Issuing Bank and the Swingline
Lender), which consent shall not unreasonably be withheld or delayed, and
(3) Borrower or such assignee shall have paid to the affected Lender or the
Issuing Bank in immediately available funds an amount equal to the sum of the
principal of and interest and any prepayment premium or penalty (if any and
including, for the avoidance of doubt, in the case of an transfer and assignment
pursuant to clause (iv) with respect to any Lender failing to consent to an
amendment of the type contemplated by Section 2.10(j)(ii), the Repricing Premium
with respect to such Lender’s Term Loans) accrued to the date of such payment on
the outstanding Loans or LC Disbursements of such Lender or the Issuing Bank,
respectively, affected by such assignment plus all Fees and other amounts owing
to or accrued for the account of such Lender or such Issuing Bank hereunder
(including any amounts under Sections 2.12 and 2.13); provided further that, if
prior to any such transfer and assignment the circumstances or event that
resulted in such Lender’s or the Issuing Bank’s claim for compensation under
Section 2.12(a) or (b) or notice under Section 2.12(e) or the amounts paid
pursuant to Section 2.15, as the case may be, cease to cause such Lender or the
Issuing Bank to suffer increased costs or reductions in amounts received or
receivable or reduction in return on capital, or cease to have the consequences
specified in Section 2.12(e), or cease to result in amounts being payable under
Section 2.15, as the case may be (including as a result of any action taken by
such Lender or the Issuing Bank pursuant to Section 2.16(a)), or if such Lender
or the Issuing Bank shall waive its right to claim further compensation under
Section 2.12(a) or (b) in respect of such circumstances or event or shall
withdraw its notice under Section 2.12(e) or shall waive its right to further
payments under Section 2.15 in respect of such circumstances or event or shall
consent to the proposed amendment, waiver, consent or other modification, as the
case may be, then such Lender or the Issuing Bank shall not thereafter be
required to make any such transfer and assignment hereunder. Each Lender and the
Issuing Bank hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender and the Issuing Bank as assignor, any Assignment and
Assumption necessary to effectuate any assignment of such Lender’s or the
Issuing Bank’s interests hereunder in the circumstances contemplated by this
Section 2.16(b).

(c) Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender becomes a Defaulting Lender, then
(i) during any Default Period (as defined below) with respect to such Defaulting
Lender, such Defaulting Lender shall be deemed not to be a “Lender”, and the
amount of such Defaulting Lender’s Revolving Commitment and Revolving Loans
and/or Term Loan Commitments and Term Loans shall be excluded for purposes of
voting, and the calculation of voting, on any matters (including the granting of
any consents or waivers) with respect to any of the Loan Documents, except that
the amount of such Defaulting Lender’s Revolving Commitment and Revolving Loans
and/or Term Loan Commitments and Term Loans shall be included for purposes of
voting, and the calculation of voting, on the matters set forth in
Section 10.02(b)(i)-(xi) (including the granting of any consents or waivers)
only to the extent that any such matter disproportionately affects such
Defaulting Lender; (ii) to the extent permitted by applicable Legal
Requirements, until such time as the Default Excess (as defined below) with
respect to such Defaulting Lender shall have been reduced to zero, (1) any
voluntary prepayment of the Loans pursuant to Section 2.10(a) shall, if Borrower
so directs at the time of making such voluntary prepayment, be applied to the
Loans and the Revolving Exposure of other Lenders in accordance with
Section 2.10(a) as if such Defaulting Lender had no Loans outstanding and the
Revolving Exposure of such Defaulting Lender were zero, and (2) any mandatory
prepayment of

 

61



--------------------------------------------------------------------------------

the Loans pursuant to Section 2.10 shall, if Borrower so directs at the time of
making such mandatory prepayment, be applied to the Loans and Revolving Exposure
of other Lenders (but not to the Loans and Revolving Exposure of such Defaulting
Lender) in accordance with Section 2.10 as if such Defaulting Lender had funded
all Defaulted Loans that are Revolving Loans of such Defaulting Lender, it being
understood and agreed that Borrower shall be entitled to retain any portion of
any mandatory prepayment of the Loans that is not paid to such Defaulting Lender
solely as a result of the operation of the provisions of this clause (2);
(iii) the amount of such Defaulting Lender’s Revolving Commitment, Revolving
Loans and LC Exposure shall be excluded for purposes of calculating the
Commitment Fee payable to Revolving Lenders pursuant to Section 2.05(a) in
respect of any day during any Default Period with respect to such Defaulting
Lender, and such Defaulting Lender shall not be entitled to receive any
Commitment Fee pursuant to Section 2.05(a) with respect to such Defaulting
Lender’s Revolving Commitment in respect of any Default Period with respect to
such Defaulting Lender; (iv) if any Swingline Exposure or LC Exposure exists at
the time a Lender becomes a Defaulting Lender then: (1) all or any part of such
Swingline Exposure and LC Exposure shall be reallocated among the Revolving
Lenders that are not Defaulting Lenders in accordance with their respective
Revolving Commitments but, in any case, only to the extent the sum of the
Revolving Exposures of all Revolving Lenders that are not Defaulting Lenders
does not exceed the total of the Revolving Commitments of all Revolving Lenders
that are not Defaulting Lenders; (2) if the reallocation described in clause
(1) above cannot, or can only partially, be effected (as reasonably determined
by the Administrative Agent), Borrower shall within three Business Days
following notice by the Administrative Agent (x) prepay such Swingline Exposure
of such Defaulting Lender and (y) Cash Collateralize such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause
(1) above) in accordance with the procedures set forth in Section 2.18(i) for so
long as such LC Exposure is outstanding; (3) if Borrower Cash Collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to this clause (iv),
Borrower shall not be required to pay any LC Participation Fee to such
Defaulting Lender pursuant to Section 2.05(c) with respect to such Defaulting
Lender’s LC Exposure during the period such Defaulting Lender’s LC Exposure is
Cash Collateralized; (4) if the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to this clause (iv), then the fees payable to the Lenders
pursuant to Section 2.05 shall be adjusted in accordance with such
non-Defaulting Lenders’ reallocated LC Exposure; and (5) if any Defaulting
Lender’s LC Exposure is neither Cash Collateralized nor reallocated pursuant to
this clause (iv), then, without prejudice to any rights or remedies of the
Issuing Bank or any Lender hereunder, all Commitment Fees that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Commitment that was utilized by such LC Exposure)
and LC Participation Fee payable under Section 2.05 with respect to such
Defaulting Lender’s LC Exposure shall be payable to the applicable Issuing Bank
until such LC Exposure is Cash Collateralized and/or reallocated; (v) the
Revolving Exposure of all Lenders as at any date of determination shall be
calculated as if such Defaulting Lender had funded all Defaulted Loans that are
Revolving Loans of such Defaulting Lender; and (vi) so long as any Lender is a
Defaulting Lender, the Swingline Lender shall not be required to fund any
Swingline Loan and no Issuing Bank shall be required to issue, amend or increase
any Letter of Credit, unless it is satisfied that the related exposure will be
100% covered by the Commitments of the non-Defaulting Lenders and/or Cash
Collateral will be provided by Borrower in accordance with clause (iv) of this
Section 2.16(c), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with clause (iv)(1) of this
Section 2.16(c) (and Defaulting Lenders shall not participate therein). In the
event that each of the Administrative Agent, the Issuing Bank and the Swingline
Lender agree that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the Swingline Exposure, LC
Exposure and Revolving Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Revolving Commitment.

 

62



--------------------------------------------------------------------------------

For purposes of this Agreement, (i) “Funding Default” means, with respect to any
Defaulting Lender, the occurrence of any of the events set forth in the
definition of “Defaulting Lender,” (ii) “Defaulted Loan” means the Loans of a
Defaulting Lender; (iii) “Default Period” means, with respect to any Defaulting
Lender, the period commencing on the date of the applicable Funding Default and
ending on the earliest of the following dates: (a) the date on which all
Commitments are cancelled or terminated and/or the Obligations are declared or
become immediately due and payable, (b) with respect to any Funding Default
(other than any such Funding Default arising pursuant to clause (e) of the
definition of “Defaulting Lender”), the date on which (1) the Default Excess
with respect to such Defaulting Lender shall have been reduced to zero (whether
by the funding by such Defaulting Lender of any Defaulted Loans of such
Defaulting Lender or by the non-pro rata application of any voluntary or
mandatory prepayments of the Loans in accordance with the terms hereof or any
combination thereof) and (2) such Defaulting Lender shall have delivered to
Borrower and the Administrative Agent a written reaffirmation of its intention
to honor its obligations under this Agreement with respect to its Commitment(s),
and (c) the date on which Borrower, the Administrative Agent and the Required
Lenders waive all Funding Defaults of such Defaulting Lender in writing, and
(iv) “Default Excess” shall mean, with respect to any Defaulting Lender, the
excess, if any, of such Defaulting Lender’s Pro Rata Percentage of the aggregate
outstanding principal amount of Loans of all Lenders (calculated as if all
Defaulting Lenders (including such Defaulting Lender) had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
Loans of such Defaulting Lender.

No amount of the Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in Section 2.16(c),
performance by Borrower of its obligations under this Agreement and the other
Loan Documents shall not be excused or otherwise modified, as a result of any
Funding Default or the operation of Section 2.16(c). The rights and remedies
against a Defaulting Lender under Section 2.16(c) are in addition to other
rights and remedies that Borrower may have against such Defaulting Lender with
respect to any Funding Default and that the Administrative Agent or any Lender
may have against such Defaulting Lender with respect to any Funding Default.

Section 2.17 Swingline Loans.

(a) Swingline Commitment. Subject to the terms and conditions set forth herein,
the Swingline Lender agrees to make Swingline Loans to Borrower from time to
time on any Business Day during the Revolving Availability Period, in an
aggregate principal amount at any time outstanding that will not result in (and
upon each such Borrowing of Swingline Loans, Borrower shall be deemed to
represent and warrant that such Borrowing will not result in) (i) the aggregate
principal amount of outstanding Swingline Loans exceeding the Swingline
Commitment or (ii) the sum of the total Revolving Exposures exceeding the total
Revolving Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance, in whole or in part, an outstanding
Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, Borrower may borrow, repay and reborrow Swingline
Loans.

(b) Swingline Loans. To request a Swingline Loan, Borrower shall hand deliver or
transmit by facsimile transmission (or transmit by other electronic transmission
if arrangements for doing so have been approved in writing by the Administrative
Agent), a duly completed and executed Borrowing Request to the Administrative
Agent and the Swingline Lender, not later than 11:00 a.m., New York City time,
on the Business Day of a proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business
Day), the amount of the requested Swingline Loan, the location and number of
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.02(c), and that the conditions set forth in
Sections 4.02(b) and (c) are satisfied as of the date of the notice. Each
Swingline Loan shall be disbursed (and maintained as) an ABR Loan. The Swingline
Lender shall make each Swingline Loan

 

63



--------------------------------------------------------------------------------

available to Borrower by means of a credit to the general deposit account of
Borrower with the Swingline Lender, if any, or otherwise to an account as
directed by Borrower in the applicable Borrowing Request (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.18(e), by remittance to the Issuing Bank). The Swingline
Lender shall endeavor to fund each Swingline Loan by 3:00 p.m., New York City
time, and shall in all events fund each Swingline Loan by no later than 5:00
p.m., New York City time, on the requested date of such Swingline Loan. Borrower
shall not request a Swingline Loan if, at the time of or immediately after
giving effect to the Credit Extension contemplated by such request, a Default
has occurred and is continuing or would immediately thereafter result therefrom.
Swingline Loans shall be made in minimum amounts of $500,000 and integral
multiples of $250,000 above such amount.

(c) Prepayment. Borrower shall have the right at any time and from time to time
to repay any Swingline Loan, in whole or in part, upon giving written notice to
the Swingline Lender and the Administrative Agent before 12:00p.m., New York
City time, on the proposed date of repayment.

(d) Participations. The Swingline Lender (i) may at any time in its discretion,
and (ii) no less frequently than every five Business Days or as directed by the
Administrative Agent from time to time on not less than one Business Day’s
written notice to the Swingline Lender, shall by written notice given to the
Administrative Agent (provided such notice requirements shall not apply if the
Swingline Lender and the Administrative Agent are the same entity) not later
than 11:00 a.m., New York City time, on the next succeeding Business Day
following such notice require the Revolving Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans then outstanding.
Such notice shall specify the aggregate amount of Swingline Loans in which
Revolving Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Revolving Lender’s Pro Rata Percentage of such
Swingline Loan or Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s Pro
Rata Percentage of such Swingline Loan or Loans. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this Section 2.17(d) is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever (so long as such payment shall
not cause such Lender’s Revolving Exposure to exceed such Lender’s Revolving
Commitment). Each Revolving Lender shall comply with its obligation under this
Section 2.17(d) by wire transfer of immediately available funds, in the same
manner as provided in Section 2.02(c) with respect to Loans made by such Lender
(and Section 2.02 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall notify Borrower of any participations in any
Swingline Loan acquired by the Revolving Lenders pursuant to this
Section 2.17(d), and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from Borrower (or other party on behalf of
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent. Any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this Section 2.17(d), as
their interests may appear. The purchase of participations in a Swingline Loan
pursuant to this Section 2.17(d) shall not relieve Borrower of any default in
the payment thereof.

 

64



--------------------------------------------------------------------------------

(e) Resignation or Removal of the Swingline Lender. The Swingline Lender may
resign as the Swingline Lender hereunder at any time upon at least 30 days’
prior written notice to the Lenders, the Administrative Agent and Borrower.
Following such notice of resignation, the Swingline Lender may be replaced at
any time by written agreement among Borrower (with Borrower’s agreement not to
be unreasonably withheld, delayed or conditioned), the Administrative Agent and
the successor Swingline Lender. The Administrative Agent shall notify the
Lenders of any such replacement of the Swingline Lender. At the time any such
resignation or replacement shall become effective, Borrower shall pay all unpaid
fees accrued for the account of the replaced Swingline Lender. From and after
the effective date of any such resignation or replacement, (i) the successor
Swingline Lender shall have all the rights and obligations of the Swingline
Lender under this Agreement with respect to Swingline Loans to be made by it
thereafter and (ii) references herein and in the other Loan Documents to the
term “Swingline Lender” shall be deemed to refer to such successor or to any
previous Swingline Lender, or to such successor and all previous Swingline
Lenders, as the context shall require. After the resignation or replacement of
the Swingline Lender hereunder, the replaced Swingline Lender shall remain a
party hereto and shall continue to have all the rights and obligations of the
Swingline Lender under this Agreement with respect to Swingline Loans made by it
prior to such resignation or replacement, but shall not be required to make
additional Swingline Loans. Notwithstanding anything to the contrary in this
Section 2.17(e) or otherwise, the Swingline Lender may not resign until such
time as a successor Swingline Lender has been appointed.

Section 2.18 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, Borrower may
request the Issuing Bank, and the Issuing Bank agrees, to issue Letters of
Credit for its own account or the account of a Subsidiary, in each case to
support payment and performance obligations incurred in the ordinary course of
business by Borrower and its Subsidiaries, in a form reasonably acceptable to
the Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Availability Period (provided that Borrower shall be a
co-applicant, and be jointly and severally liable, with respect to each Letter
of Credit issued for the account of a Subsidiary). The Issuing Bank shall have
no obligation to issue, and Borrower shall not request the issuance of, any
Letter of Credit at any time if after giving effect to such issuance, the LC
Exposure would exceed the LC Commitment or the total Revolving Exposure would
exceed the total Revolving Commitments. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by
Borrower to, or entered into by Borrower with, the Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.

(b) Request for Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, Borrower shall hand deliver or
facsimile (or transmit by electronic communication, if arrangements for doing so
have been approved in writing by the Issuing Bank) an LC Request to the Issuing
Bank and the Administrative Agent not later than 11:00 a.m., New York City time,
on the third Business Day preceding the requested date of issuance, amendment,
renewal or extension (or such later date and time as is acceptable to the
Issuing Bank).

A request for an initial issuance of a Letter of Credit shall specify in form
and detail reasonably satisfactory to the Issuing Bank:

(i) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day);

(ii) the face amount thereof;

 

65



--------------------------------------------------------------------------------

(iii) the expiry date thereof (which shall not be later than the close of
business on the Letter of Credit Expiration Date);

(iv) the name and address of the beneficiary thereof;

(v) whether the Letter of Credit is to be issued for its own account or for the
account of one of its Wholly Owned Subsidiaries (provided that Borrower shall be
a co-applicant, and be jointly and severally liable, with respect to each Letter
of Credit issued for the account of a Wholly Owned Subsidiary);

(vi) the documents to be presented by such beneficiary in connection with any
drawing thereunder;

(vii) the full text of any certificate to be presented by such beneficiary in
connection with any drawing thereunder; and

(viii) such other matters as the Issuing Bank may require.

A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail reasonably satisfactory to the Issuing
Bank:

(i) the Letter of Credit to be amended, renewed or extended;

(ii) the proposed date of amendment, renewal or extension thereof (which shall
be a Business Day);

(iii) the nature of the proposed amendment, renewal or extension; and

(iv) such other matters as the Issuing Bank may require.

If requested by the Issuing Bank, Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit; provided that the provisions of this Section 2.18 shall
apply in respect of all such applications. A Letter of Credit shall be issued,
amended, renewed or extended only if (and, upon issuance, amendment, renewal or
extension of each Letter of Credit, Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension, (i) the LC Exposure shall not exceed the LC Commitment, (ii) the
total Revolving Exposures shall not exceed the total Revolving Commitments and
(iii) the conditions set forth in Article IV in respect of such issuance,
amendment, renewal or extension shall have been satisfied. Unless the Issuing
Bank shall agree otherwise, no Letter of Credit shall be in an initial amount
less than $500,000.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (x) the date which is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (y) the Letter
of Credit Expiration Date; provided that this Section 2.18(c) shall not prevent
any Issuing Bank from agreeing that a Letter of Credit will automatically be
extended for one or more successive periods not to exceed one year each (and, in
any case, not to extend beyond the Letter of Credit Expiration Date) unless each
such Issuing Bank elects not to extend for any such additional period.

 

66



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
irrevocably grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Pro Rata Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Revolving Lender’s Pro Rata Percentage of each LC Disbursement made by the
Issuing Bank and not reimbursed by Borrower on the date due as provided in
Section 2.18(e), or of any reimbursement payment required to be refunded to
Borrower for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this Section 2.18(d) in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever (so long as
such payment shall not cause such Lender’s Revolving Exposure to exceed such
Lender’s Revolving Commitment).

(e) Reimbursement.

(i) If the Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit, Borrower shall reimburse such LC Disbursement by paying to the Issuing
Bank an amount equal to such LC Disbursement not later than 2:00 p.m., New York
City time, on the date that such LC Disbursement is made if Borrower shall have
received notice of such LC Disbursement prior to 11:00 a.m., New York City time,
on such date, or, if such notice has not been received by Borrower prior to such
time on such date, then not later than 1:00 p.m., New York City time, on the
Business Day immediately following the day that Borrower receives such notice;
provided that Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with ABR Revolving Loans or Swingline Loans in an equivalent amount and, to the
extent so financed, Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Loans or Swingline Loans.

(ii) If Borrower fails to make such payment when due, or if the amount is not
financed pursuant to the proviso to Section 2.18(e)(i), the Issuing Bank shall
notify the Administrative Agent and the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
Borrower in respect thereof and such Revolving Lender’s Pro Rata Percentage
thereof. Each Revolving Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 12:00 p.m., New York
City time, on such date (or, if such Revolving Lender shall have received such
notice later than 12:00 p.m., New York City time, on any day, not later than
11:00 a.m., New York City time, on the immediately following Business Day), an
amount equal to such Revolving Lender’s Pro Rata Percentage of the unreimbursed
LC Disbursement in the same manner as provided in Section 2.02(c) with respect
to Revolving Loans made by such Revolving Lender, and the Administrative Agent
will promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. The Administrative Agent will promptly pay to the Issuing
Bank any amounts received by it from Borrower pursuant to the above paragraph
prior to the time that any Revolving Lender makes any payment pursuant to the
preceding sentence and any such amounts received by the Administrative Agent
from Borrower thereafter will be promptly remitted by the Administrative Agent
to the Revolving Lenders that shall have made such payments and to the Issuing
Bank, as appropriate.

 

67



--------------------------------------------------------------------------------

(iii) If any Revolving Lender shall not have made its Pro Rata Percentage of
such LC Disbursement available to the Administrative Agent as provided above,
each of Borrower and such Revolving Lender severally agrees to pay interest on
such amount, for each day from and including the date such amount is required to
be paid in accordance with the foregoing to but excluding the date such amount
is paid, to the Administrative Agent for the account of the Issuing Bank at
(i) in the case of Borrower, the interest rate applicable to ABR Loans; provided
that, if Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (i) of this Section 2.18(e), then the Default Rate shall apply and
(ii) in the case of such Lender, at the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules or practices on interbank compensation.

(f) Obligations Absolute. The Reimbursement Obligation of Borrower as provided
in Section 2.18(e) shall be absolute, unconditional and irrevocable, and shall
be paid and performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein; (ii) any draft or other document presented under a
Letter of Credit being proved to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; (iii) prepayment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that fails to comply with the terms of
such Letter of Credit; (iv) any other event or circumstance whatsoever, whether
or not similar to any of the foregoing, that might, but for the provisions of
this Section 2.18, constitute a legal or equitable discharge of, or provide a
right of setoff against, the obligations of Borrower hereunder; (v) the fact
that a Default shall have occurred and be continuing; (vi) any material adverse
change in the condition (financial or otherwise), results of operations, assets,
liabilities (contingent or otherwise), material agreements, properties,
solvency, business, management, prospects or value of any Company; or (vii) any
other fact, circumstance or event whatsoever. None of the Agents, the Lenders,
the Issuing Bank or any of their Affiliates shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to Borrower to the
extent of any direct damages (as opposed to consequential, exemplary, special,
punitive or other indirect damages, claims in respect of which are hereby waived
by Borrower to the extent permitted by applicable Legal Requirements) suffered
by Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as determined by a court of competent jurisdiction in a final
non-appealable decision) with respect to such a determination, the Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly give written
notice to the Administrative Agent and Borrower of such demand for payment and
whether the Issuing Bank has made or will make an LC Disbursement

 

68



--------------------------------------------------------------------------------

thereunder; provided that any failure to give or delay in giving such notice
shall not relieve Borrower of its Reimbursement Obligation to the Issuing Bank
and the Revolving Lenders with respect to any such LC Disbursement (other than
with respect to the timing of such Reimbursement Obligation set forth in
Section 2.18(e)).

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless Borrower shall reimburse such LC Disbursement in full on the date such LC
Disbursement is due, the unpaid amount thereof shall bear interest payable on
demand, for each day from and including the date such LC Disbursement is due to
but excluding the date that Borrower reimburses such LC Disbursement, at the
Default Rate. Interest accrued pursuant to this Section 2.18(h) shall be for the
account of the Issuing Bank, except that interest accrued on and after the date
of payment by any Revolving Lender pursuant to Section 2.18(e) to reimburse the
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this Section 2.18(i), Borrower shall deposit in an account
designated by the Collateral Agent, in the name of the Collateral Agent and for
the benefit of the Revolving Lenders (the “LC Sub-Account”), an amount in cash
equal to 103% of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to Borrower described in paragraph (g) or
(h) of Article VIII. Funds in the LC Sub-Account shall be applied by the
Collateral Agent to reimburse the Issuing Bank for LC Disbursements for which it
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of outstanding Reimbursement Obligations or, if the maturity of the
Loans has been accelerated (but subject to the consent of Revolving Lenders with
LC Exposure representing greater than 50% of the total LC Exposure), be applied
to satisfy other Obligations of Borrower in accordance with Article IX. If
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount plus any accrued
interest with respect to such amounts (to the extent not applied as aforesaid)
shall, in accordance with Article IX, be promptly returned to Borrower (but in
any event within ten Business Days) after all Events of Default have been cured
or waived.

(j) Additional Issuing Banks. Borrower may, at any time and from time to time,
designate one or more additional Revolving Lenders or Affiliates of Revolving
Lenders to act as an issuer of Letters of Credit under the terms of this
Agreement, with the consent of each of the Administrative Agent (which consent
shall not be unreasonably withheld), the Issuing Bank (which consent shall not
be unreasonably withheld) and such Revolving Lender(s). Any Revolving Lender
designated as an Issuing Bank pursuant to this Section 2.18(j) shall be deemed
(in addition to being a Revolving Lender) to be the Issuing Bank with respect to
Letters of Credit issued or to be issued by such Revolving Lender, and all
references herein and in the other Loan Documents to the term “Issuing Bank”
shall, with respect to such Letters of Credit, be deemed to refer to such
Revolving Lender in its capacity as Issuing Bank, as the context shall require.

(k) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least 30 days’ prior written notice
to the Lenders, the Administrative Agent and Borrower. Following such
resignation, the Issuing Bank may be replaced at any time by written agreement
among Borrower, the Administrative Agent and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank or

 

69



--------------------------------------------------------------------------------

any such additional Issuing Bank. At the time any such resignation or
replacement shall become effective, Borrower shall pay all unpaid fees accrued
for the account of the replaced Issuing Bank pursuant to Section 2.05(c). From
and after the effective date of any such resignation or replacement or addition,
as applicable, (i) the successor or additional Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued by it thereafter and (ii) references herein and
in the other Loan Documents to the term “Issuing Bank” shall be deemed to refer
to such successor or such addition or to any previous Issuing Bank, or to such
successor or such addition and all previous Issuing Banks, as the context shall
require. After the resignation or replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such resignation or replacement, but
shall not be required to issue additional Letters of Credit. If at any time
there is more than one Issuing Bank hereunder, Borrower may, in its discretion,
select which Issuing Bank is to issue any particular Letter of Credit.

(l) Other. Borrower acknowledges that any Letters of Credit issued hereunder by
an Issuing Bank may not be accepted by certain beneficiaries. The Issuing Bank
shall be under no obligation to issue any Letter of Credit if:

(i) any Order of any Governmental Authority or arbitrator shall by its terms
purport to enjoin or restrain the Issuing Bank from issuing such Letter of
Credit, or any Legal Requirement applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Issuing Bank deems material to it; or

(ii) the issuance of such Letter of Credit would violate one or more policies of
general application of the Issuing Bank.

(m) The Issuing Bank shall be under no obligation to amend any Letter of Credit
if (A) the Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

Section 2.19 Increases of the Commitments.

(a) Borrower may, not more than six times after the Closing Date, increase, at
Borrower’s request to the Administrative Agent (each, an “Incremental Request”),
the then effective aggregate principal amount of the Term Loan Commitments
(“Incremental Term Loan Commitments” and the loans thereunder, “Incremental Term
Loans”) and/or the Revolving Commitments (the “Incremental Revolving
Commitments” and the loans thereunder, “Incremental Revolving Loans”); provided
that:

(i) (A) the aggregate principal amount of all Incremental Commitments shall not
exceed the Incremental Cap, (B) the aggregate principal amount of all
Incremental Revolving Commitments shall not exceed $20,000,000 and (C) the
aggregate principal amount of any requested Incremental Commitments pursuant to
any Incremental Request shall be in a minimum amount of $5,000,000 in the case
of any Incremental Revolving Commitments or $10,000,000 in the case of any
Incremental Term Loan Commitments (in each case, or such lower amount that
represents all remaining availability pursuant to this Section 2.19);

 

70



--------------------------------------------------------------------------------

(ii) the proceeds of such Incremental Commitments shall be used solely for the
purposes described in Section 3.12;

(iii) Borrower shall execute and deliver such agreements, instruments and
documents and take such other actions as may be reasonably requested by the
Administrative Agent in connection with such Incremental Commitments and at the
time of the effectiveness of any such proposed Incremental Commitments;

(iv) (A) no Default or Event of Default shall have occurred and be continuing or
would occur immediately after giving effect to such Incremental Commitments and
the application of proceeds therefrom and (B) after giving effect to such
Incremental Commitments and the application of proceeds therefrom on a Pro Forma
Basis (and assuming, in the case of any Incremental Revolving Commitments, the
full utilization thereof), Borrower shall be in compliance with the Financial
Covenant as of the most recent Test Period;

(v) (A) the Incremental Term Loans shall have a maturity date no earlier than
the Term Loan Maturity Date and shall have a Weighted Average Life to Maturity
no shorter than the Term Loans made under Section 2.02 and (B) the Incremental
Revolving Commitments shall have a termination date no earlier than the
Revolving Maturity Date;

(vi) if the weighted average interest rates applicable to the Incremental Term
Loans or the Incremental Revolving Loans exceed the interest rates set forth for
the existing Term Loans or Revolving Loans, as applicable, in Section 2.06 by
more than 50 basis points, then the interest rates set forth in Section 2.06
with respect to the existing Term Loans or Revolving Loans, as applicable, shall
increase by the Yield Differential (it being understood that any increase in the
weighted average interest rates may (i) take the form of original issue discount
(“OID”) or upfront fees, with such OID or upfront fees being equated to such
interest margins in a manner determined by the Administrative Agent and
consistent with generally accepted financial practice based on an assumed
four-year life to maturity or (ii) be accomplished by a combination of an
increase in the weighted average interest rates, OID and/or upfront fees); and

(vii) all other terms and conditions with respect to the Incremental Loans shall
be reasonably satisfactory to the Administrative Agent (it being agreed that to
the extent such terms and conditions are substantially identical to the terms
and conditions with respect to the Term Loans made under Section 2.02, they
shall be satisfactory) .

(b) Any request under this Section 2.19 shall be submitted by Borrower in
writing to the Administrative Agent (which shall promptly forward copies to the
Lenders). Borrower may also specify any fees offered to those Lenders (the
“Increasing Lenders”) that agree to provide any portion of the Incremental
Commitments, which fees may be variable based upon the amount of Incremental
Commitments which any such Lender is willing to provide. No Lender shall have
any obligation, express or implied, to provide any Incremental Commitments. Only
the consent of each Increasing Lender shall be required for any Incremental
Commitments pursuant to this Section 2.19. No Lender which declines to provide
any portion of the Incremental Commitments may be replaced with respect to its
existing Term Loans and/or Revolving Commitment as a result thereof without such
Lender’s consent.

 

71



--------------------------------------------------------------------------------

(c) Each Increasing Lender shall as soon as reasonably practicable specify in
writing the amount of the proposed Incremental Commitments that it is willing to
assume (provided that any Lender not so responding within five Business Days (or
such shorter period as may be specified by the Administrative Agent) shall be
deemed to have declined such a request). Borrower may accept some or all of the
offered amounts or designate new lenders that are reasonably acceptable to the
Administrative Agent and, in the case of any Incremental Revolving Commitments,
the Issuing Bank and the Swingline Lender, as additional Lenders hereunder in
accordance with this Section 2.19 (each such new lender being a “New Lender”),
which New Lenders may assume all or a portion of the Incremental Commitments.
The Administrative Agent, in consultation with Borrower, shall have discretion
jointly to adjust the allocation of the Incremental Commitments among Increasing
Lenders and New Lenders.

(d) Subject to the foregoing, any increase requested by Borrower shall be
effective upon (i) delivery to the joinder to this Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, signed by a duly
authorized officer of each New Lender; (2) a notice to the Increasing Lenders
and New Lenders, in form and substance reasonably acceptable to the
Administrative Agent, signed by a Financial Officer of Borrower; (3) an
Officers’ Certificate of Borrower, in form and substance reasonably acceptable
to the Administrative Agent; (4) to the extent requested by any New Lender or
Increasing Lender, executed Notes issued by Borrower in accordance with
Section 2.04(e); (5) an amendment (an “Incremental Loan Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by Borrower,
each Increasing Lender (if any), each New Lender (if any) and the Administrative
Agent; and (6) any other certificates or documents that the Administrative Agent
shall reasonably request, in form and substance reasonably satisfactory to the
Administrative Agent, and (ii) satisfaction on the effective date of the
Incremental Loan Amendment of (1) each of the conditions specified in
Section 4.02 (it being understood that all references to “the date of such
Credit Extension” or similar language in Section 4.02 shall be deemed to refer
to the effective date of the Incremental Loan Amendment), and (2) such other
conditions as the parties thereto shall agree. Notwithstanding anything to the
contrary in Section 10.02, the Administrative Agent is expressly permitted,
without the consent of the other Lenders (but subject to the consent of
Borrower), to amend the Loan Documents (which may be in the form of an amendment
and restatement) to the extent necessary or appropriate in the reasonable
opinion of the Administrative Agent to give effect to any extensions pursuant to
this Section 2.19.

(e) Upon the effectiveness of any Incremental Revolving Commitments pursuant to
this Section 2.20, (i) each Revolving Lender immediately prior to giving effect
to such Incremental Revolving Commitments will automatically and without further
act be deemed to have assigned to each Increasing Lender or New Lender providing
a portion of any Incremental Revolving Commitments (each such Lender, an
“Incremental Revolving Lender”), and each such Incremental Revolving Lender will
automatically and without further act be deemed to have assumed, a portion of
such existing Revolving Lender’s participations hereunder in outstanding Letters
of Credit and Swingline Loans such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding (A) participations hereunder in Letters of Credit and
(B) participations hereunder in Swingline Loans held by each Revolving Lender
(including each such Incremental Revolving Lender) will equal the percentage of
the aggregate Revolving Commitments of all Revolving Lenders represented by such
Revolving Lender’s Revolving Commitment and (ii) if, on the date of such
increase, there are any Revolving Loans outstanding, such Revolving Loans shall
on or prior to the effectiveness of such Incremental Revolving Commitments be
prepaid from the proceeds of additional Revolving Loans made hereunder
(reflecting such Incremental Revolving Commitments), which prepayment shall be
accompanied by accrued interest on the Revolving Loans being prepaid and any
costs incurred by any Lender in accordance with Section 2.13. The Administrative
Agent and the Lenders hereby agree that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

 

72



--------------------------------------------------------------------------------

Section 2.20 Extension Offers.

(a) Borrower may on one or more occasions by written notice to the
Administrative Agent make one or more offers (each, an “Extension Offer”) to all
the Lenders of one or more Classes (each Class subject to such an Extension
Offer, an “Extension Request Class”) to extend the maturity date applicable to
such Class of Loans or Commitments, as applicable, pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
Borrower (an “Extension Amendment”). Such notice shall set forth (i) the terms
and conditions of the requested Extension Amendment and (ii) the date on which
such Extension Amendment is requested to become effective (which shall not be
less than 10 Business Days nor more than 30 Business Days after the date of such
notice, unless otherwise agreed to by the Administrative Agent). Extension
Amendments shall become effective only with respect to the Loans and Commitments
of such Extension Request Class of the Lenders that accept the applicable
Extension Offer.

(b) An Extension Amendment shall be effected pursuant to an Extension Agreement
executed and delivered by Borrower, each applicable Extending Lender and the
Administrative Agent; provided that no Extension Amendment shall become
effective unless (i) no Default or Event of Default shall have occurred and be
continuing on the date of effectiveness thereof, (ii) on the date of
effectiveness thereof, each of the representations and warranties made by any
Loan Party set forth in Article III or in any other Loan Document shall be true
and correct in all material respects on and as of such date with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects on and as of such earlier date); provided that any representation and
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates, (iii) Borrower
shall have delivered to the Administrative Agent an Officers’ Certificate of
Borrower, in form and substance reasonably acceptable to the Administrative
Agent and (iv) Borrower shall have delivered to the Administrative Agent any
other certificates or documents that the Administrative Agent shall reasonably
request, in form and substance reasonably satisfactory to the Administrative
Agent. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Extension Agreement. Notwithstanding anything to the
contrary in Section 10.02, the Administrative Agent is expressly permitted,
without the consent of the other Lenders (but subject to the consent of
Borrower), to amend the Loan Documents (which may be in the form of an amendment
and restatement) to the extent necessary or appropriate in the reasonable
opinion of the Administrative Agent to give effect to any increases pursuant to
this Section 2.20, including any amendments necessary to treat the applicable
Loans and/or Commitments of the Extending Lenders as a new Class of Loans and/or
Commitments hereunder; provided that, in the case of any Extension Offer
relating to Revolving Commitments or Revolving Loans, (A) except as otherwise
agreed by the Issuing Bank and the Swingline Lender, respectively, the
allocation of the participations hereunder in Letters of Credit and
participations hereunder in Swingline Loans as between the commitments of such
new Class and the remaining Revolving Commitments shall be made on a ratable
basis as between the commitments of such new Class and the remaining Revolving
Commitments and (B) without the prior written consent of the Issuing Bank, the
Revolving Availability Period and the Revolving Maturity Date, as such terms are
used in reference to Letters of Credit of such Issuing Bank, may not be
extended.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Bank and each of the Lenders (with references in
this Article III to the Companies being referenced thereto after giving effect
to the Transactions unless otherwise expressly stated) on the Closing Date and
upon each Credit Extension thereafter that:

 

73



--------------------------------------------------------------------------------

Section 3.01 Organization; Powers. Each Company (a) is duly incorporated or
organized and validly existing under the laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority to
carry on its business as now conducted and, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect, to own
and lease its property and (c) is qualified and in good standing (to the extent
such concept is applicable in the applicable jurisdiction) to do business in
every jurisdiction where such qualification is required, except in such
jurisdictions where the failure to so qualify or be in good standing,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

Section 3.02 Authorization; Enforceability. The Loan Documents and the
Transaction Documents to be entered into by each Loan Party are within such Loan
Party’s powers and have been duly authorized by all necessary corporate or other
organizational action on the part of such Loan Party. This Agreement has been
duly executed and delivered by each Loan Party and constitutes, and each other
Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 3.03 No Conflicts. The execution, delivery and performance by the Loan
Parties of the Loan Documents to which they are a party, the Credit Extensions
contemplated by the Loan Documents, the other Transaction Documents and the
transactions contemplated by such Transaction Documents (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) registrations and filings necessary to perfect Liens
created by the Loan Documents and (iii) consents, approvals, registrations,
filings, permits or actions, with respect to which the failure to obtain or
perform could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, (b) will not violate the Organizational
Documents of any Company, (c) will not violate any Legal Requirement except,
individually or in the aggregate, where it could not reasonably be expected to
result in a Material Adverse Effect, (d) will not violate or result in a default
or require any consent or approval under any indenture, agreement or other
instrument binding upon any Company or its property, or give rise to a right
thereunder to require any payment to be made by any Company, except for
violations, defaults, consents, approvals or the creation of such rights that
could not reasonably be expected to result in a Material Adverse Effect and
(e) will not result in the creation or imposition of any Lien on any property of
any Company, except Liens created by the Security Documents and Permitted Liens.

Section 3.04 Financial Statements; Projections.

(a) Historical Financial Statements. Borrower has heretofore delivered to the
Administrative Agent and made available to the Lenders the consolidated balance
sheets and related statements of operations, stockholders’ equity and cash flows
of Borrower as of and for the fiscal years ended December 31, 2010, December 31,
2011 and December 31, 2012, audited by and accompanied by the unqualified
opinion of BDO USA, LLP, independent public accountants. Such financial
statements and all financial statements delivered pursuant to Sections 5.01(a)
and (b) have been prepared in accordance with GAAP and present fairly in all
material respects the financial condition and results of operations and cash
flows of Borrower and its consolidated Subsidiaries as of the dates and for the
periods to which they relate, except as indicated in any notes thereto and, in
the case of any such unaudited financial statements, the absence of footnote
disclosures and audit adjustments. Such financial statements show all material
indebtedness and other material liabilities, direct or contingent, of Borrower
and its Subsidiaries as of the date thereof, including material liabilities for
taxes and Indebtedness, in each case, to the extent required to be disclosed
under GAAP.

 

74



--------------------------------------------------------------------------------

(b) No Material Adverse Effect. Since December 31, 2012, there has been no
event, change, circumstance or occurrence that, individually or in the
aggregate, has had or could reasonably be expected to result in a Material
Adverse Effect.

(c) Pro Forma Financial Statements. Borrower has heretofore delivered to the
Administrative Agent and made available to the Lenders unaudited pro forma
consolidated balance sheet and statements of operations and cash flows and pro
forma EBITDA of Borrower and its consolidated Subsidiaries for the fiscal years
ended December 31, 2013 through December 31, 2017, and as of and for the seven
fiscal quarters beginning with the fiscal quarter ending June 30, 2013 and
ending with the fiscal quarter December 31, 2014, in each case after giving
effect to the Transactions as if they had occurred on such date in the case of
the balance sheet and as of the beginning of all periods presented in the case
of the statements of income and cash flows. Such pro forma financial statements
have been prepared in good faith by the Loan Parties, based on the assumptions
stated therein (which assumptions are believed as of the Closing Date to be
reasonable in light of then existing conditions and information reasonably
available to management of Borrower prior to the Closing Date), it being
recognized that such financial projections are only estimates and are not to be
viewed as facts and are not a guarantee of financial performance, and that
actual results may differ from the projected financial performance and that such
differences may be material.

Section 3.05 Properties.

(a) Generally. Each Company has good and marketable title to, or valid leasehold
interests in, all its property (other than Intellectual Property which is
subject to Section 3.06) material to its business, free and clear of all Liens
and irregularities, deficiencies and defects in title, except for Permitted
Liens and minor irregularities or deficiencies in title that, individually or in
the aggregate, do not, and could not be reasonably expected to result in a
Material Adverse Effect.

(b) Real Property. Schedule 8 to the Perfection Certificate dated the Closing
Date contains a true and complete list of each interest in Real Property
(i) owned by any Loan Party as of the Closing Date and (ii) leased or subleased
by any Loan Party, as lessee or sublessee, as of the Closing Date and describes
the type of interest therein held by such Loan Party. Except as could not
reasonably be expected to result in a Material Adverse Effect, (i) all Real
Property that is necessary for or material to any Loan Party’s business is zoned
to permit the uses for which such Real Property is currently being used,
(ii) the present uses of the Real Property and the current operations of each
Company’s business do not violate any applicable Legal Requirement and
(iii) there is no pending or threatened condemnation or eminent domain
proceeding with respect to, or that could affect any of the Real Property of the
Loan Parties.

(c) Collateral. Each Company owns or has rights to use all of the Collateral
(other than Intellectual Property which is subject to Section 3.06) and all
rights (other than rights in Intellectual Property which is subject to
Section 3.06) with respect to any of the foregoing used in, necessary for or
material to each Company’s business as currently conducted. The use by each
Company of such Collateral (other than Intellectual Property which is subject to
Section 3.06) and all such rights (other than rights in Intellectual Property
which is subject to Section 3.06) with respect to the foregoing do not infringe
on the rights of any Person other than such infringement which could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. Except as could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, no claim has been
made and remains outstanding that any Company’s use of any Collateral (other
than Intellectual Property which is subject to Section 3.06) does or may violate
the rights of any third party.

 

75



--------------------------------------------------------------------------------

Section 3.06 Intellectual Property.

(a) Ownership/No Claims. Each Company owns, or is licensed (or authorized) to
use, all patents, patent applications, trademarks, trade names, service marks,
copyrights, technology, trade secrets, proprietary information, domain names,
know-how and processes which are owned by, or otherwise are used in, necessary
for or material to each Company’s business as currently conducted and as
currently proposed to be conducted (the “Intellectual Property”). No claim has
been asserted in writing or is pending, in each case, against any Company, by
any Person challenging the use of or the validity or enforceability of any such
Intellectual Property owned by each Company or challenging the use of any
Intellectual Property licensed by such Company, nor does any Company know of any
basis for any such claim, except, in each case, for any claim that could not
reasonably be expected to result in a Material Adverse Effect. The use of the
Intellectual Property by each Company and the operation of the businesses of the
Companies do not infringe the rights of any Person, except as could not
reasonably be expected to have a Material Adverse Effect. Each Company has taken
commercially reasonable actions to protect the secrecy, confidentiality and
value of all trade secrets used in such Company’s business.

(b) Rights Granted. No third party has any right to use any Intellectual
Property owned by any Company except pursuant to written licenses and other use
agreements entered into by a Company and such relevant third party, in the
ordinary course of business that could reasonably be expected to have a Material
Adverse Effect.

(c) No Violations or Proceedings. As of the Closing Date, there is no violation,
infringement or misappropriation by others of any right of such Company with
respect to the Intellectual Property that could reasonably be expected to have a
Material Adverse Effect.

(d) No Impairment. Neither the execution, delivery or performance of this
Agreement and the other Loan Documents, nor the consummation of the Transactions
and the other transactions contemplated hereby and thereby, will alter, impair
or otherwise affect or require the consent, approval or other authorization of
any other Person in respect of any right of any Company in any Intellectual
Property, except to the extent that such alteration, impairment, effect,
consent, approval or other authorization, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

(e) No Agreement or Order Materially Affecting Intellectual Property. No Company
is subject to any settlement, covenant not to sue or other instrument, agreement
or other document, or any outstanding Order, which may materially affect the
validity or enforceability or restrict in any material manner such Company’s
use, licensing or transfer of any of the Intellectual Property.

Section 3.07 Equity Interests and Subsidiaries. As of the Closing Date,
Schedules 1(a) and 11 to the Perfection Certificate dated the Closing Date set
forth a list of (i) all the Subsidiaries of Borrower and their jurisdictions of
incorporation or organization as of the Closing Date and (ii) the number of each
class of its Equity Interests authorized, and the number outstanding, on the
Closing Date and the number of Equity Interests covered by all outstanding
options, warrants, rights of conversion or purchase and similar rights on the
Closing Date. All outstanding Equity Interests of each Loan Party, as of the
Closing Date, are duly and validly issued and are fully paid and non-assessable,
and, other than the Equity Interests of Borrower, are owned by Borrower,
directly or indirectly through Wholly Owned Subsidiaries (except for immaterial
amounts owned by directors or other parties as required by local law). Each Loan
Party is the record and beneficial owner of, and has good and marketable title
to, the Equity Interests pledged by it under the Security Agreement, free of any
and all Liens, rights or claims of other Persons, except Permitted Liens, and,
as of the Closing Date, there are no outstanding warrants, options or other
rights (including derivatives) to purchase, or shareholder, voting trust or
similar agreements outstanding with respect to, or property that is convertible
into, or that requires the issuance or sale of, any such Equity Interests (or
any economic or voting interests therein).

 

76



--------------------------------------------------------------------------------

Section 3.08 Litigation; Compliance with Legal Requirements. There are no
actions, suits, claims, disputes or proceedings at law or in equity by or before
any Governmental Authority now pending or, to the knowledge of any Company,
threatened against or affecting any Company or any business, property or rights
of any Company (i) that involve any Loan Document or any of the Transactions or
(ii) that could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect. Except for matters covered by Section 3.18,
no Company or any of its property is in violation of, nor will the continued
operation of its property as currently conducted violate, any Legal Requirements
(including any zoning or building ordinance, code or approval or any building
permits) or any restrictions of record or agreements affecting any Company’s
Real Property or is in default with respect to any Legal Requirement, except for
any such violations or defaults that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

Section 3.09 [Reserved].

Section 3.10 Federal Reserve Regulations. No Company is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock. No part of the proceeds of any Loan
or any Letter of Credit will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the regulations of
the Board, including Regulation T, U or X. The pledge of the Securities
Collateral pursuant to the Security Agreement does not violate such regulations.

Section 3.11 Investment Company Act. No Company is (a) an “investment company”
or a company “controlled” by an “investment company,” as defined in, or subject
to regulation under, the Investment Company Act of 1940, as amended, or
(b) subject to regulation under any Legal Requirement (other than Regulation X)
that limits its ability to incur, create, assume or permit to exist Indebtedness
or grant any Contingent Obligation in respect of Indebtedness.

Section 3.12 Use of Proceeds. Borrower will use the proceeds of (a) the Term
Loans made on the Closing Date to consummate Transactions and pay fees, costs
and expenses relating to the Transactions; and (b) the Revolving Loans
(including Incremental Revolving Loans, if any) and Swingline Loans made on or
after the Closing Date for working capital and general corporate purposes
(including to effect Permitted Acquisitions, permitted Investments and Capital
Expenditures); provided that the maximum amount of Revolving Loans drawn on the
Closing Date shall not exceed $2,500,000 in the aggregate; and (c) the
Incremental Term Loans, if any, made after the Closing Date for working capital
and general corporate purposes (including to effect Permitted Acquisitions,
permitted Investments, Capital Expenditures and permitted Dividends).

Section 3.13 Taxes. Each Company has (a) timely filed or caused to be timely
filed all federal Tax Returns and all material state, local and foreign Tax
Returns required to have been filed by it and all such Tax Returns are true and
correct in all material respects, (b) duly and timely paid, collected or
remitted or caused to be duly and timely paid, collected or remitted all federal
Taxes and all other material Taxes due and payable, collectible or remittable by
it and all assessments received by it, except Taxes that are being contested in
good faith by appropriate proceedings and for which such Company has set aside
on its books adequate reserves in accordance with GAAP, and (c) satisfied all of
its withholding tax obligations. Each Company has made adequate provision in
accordance with GAAP for all Taxes not yet due and payable. As of the Closing
Date, each Company is unaware of any proposed or pending tax assessments,
deficiencies or audits. No Company has ever “participated” in a “listed
transaction” within the meaning of Treasury Regulation Section 1.6011-4.

 

77



--------------------------------------------------------------------------------

Section 3.14 No Material Misstatements. (a) No written information, report,
financial statement, certificate, Borrowing Request, LC Request, exhibit or
schedule (in each case other than forecasts, projections, pro forma financial
information and other forward looking statements (collectively, “Projections”))
furnished by or on behalf of any Company to the Administrative Agent or any
Lender in connection with any Loan Document or included therein or delivered
pursuant thereto (including the Confidential Information Memorandum) or
hereunder (in each case, as modified or supplemented by other information so
furnished), taken as a whole and when furnished, contained or contains any
material misstatement of fact or omitted or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were or are made, not materially misleading when taken as a
whole as of the date such information is dated or certified (after giving effect
to all timely modifications and supplements to such written reports, financial
statements, certificates or other written information, in each case, furnished
after the date on which such written reports, financial statements, certificates
or other written information were originally delivered).

(b) With respect to any Projections delivered pursuant to the terms hereof, each
Company represents only that on the date of delivery thereof it acted in good
faith and utilized assumptions believed by it to be reasonable when made and
when such Projections were delivered in light of the then-current circumstances
(it being understood that Projections are estimates and are not to be viewed as
facts and are subject to significant uncertainties and contingencies, which are
beyond the control of Borrower and its Subsidiaries, and that no assurance or
guarantee can be given that any Projections will be realized, that actual
results may differ and such differences may be material).

Section 3.15 Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against any Company pending or, to the knowledge of any
Company, threatened. The hours worked by and payments made to employees of any
Company have not been in violation of the Fair Labor Standards Act of 1938, as
amended, or any other applicable federal, state, local or foreign law dealing
with such matters in any manner which could reasonably be expected to result in
a Material Adverse Effect. All payments due from any Company, or for which any
claim may be made against any Company, on account of wages and employee health
and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of such Company except where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which any Company is bound.

Section 3.16 Solvency. Both immediately before and immediately after the
consummation of the Transactions to occur on the Closing Date and immediately
following the making of each Credit Extension and after giving effect to the
application of the proceeds of each Credit Extension, the Loan Parties, on a
consolidated basis, are Solvent.

Section 3.17 Employee Benefit Plans. With respect to each Plan, each Company and
its ERISA Affiliates is in compliance in all respects with its terms, as well as
the applicable provisions of ERISA and the Code and the regulations and
published interpretations thereunder, except as could not reasonably be expected
to result in a Material Adverse Effect. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events, could reasonably be expected to result in a Material Adverse Effect or
the imposition of a Lien on any of the property of any Company. No Plan is
considered an at risk Plan or Plan in endangered or critical status within the
meaning of Sections 430, 431 or 432 of the Code or Sections 303, 304 or 305 of
ERISA. Using actuarial assumptions and computation methods consistent with
Section 4211 of ERISA, the aggregate liabilities of each Company or its ERISA
Affiliates to all Multiemployer Plans in the event of a complete withdrawal
therefrom, as of the close of the most recent fiscal year of each such
Multiemployer Plan, could not reasonably be expected to result in a Material
Adverse Effect.

 

78



--------------------------------------------------------------------------------

Each Foreign Plan has been maintained in compliance with its terms and with the
requirements of any and all applicable Legal Requirements and has been
maintained, where required, in good standing with applicable regulatory
authorities, except, in each case, where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. No Company has
incurred any obligation in connection with the termination of or withdrawal from
any Foreign Plan, except for any obligation as could not reasonably be expected
to result in a Material Adverse Effect. The present value of the accrued benefit
liabilities (whether or not vested) under each Foreign Plan which is funded,
determined as of the end of the most recently ended fiscal year of the
respective Company on the basis of actuarial assumptions, each of which is
reasonable, did not exceed the current value of the property of such Foreign
Plan by an amount that could reasonably be expected to result in a Material
Adverse Effect, and for each Foreign Plan which is not funded, the obligations
of such Foreign Plan are properly accrued.

Section 3.18 Environmental Matters.

(a) Except with respect to any matters that individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any Environmental Permit
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any Environmental Claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

(b) Except as could not reasonably be expected to result in a Material Adverse
Effect:

(i) There has been no Release or threatened Release of Hazardous Material caused
by the Companies, or to the knowledge of the Companies by any other Person, on,
at, under or from any Real Property or facility presently or, to the knowledge
of the Companies, formerly owned, leased or operated by the Companies or their
predecessors in interest that, individually or in the aggregate, could
reasonably be expected to result in any Environmental Liability;

(ii) No Person with an indemnity or contribution obligation to the Companies
relating to compliance with or liability under Environmental Law is in default
with respect to such obligation.

(iii) No Real Property or facility currently owned, operated or leased by the
Companies and, to the knowledge of the Companies, no Real Property or facility
formerly owned, operated or leased by the Companies or any of their predecessors
in interest is (i) listed or formally proposed for listing on the National
Priorities List as defined in and promulgated pursuant to CERCLA or (ii) listed
on the Comprehensive Environmental Response, Compensation and Liability
Information System promulgated pursuant to CERCLA or (iii) included on any
similar list maintained by any Governmental Authority and relating to the
remediation of contamination, including any such list relating to the
remediation of petroleum contamination;

(iv) The execution, delivery and performance of this Agreement and the other
Loan Documents and the consummation of the transactions contemplated hereby will
not require any notification, registration, filing, reporting, disclosure,
investigation, remediation or cleanup by any Company pursuant to any applicable
Environmental Law; and

 

79



--------------------------------------------------------------------------------

(v) The Companies have made available to the Lenders all material records and
files in the possession, custody or control of, the Companies concerning the
Companies’ compliance with or liability under Environmental Law, including those
concerning the actual or suspected presence of Hazardous Material at Real
Property or facilities currently or formerly owned, operated, leased or used by
the Companies.

Section 3.19 Insurance. Schedule 3.19 sets forth a complete and accurate list in
all material respects of all insurance maintained by each Company as of the
Closing Date. All insurance maintained by the Companies is in full force and
effect, all premiums have been duly paid, no Company has received notice of
violation or cancellation thereof, the Premises, and the use, occupancy and
operation thereof, comply in all material respects with all Insurance
Requirements, and there exists no material default under any insurance
requirement. Each Company has insurance in such amounts and covering such risks
and liabilities as are customary for companies of a similar size engaged in
similar businesses in similar locations.

Section 3.20 Security Documents.

(a) Security Agreement. The Security Agreement is effective to create in favor
of the Collateral Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens under applicable U.S. state and federal law, and subject to
paragraph (e) below, applicable foreign law on, and security interests in, the
Security Agreement Collateral and, when (i) financing statements and other
filings in appropriate form are filed in the offices specified on Schedule 7 to
the Perfection Certificate (as updated in accordance with the terms thereof) and
(ii) upon the taking of possession or control by the Collateral Agent of the
Security Agreement Collateral with respect to which a security interest may be
perfected only by possession or control (which possession shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by each Security Document), the Liens created by the Security
Agreement, unless constituting an Excluded Perfection Action, shall constitute
fully perfected first priority Liens under applicable U.S. state and federal law
on, and subject to paragraph (e) below, applicable foreign law on, and security
interests in, all right, title and interest of the grantors in the Security
Agreement Collateral (other than such Security Agreement Collateral in which a
security interest cannot be perfected under the UCC as in effect at the relevant
time in the relevant jurisdiction), in each case subject to no Liens other than
Permitted Liens.

(b) PTO Filing; Copyright Office Filing. When the Security Agreement or a short
form thereof is filed in the United States Patent and Trademark Office and the
United States Copyright Office, the Liens created by such Security Agreement
shall constitute fully perfected first priority Liens under applicable U.S.
state and federal law on, and security interests in, all right, title and
interest of the grantors thereunder in Patents (as defined in the Security
Agreement) registered or applied for with the United States Patent and Trademark
Office or Copyrights (as defined in such Security Agreement) registered or
applied for with the United States Copyright Office, as the case may be, in each
case subject to no Liens other than Permitted Liens.

(c) Mortgages. Each Mortgage, if any, upon the execution and delivery thereof,
shall be effective to create, in favor of the Collateral Agent, for its benefit
and the benefit of the Secured Parties, legal, valid and enforceable first
priority Liens on, and security interests in, all of the Loan Parties’ right,
title and interest in and to the Mortgaged Properties thereunder and the
proceeds thereof (except to the extent that the enforceability thereof may be
limited applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws generally affecting creditors’ rights and by equitable principles
(regardless whether enforcement is sought in equity or at law)), subject only to
Permitted Liens or other Liens reasonably acceptable to the Collateral Agent.

 

80



--------------------------------------------------------------------------------

(d) Valid Liens. Each Security Document delivered pursuant to Sections 5.11 and
5.12 will, upon execution and delivery thereof, be effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, legal, valid
and enforceable Liens on, and security interests in, all of the Loan Parties’
right, title and interest in and to the Collateral thereunder (other than
Excluded Property), under applicable U.S. state and federal law, and subject to
paragraph (e) below, applicable foreign law, and (i) except for Excluded
Perfection Steps, when all appropriate filings or recordings are made in the
appropriate offices as may be required under applicable law and (ii) upon the
taking of possession or control by the Collateral Agent of such Collateral with
respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Collateral Agent to
the extent required by any Security Document), the Liens in favor of Collateral
Agent will constitute fully perfected first priority Liens on, and security
interests in, all right, title and interest of the Loan Parties in such
Collateral (other than Excluded Property), in each case under applicable U.S.
state and federal law, and subject to paragraph (e) below, applicable foreign
law, subject to no Liens other than the applicable Permitted Liens.

(e) For purposes of this Section 3.20, compliance with applicable foreign law
with respect to the grant, creation and perfection of Liens on and security
interests in the Collateral will be required unless the Administrative Agent
shall determine in its reasonable discretion that the cost of complying with
such applicable foreign law with respect to such Collateral is excessive in
relation to the value of the security to be afforded thereby (it being
understood and agreed that compliance with such applicable foreign law shall not
be required with respect to Foreign Subsidiaries of Borrower in existence on the
Closing Date).

Section 3.21 Anti-Terrorism Law; Foreign Corrupt Practices Act.

(a) No Company and, to the knowledge of the Loan Parties, none of its Affiliates
is in violation of any Legal Requirements relating to terrorism or money
laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (the “Patriot
Act”).

(b) No Company and to the knowledge of the Loan Parties, no Affiliate or broker
or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Credit Extensions currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and Borrower will not directly or indirectly use the
proceeds of the Loans or the Letters of Credit or otherwise make available such
proceeds to any Person, for the purpose of financing the activities of any
Person currently subject to any U.S. sanctions administered by OFAC.

(c) No Company and, to the knowledge of the Loan Parties, no broker or other
agent of any Company acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in
Section 3.21(b), (ii) deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked pursuant to the Executive
Order, or (iii) engages in or conspires to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any Anti-Terrorism Law.

(d) No Company nor any director or officer, nor to the knowledge of the Loan
Parties, any agent, employee or other Person acting, directly or indirectly, on
behalf of any Company, has, in the course of its actions for, or on behalf of,
any Company, directly or indirectly (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political

 

81



--------------------------------------------------------------------------------

activity; (ii) made any direct or indirect unlawful payment to any foreign or
domestic government official or employee from corporate funds; (iii) violated or
is in violation of any provision of the U.S. Foreign Corrupt Practices Act of
1977; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

ARTICLE IV

CONDITIONS TO CREDIT EXTENSIONS

Section 4.01 Conditions to Initial Credit Extension. The obligation of each
Lender and, if applicable, the Issuing Bank, to fund the initial Credit
Extension requested to be made by it shall be subject to the prior or concurrent
satisfaction of each of the conditions precedent set forth in this Section 4.01
(the making of such initial Credit Extension by a Lender being conclusively
deemed to be its satisfaction or waiver of the conditions precedent).

(a) Loan Documents. All legal matters incident to this Agreement, the Credit
Extensions hereunder and the other Loan Documents shall be reasonably
satisfactory to the Lenders, to the Issuing Bank and to the Administrative Agent
and there shall have been delivered to the Administrative Agent a properly
executed counterpart of each of the Loan Documents and the Perfection
Certificate.

(b) Corporate Documents. The Administrative Agent shall have received:

(i) a certificate of the secretary or assistant secretary of each Loan Party
dated the Closing Date, certifying (A) that attached thereto is a true and
complete copy of each Organizational Document of such Loan Party certified (to
the extent applicable) as of a recent date by the Secretary of State of the
state of its incorporation or organization, as the case may be, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors of such Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which such Person is a party and, in the
case of Borrower, the Credit Extensions hereunder, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect as
of the date of such certificate and (C) as to the incumbency and specimen
signature of each officer executing any Loan Document (together with a
certificate of another officer as to the incumbency and specimen signature of
the secretary or assistant secretary executing the certificate required by this
clause (i)); and

(ii) a certificate as to the good standing of each Loan Party (in so-called
“long-form” if available) as of a recent date, from such Secretary of State.

(c) Officers’ Certificate. The Administrative Agent shall have received an
Officer’s Certificate dated the Closing Date, confirming compliance with the
conditions precedent set forth in this Section 4.01 and Sections 4.02(b),
(c) and (d).

(d) Financing and Other Transactions, Etc.

(i) Each of the Transaction Documents shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Arranger, and shall be in full
force and effect on the Closing Date. The Transactions shall have been
consummated or shall be consummated simultaneously on the Closing Date (or, in
the case of the repurchase of the Non-Tendered Notes, shall be required to
repurchased by Borrower pursuant to the Notice of Redemption and the Existing
Notes Indenture by no later than May 1, 2013), in each case in all

 

82



--------------------------------------------------------------------------------

material respects in accordance with the terms hereof and the terms of the
Transaction Documents, without the waiver or amendment of any such terms not
approved by the Administrative Agent and the Arranger other than any waiver or
amendment thereof that is not materially adverse to the interests of the
Lenders.

(ii) All Liens in favor of the Existing Trustee in respect of the Existing Notes
shall have been unconditionally released; and the Administrative Agent shall
have received such UCC termination statements, mortgage releases, releases of
assignments of leases and rents, releases of security interests in Intellectual
Property and other instruments, in each case in proper form for recording to
release and terminate of record the Liens securing such debt.

(e) Financial Statements; Pro Forma Balance Sheet; Projections. The Lenders
shall have received and shall be reasonably satisfied with the form and
substance of the financial statements described in Section 3.04. The financial
statements provided pursuant to Section 3.04(a) shall be prepared in accordance
with GAAP (subject, in the case of unaudited financial statements, to the
absence of footnote disclosure and year-end adjustments) or principles otherwise
reasonably satisfactory to the Administrative Agent.

(f) Indebtedness and Minority Interests. After giving effect to the Transactions
and the other transactions contemplated hereby, no Company shall have
outstanding any Indebtedness or Disqualified Capital Stock other than (i) the
Loans and Credit Extensions hereunder and (ii) Indebtedness permitted under this
Agreement.

(g) Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, the other Agents, the Arranger, the Lenders and the Issuing Bank, a
favorable written opinion of Jenner & Block LLP, special counsel for the Loan
Parties, in form and substance reasonably satisfactory to the Administrative
Agent and (i) dated the Closing Date, (ii) addressed to the Agents, the
Arranger, the Issuing Bank and the Lenders and (iii) covering such matters
relating to the Loan Documents and the Transactions as the Administrative Agent
shall reasonably request.

(h) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate (a “Solvency Certificate”) in the form of Exhibit M, dated
the Closing Date and signed by the chief financial officer of Borrower.

(i) Legal Requirements. The Lenders shall be satisfied that each Company, and
the Transactions shall be in full compliance with all material Legal
Requirements, including Regulations T, U and X of the Board, and shall have
received satisfactory evidence of such compliance reasonably requested by them.

(j) Consents and Approvals. All necessary governmental, regulatory, shareholder
and material third party approvals and consents necessary in connection with
closing the Transactions shall have been obtained and shall be in full force and
effect.

(k) Litigation. There shall not exist any claim, action, suit, investigation,
litigation or proceeding pending or threatened by or before any court, or any
governmental, administrative or regulatory agency or authority, domestic or
foreign, that, in the opinion of the Administrative Agent or any Lender (a) has
had, or could reasonably be expected to result in, a Material Adverse Effect,
(b) calls into question in any material respect the Projections or any of the
material assumptions on which the Projections were prepared, or (c) adversely
effects, in any material respect, the ability of any Company to perform its
obligations under the Loan Documents or the ability of the parties to consummate
the financings contemplated hereby or the other Transactions.

 

83



--------------------------------------------------------------------------------

(l) Fees. The Arranger and Administrative Agent shall have received all Fees and
other amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all reasonable and documented
out-of-pocket fees and expenses (including the legal fees and expenses of
Proskauer Rose LLP, special counsel to the Administrative Agent and Arranger,
and the fees and expenses of any local counsel, foreign counsel and other
Advisors) required to be reimbursed or paid by the Loan Parties hereunder or
under any other Loan Document.

(m) Personal Property Requirements. The Collateral Agent shall have received:

(i) all certificates, agreements or instruments representing or evidencing the
Securities Collateral accompanied by instruments of transfer and stock powers
undated and endorsed in blank;

(ii) the Intercompany Note executed by and among the Companies, accompanied by
an endorsement to the Intercompany Note in the form attached thereto, undated
and endorsed in blank by each of the Loan Parties;

(iii) all other certificates, agreements or instruments necessary to perfect the
Collateral Agent’s security interest in all Chattel Paper, all Instruments, all
Deposit Accounts identified in Schedules 12 and 16(a) to the Perfection
Certificate and all Investment Property of each Loan Party (as each such term is
defined in, and to the extent such perfection is required by, the Security
Agreement);

(iv) UCC financing statements in appropriate form for filing under the UCC,
filings with the United States Patent and Trademark Office and United States
Copyright Office and such other documents under applicable Legal Requirements in
each jurisdiction as may be necessary or appropriate or, in the reasonable
opinion of the Collateral Agent, desirable to perfect the Liens created, or
purported to be created, by the Security Documents; and

(v) certified copies, each as of a recent date, of (1) the UCC searches required
by the Perfection Certificate, (2) United States Patent and Trademark Office and
United States Copyright Office searches with respect to each Company, (3) tax
and judgment lien searches, bankruptcy and pending lawsuit searches or
equivalent reports or searches, each of a recent date, listing all effective
financing statements, lien notices or comparable documents that name any Company
as debtor and that are filed in the state and county jurisdictions in which any
Company is organized or maintains its principal place of business, and (4) such
other searches that the Collateral Agent deems reasonably necessary or
appropriate.

(n) Insurance. The Administrative Agent shall have received a certificate as to
coverage under the insurance policies required by Section 5.04 and the
applicable provisions of the Security Documents, each of which shall name the
Collateral Agent, on behalf of the Secured Parties, as lender’s loss payee or
additional insured, as applicable, in form and substance reasonably satisfactory
to the Administrative Agent and the Collateral Agent.

(o) Ratings. Moody’s shall have issued a monitored public corporate family
rating for Borrower, and S&P shall have issued a monitored public corporate
credit rating for Borrower, in each case in effect on the Closing Date. The Term
Loans shall have received a monitored public rating by each of S&P and Moody’s
in effect on the Closing Date.

 

84



--------------------------------------------------------------------------------

(p) Absence of Material Adverse Effect. There shall not have been any event,
change, occurrence or circumstance since December 31, 2012 that, either
individually or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect.

(q) Bank Regulatory Documentation. The Administrative Agent and the Lenders
shall have received, in form and substance satisfactory to them, all
documentation and other information required by bank regulatory authorities or
reasonably requested by the Administrative Agent or any Lender under or in
respect of applicable Anti-Terrorism Laws or “know-your-customer” Legal
Requirements, including the Executive Order.

Section 4.02 Conditions to All Credit Extensions. The obligation of each Lender
and the Issuing Bank to make any Credit Extension (including the initial Credit
Extension) shall be subject to, and to the satisfaction of, each of the
conditions precedent set forth below.

(a) Notice. The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received an LC Request as required
by Section 2.18(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a Borrowing
Request as required by Section 2.17(b).

(b) No Default. At the time of and immediately after giving effect to such
Credit Extension and the application of the proceeds thereof, no Default shall
have occurred and be continuing on such date.

(c) Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in Article III or in any other Loan Document
shall be true and correct in all material respects on and as of the date of such
Credit Extension with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects on and as of such earlier date); provided
that any representation and warranty that is qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects on such respective
dates.

Each of the delivery of a Borrowing Request or an LC Request and the acceptance
by Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by Borrower and each other Loan Party that on the
date of such Credit Extension (both immediately before and after giving effect
to such Credit Extension and the application of the proceeds thereof) the
conditions contained in this Section 4.02 have been satisfied. Borrower shall
provide such information (including calculations in reasonable detail of the
covenant in Section 6.10, if applicable) as the Administrative Agent may
reasonably request to confirm that the conditions in this Section 4.02 have been
satisfied.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Loan Party warrants, covenants and agrees with the Administrative Agent,
the Collateral Agent, each Issuing Bank and each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and premium, if any, and interest on each Loan, all Fees
and all other expenses or amounts payable under any Loan Document shall have
been paid in full (other than contingent indemnification obligations) and all
Letters of Credit have been canceled or

 

85



--------------------------------------------------------------------------------

have expired and all amounts drawn thereunder have been reimbursed in full
(except to the extent Cash Collateralized in accordance with this Agreement),
unless the Required Lenders shall otherwise consent in writing, each Loan Party
will, and will cause each of its Subsidiaries to:

Section 5.01 Financial Statements, Reports, etc. Furnish to the Administrative
Agent:

(a) Annual Reports. Within 90 days after the end of each fiscal year, beginning
with the fiscal year ending December 31, 2013, (i) the consolidated balance
sheet of Borrower as of the end of such fiscal year and related consolidated
statements of operations, shareholders’ equity and cash flows for such fiscal
year, in comparative form with such financial statements as of the end of, and
for, the preceding fiscal year, and notes thereto (including the unaudited
consolidating balance sheet and statements of income and cash flows separating
out Borrower and the Subsidiaries), all prepared in accordance with GAAP and
accompanied by an opinion of BDO USA, LLP or other independent public
accountants of recognized national standing reasonably satisfactory to the
Administrative Agent (which opinion shall not be qualified as to scope or
contain any going concern or any other similar qualification (provided that it
shall not be a violation of this Section 5.01(a) if the report and opinion
accompanying the financial statements for the fiscal year ending immediately
prior to the stated final maturity date of the Term Loans is subject to a “going
concern” or other qualification solely as a result of such impending stated
final maturity date under this Agreement)), stating that such financial
statements fairly present, in all material respects, the consolidated financial
position, results of operations and cash flows of Borrower as of the dates and
for the periods specified in accordance with GAAP and (ii) a narrative
management’s discussion and analysis, in a form reasonably satisfactory to the
Administrative Agent, of the financial condition and results of operations of
Borrower and its Subsidiaries for such fiscal year, as compared to amounts for
the previous fiscal year (it being understood that any information required by
this Section 5.01(a) may be furnished, to the extent included therein, in the
form of a Form 10-K filed with the SEC, which will satisfy Borrower’ obligation
with respect to any such information under this Section 5.01(a) with respect to
such fiscal year);

(b) Quarterly Reports. Within 45 days after the end of each of the first three
fiscal quarters of each fiscal year, beginning with the fiscal quarter ending
June 30, 2013, (i) the unaudited consolidated balance sheet of Borrower as of
the end of such fiscal quarter and related unaudited consolidated statements of
operations and cash flows for such fiscal quarter and for the then elapsed
portion of the fiscal year, in comparative form with the consolidated statements
of income and cash flows for the comparable periods in the previous fiscal year,
prepared by Borrower in accordance with GAAP, subject to the absence of
footnotes and year-end audit adjustments, (ii) a management report in a form
reasonably satisfactory to the Administrative Agent setting forth statement of
income items and Consolidated EBITDA of Borrower for such fiscal quarter and for
the then elapsed portion of the fiscal year and showing variance, by dollar
amount and percentage, from amounts for the comparable periods in the previous
fiscal year and budgeted amounts and (iii) a narrative management’s discussion
and analysis, in a form reasonably satisfactory to the Administrative Agent, of
the financial condition and results of operations for such fiscal quarter and
the then elapsed portion of the fiscal year, as compared to the comparable
periods in the previous fiscal year and budgeted amounts (it being understood
that any information required by this Section 5.01(b) may be furnished, to the
extent included therein, in the form of a Form 10-Q filed with the SEC, which
will satisfy Borrower’ obligation with respect to any such information under
this Section 5.01(b) with respect to such fiscal quarter);

(c) Financial Officer’s Certificate. (i) Concurrently with any delivery of
financial statements under Section 5.01(a) or (b), a Compliance Certificate
(1) stating that such financial statements fairly present, in all material
respects, the consolidated financial condition, results of operations and cash
flows of Borrower as of the date and for the periods specified in accordance
with GAAP consistently applied, (2) certifying on behalf of Borrower that no
Default has occurred or, if such a Default has

 

86



--------------------------------------------------------------------------------

occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto, (3) with respect to any
financial statements under Section 5.01(a) or (b), setting forth computations in
reasonable detail reasonably satisfactory to the Administrative Agent
demonstrating compliance with the Financial Covenant, and, concurrently with any
delivery of financial statements under Section 5.01(a) above, setting forth
Borrower’s calculation of Excess Cash Flow, (4) setting forth a list of all
Immaterial Subsidiaries as of the date of such financial statements and
certifying that all such Subsidiaries designated as Immaterial Subsidiaries
comply with the requirements set forth in the definition of “Immaterial
Subsidiaries” and (5) setting forth the calculation and uses of the Cumulative
Amount (and each of the components thereof) for the fiscal period then ended;
and (ii) concurrently with any delivery of financial statements under
Section 5.01(a) above, use commercially reasonable efforts to obtain a report of
the accounting firm opining on or certifying such financial statements stating
that in the course of its regular audit of the financial statements of Borrower
and its Subsidiaries, which audit was conducted in accordance with generally
accepted auditing standards, such accounting firm obtained no knowledge that any
Default with respect to the Financial Covenant has occurred during such fiscal
year or, if in the opinion of such accounting firm such a Default has occurred,
specifying the nature and extent thereof; provided that, if such Compliance
Certificate demonstrates that an Event of Default due to failure to comply with
the Financial Covenant under Section 6.10 has not been cured prior to such time,
Borrower may deliver, to the extent and within the time period permitted by
Section 8.03, prior to or together with such Compliance Certificate, notice of
its intent to cure (a “Notice of Intent to Cure”) such Event of Default;

(d) [Reserved];

(e) Financial Officer’s Certificate Regarding Collateral. Concurrently with any
delivery of financial statements under Section 5.01(a), a certificate of a
Financial Officer of Borrower setting forth the information required pursuant to
the Perfection Certificate Supplement or confirming that there has been no
change in such information since the date of the Perfection Certificate or
latest Perfection Certificate Supplement;

(f) Budgets. Within 60 days after the beginning of each fiscal year, beginning
with the fiscal year ending December 31, 2013, a budget for Borrower in form
reasonably satisfactory to the Administrative Agent, but to include balance
sheets, statements of income and sources and uses of cash, for each month of
such fiscal year prepared in reasonable detail, prepared in summary form, in
each case, with appropriate presentation and discussion of the principal
assumptions upon which such budgets are based; and

(g) Other Information. Promptly, from time to time, such other material
information regarding the operations , business affairs and financial condition
of any Company or the compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request (including information required under the Patriot Act).

Documents required to be delivered pursuant to Section 5.01(a)-(g) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which such documents are sent via e-mail to the
Administrative Agent for posting on Borrower’s behalf on IntraLinks/IntraAgency
or another relevant website, if any, established on its behalf by the
Administrative Agent and to which each Lender and the Administrative Agent have
access. Each Lender shall be solely responsible for timely accessing posted
documents and maintaining its copies of such documents. If the delivery of any
of the foregoing documents required under this Section 5.01 shall fall on a day
that is not a Business Day, such deliverable shall be due on the next succeeding
Business Day.

 

87



--------------------------------------------------------------------------------

Borrower hereby acknowledges that (x) the Administrative Agent will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of Borrower hereunder (collectively, “Borrower
Materials”) by posting Borrower Materials on the Platform and (y) certain of the
Lenders may be Public Lenders and may have personnel who do not wish to receive
Material Non-Public Information and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of Borrower Materials that may be distributed to the Public Lenders and
will promptly confirm, at the request of the Administrative Agent, whether any
Borrower Materials contain Material Non-Public Information and that (I) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (II) by marking Borrower Materials “PUBLIC,” Borrower shall
be deemed to have authorized the Administrative Agent, the Issuing Bank and the
Lenders to treat such Borrower Materials as not containing any Material
Non-Public Information (although it may be sensitive and proprietary); (III) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public”; and (IV) the Administrative
Agent shall treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public”
and suitable for Lenders that are not Public Lenders. Notwithstanding the
foregoing, the following Borrower Materials shall be marked “PUBLIC,” unless
Borrower notifies the Administrative Agent promptly that any such document
contains material non-public information: (1) the Loan Documents and
(2) notification of changes in the terms of the Credit Facilities.

Section 5.02 Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly (and in any event, within five Business
Days) of the occurrence thereof:

(a) any Default, upon obtaining knowledge thereof, specifying the nature and
extent thereof and the corrective action (if any) taken or proposed to be taken
with respect thereto;

(b) the filing or commencement of, or of any written threat or notice of
intention of any Person to file or commence, any action, suit, litigation or
proceeding, whether at law or in equity by or before any Governmental Authority,
affecting any Company of the type described in Section 3.08;

(c) after the assertion or occurrence thereof, notice of any Environmental Claim
against, or the noncompliance by any Company with, any applicable Environmental
Law or any Company obtaining knowledge that there exists a condition that has
resulted, or could reasonably be expected to result, in an Environmental Claim
or a violation of or liability under, any Environmental Law, in each case,
except for Environmental Claims, violations and liabilities which, in the
aggregate, have not and could not reasonably be expected to have a Material
Adverse Effect; and

(d) any development that has resulted in, or could reasonably be expected to
result in a Material Adverse Effect.

Section 5.03 Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and maintain
in full force and effect its legal existence under the laws of the jurisdiction
of its organization or formation, except as otherwise expressly permitted under
Section 6.05 or Section 6.06 or, in the case of any Subsidiary, where the
failure to perform such obligations could not reasonably be expected to result
in a Material Adverse Effect.

 

88



--------------------------------------------------------------------------------

(b) (i) (1) Do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, permits, privileges,
franchises, and authorizations which are necessary in the normal conduct of its
business, (2) preserve or renew all of its owned and registered Intellectual
Property that is necessary to conduct its business as is currently conducted,
except for Intellectual Property which, in its reasonable good faith
determination, is not longer useful to its business, except, in the case of this
clause (i), where the failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect); and
(ii) comply with all applicable Legal Requirements (including any and all
zoning, building, Environmental Law, ordinance, code or approval or any building
permits or any restrictions of record or agreements affecting the Real Property)
and decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted, except, in the case of this clause (ii) where the failure to
comply, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect; provided that nothing in this
Section 5.03(b) shall prevent sales of property, consolidations or mergers by or
involving any Company in accordance with Section 6.05 or Section 6.06.

Section 5.04 Insurance.

(a) Generally. Keep its insurable property adequately insured at all times by
financially sound and reputable insurers; maintain such other insurance, in each
case, to such extent and against such risks as is customary with companies in
the same or similar businesses operating in the same or similar locations,
including insurance with respect to Mortgaged Properties and other properties
material to the business of the Companies against such casualties and
contingencies and of such types and in such amounts with such deductibles as is
customary in the case of similar businesses operating in the same or similar
locations.

(b) Requirements of Insurance. With respect to the Loan Parties, and property
constituting Collateral, all such insurance shall (i) endeavor to provide that
no cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 30 days after receipt by the
Collateral Agent of written notice thereof and (ii) name the Collateral Agent as
mortgagee or lender loss payee, as applicable (in the case of property
insurance) or additional insured on behalf of the Secured Parties (in the case
of liability insurance).

(c) Notice to Agents. Notify the Administrative Agent and the Collateral Agent
promptly whenever any separate insurance concurrent in form or contributing in
the event of loss with that required to be maintained under this Section 5.04 is
taken out by any Company; and promptly deliver to the Administrative Agent and
the Collateral Agent a certificate with respect to such policy or policies and,
promptly upon the request of the Administrative Agent or the Collateral Agent, a
duplicate original copy of such policy or policies.

(d) Mortgaged Property.

(i) With respect to each Mortgaged Property, obtain flood insurance in such
total amount as the Administrative Agent may from time to time reasonably
require, if at any time the area in which any improvements located on any
Mortgaged Property is designated a “flood hazard area” in any Flood Insurance
Rate Map published by the Federal Emergency Management Agency (or any successor
agency), and otherwise comply with the National Flood Insurance Program as set
forth in the Flood Disaster Protection Act of 1973, as amended from time to
time.

(ii) No Loan Party that is an owner of any Mortgaged Property shall take any
action that is reasonably likely to be the basis for termination, revocation or
denial of any insurance coverage required to be maintained under such Loan
Party’s respective Mortgage or

 

89



--------------------------------------------------------------------------------

that could reasonably be the basis for a defense to any claim under any
Insurance Policy maintained in respect of the Premises, and each Loan Party
shall otherwise comply in all material respects with all Insurance Requirements
in respect of the Premises; provided, however, that each Loan Party may, at its
own expense, (1) contest the applicability or enforceability of any such
Insurance Requirements by appropriate legal proceedings, the prosecution of
which does not constitute a basis for cancellation or revocation of any
insurance coverage required under this Section 5.04 or (2) after written notice
to the Administrative Agent, cause the Insurance Policy containing any such
Insurance Requirement to be replaced by a new policy complying with the
provisions of this Section 5.04.

Section 5.05 Obligations and Taxes.

(a) Payment of Obligations. Pay its obligations when due promptly and in
accordance with their terms (other than as could not reasonably be expected to
result in a Material Adverse Effect) and pay and discharge promptly when due all
Taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, before the same shall
become delinquent, or in default, as well as all material lawful claims for
labor, services, materials and supplies or otherwise that, if unpaid, might give
rise to a Lien other than a Permitted Lien upon such properties or any part
thereof; provided that such payment and discharge shall not be required with
respect to any such obligations, Tax, assessment, charge, levy or claim so long
as (x) the validity or amount thereof shall be contested in good faith by
appropriate proceedings timely instituted and diligently conducted and the
applicable Company shall have set aside on its books adequate reserves or other
appropriate provisions with respect thereto in accordance with GAAP and (y)such
contest operates to suspend collection of the contested obligation, Tax,
assessment or charge and enforcement of a Lien other than a Permitted Lien.

(b) Filing of Returns. Timely and correctly file all federal Tax Returns and all
material state, local and foreign Tax Returns required to be filed by it, and
withhold, collect and remit all Taxes that it is required to collect, withhold
or remit.

(c) Tax Shelter Reporting. Borrower does not intend to treat the Loans as being
a “reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4. In the event Borrower determines to take any action
inconsistent with such intention, it will promptly notify the Administrative
Agent thereof.

Section 5.06 Employee Benefits. Furnish to the Administrative Agent (a) as soon
as possible after, and in any event within 15 days after any Responsible Officer
of any Company or any ERISA Affiliates of any Company knows that, any ERISA
Event has occurred that, alone or together with any other ERISA Event could
reasonably be expected to result in liability of the Companies or any of their
ERISA Affiliates in a Material Adverse Effect, a statement of a Financial
Officer of Borrower setting forth details as to such ERISA Event and the action,
if any, that the Companies propose to take with respect thereto, (b) upon the
reasonable request of the Administrative Agent, copies of (1) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by any
Company or any ERISA Affiliate with the Employee Benefits Security
Administration with respect to each Plan; (2) the most recent actuarial
valuation report for each Plan; (3) all notices received by any Company or any
ERISA Affiliate from a Multiemployer Plan sponsor or any governmental agency
concerning an ERISA Event; (4) such other documents or governmental reports or
filings relating to any Plan (or employee benefit plan sponsored or contributed
to by any Company) as the Administrative Agent shall reasonably request; (5) any
documents described in Section 101(k) of ERISA that any Company or its ERISA
Affiliate requests with respect to any Multiemployer Plan and (6) any notices
described in Section 101(1) of ERISA that any Company or its ERISA Affiliate
requests with respect to any Multiemployer Plan; provided that if

 

90



--------------------------------------------------------------------------------

any Company or its ERISA Affiliate has not requested such documents or notices
from the administrator or sponsor of the applicable Multiemployer Plan, upon the
Administrative Agent’s reasonable request, the applicable Company or ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof.

Section 5.07 Maintaining Records; Access to Properties and Inspections; Annual
Meetings.

(a) Keep proper books of record and account in which full, true and correct
entries in all material respects in conformity with GAAP are made of all
financial transactions and matters involving the assets, liabilities and
business of the Companies. Each Company will permit any representatives
designated by the Administrative Agent or any Lender to visit during its regular
business hours and with reasonable advance written notice thereof and inspect
the financial records and the property of such Company at reasonable times up to
one time per calendar year (but without frequency limit during the continuance
of an Event of Default) and to make extracts from and copies of such financial
records, and permit any representatives designated by the Administrative Agent
or any Lender to discuss the affairs, finances, accounts and condition of any
Company with the officers and employees thereof and advisors therefor (including
independent accountants); provided that the Administrative Agent shall give any
Company an opportunity for its representatives to participate in any discussions
with its officers, employees and advisors; provided, further, that so long as no
Event of Default has occurred and is then continuing, (i) the Administrative
Agent on behalf of the Lenders shall coordinate any exercise of rights under
this Section 5.07 and (ii) Borrower shall not bear the cost of more than one
such inspection per calendar year by the Administrative Agent and Lenders (or
their respective representatives).

(b) Within 120 days after the end of each fiscal year of Borrower, upon the
request of any Lender, hold a meeting (at a mutually agreeable location, venue
and time or, at the option of the Borrower, by conference call, the costs of
such venue or call to be paid by Borrower) with all Lenders who choose to attend
such meeting, at which meeting shall be reviewed the financial results of the
previous fiscal year and the financial condition of the Companies and the
budgets presented for the current fiscal year of the Companies.

Section 5.08 Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in Section 3.12 and the issuance of Letters of Credit only
for the purposes set forth in Section 2.18(a).

Section 5.09 Compliance with Environmental Laws; Environmental Reports.

(a) Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) comply, and take
commercially reasonable efforts to cause all lessees and other Persons occupying
Real Property owned, operated or leased by any Company to comply, in all
respects with all Environmental Laws and Environmental Permits applicable to its
operations and Real Property; (ii) obtain and renew all Environmental Permits
applicable to its operations and Real Property; and (iii) conduct all Responses
required of the Companies by, and in accordance with, Environmental Laws;
provided that no Company shall be required to undertake any Response to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP.

(b) If a Default caused by reason of a breach of Section 3.18 or Section 5.09(a)
shall have occurred and be continuing for more than 30 days without the
Companies commencing activities reasonably likely to cure such Default in
accordance with Environmental Laws, at the written request of the Administrative
Agent or the Required Lenders through the Administrative Agent, which written

 

91



--------------------------------------------------------------------------------

request will describe the nature and subject of the Default, provide to the
Administrative Agent within 60 days after such request, at the expense of
Borrower, an environmental assessment report regarding the matters which are the
subject of such Default, including, where appropriate, soil and/or groundwater
sampling to determine the presence or absence of Hazardous Materials and the
estimated cost of any compliance or Response required under Environmental Laws
to address such Hazardous Materials, prepared by an environmental consulting
firm and, in the form and substance, reasonably acceptable to the Administrative
Agent.

Section 5.10 Interest Rate Protection. No later than the 180th day after the
Closing Date, Borrower shall enter into, and for a minimum of two years
thereafter maintain, Hedging Agreements with a Lender or an Affiliate of a
Lender reasonably satisfactory to the Administrative Agent, with a maturity of
at least two years and with terms and conditions reasonably acceptable to the
Administrative Agent that result in at least 50% of the aggregate principal
amount of the Term Loans being effectively subject to a fixed or maximum
interest rate.

Section 5.11 Additional Collateral; Additional Guarantors.

(a) Subject to the terms of this Section 5.11, with respect to any personal
property acquired after the Closing Date by any Loan Party that constitutes
“Collateral” (other than Excluded Property) under any of the Security Documents
but is not so subject to a Lien thereunder, but in any event subject to the
terms, conditions and limitations thereunder, within 30 days after the
acquisition thereof, or such longer period as the Administrative Agent may
approve in each case in its sole discretion (i) execute and deliver to the
Administrative Agent and the Collateral Agent such amendments or supplements to
the relevant Security Documents or such other documents as the Administrative
Agent or the Collateral Agent shall deem reasonably necessary or advisable to
grant to the Collateral Agent, for its benefit and for the benefit of the other
Secured Parties, a Lien under applicable United States state and federal law
(and applicable foreign law, unless the Administrative Agent shall determine in
its reasonable discretion in consultation with Borrower that the cost of
complying with such applicable foreign law is excessive in relation to the value
of the security to be afforded thereby) on such property subject to no Liens
other than Permitted Liens, (ii) to the extent reasonably requested by the
Administrative Agent, deliver opinions of counsel to Borrower in form and
substance, and from counsel, reasonably acceptable to the Administrative Agent
and (iii) other than Excluded Perfection Steps, take all actions reasonably
necessary to cause such Lien to be duly perfected to the extent required by such
Security Document in accordance with all applicable United States state, federal
or local Legal Requirements, including the filing of financing statements in
such jurisdictions as may be reasonably requested by the Administrative Agent or
the Collateral Agent. Borrower and the other Loan Parties shall otherwise take
such actions and execute and/or deliver to the Collateral Agent such documents
as the Administrative Agent or the Collateral Agent shall reasonably require to
confirm the validity, perfection and priority of the Lien of the Security
Documents on such after-acquired properties.

(b) With respect to any (x) Person that is or becomes a Subsidiary (other than
an Immaterial Subsidiary) of a Loan Party after the Closing Date (other than a
merger subsidiary formed in connection with a Permitted Acquisition so long as
such merger subsidiary is merged out of existence pursuant to such Permitted
Acquisition within 30 days of its formation thereof (or such later date as
permitted by the Administrative Agent in its sole discretion)) or (y) any
Subsidiary designated as an Immaterial Subsidiary that fails to comply with the
requirements set forth in the definition of “Immaterial Subsidiaries”, within 30
days after such Person becomes a Subsidiary or ceases to be an Immaterial
Subsidiary, or such longer period as the Administrative Agent may approve in its
sole discretion (i) deliver to the Collateral Agent the certificates, if any,
representing all of the Equity Interests of such Subsidiary, together with
undated stock powers or other appropriate instruments of transfer executed and
delivered in blank by a duly authorized officer of the holder(s) of such Equity
Interests, and all

 

92



--------------------------------------------------------------------------------

intercompany notes owing from such Subsidiary to any Loan Party required to be
delivered pursuant to the Security Agreement or other applicable Security
Document together with instruments of transfer executed and delivered in blank
by a duly authorized officer of such Loan Party and (ii) cause any such new
Subsidiary except any Foreign Subsidiary that is a controlled foreign
corporation (as defined in Section 957 of the Code) (a “CFC”) (1) to execute a
joinder agreement, in the form attached as Exhibit 3 to the Security Agreement,
to become a Subsidiary Guarantor hereunder and a Pledgor (as defined in the
Security Agreement) under Security Agreement and, in the case of a Foreign
Subsidiary (other than a CFC) (unless the Administrative Agent shall determine
in its reasonable discretion in consultation with Borrower that the cost of
complying with applicable foreign law is excessive in relation to the value of
the security to be afforded thereby), execute such other Security Documents as
are compatible with the laws of such Foreign Subsidiary’s jurisdiction and are
necessary or advisable, in the reasonable judgment of the Administrative Agent,
to provide for a valid and perfected security interest in the Collateral held by
such Foreign Subsidiary, in form and substance reasonably satisfactory to the
Administrative Agent, (2) to the extent reasonably requested by the
Administrative Agent, to deliver opinions of counsel to such Foreign Subsidiary
(other than a CFC) in form and substance, and form counsel, reasonably
satisfactory to the Administrative Agent and (3) to take all actions reasonably
necessary to cause the Lien created by the applicable Security Documents to be
duly perfected under United States federal and applicable state law (and
applicable foreign law, unless the Administrative Agent shall determine in its
reasonable discretion in consultation with Borrower that the cost of complying
with such applicable foreign law is excessive in relation to the value of the
security to be afforded thereby) to the extent required by such agreements in
accordance with all applicable Legal Requirements, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent or the Collateral Agent; provided, that, in the case of a
CFC, the Equity Interests required to be delivered to the Collateral Agent
pursuant to clause (i) of this Section 5.11(b) shall be limited to (x) 65% of
the Voting Stock of any such Subsidiary which is owned directly by Borrower or
any Domestic Subsidiary of Borrower and (y) 100% of the Equity Interests not
constituting Voting Stock of any such Subsidiary (which pledge shall be
documented under United States law and applicable foreign law, unless the
Administrative Agent shall determine in its sole discretion that the cost of
complying with such applicable foreign law is excessive in relation to the value
of the security to be afforded thereby). Notwithstanding the foregoing, no
Equity Interests of any Foreign Subsidiary that is not owned directly by
Borrower or a Domestic Subsidiary of Borrower shall be pledged hereunder or
under any other Loan Document.

(c) With respect to any Person that is or becomes a Subsidiary of a Loan Party
after the Closing Date, promptly (and in any event within 15 Business Days after
such Person becomes a Subsidiary) execute and deliver to the Collateral Agent
(i) a counterpart to the Intercompany Note and (ii) if such Subsidiary is a Loan
Party, an endorsement to the Intercompany Note (undated and endorsed in blank)
in the form attached thereto, endorsed by such Subsidiary; provided, the
Immaterial Subsidiaries listed on Schedule 5.11(c) hereto, each of which the
Borrower expects to dissolve on or prior to August 15, 2013 (each, a “Dissolving
Immaterial Subsidiary”) shall not be required to become a party to the
Intercompany Note unless either (1) such Immaterial Subsidiary is not dissolved
on or prior to August 15, 2013 (or such longer period as the Administrative
Agent may agree in its sole discretion) or (2) such Immaterial Subsidiary no
longer qualifies as an Immaterial Subsidiary pursuant to the definition thereof.

(d) Upon acquisition of any Real Property owned in fee in the United States
after the Closing Date that, together with any improvements thereon,
individually has a fair market value of at least $2,000,000, promptly give
written notice to the Administrative Agent with respect thereof, and grant to
the Collateral Agent, within 90 days of the acquisition thereof (or such longer
period as the Administrative Agent may approve), a security interest in and
Mortgage on such Real Property as additional security for the Secured
Obligations (unless the subject property is already mortgaged to a third party
to the extent permitted by Section 6.02). Such Mortgages shall be granted
pursuant to documentation reasonably satisfactory in form and substance to the
Administrative Agent and the

 

93



--------------------------------------------------------------------------------

Collateral Agent and shall constitute valid and enforceable perfected first
priority Liens in the United States under state or local law subject only to
Permitted Liens. The Mortgages or instruments related thereto shall be duly
recorded or filed in such manner and in such places as are required by
applicable Legal Requirements to establish, perfect, preserve and protect the
Liens in favor of the Collateral Agent required to be granted pursuant to the
Mortgages and all taxes, fees and other charges payable in connection therewith
shall be paid in full. Such Loan Party shall otherwise take such actions and
execute and/or deliver to the Collateral Agent such customary documents as the
Administrative Agent or the Collateral Agent shall reasonably request (including
(i) a Title Policy, (ii) a Survey, (iii) a local counsel opinion (in form and
substance and issued by a party reasonably satisfactory to the Administrative
Agent and the Collateral Agent) in respect of such Mortgage, (iv) an
environmental assessment prepared by any environmental consultant, and in form
and substance, reasonably satisfactory to the Collateral Agent that does not
disclose any Environmental Claims or the potential for an Environmental Claim
and (v) evidence that no improvements located on such Real Property are located
in an area designated as a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
unless the applicable Loan Party has complied with Section 5.04(d)(i) with
respect thereto).

Section 5.12 Security Interests; Further Assurances. Promptly, upon the
reasonable request of the Administrative Agent or the Collateral Agent, at
Borrower’s expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file or record, or
cause to be registered, filed or recorded, in an appropriate governmental
office, any document or instrument supplemental to or confirmatory of the
Security Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary or advisable for the continued validity,
enforceability, perfection and priority of the Liens on the Collateral covered
thereby, but in any event subject to the terms and conditions set forth therein,
subject to no other Liens except Permitted Liens, or obtain any consents or
waivers as may be necessary or appropriate in connection therewith; deliver or
cause to be delivered to the Administrative Agent and the Collateral Agent from
time to time such other documentation, instruments, consents, authorizations,
approvals and Orders in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent as the Administrative Agent and
the Collateral Agent shall reasonably deem necessary or advisable to perfect or
maintain the validity, enforceability, perfection and priority of the Liens on
the Collateral pursuant to the Security Documents, subject to the terms and
conditions set forth therein; and upon the exercise by the Administrative Agent,
the Collateral Agent or any Lender of any power, right, privilege or remedy
pursuant to any Loan Document which requires any consent, approval,
registration, qualification or authorization of any Governmental Authority,
execute and deliver all applications, certifications, instruments and other
documents and papers that the Administrative Agent, the Collateral Agent or such
Lender may reasonably require. If the Administrative Agent or the Collateral
Agent reasonably determine that they are required by a Legal Requirement to have
appraisals prepared in respect of the Real Property of any Loan Party
constituting Collateral, Borrower shall provide to the Administrative Agent
appraisals that satisfy the applicable requirements of the Real Estate Appraisal
Reform Amendments of FIRREA and are otherwise in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent.

Section 5.13 Information Regarding Collateral. Not effect any change (i) in any
Loan Party’s legal name, (ii) in any Loan Party’s organizational structure,
(iii) in any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number, if any, or (iv) in any Loan Party’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), until (A) it shall have given the
Collateral Agent and the Administrative Agent not less than 10 Business Days’
prior written notice (in the form of an Officers’ Certificate), or such lesser
notice period agreed to by the Collateral Agent, of its intention so to do and
describing such change and providing such other

 

94



--------------------------------------------------------------------------------

information in connection therewith as the Collateral Agent or the
Administrative Agent may reasonably request and (B) it shall have taken all
action reasonably satisfactory to the Collateral Agent to maintain the
perfection and priority of the security interest of the Collateral Agent for the
benefit of the Secured Parties in the Collateral, if applicable, as set forth
and subject to the terms and conditions in the Security Agreement. Each Loan
Party agrees to promptly provide the Collateral Agent with certified
Organizational Documents reflecting any of the changes described in the
preceding sentence upon effectiveness thereof.

Section 5.14 Maintenance of Ratings. Use commercially reasonable efforts to
cause the Loans and Borrower’s corporate credit to continue to be publicly rated
by S&P and Moody’s (but not to maintain a specific rating) (including, in all
events, applying to maintain each such rating no less than one time for each
twelve-month period after the Closing Date and paying all usual and customary
fees and expenses to each of S&P and Moody’s with respect to each such rating
provided.

Section 5.15 Post-Closing Obligations. Execute and deliver the documents and
complete the tasks set forth on Schedule 5.15, in each case within the time
limits specified on such schedule.

ARTICLE VI

NEGATIVE COVENANTS

Each Loan Party warrants, covenants and agrees with the Administrative Agent,
the Collateral Agent, each Issuing Bank and each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and premium, if any, and interest on each Loan, all Fees
and all other expenses or amounts payable (other than contingent indemnification
obligations) under any Loan Document have been paid in full and all Letters of
Credit have been canceled or have expired (except to the extent Cash
Collateralized in accordance with this Agreement) and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, no Loan Party will, nor will they cause or permit
any Subsidiaries to:

Section 6.01 Indebtedness. Incur, create, assume or permit to exist, directly or
indirectly, any Indebtedness, except:

(a) Indebtedness incurred under this Agreement and the other Loan Documents;

(b) Indebtedness outstanding on the Closing Date and listed on Schedule 6.01(b)
and Permitted Refinancings thereof;

(c) Indebtedness under Hedging Obligations with respect to interest rates,
foreign currency exchange rates or commodity prices, (i) entered into pursuant
to Section 5.10 or (ii) otherwise not entered into for speculative purposes;

(d) Indebtedness permitted by, or resulting from Investments permitted by,
Section 6.04(f) and (l);

(e) Indebtedness in respect of Purchase Money Obligations and Capital Lease
Obligations, and refinancings or renewals thereof, in an aggregate amount not to
exceed $3,000,000 at any time outstanding;

 

95



--------------------------------------------------------------------------------

(f) Indebtedness incurred by Foreign Subsidiaries in an aggregate amount not to
exceed $2,000,000 at any time outstanding (excluding capitalized and
paid-in-kind interest, so long as such interest is unsecured);

(g) Indebtedness in respect of (i) appeal bonds or similar instruments and
(ii) payment, bid, performance or surety bonds, or other similar bonds,
completion guarantees, or similar instruments, workers’ compensation claims,
health, disability or other employee benefits, self-insurance obligations and
bankers acceptances issued for the account of any Company, in each case listed
under clause (ii), in the ordinary course of business, and including guarantees
or obligations of any Company with respect to letters of credit supporting such
appeal, payment, bid, performance or surety or other similar bonds, completion
guarantees, or similar instruments, workers’ compensation claims, health,
disability or other employee benefits, self-insurance obligations and bankers
acceptances (in each case other than for an obligation for money borrowed);

(h) Contingent Obligations of in respect of Indebtedness otherwise permitted
under this Section 6.01;

(i) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;

(j) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(k) Indebtedness issued to sellers in connection with a Permitted Acquisition,
in an aggregate amount, together with all Indebtedness outstanding under
Section 6.01(s), not to exceed $15,000,000 at any time outstanding; provided, in
the case of all Indebtedness incurred under this Section 6.01(k), that (i) there
shall be no scheduled or other mandatory payments (other than those occurring
upon the occurrence of a change of control of Borrower) of principal in respect
of such Indebtedness on or prior to 180 days after the Final Maturity Date,
(ii) the final maturity of such Indebtedness shall not be on or prior to 180
days after the Final Maturity Date, and (iii) such Indebtedness shall be
unsecured and subordinated in right of payment to the Obligations on terms
reasonably satisfactory to the Administrative Agent;

(l) Indebtedness in respect of netting services or overdraft protection or
otherwise in connection with deposit or securities accounts in the ordinary
course of business;

(m) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

(n) unsecured Indebtedness in respect of the Non-Tendered Notes remaining
outstanding on the Closing Date; provided, that Borrower shall promptly
following the Closing Date (x) issue an irrevocable notice of redemption with
respect to such Non-Tendered Notes and (y) irrevocably deposit with the Existing
Notes Trustee an amount sufficient to redeem such Non-Tendered Notes, including
interest and premium thereon, on May 1, 2013; provided, further, that all such
Indebtedness shall be extinguished on or before May 1, 2013;

(o) Subordinated Indebtedness of Borrower and its Subsidiaries in an aggregate
principal amount not to exceed $30,000,000 at any time outstanding; provided,
that in the case of each incurrence of such Subordinated Indebtedness, (i) no
Default or Event of Default shall have occurred and

 

96



--------------------------------------------------------------------------------

be continuing or would result by the incurrence of such Subordinated
Indebtedness, and (ii) the Administrative Agent shall have received satisfactory
written evidence that Borrower would be in compliance with the Financial
Covenant on a Pro Forma Basis after giving effect to the issuance of any such
Subordinated Indebtedness;

(p) Indebtedness owing to employees, former employees, officers, former
officers, directors, former directors (or their respective family members,
spouses, ex-spouses, estates or trusts or other entities for the benefit of any
of the foregoing) in connection with the repurchase of Equity Interests of
Borrower or its Subsidiaries not to exceed $1,000,000 at any time outstanding;

(q) Indebtedness arising as a direct result of judgments against Borrower or any
of its Subsidiaries, in each case not constituting an Event of Default;

(r) Indebtedness representing any taxes, assessments or government charges to
the extent that payment thereof is not required pursuant to Section 5.05;

(s) Borrower or any of its Subsidiaries may incur or issue earn-out obligations
in connection with any Permitted Acquisition, in an aggregate amount, together
with all Indebtedness outstanding under Section 6.01(k), not to exceed
$15,000,000 at any time outstanding; provided that such obligations incurred
under this Section 6.01(s) constitute Subordinated Indebtedness;

(t) Indebtedness incurred in the ordinary course of business of Borrower and its
Subsidiaries in the nature of open accounts (extended by suppliers on normal
trade terms in connection with purchases of goods and services), accrued
liabilities and deferred income and taxes;

(u) Indebtedness in respect of letters of credit, bank guarantees or similar
instruments issued or created in the ordinary course of business; provided that
the aggregate amount of Indebtedness permitted in this clause (u) shall not
exceed $2,500,000 at any time;

(v) Indebtedness representing deferred compensation or stock-based compensation
to employees of Borrower and its Subsidiaries; provided, that no mandatory cash
payments with respect thereto are owed prior to the Final Maturity Date;

(w) Indebtedness of any Company in respect of lease line facilities in an
aggregate amount not to exceed $3,500,000 at any time outstanding; and

(x) other Indebtedness of any Company in an aggregate amount not to exceed
$10,000,000 at any time outstanding.

Section 6.02 Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except the following
(collectively, the “Permitted Liens”):

(a) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien;

 

97



--------------------------------------------------------------------------------

(b) Liens in respect of property of any Company imposed by Legal Requirements,
which (i) were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business or
otherwise pertaining to Indebtedness permitted under Section 6.01(g), (ii) do
not in the aggregate materially detract from the value of the property of the
Companies, taken as a whole, and do not materially impair the use thereof in the
operation of the business of the Companies, taken as a whole, and (iii) if they
secure obligations that are then due and unpaid, are being contested in good
faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP, which proceedings (or orders entered in
connection with such proceedings) have the effect of preventing the forfeiture
or sale of the property subject to any such Lien;

(c) any Lien in existence on the Closing Date and set forth on Schedule 6.02(c)
and any Lien granted as a replacement or substitute therefor; provided that any
such replacement or substitute Lien (i) does not secure an aggregate amount of
Indebtedness, if any, greater than that secured on the Closing Date and
(ii) does not encumber any property other than the property subject thereto on
the Closing Date (any such Lien, an “Existing Lien”);

(d) easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions and other similar charges or
encumbrances, and minor title deficiencies on or other minor irregularities with
respect to any Real Property, in each case whether now or hereafter in
existence, not (i) securing Indebtedness or (ii) individually or in the
aggregate materially interfering with the ordinary conduct of the business and
operations of the Companies at such Real Property and the value, use and
occupancy thereof;

(e) Liens to the extent arising out of judgments, attachments or awards not
resulting in an Event of Default;

(f) Liens (other than any Lien imposed by ERISA) (i) imposed by Legal
Requirements or deposits made in connection therewith in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security legislation, (ii) incurred in the ordinary course
of business to secure the performance of tenders, statutory obligations (other
than excise taxes), surety, stay, customs and appeal bonds, statutory bonds,
bids, leases, government contracts, trade contracts, performance and return of
money bonds and other similar obligations (exclusive of obligations for the
payment of borrowed money) or (iii) arising by virtue of deposits made in the
ordinary course of business to secure leases, liability for premiums to
insurance carriers; provided, in each case, that (1) such Liens are for amounts
not yet due and payable or delinquent or, to the extent such amounts are so due
and payable, such amounts are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP, which proceedings or orders entered in connection with such proceedings
have the effect of preventing the forfeiture or sale of the property subject to
any such Lien and (2) to the extent such Liens are not imposed by Legal
Requirements, such Liens shall in no event encumber any property other than cash
and Cash Equivalents;

(g) Leases, subleases, licenses and sublicenses of the properties of any Company
granted by such Company to third parties, in each case entered into in the
ordinary course of such Company’s business;

(h) any interest or title of a lessor or sublessor, licensor or sublicensor
under any lease or license not prohibited by this Agreement or the Security
Documents;

 

98



--------------------------------------------------------------------------------

(i) Liens which may arise as a result of municipal and zoning codes and
ordinances, building and other land use laws imposed by any governmental
authority which are not violated in any material respect by existing
improvements or the present use or occupancy of any real property, or in the
case of any Real Property subject to a mortgage, encumbrances disclosed in the
title insurance policy issued to, and reasonably approved by, the Administrative
Agent;

(j) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Company in the
ordinary course of business;

(k) Liens securing Indebtedness incurred pursuant to Section 6.01(e); provided
that any such Liens attach only to the property being financed pursuant to such
Indebtedness and do not encumber any other property of any Company;

(l) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Company, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided that, unless such Liens are non-consensual and
arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;

(m) Liens on property or assets of a Person existing at the time such Person or
asset is acquired or merged with or into or consolidated with any Company to the
extent permitted hereunder (and not created in anticipation or contemplation
thereof); provided that such Liens do not extend to property not subject to such
Liens at the time of acquisition (other than improvements thereon);

(n) Liens granted pursuant to the Security Documents to secure the Secured
Obligations or to Cash Collateralize any Letters of Credit;

(o) licenses and sublicenses of Intellectual Property granted by any Company in
the ordinary course of business and not interfering with the ordinary conduct of
business of the Companies, taken as a whole;

(p) the filing of UCC (or equivalent) financing statements solely as a
precautionary measure in connection with operating leases or consignment of
goods;

(q) Liens on property of Foreign Subsidiaries securing Indebtedness incurred
pursuant to Section 6.01(f); provided that such Liens do not extend to, or
encumber, property which constitutes Collateral;

(r) Liens incurred in the ordinary course of business of any Company with
respect to obligations that do not in the aggregate exceed $2,000,000 at any
time outstanding;

(s) any interest or title of a lessor, sublessor, licensor or licensee under any
lease or license entered into by Borrower or any other Subsidiary in the
ordinary course of its business;

(t) Liens securing reimbursement obligations in respect of documentary letters
of credit or bankers’ acceptances; provided that such Liens attach only to the
documents and goods covered thereby and proceeds thereof;

(u) Liens attaching solely to cash earnest money deposits in connection with an
Investment permitted by Section 6.04;

 

99



--------------------------------------------------------------------------------

(v) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

(w) Liens granted by a Subsidiary that is not a Loan Party in favor of Borrower
or another Loan Party in respect of Indebtedness or other obligations owed by
such Subsidiary to Borrower or such other Loan Party;

(x) Liens on insurance policies and the proceeds thereof granted in the ordinary
course of business to secure the financing of insurance premiums with respect
thereto under Section 6.01(m);

(y) cash collateral deposited to secure any Indebtedness permitted under
Section 6.01(u);

(z) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted by Section 6.04 to be applied against the
purchase price for such Investment, or (ii) pursuant to a purchase agreement or
sale agreement securing the obligations under such purchase agreement or sale
agreement and encumbering solely the assets that are to be sold in any asset
disposition permitted or not otherwise prohibited by this Agreement; and

(aa) Liens of third party collection service providers arising in the ordinary
course of business with respect to accounts receivables owed to the Company that
are the subject of such third party collection attempts.

Section 6.03 Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Leaseback Transaction”) unless
(i) the sale of such property is permitted by Section 6.06 and (ii) any Liens
arising in connection with its use of such property are permitted by
Section 6.02.

Section 6.04 Investment, Loans and Advances. Directly or indirectly, lend money
or credit (by way of guarantee or otherwise) or make advances to any Person, or
purchase or acquire any Equity Interests, bonds, notes, debentures, guarantees
or other obligations or securities of, or any other interest in, or make any
capital contribution to, any other Person, or purchase or own a futures contract
or otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract (all of the
foregoing, collectively, “Investments”), except that the following shall be
permitted:

(a) the Companies may consummate the Transactions in accordance with the
provisions of the Loan Documents;

(b) Investments outstanding on the Closing Date and identified on Schedule
6.04(b);

(c) the Companies may (i) acquire and hold accounts receivables arising, and
trade credit granted, in the ordinary course of business and consistent with
past practice, (ii) invest in, acquire and hold cash and Cash Equivalents,
(iii) endorse negotiable instruments held for collection in the ordinary course
of business or (iv) make lease, utility and other similar deposits in the
ordinary course of business;

 

100



--------------------------------------------------------------------------------

(d) Hedging Obligations incurred pursuant to Section 6.01(c);

(e) loans and advances (x) to directors, employees and officers of Borrower and
the Subsidiaries in the ordinary course of business, or otherwise for bona fide
business purposes in an aggregate amount not to exceed $1,000,000 at any time
outstanding and (y) to directors, employees and officers of Borrower and the
Subsidiaries (whether or not currently serving as such) to purchase Equity
Interests of Borrower or any Subsidiary (provided that any such amount loaned or
advanced is used substantially contemporaneously to purchase such Equity
Interests);

(f) Investments (i) in Subsidiaries existing on the Closing Date, (ii) by any
Company in Borrower or any Subsidiary Guarantor, (iii) by any Company in any
Person that, in connection with an Investment that is a Permitted Acquisition,
becomes a Subsidiary Guarantor, (iv) by any Company that is not a Subsidiary
Guarantor in any other Company that is not a Subsidiary Guarantor and (v) by any
Company in any Subsidiary that is not a Subsidiary Guarantor; provided that
Investments under Section 6.04(f)(v) by Borrower or a Subsidiary Guarantor in
any other Subsidiary that is not a Subsidiary Guarantor shall not exceed the sum
of (1) $5,000,000 at any time plus (2) the Cumulative Amount; provided that the
Cumulative Amount Utilization Requirements are satisfied as of the date such
Investments are made; provided further that any Investment in the form of a loan
or advance shall be evidenced by the Intercompany Note and, in the case of a
loan or advance by a Loan Party, pledged by such Loan Party as Collateral
pursuant to the Security Documents;

(g) Investments in securities or other assets of trade creditors or customers in
the ordinary course of business received in settlement of bona fide disputes or
upon foreclosure or pursuant to any plan of reorganization or liquidation or
similar arrangement upon the bankruptcy or insolvency of such trade creditors or
customers;

(h) Investments consisting of consideration received in connection with an Asset
Sale or other disposition made in compliance with Section 6.06;

(i) Permitted Acquisitions and acquisitions of property permitted under
Section 6.07;

(j) other Investments in an aggregate amount not to exceed (i) $5,000,000 plus
(ii) the Cumulative Amount; provided that the Cumulative Amount Utilization
Requirements are satisfied as of the date such Investments are made;

(k) Investments consisting of pledges and deposits permitted under Section 6.02;

(l) any Company may make an Investment that could otherwise be made as a
Dividend permitted under Section 6.08 (with a commensurate reduction of their
ability to make additional Dividend under such Section 6.08);

(m) Borrower and its Subsidiaries may hold Investments to the extent such
Investments reflect an increase in the value of Investments;

(n) Investments consisting of earnest money deposits required in connection with
a Permitted Acquisition;

(o) cash and Cash Equivalents;

 

101



--------------------------------------------------------------------------------

(p) Investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with Borrower or any Subsidiary (including
in connection with a Permitted Acquisition) so long as such investments were not
made in contemplation of such Person becoming a Subsidiary or of such
consolidation or merger;

(q) Investments received in connection with the disposition of any property in
accordance with and to the extent permitted by Section 6.06;

(r) Contingent Obligations permitted by Section 6.01;

(s) Investments in deposit and investment accounts (including, for the avoidance
of doubt, Eurodollar investment accounts) opened in the ordinary course of
business with financial institutions;

(t) Investments to the extent constituting the reinvestment of the Net Cash
Proceeds arising from any Casualty Events to repair, replace or restore any
property in respect of which such Net Cash Proceeds were paid or to reinvest in
other fixed or capital assets or assets that are otherwise useful in the
business of the Companies (provided that such Investment shall not be permitted
to the extent such Net Cash Proceeds shall be required to be applied to make
prepayments in accordance with Section 2.10(e)); and

(u) Investments consisting of endorsements for collection or deposit in the
ordinary course of business of any Loan Party.

The amount of any Investment shall be (x) the initial amount of such Investment,
less (y) all returns of principal, capital, dividends and other cash returns
thereof, less (z) all liabilities expressly assumed by another Person in
connection with the sale of such Investment.

Section 6.05 Mergers and Consolidations. Wind up, liquidate or dissolve its
affairs or consummate a merger or consolidation, except that the following shall
be permitted:

(a) Asset Sales or other dispositions permitted by Section 6.06;

(b) acquisitions permitted by Section 6.07;

(c) (i) any Company may merge or consolidate with or into Borrower or any
Subsidiary Guarantor (as long as Borrower is the surviving Person in the case of
any merger or consolidation involving Borrower and a Subsidiary Guarantor is the
surviving Person and remains a Wholly Owned Subsidiary of Borrower in any other
case); provided that the Lien on and security interest in such property granted
or to be granted in favor of the Collateral Agent under the Security Documents
shall be maintained or created in accordance with the provisions of Section 5.11
or Section 5.12, as applicable and (ii) any Subsidiary that is not a Subsidiary
Guarantor may merge or consolidate with or into any other Subsidiary that is not
a Subsidiary Guarantor;

(d) a merger or consolidation pursuant to, and in accordance with, the
definition of “Permitted Acquisition” to the extent necessary to consummate such
Permitted Acquisition;

(e) a merger, dissolution, liquidation, consolidation, amalgamation or
disposition permitted by Section 6.06; and

 

102



--------------------------------------------------------------------------------

(f) any Subsidiary may dissolve, liquidate or wind up its affairs at any time;
provided that such dissolution, liquidation or winding up, as applicable, could
not reasonably be expected to have a Material Adverse Effect.

To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 6.05 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 6.05, in each case so long
as Section 6.09 is also complied with, such Collateral (unless sold to a Loan
Party) shall be sold automatically free and clear of the Liens created by the
Security Documents, and, so long as Borrower shall have provided the Agents such
certifications or documents as any Agent shall reasonably request in order to
demonstrate compliance with this Section 6.05, the Agents shall take all actions
they deem appropriate in order to effect the foregoing.

Section 6.06 Asset Sales. Sell, lease, assign, transfer or otherwise dispose of
any property, except that the following shall be permitted:

(a) sales, transfers, leases and other dispositions of inventory in the ordinary
course of business and of used, worn out, obsolete or surplus property by any
Company in the ordinary course of business and the abandonment or other
disposition of Intellectual Property that is, in the reasonable judgment of
Borrower, no longer economically practicable or commercially desirable to
maintain or useful in the conduct of the business of the Companies taken as a
whole;

(b) any sale, lease, assignment, transfer or disposition; provided that (i) the
aggregate consideration received in respect thereof pursuant to this clause
(b) shall not exceed $2,500,000 in the aggregate, in any four consecutive fiscal
quarters of Borrower and (ii) at least 85% of the purchase price for all
property subject to such sale, lease, assignment, transfer or disposition shall
be paid in cash or Cash Equivalents;

(c) (i) leases and subleases of real or personal property in the ordinary course
of business and (ii) licenses and sublicenses of Intellectual Property in the
ordinary course of business;

(d) the Transactions as contemplated by the Loan Documents;

(e) mergers, consolidations, liquidations and dissolutions permitted by
Section 6.05;

(f) Investments (including Equity Interests issued in exchange for such
Investments) in compliance with Section 6.04;

(g) sales of non-core assets acquired in connection with any Permitted
Acquisitions;

(h) sale, discounts of or forgiveness of customer delinquent notes or accounts
receivable (including, in all events, the disposition of delinquent accounts
receivable pursuant to any factoring or receivables securitization agreement or
arrangement) in the ordinary course of business in connection with settlement,
collection or compromise thereof;

(i) use of cash and disposition of Cash Equivalents in the ordinary course of
business;

(j) Permitted Liens;

 

103



--------------------------------------------------------------------------------

(k) sales, transfers, leases and other dispositions to Borrower or any of its
Subsidiaries; provided that any such sales, transfers, leases or other
dispositions involving a Subsidiary that is not a Loan Party (other than
pursuant to an intercompany license that is existing on the Closing Date and has
been previously provided to the Administrative Agent or any future intercompany
licenses in substantially the same form thereof) shall be made on terms and
conditions at least as favorable to the Companies involved in such sale,
transfer, lease or other disposition as would reasonably be obtained by such
Company at that time in a comparable arm’s-length transaction with a Person
other than an Affiliate;

(l) sales, transfers and other dispositions of accounts receivable in connection
with the compromise, settlement or collection thereof in the ordinary course of
business;

(m) sales, transfers, leases and other dispositions of property to the extent
that such property constitutes an Investment permitted by Section 6.04(h) or
another asset received as consideration for the disposition of any asset
permitted by this Section 6.06 (in each case, other than Equity Interests in a
Subsidiary, unless all Equity Interests in such Subsidiary are sold);

(n) sale or disposition of immaterial Equity Interests to qualify directors
where required by applicable law or to satisfy other similar requirements of
applicable law with respect to the ownership of Equity Interests;

(o) any trade-in of equipment in exchange for other equipment in the ordinary
course of business;

(p) dispositions in connection with Casualty Events; provided that the
requirements of Section 2.10(e) are complied with in connection therewith; and

(q) the sale or other disposition of an individual operating unit or division of
Borrower contributing less than $4,000,000 to the adjusted consolidated EBITDA
of Borrower for the four consecutive fiscal quarters ended December 31, 2012, as
reported by Borrower on a Form 8-K filed with the SEC; provided, that (i) no
Default or Event of Default shall have occurred and be continuing, (ii) at least
85% of the purchase price for all property subject to such sale or other
disposition shall be paid in cash or Cash Equivalents, (iii) in no event shall
any Intellectual Property that is necessary to the remaining business of the
Companies be disposed of in connection with such sale or disposition and
(iv) only one such sale or other disposition of an operating unit or division
may be consummated pursuant to this Section 6.06(q) during the term of this
Agreement.

To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 6.06 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 6.06, in each case so long
as Section 6.09 is also complied with, such Collateral (unless sold to a Loan
Party) shall be sold automatically free and clear of the Liens created by the
Security Documents, and, so long as Borrower shall have provided the Agents such
certifications or documents as any Agent shall reasonably request in order to
demonstrate compliance with this Section 6.06, the Agents shall take all actions
they deem appropriate in order to effect the foregoing.

Section 6.07 Acquisitions. Purchase or otherwise acquire (in one or a series of
related transactions) any part of the property (whether tangible or intangible)
of any Person, except that the following shall be permitted:

(a) Capital Expenditures permitted by Section 6.11;

(b) purchases and other acquisitions of inventory, materials, equipment,
intangible property and other property in the ordinary course of business;

 

104



--------------------------------------------------------------------------------

(c) Investments permitted by Section 6.04;

(d) leases or licenses of property in the ordinary course of business;

(e) [Reserved];

(f) Permitted Acquisitions; and

(g) mergers, consolidations, liquidations and dissolutions permitted by
Section 6.05;

provided that the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained or created in accordance with the provisions of Section 5.11 or
Section 5.12, as applicable.

Section 6.08 Dividends. Authorize, declare or pay, directly or indirectly, any
Dividends with respect to Borrower and its Subsidiaries, except that the
following shall be permitted:

(a) Dividends by any Company (i) to Borrower or any Subsidiary Guarantor and
(ii) to any Subsidiary that is not a Subsidiary Guarantor, provided that any
such Dividend under this clause (ii) is either (1) paid only in kind or (2) if
paid in cash, limited to the applicable Subsidiary’s pro rata equity interests
and is paid to all shareholders on a pro rata basis;

(b) Borrower and each Subsidiary of Borrower may declare and make dividend
payments or other distributions payable solely in the Equity Interests (other
than Disqualified Capital Stock) of such Person;

(c) Borrower may make Dividends with the Net Cash Proceeds actually received
from any substantially concurrent sale or issuance of Equity Interests (other
than Disqualified Capital Stock) of Borrower;

(d) to the extent constituting Dividends, Borrower and its Subsidiaries may
enter into transactions expressly permitted by Section 6.04, 6.05 or 6.06;

(e) so long as no Event of Default has occurred and is continuing or could
reasonably be expected to result immediately therefrom, repurchases, redemptions
or other acquisitions of Qualified Capital Stock held by current or former
officers, directors or employees (or their transferees, family members, spouse
or former spouse, estates or beneficiaries under their estates) of any Company,
upon their death, disability, retirement, severance or termination of employment
or service or to make payments on Indebtedness issued to buy such Qualified
Capital Stock upon their death, disability, retirement, severance or termination
of employment or service; provided that the aggregate cash consideration paid
for all such redemptions and payments shall not exceed, in any fiscal year, the
sum of (i) $2,000,000, plus (ii) the amount of any Net Cash Proceeds received by
or contributed to Borrower from the issuance and sale since the issue date of
Qualified Capital Stock of Borrower to officers, directors or employees of any
Company that have not been used to make any repurchases, redemptions or payments
under this Section 6.08(e) (and have not been included in the Cumulative
Amount), plus (iii) the net cash proceeds of any “key-man” life insurance
policies of any Company that have not been used to make any repurchases,
redemptions or payments under this clause (e), net of any forgiveness of
Indebtedness incurred by any such officer, director or employee or former
officer, director or employee in connection with the acquisition of Qualified
Capital Stock of Borrower, plus (iv) the Cumulative Amount; provided that the
Cumulative Amount Utilization Requirements are satisfied as of the date such
Dividends are paid; provided, further, that during an Event of Default any
payments described in this Section 6.08(e) may accrue and shall be permitted to
be paid upon waiver or extinction of such Event of Default so long as no other
Event of Default is continuing at such time;

 

105



--------------------------------------------------------------------------------

(f) Borrower or any Subsidiary of Borrower may (A) pay cash in lieu of
fractional shares in connection with any dividend, split or combination thereof
or any Permitted Acquisition and (B) honor any conversion request by a holder of
convertible Indebtedness permitted hereunder and make cash payments in lieu of
fractional shares in connection with any such conversion;

(g) repurchases of Equity Interests deemed to occur upon the exercise of stock
options if the Equity Interests represent a portion of the exercise price
thereof;

(h) Borrower may pay dividends and distributions within sixty (60) days after
the date of declaration thereof, if at the date of declaration of such payment,
such payment would have complied with the other provisions of this Section 6.08;

(i) so long as no Default shall have occurred and be continuing or would result
therefrom, Borrower may make Dividends in an aggregate amount over the term of
this Agreement that do not exceed (i) $2,500,000 over the term of this Agreement
plus (ii) the Cumulative Amount; provided that the Cumulative Amount Utilization
Requirements are satisfied as of the date such Dividends are paid;

(j) [Reserved]; and

(k) Dividends made solely in Equity Interests of Borrower (other than
Disqualified Capital Stock); provided, that no Default or Event of Default has
occurred and is continuing prior to, or will occur immediately after, such
Dividend.

Section 6.09 Transactions with Affiliates. Except as otherwise expressly
permitted hereunder and except as set forth on Schedule 6.09, enter into,
directly or indirectly, any transaction or series of related transactions,
whether or not in the ordinary course of business, with any Affiliate of any
Company (other than between or among Borrower and one or more Subsidiary
Guarantors), other than on terms and conditions at least as favorable to such
Company as would reasonably be obtained by such Company at that time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
except that the following shall be permitted:

(a) Dividends permitted by Section 6.08;

(b) (x) Liens granted pursuant to Section 6.02(w), (y) intercompany Investments
permitted by Section 6.04 and Indebtedness resulting therefrom permitted under
Section 6.01, and (z) intercompany dispositions permitted under Section 6.06;

(c) director, officer and employee compensation (including bonuses) and other
benefits (including retirement, health, stock option and other benefit plans)
and indemnification arrangements, in each case approved by the Board of
Directors of Borrower or the applicable Subsidiary of Borrower;

(d) transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of goods and services, in each case in the ordinary course
of business and otherwise not prohibited by the Loan Documents;

(e) loans and advances permitted by Section 6.04(e);

 

106



--------------------------------------------------------------------------------

(f) a disposition permitted by Section 6.06(q);

(g) transactions among Subsidiaries that are not Subsidiary Guarantors;

(h) any transaction with an Affiliate where the only consideration paid by any
Loan Party is Qualified Capital Stock of Borrower;

(i) payment of reasonable directors fees and customary indemnification
agreements with directors, members, officers and employees of Borrower and its
Subsidiaries and reasonable out-of-pocket costs of such Persons may be
reimbursed;

(j) agreements relating to Intellectual Property not interfering in any material
respect with the ordinary conduct of business of or the value of such
Intellectual Property to such Company;

(k) any other agreement, arrangement or transaction as in effect on the date
hereof and listed on Schedule 6.09, and any amendment or modification thereto,
and the performance of obligations thereunder, so long as such amendment or
modification is not materially adverse to the interests of the Lenders; and

(l) the Transactions as contemplated by the Loan Documents.

Section 6.10 Financial Covenant. Permit the Total Leverage Ratio, as of the last
day of any Test Period in effect during any period in the table below
(commencing with the Test Period ending on or about September 30, 2013), to
exceed the ratio set forth opposite such period in the table below (the
“Financial Covenant”):

 

Test Period Ended

        Total Leverage Ratio

September 30, 2013

   —      5.50:1.00

December 31, 2013

   —      5.50:1.00

March 31, 2014

   —      5.50:1.00

June 30, 2014

   —      5.25:1.00

September 30, 2014

   —      5.00:1.00

December 31, 2014

   —      5.00:1.00

March 31, 2015

   —      4.75:1.00

June 30, 2015

   —      4.50:1.00

September 30, 2015

   —      4.25:1.00

December 31, 2015 and each Test Period ending thereafter

   —      4.00:1.00

Section 6.11 Capital Expenditures.

(a) Permit the aggregate amount of Capital Expenditures made in any period set
forth below to exceed the amount set forth opposite such period below:

 

Period

        Amount

Closing Date – December 31, 2013

   —      $4,500,000

Fiscal Year Ended December 31, 2014

   —      $5,000,000

Fiscal Year Ended December 31, 2015

   —      $5,250,000

Fiscal Year Ended December 31, 2016

   —      $5,500,000

Fiscal Year Ended December 31, 2017

   —      $6,000,000

 

107



--------------------------------------------------------------------------------

; provided that if Borrower and its Subsidiaries do not utilize the entire
amount of Capital Expenditures permitted in any period, then the Loan Parties
and their Subsidiaries may carry forward, to the immediately succeeding period
only, 100% of such unutilized amount (with Capital Expenditures made in such
succeeding period applied first to the maximum aggregate amount of Capital
Expenditures permitted to be made in such succeeding period under this Section
and then to any such unutilized amount carried forward).

(b) In addition to the Capital Expenditures permitted pursuant to the preceding
clause (a), Borrower and its Subsidiaries may make other Capital Expenditures in
an aggregate amount not in excess of the Cumulative Amount; provided that the
Cumulative Amount Utilization Requirements are satisfied as of the date such
Capital Expenditure is made.

Section 6.12 Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc.

Directly or indirectly:

(a) make any voluntary or optional payment or prepayment on or redemption or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale (other than of Indebtedness of a Foreign Subsidiary due to an asset
sale at such entity), change of control or similar event of, any Indebtedness
outstanding under any Subordinated Indebtedness, except (i) as otherwise
permitted by this Agreement and the subordination terms applicable to such
Subordinated Indebtedness (including a Permitted Refinancing in respect thereof)
and (ii) any payment to the extent made with the proceeds of Qualified Capital
Stock of Borrower;

(b) amend or modify, or permit the amendment or modification of, any provision
of any Subordinated Indebtedness in any manner that is adverse in any material
respect to the interests of the Lenders or otherwise in contravention of the
subordination provisions applicable to such Subordinated Indebtedness; or

(c) terminate, amend or modify any of its Organizational Documents (including
(i) by the filing or modification of any certificate of designation and (ii) any
election to treat any Pledged Securities (as defined in the Security Agreement)
as a “security” under Section 8-103 of the UCC other than in connection with the
delivery of certificates representing such Pledged Securities to the Collateral
Agent) or any agreement to which it is a party with respect to its Equity
Interests (including any stockholders’ agreement), or enter into any new
agreement with respect to its Equity Interests, other than any such amendments
or modifications or such new agreements which are not adverse in any material
respect to the interests of the Lenders; provided that Borrower may issue such
Equity Interests, so long as such issuance is not prohibited by Section 6.14 or
any other provision of this Agreement, and may amend or modify its
Organizational Documents to authorize any such Equity Interests.

Section 6.13 Limitation on Certain Restrictions on Subsidiaries. Directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (a) pay dividends
or make any other distributions on its capital stock or any other interest or
participation in its profits owned by Borrower or any Subsidiary, or pay any
Indebtedness owed to Borrower or a Subsidiary, (b) make loans or advances to
Borrower or any Subsidiary or (c)

 

108



--------------------------------------------------------------------------------

transfer any of its properties to Borrower or any Subsidiary, except for such
encumbrances or restrictions existing under or by reason of (i) applicable Legal
Requirements; (ii) this Agreement and the other Loan Documents; (iii) customary
provisions restricting placing a lien on or subletting, or sublicensing, or
assignment of any lease or license governing a license or leasehold interest;
(iv) customary provisions restricting assignment of any agreement entered into
in the ordinary course of business; (v) any holder of a Lien permitted by
Section 6.02 restricting the transfer of the property subject thereto;
(vi) customary restrictions and conditions contained in any (1) software license
or (2) agreement relating to the sale of any property permitted under
Section 6.06 pending the consummation of such sale; (vii) any agreement in
effect at the time such Subsidiary becomes a Subsidiary of Borrower, so long as
such agreement was not entered into in connection with or in contemplation of
such Person becoming a Subsidiary of Borrower; (viii) without affecting the Loan
Parties’ obligations under Section 5.11, customary provisions in partnership
agreements, limited liability company organizational governance documents, asset
sale and stock sale agreements and other similar agreements entered into in the
ordinary course of business that restrict the transfer of ownership interests in
such partnership, limited liability company or similar Person; (ix) restrictions
on cash or other deposits or net worth imposed by suppliers or landlords under
contracts entered into in the ordinary course of business; (x) any instrument
governing Indebtedness assumed in connection with any Permitted Acquisition,
which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person or the properties or
assets of the Person so acquired; (xi) in the case of any joint venture which is
not a Loan Party in respect of any matters referred to in clauses (b) and
(c) above, restrictions in such Person’s Organizational Documents or pursuant to
any joint venture agreement or stockholders agreements solely to the extent of
the Equity Interests of or property held in the subject joint venture or other
entity; (xii) restrictions contained in Indebtedness permitted pursuant to
Sections 6.01(c), (f), (o) and (v), in each case, to the extent no more
restrictive to Borrower and its Subsidiaries than the covenants contained in
this Agreement; provided that any such restriction imposed by Subordinated
Indebtedness permitted pursuant to Section 6.01(o) shall be less restrictive
than those in this Agreement in a manner consistent with customary restrictions
in senior and subordinated debt instruments or (xiii) any encumbrances or
restrictions imposed by any amendments or refinancings that are otherwise
permitted by the Loan Documents of the contracts, instruments or obligations
referred to in clauses (vii) or (xii) above; provided that such amendments or
refinancings are no more materially restrictive with respect to such
encumbrances and restrictions than those prior to such amendment or refinancing.

Section 6.14 Limitation on Issuance of Capital Stock.

(a) With respect to Borrower, issue any Equity Interest that is not Qualified
Capital Stock.

(b) With respect to any Subsidiary, issue any Equity Interest (including by way
of sales of treasury stock) or any options or warrants to purchase, or
securities convertible into, any Equity Interest, except (i) for stock splits,
stock dividends and additional issuances of Equity Interests which do not
decrease the percentage ownership of Borrower or any Subsidiaries in any class
of the Equity Interest of such Subsidiary; (ii) Subsidiaries of Borrower formed
after the Closing Date may issue Equity Interests to Borrower or any other
Subsidiary which is to own such Equity Interests; (iii) issuances of Equity
Interests to qualified directors to the extent required by applicable law;
(iv) any disposition or issuance permitted by Section 6.05 or 6.06; and (v) the
issuance of Equity Interests on a pro rata basis to its equity holders by any
non-wholly-owned Subsidiary. All Equity Interests issued in accordance with this
Section 6.14(b) shall, to the extent required by Sections 5.11 and 5.12 or any
Security Documents or if such Equity Interests are issued by Borrower, be
delivered to the Collateral Agent for pledge pursuant to the applicable Security
Documents.

 

109



--------------------------------------------------------------------------------

Section 6.15 Business. Engage in any line of business substantially different
from those lines of business conducted by Borrower and its Subsidiaries on the
date hereof as described in the Confidential Information Memorandum or any line
of business reasonably related, complementary, synergistic or ancillary thereto
or reasonable extensions thereof.

Section 6.16 Limitation on Accounting Changes. Make or permit any change in
accounting policies or reporting practices that results in a change in the
method of calculation of financial covenants, standards or terms in this
Agreement, without the consent of the Administrative Agent, which consent shall
not be unreasonably withheld, except changes that are required by GAAP.

Section 6.17 Fiscal Year. Change its fiscal year-end to a date other than
December 31.

Section 6.18 No Further Negative Pledge. Enter into any agreement, instrument,
deed or lease which prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of their respective
properties or revenues, whether now owned or hereafter acquired, or which
requires the grant of any security for an obligation if security is granted for
another obligation, except the following: (a) this Agreement and the other Loan
Documents; (b) covenants in documents creating Liens permitted by Section 6.02
prohibiting further Liens on the properties encumbered thereby; (c) any other
agreement that does not restrict in any manner (directly or indirectly) Liens
created pursuant to the Loan Documents on any Collateral securing the Secured
Obligations and does not require the direct or indirect granting of any Lien
securing any Indebtedness or other obligation by virtue of the granting of Liens
on or pledge of property of any Loan Party to secure the Secured Obligations;
and (d) any prohibition or limitation that (i) exists pursuant to applicable
Legal Requirements, (ii) consists of customary restrictions and conditions
contained in any agreement relating to the sale of any property permitted under
Section 6.06 pending the consummation of such sale, (iii) restricts subletting
or assignment of leasehold interests contained in any Lease governing a
leasehold interest of Borrower or a Subsidiary, (iv) exists in any agreement in
effect at the time such Subsidiary becomes a Subsidiary of Borrower, so long as
such agreement was not entered into in contemplation of such Person becoming a
Subsidiary or (v) is imposed by any amendments or refinancings that are
otherwise permitted by the Loan Documents of the contracts, instruments or
obligations referred to in clause (c) or (d); provided that such amendments and
refinancings are no more materially restrictive with respect to such
prohibitions and limitations than those prior to such amendment or refinancing.

Section 6.19 Anti-Terrorism Law; Anti-Money Laundering.

(a) Directly or indirectly, (i) knowingly conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Person described in Section 3.21, (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
reasonably requested from time to time by any Lender in its reasonable
discretion, confirming the Loan Parties’ compliance with this Section 6.19).

(b) Cause or permit any of the funds of such Loan Party that are used to repay
the Loans to be derived from any unlawful activity with the result that the
making of the Loans would be in violation of any Legal Requirement.

 

110



--------------------------------------------------------------------------------

Section 6.20 Embargoed Person. Cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any Person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (i) the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or Legal Requirement promulgated thereunder, with the result
that the investment in the Loan Parties (whether directly or indirectly) is
prohibited by a Legal Requirement, or the Loans made by the Lenders would be in
violation of a Legal Requirement, or (ii) the Executive Order, any related
enabling legislation or any other similar Executive Orders or (b) any Embargoed
Person to have any direct or indirect interest, of any nature whatsoever in the
Loan Parties, with the result that the investment in the Loan Parties (whether
directly or indirectly) is prohibited by a Legal Requirement or the Loans are in
violation of a Legal Requirement.

ARTICLE VII

GUARANTEE

Section 7.01 The Guarantee. The Subsidiary Guarantors hereby jointly and
severally guarantee, as a primary obligor and not as a surety to each Secured
Party and their respective successors and assigns, the prompt payment and
performance in full when due (whether at stated maturity, by required
prepayment, declaration, demand, by acceleration or otherwise) of the principal
of, and premium (if any) and interest on (including any interest, fees, costs or
charges that would accrue but for the provisions of Bankruptcy Code after any
bankruptcy or insolvency petition under Bankruptcy Code), the Loans made by the
Lenders to, and the Notes held by each Lender of, Borrower, and all other
Secured Obligations from time to time owing to the Secured Parties by any Loan
Party under any Loan Document, any Hedging Agreement entered into with a
counterparty that is a Secured Party or any agreement governing the provision of
Treasury Management Obligations entered into with a provider of services that is
a Secured Party, in each case strictly in accordance with the terms thereof
(such obligations being herein collectively called the “Guaranteed
Obligations”). The Subsidiary Guarantors hereby jointly and severally agree that
if Borrower or any other Subsidiary Guarantor(s) shall fail to pay in full when
due (whether at stated maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, the Subsidiary Guarantors will promptly pay the same in
cash, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal. Notwithstanding anything to the contrary contained in this Guarantee or
any provision of any other Loan Document, the Guaranteed Obligations shall not
extend to or include any Excluded Swap Obligation.

Section 7.02 Obligations Unconditional. The obligations of the Subsidiary
Guarantors under Section 7.01 shall constitute a guaranty of payment and
performance and not of collection and to the fullest extent permitted by
applicable Legal Requirements, are absolute, irrevocable and unconditional,
joint and several, irrespective of the value, genuineness, validity, regularity
or enforceability of the Guaranteed Obligations of Borrower under this
Agreement, the Notes, if any, or any other agreement or instrument referred to
herein or therein, or any substitution, release or exchange of any other
guarantee of or security for any of the Guaranteed Obligations and irrespective
of any other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a surety or Subsidiary Guarantor (except for
payment in full (other than contingent indemnity obligations)). Without limiting
the generality of the foregoing and subject to applicable law, it is agreed that
the occurrence of any one or more of the following shall not alter or impair the
liability of the Subsidiary Guarantors hereunder which shall remain absolute,
irrevocable and unconditional under any and all circumstances as described
above:

 

111



--------------------------------------------------------------------------------

(a) at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

(b) any of the acts mentioned in any of the provisions of this Agreement, the
Notes, if any, the other Loan Documents or any other agreement or instrument
referred to herein or therein shall be done or omitted;

(c) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(d) any Lien or security interest granted to, or in favor of, Issuing Bank or
any Lender or Agent or other Secured Party as security for any of the Guaranteed
Obligations shall fail to be valid, perfected or have the priority required
under the Loan Documents; or

(e) the release of any other Subsidiary Guarantor pursuant to Section 7.09.

The Subsidiary Guarantors hereby expressly waive, to the extent permitted by
law, diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that any Secured Party exhaust any right, power
or remedy or proceed against Borrower or any other Subsidiary Guarantor(s) under
this Agreement, the Notes, if any, the other Loan Documents or any other
agreement or instrument referred to herein or therein, or against any other
Person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Subsidiary Guarantors waive, to the extent permitted by law,
any and all notice of the creation, renewal, extension, waiver, termination or
accrual of any of the Guaranteed Obligations and notice of or proof of reliance
by any Secured Party upon this Guarantee or acceptance of this Guarantee, and
the Guaranteed Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred in reliance upon this Guarantee, and
all dealings between Borrower and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment and performance without
regard to any right of offset with respect to the Guaranteed Obligations at any
time or from time to time held by the Secured Parties, and the obligations and
liabilities of the Subsidiary Guarantors hereunder shall not be conditioned or
contingent upon the pursuit by the Secured Parties or any other Person at any
time of any right or remedy against Borrower or against any other Person which
may be or become liable in respect of all or any part of the Guaranteed
Obligations or against any collateral security or guarantee therefor or right of
offset with respect thereto. This Guarantee shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon the
Subsidiary Guarantors and the successors and assigns thereof, and shall inure to
the benefit of the Secured Parties, and their respective successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding.

Section 7.03 Reinstatement. The obligations of the Subsidiary Guarantors under
this Article VII shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of Borrower or other Loan Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

 

112



--------------------------------------------------------------------------------

Section 7.04 Subrogation; Subordination. Each Subsidiary Guarantor hereby agrees
that until the payment in full in cash of all Guaranteed Obligations (other than
contingent indemnity obligations) and the termination of the Commitments of the
Lenders under this Agreement it shall waive any claim and shall not exercise any
right or remedy, direct or indirect, arising by reason of any performance by it
of its guarantee in Section 7.01, whether by subrogation or otherwise, against
Borrower or any other Subsidiary Guarantor of any of the Guaranteed Obligations
or any security for any of the Guaranteed Obligations. Any Indebtedness of any
Loan Party permitted pursuant to Section 6.01(d) shall be subordinated to such
Loan Party’s Secured Obligations in the manner set forth in the Intercompany
Note evidencing such Indebtedness.

Section 7.05 Remedies. The Subsidiary Guarantors jointly and severally agree
that, as between the Subsidiary Guarantors and the Lenders, the obligations of
Borrower under this Agreement, the Notes, if any, and the other Loan Documents
may be declared to be forthwith due and payable as provided in Section 8.01 (and
shall be deemed to have become automatically due and payable in the
circumstances provided in Section 8.01) for purposes of Section 7.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against Borrower and that, in the event of such declaration (or such obligations
being deemed to have become automatically due and payable), such obligations
(whether or not due and payable by Borrower) shall forthwith become due and
payable by the Subsidiary Guarantors for purposes of Section 7.01.

Section 7.06 Instrument for the Payment of Money. Each Subsidiary Guarantor
hereby acknowledges that the guarantee in this Article VII constitutes an
instrument for the payment of money, and consents and agrees that any Lender or
Agent, at its sole option, in the event of a dispute by such Subsidiary
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

Section 7.07 Continuing Guarantee. The guarantee in this Article VII is a
continuing guarantee of payment and performance, and shall apply to all
Guaranteed Obligations whenever arising.

Section 7.08 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate, limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other Legal Requirement affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 7.01 would otherwise be held or determined to be void, voidable, invalid
or unenforceable, or subordinated to the claims of any other creditors, on
account of the amount of its liability under Section 7.01, then, notwithstanding
any other provision to the contrary, the amount of such liability shall, without
any further action by such Subsidiary Guarantor, any Loan Party or any other
Person, be automatically limited and reduced to the highest amount (after giving
effect to the right of contribution established in Section 7.10) that is valid
and enforceable, not void or voidable and not subordinated to the claims of
other creditors as determined in such action or proceeding.

Section 7.09 Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, all or substantially all of the Equity
Interests of any Subsidiary Guarantor are sold or otherwise transferred (a
“Transferred Guarantor”) to a Person or Persons (other than any Company), such
Transferred Guarantor shall, effective immediately upon the consummation of such
sale or transfer, be automatically released from its obligations under this
Agreement (including under Section 10.03 hereof) and its obligations to pledge
and grant any Collateral owned by it pursuant to any Security Document and the
pledge of such Equity Interests to the Collateral Agent pursuant to the Security
Agreements shall be automatically released, and, so long as Borrower shall have
provided the Agents such certifications or documents as any Agent shall
reasonably request, the Collateral Agent shall take

 

113



--------------------------------------------------------------------------------

such actions as are necessary to effect each release described in this
Section 7.09 in accordance with the relevant provisions of the Security
Documents, so long as Borrower shall have provided the Agents such
certifications or documents as any Agent shall reasonably request in order to
demonstrate compliance with this Agreement.

Section 7.10 Right of Contribution. Each Subsidiary Guarantor hereby agrees that
to the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment, in an amount not to exceed the highest amount that would be valid
and enforceable and not subordinated to the claims of other creditors as
determined in any action or proceeding involving any state corporate, limited
partnership or limited liability law, or any applicable state, federal or
foreign bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally. Each Subsidiary Guarantor’s right of contribution shall
be subject to the terms and conditions of Section 7.04. The provisions of this
Section 7.10 shall in no respect limit the obligations and liabilities of any
Subsidiary Guarantor to the Administrative Agent, the Issuing Bank, the
Swingline Lender and the Lenders, and each Subsidiary Guarantor shall remain
liable to the Administrative Agent, the Issuing Bank, the Swingline Lender and
the Lenders for the full amount guaranteed by such Subsidiary Guarantor
hereunder.

Section 7.11 Keepwell. Each Qualified ECP Loan Party, jointly and severally,
hereby absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by any other Loan
Party hereunder to honor all of such Loan Party’s obligations under this
Agreement in respect of Swap Obligations (provided, however, that each Qualified
ECP Loan Party shall only be liable under this Section 7.11 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 7.11, or otherwise under this Agreement, voidable
under applicable law, including applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Loan Party under this Section 7.11 shall remain in full force and
effect for so long as this Agreement shall remain in effect and until the
Commitments have been terminated and the principal of and premium, if any, and
interest on each Loan, all Fees and all other expenses or amounts payable under
any Loan Document (including all of the Guaranteed Obligations) shall have been
paid in full (other than contingent indemnification obligations) and all Letters
of Credit have been canceled or have expired and all amounts drawn thereunder
have been reimbursed in full (except to the extent Cash Collateralized in
accordance with this Agreement). Each Qualified ECP Loan Party intends that this
Section 7.11 constitute, and this Section 7.11 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.01 Events of Default. Upon the occurrence and during the continuance
of the following events (“Events of Default”):

(a) default shall be made in the payment of any principal of any Loan or any
Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof (including a Term Loan Repayment Date) or at a
date fixed for mandatory prepayment thereof or by acceleration thereof or
otherwise;

 

114



--------------------------------------------------------------------------------

(b) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in paragraph (a) above)
due under any Loan Document, when and as the same shall become due and payable,
whether at the due date thereof (including a Interest Payment Date) or at a date
fixed for mandatory prepayment thereof or by acceleration thereof or otherwise
and such default shall continue unremedied for a period of five Business Days;

(c) any representation, warranty, certification or statement of fact made or
deemed made by or on behalf of Borrower or any of its Subsidiaries in any Loan
Document or in any document required to be delivered in connection herewith or
therewith, shall prove to have been false or misleading in any material respect
when so made, deemed made or furnished;

(d) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in (i) Section 5.02, 5.03(a),
5.08, 5.11, 5.13 (solely with respect to clause (A) thereof), 5.15 or in Article
VI; or (ii) Section 5.01 and, in the case of this clause (ii), such default
shall continue unremedied or shall not be waived for a period of 15 days after
any Responsible Officer of Borrower obtaining knowledge thereof.

(e) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in any Loan Document (other than
those specified in Section 8.01(a), (b) or (d)) and such default shall continue
unremedied or shall not be waived for a period of 30 days after any Responsible
Officer of Borrower obtaining knowledge thereof;

(f) any Company shall (i) fail to pay any principal or interest due in respect
of any Indebtedness (other than the Obligations) that is outstanding in a
principal amount (or, in the case of any Hedging Agreement, a Swap Termination
Value) of at least $5,000,000 either individually or in the aggregate for the
Companies, when and as the same shall become due and payable beyond any
applicable grace period, or (ii) fail to observe or perform any other term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Indebtedness, if the effect of any failure
referred to in this clause (ii) is to cause, or to permit the holder or holders
of such Indebtedness or a trustee or other representative on its or their behalf
to cause (with or without the giving of notice, and taking into account any
applicable grace periods or waivers), such Indebtedness to become due prior to
its stated maturity or become subject to a mandatory offer to purchase by the
obligor; provided that this clause (ii) shall not apply to secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement and such Indebtedness is
repaid in accordance with its terms);

(g) an Insolvency Proceeding shall be commenced or an involuntary petition shall
be filed in a court of competent jurisdiction seeking (i) relief in respect of
any Company (other than an Immaterial Subsidiary) or of a substantial part of
the property of any Company (other than an Immaterial Subsidiary), under
Bankruptcy Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar Legal
Requirement, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator, liquidator, rehabilitator or similar official for any
Company (other than an Immaterial Subsidiary) or for a substantial part of the
property of any Company (other than an Immaterial Subsidiary), or (iii) the
winding-up or liquidation of any Company (other than an Immaterial Subsidiary);
and such proceeding or petition shall continue undismissed for 60 days or an
Order approving or ordering any of the foregoing shall be entered;

(h) any Company (other than an Immaterial Subsidiary) shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Bankruptcy
Code, as now constituted or hereafter amended, or any other federal, state or
foreign bankruptcy, insolvency, receivership or similar Legal Requirement,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner,

 

115



--------------------------------------------------------------------------------

any Insolvency Proceeding or the filing of any petition described in clause
(g) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator, liquidator, rehabilitator or similar
official for any Company (other than an Immaterial Subsidiary) or for a
substantial part of the property of any Company (other than an Immaterial
Subsidiary), (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors, (vi) become unable, admit in writing its inability
or fail generally to pay its debts as they become due, or (vii) take any action
for the purpose of effecting any of the foregoing;

(i) one or more Orders for the payment of money in an aggregate amount in excess
of $5,000,000 shall be rendered against any Company or any combination thereof
(other than to the extent covered by (i) insurance that has not been denied and
for which the carrier has not disclaimed responsibility and for which a claim
has been submitted or (ii) a third party indemnification agreement under which
the indemnifying party has accepted responsibility and would reasonably be
expected to remain solvent after satisfying such indemnification obligation) and
the same shall remain undischarged, unvacated or unbonded for a period of 60
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to levy upon properties of
any Company to enforce any such Order;

(j) one or more ERISA Events or similar events with respect to Foreign Plans
shall have occurred that, when taken together with all other such ERISA Events
and similar events with respect to Foreign Plans that have occurred, could
reasonably be expected to result in a Material Adverse Effect;

(k) any security interest and Lien on any material portion of the Collateral
purported to be created by any Security Document shall cease to be in full force
and effect, or shall cease to give the Collateral Agent, for the benefit of the
Secured Parties, the Liens, rights, powers and privileges purported to be
created and granted under such Security Document (including a valid,
enforceable, perfected first priority security interest in and Lien on all of
the Collateral thereunder (except as otherwise expressly provided in such
Security Document and except for Permitted Liens) by a provision of any Loan
Document, on the part of any Agent, Lender or Secured Party)) in favor of the
Collateral Agent, or shall be asserted by or on behalf of Borrower or any other
Company not to be a valid, enforceable, perfected, first priority (except as
otherwise expressly provided in this Agreement, including as a result of a
transaction permitted hereunder, including without limitation, Section 6.05 or
Section 6.06, or such Security Document) security interest in or Lien on the
Collateral covered thereby;

(l) any Loan Document or any material provisions thereof shall at any time and
for any reason (other than as expressly permitted under such Loan Document or
upon payment in full of all of the Secured Obligations) be declared by a court
of competent jurisdiction to be null and void, or a proceeding shall be
commenced by or on behalf of any Loan Party or by any other Person, or by any
Governmental Authority, seeking to establish the invalidity or unenforceability
thereof (exclusive of questions of interpretation of any provision thereof), or
any Loan Party shall directly or indirectly repudiate, revoke, terminate or
rescind (or purport to do any of the foregoing) or deny any portion of its
liability or obligation for the Obligations; or

(m) there shall have occurred a Change in Control;

then, and in every such event (other than an event with respect to Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders, shall, by notice to Borrower, take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments; (ii) declare the Loans and Reimbursement Obligations then
outstanding to be forthwith due and payable in whole or

 

116



--------------------------------------------------------------------------------

in part, whereupon the principal of the Loans and Reimbursement Obligations so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Loan Parties accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by Borrower and the Subsidiary
Guarantors, anything contained herein or in any other Loan Document to the
contrary notwithstanding; and (iii) exercise any and all of its other rights and
remedies under applicable Legal Requirements, hereunder and under the other Loan
Documents, and, in any event, with respect to Borrower described in paragraph
(g) or (h) above, the Commitments shall automatically terminate and the
principal of the Loans and Reimbursement Obligations then outstanding, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Loan Parties accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by Borrower and the Subsidiary Guarantors, anything contained
herein or in any other Loan Document to the contrary notwithstanding.

In addition, without limiting the foregoing, in the event of a foreclosure (or
other similar exercise of remedies) by Collateral Agent on any of the Collateral
pursuant to a public or private sale or other disposition, the Collateral Agent,
the Administrative Agent or any Secured Party may be the purchaser of any or all
of such Collateral at any such sale or other disposition and, in addition, the
Collateral Agent or the Administrative Agent, as agent for and representative of
all of Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless Required Lenders shall otherwise agree in writing)
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
sale or other disposition, to use and apply any of the Obligations as a credit
on account of the purchase price for any Collateral payable by Collateral Agent
at such sale.

Section 8.02 Rescission. If at any time after termination of the Commitments or
acceleration of the maturity of the Loans, the Loan Parties shall pay all
arrears of interest and all payments on account of principal of the Loans and
Reimbursement Obligations owing by them that shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
law, on overdue interest, at the rates specified herein) and all Defaults (other
than non-payment of principal of and accrued interest on the Loans due and
payable solely by virtue of acceleration) shall be remedied or waived pursuant
to Section 10.02, then upon the written consent of the Required Lenders (which
may be given or withheld in their sole discretion) and written notice to
Borrower, the termination of the Commitments or the acceleration and their
consequences may be rescinded and annulled, but such action shall not affect any
subsequent Default or impair any right or remedy consequent thereon. The
provisions of the preceding sentence are intended merely to bind the Lenders,
the Issuing Bank and the other Secured Parties to a decision that may be made at
the election of the Required Lenders, and such provisions are not intended to
benefit Borrower and the other Loan Parties and do not give Borrower and/or any
of the Loan Parties the right to require the Lenders to rescind or annul any
acceleration hereunder, even if the conditions set forth herein are met.

Section 8.03 Equity Cure.

(a) Notwithstanding anything to the contrary contained in Section 8.01, but
subject to Sections 8.03(b) and (c), solely for the purpose of determining
whether an Event of Default has occurred under the Financial Covenant set forth
in Section 6.10 as of the end of any fiscal quarter (such fiscal quarter, a
“Cure Quarter”), any equity contribution (in the form of common equity) made to
the Borrower after the last day of such Cure Quarter and on or prior to the
tenth (10th) Business Day after the date on which financial statements are
required to be delivered pursuant to Section 5.01(a) or (b) with respect to such
applicable fiscal quarter (the “Cure Expiration Date”), and such cash will, if
so

 

117



--------------------------------------------------------------------------------

designated by Borrower, be included in the calculation of Consolidated EBITDA
for the purposes of determining compliance with the Financial Covenant set forth
in Section 6.10 at the end of such fiscal quarter and the subsequent three
fiscal quarters (any such equity contribution so included in the calculation of
Consolidated EBITDA, an “Equity Cure Contribution”, and the amount of such
Equity Cure Contribution, the “Cure Amount”); provided that (i) such Equity Cure
Contribution is not used to increase the Cumulative Amount, (ii) such Cure
Amount does not exceed the amount necessary to cure any Event of Default under
the Financial Covenant as at the end of such applicable fiscal quarter and
(iii) the proceeds of such Equity Cure Contribution shall be applied in
accordance with Section 2.10(d)(ii) to prepay the Loans. All Equity Cure
Contributions shall be disregarded for all purposes of this Agreement other than
inclusion in the calculation of Consolidated EBITDA for the purpose of
determining compliance with the Financial Covenant set forth in Section 6.10 at
the end of such fiscal quarter and the subsequent three fiscal quarters,
including the determination of the Cumulative Amount and all components thereof
and any baskets with respect to the covenants contained in Article VI. Any
reduction in Indebtedness (including, for the avoidance of doubt, the prepayment
of the Loans in accordance with Section 2.10(d)(ii)) with the proceeds of any
Equity Cure Contribution shall be ignored for purposes of determining compliance
with the Financial Covenant. Notwithstanding anything to the contrary contained
in Section 8.01, (A) upon receipt of the Cure Amount by Borrower in an amount
necessary to cause Borrower to be in compliance with the Financial Covenant
under Section 6.10 at the end of such fiscal quarter, the Financial Covenant
under Section 6.10 shall be deemed satisfied and complied with as of the end of
the relevant fiscal quarter with the same effect as though there had been no
failure to comply with the Financial Covenant under Section 6.10 and any Default
or Event of Default related to any failure to comply with the Financial Covenant
under Section 6.10 shall be deemed not to have occurred for purposes of the Loan
Documents, (B) upon receipt by the Administrative Agent of a Notice of Intent to
Cure prior to the Cure Expiration Date, no Default or Event of Default shall be
deemed to have occurred on the basis of any failure to comply with the Financial
Covenant under Section 6.10 until such failure is not cured pursuant to the
Notice of Intent to Cure on or prior to the Cure Expiration Date and (C) upon
receipt by the Administrative Agent of a Notice of Intent to Cure prior to the
Cure Expiration Date, none of the Administrative Agent, the Collateral Agent or
any Lender shall exercise the right to accelerate the Loans or to foreclose on
the Collateral solely on the basis of an Event of Default having occurred as a
result of a violation of the Financial Covenant set forth in Section 6.10.

(b) In each period of four consecutive fiscal quarters, there shall be at least
two consecutive fiscal quarters in which no Equity Cure Contribution is made.

(c) There shall be no more than five Equity Cure Contributions made during the
term of this Agreement.

Section 8.04 Application of Proceeds. The proceeds received by the Collateral
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Collateral pursuant to the exercise by the Collateral Agent
of its remedies shall be applied, in full or in part, together with any other
sums then held by the Collateral Agent pursuant to this Agreement or any other
Loan Document, promptly by the Collateral Agent as follows:

(a) First, to the indefeasible payment in full in cash of all reasonable and
documented costs and expenses, fees, commissions and taxes of such sale,
collection or other realization (including compensation to the Collateral Agent,
the Administrative Agent and their respective agents and counsel, and all
expenses, liabilities and advances made or incurred by the Collateral Agent or
the Administrative Agent in connection therewith and all amounts for which the
Collateral Agent or the Administrative Agent is entitled to indemnification
pursuant to the provisions of any Loan Document), together with interest on each
such amount at the highest rate then in effect under this Agreement from and
after the date such amount is due, owing or unpaid until paid in full;

 

118



--------------------------------------------------------------------------------

(b) Second, to the indefeasible payment in full in cash of all other reasonable
and documented costs and expenses of such sale, collection or other realization
(including compensation to the other Secured Parties and their agents and
counsel and all costs, liabilities and advances made or incurred by the other
Secured Parties in connection therewith), together with interest on each such
amount at the highest rate then in effect under this Agreement from and after
the date such amount is due, owing or unpaid until paid in full;

(c) Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting Obligations (other than principal, Reimbursement
Obligations and obligations to Cash Collateralize Letters of Credit) and any
fees, premiums and scheduled periodic payments due under Hedging Agreements
constituting Secured Obligations and any interest accrued thereon, in each case
equally and ratably in accordance with the respective amounts thereof then due
and owing;

(d) Fourth, to the indefeasible payment in full in cash, pro rata, of the
principal amount of the Obligations in respect of the Credit Facilities
(including Reimbursement Obligations and obligations to Cash Collateralize
Letters of Credit);

(e) Fifth, to the indefeasible payment in full in cash of Secured Obligations of
the type specified in clause (b) of the definition of Secured Obligations then
due and owing, pro rata;

(f) Sixth, to the indefeasible payment in full in cash of the remaining Secured
Obligations then due and owing, pro rata; and

(g) Seventh, the balance, if any, to the Person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (g) of this Section 8.02, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.

ARTICLE IX

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

Section 9.01 Appointment. (a) Each Lender and the Issuing Bank hereby
irrevocably designates and appoints each of the Administrative Agent and the
Collateral Agent as an agent of such Lender under this Agreement and the other
Loan Documents. Each Lender and each Issuing Bank irrevocably authorizes each
Agent, in such capacity, through its agents or employees, to take such actions
on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are delegated
to such Agent by the terms of this Agreement and the other Loan Documents,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article IX are solely for the benefit of the Agents, the
Lenders and the Issuing Bank, and no Loan Party shall have rights as a third
party beneficiary of any such provisions. Without limiting the generality of the
foregoing, the Agents are hereby expressly authorized to execute any and all
documents (including releases) with respect to the Collateral and any rights of
the Secured Parties with respect thereto as contemplated by and in accordance
with the provisions of this Agreement and the other Loan Documents. In
performing its functions and duties hereunder, each Agent shall act solely as an
agent of the Lenders and does not assume and shall not be deemed to have assumed
any obligation towards or relationship of agency or trust with or for Borrower
or any of its Subsidiaries. Without limiting the generality of the foregoing,
the use of the term “agent” in this Agreement with reference to

 

119



--------------------------------------------------------------------------------

the Administrative Agent or the Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.

(b) Each Lender irrevocably appoints each other Lender as its agent and bailee
for the purpose of perfecting Liens (whether pursuant to Section 8-301(a)(2) of
the UCC or otherwise), for the benefit of the Secured Parties, in assets in
which, in accordance with the UCC or any other applicable Legal Requirement a
security interest can be perfected by possession or control. Should any Lender
(other than the Collateral Agent) obtain possession or control of any such
Collateral, such Lender shall notify the Collateral Agent thereof, and, promptly
following the Collateral Agent’s request therefor, shall deliver such Collateral
to the Collateral Agent or otherwise deal with such Collateral in accordance
with the Collateral Agent’s instructions.

Section 9.02 Agent in Its Individual Capacity. Each Person serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as an Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as financial advisor or in any other advisory
capacity for, and generally engage in any kind of business with, any Company or
Affiliate thereof as if it were not an Agent hereunder and without duty to
account therefor to the Lenders or the Issuing Bank.

Section 9.03 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth in the Loan Documents. Without
limiting the generality of the foregoing, (a) no Agent shall be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) no Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that such Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02); provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability, if the Agent is not indemnified to its satisfactory, or that is
contrary to any Loan Document or applicable Legal Requirements including, for
the avoidance of doubt any action that may be in violation of the automatic stay
under any Insolvency Law or that may effect a foreclosure, modification or
termination of property of a Defaulting Lender under any Debtor Relief Law, and
(c) except as expressly set forth in the Loan Documents, no Agent shall have any
duty to disclose or shall be liable for the failure to disclose, any information
relating to any Company or any of its Affiliates that is communicated to or
obtained by the Person serving as such Agent or any of its Affiliates in any
capacity. No Agent shall be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as any Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by a final and
nonappealable judgment. No Agent shall be deemed to have knowledge of any
Default unless and until written notice thereof describing such default is given
to such Agent by Borrower, a Lender, or the Issuing Bank, and no Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document or

 

120



--------------------------------------------------------------------------------

(v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document. Each party to this Agreement acknowledges and agrees that the
Administrative Agent may from time to time use one or more outside service
providers for the tracking of all UCC financing statements (and/or other
collateral related filings and registrations from time to time) required to be
filed or recorded pursuant to the Loan Documents and the notification to the
Administrative Agent, of, among other things, the upcoming lapse or expiration
thereof, and that each of such service providers will be deemed to be acting at
the request and on behalf of Borrower and the other Loan Parties. No Agent shall
be liable for any action taken or not taken by any such service provider.
Neither any Agent nor any of its officers, partners, directors, employees or
agents shall be liable to the Lenders for any action taken or omitted by any
Agent under or in connection with any of the Loan Documents.

Section 9.04 Reliance by Agent. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent, or
otherwise authenticated by a proper Person. Each Agent also may rely upon any
statement made to it orally and believed by it to be made by a proper Person,
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the Issuing Bank, each Agent may presume that such condition is
satisfactory to such Lender or the Issuing Bank unless each Agent shall have
received written notice to the contrary from such Lender or the Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit. Each
Agent may consult with legal counsel (who may be counsel for Borrower),
independent accountants and other Advisors selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or Advisors.

Section 9.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Loan Document by or through, or delegate any and all such rights and
powers to, any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Affiliates. The exculpatory,
indemnification and other provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Affiliates of each Agent and any such sub-agent,
and shall apply, without limiting the foregoing, to their respective activities
in connection with the syndication of the Credit Facilities provided for herein
as well as activities as Agent. The Agents shall not be responsible for the
negligence or misconduct of any sub-agent except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that
such Agent acted with gross negligence or willful misconduct in the selection of
such sub-agent.

Section 9.06 Successor Agent. Each Agent may resign as such at any time upon at
least 10 days’ prior notice to the Lenders, the Issuing Bank and Borrower. Upon
any such resignation, the Required Lenders shall have the right, with the
written consent of Borrower (not to be unreasonably withheld or delayed) so long
as no Event of Default has occurred and is continuing, to appoint a successor
Agent from among the Lenders. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 10 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may, on behalf of the Lenders and the Issuing Bank, appoint a successor
Agent with the written consent of the Borrower (not to be unreasonably withheld
or delayed) so long as no Event of Default has occurred and is continuing, which
successor shall be a commercial banking institution organized under the laws of
the United States (or any State thereof) or a United States branch or agency of
a commercial banking institution, in each case, having combined capital and
surplus of at least $500,000,000; provided that if such retiring Agent is unable
to find a commercial banking institution that is willing to accept such
appointment and which meets the qualifications set forth above,

 

121



--------------------------------------------------------------------------------

the retiring Agent’s resignation shall nevertheless thereupon become effective
and the retiring (or retired) Agent shall be discharged from its duties and
obligations under the Loan Documents, and the Lenders shall assume and perform
all of the duties of the Agent under the Loan Documents until such time, if any,
as the Required Lenders appoint a successor Agent.

Upon the acceptance of its appointment as an Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring (or retired) Agent
shall be discharged from its duties and obligations under the Loan Documents.
The fees payable by Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article IX and Section 10.03 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Affiliates in respect of any
actions taken or omitted to be taken by any of them while it was acting as
Agent.

Section 9.07 Non-Reliance on Agent and Other Lenders. Each Lender and the
Issuing Bank acknowledges that it has, independently and without reliance upon
any Agent or any other Lender or any of their respective Affiliates and based on
such documents and information as it has deemed appropriate, conducted its own
independent investigation of the financial condition and affairs of the Loan
Parties and their Subsidiaries and made its own credit analysis and decision to
enter into this Agreement. Each Lender further represents and warrants that it
has reviewed the Confidential Information Memorandum and each other document
made available to it on the Platform in connection with this Agreement and has
acknowledged and accepted the terms and conditions applicable to the recipients
thereof (including any such terms and conditions set forth, or otherwise
maintained, on the Platform with respect thereto). Each Lender and the Issuing
Bank also acknowledges that it will, independently and without reliance upon any
Agent or any other Lender or any of their respective Affiliates and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.

Section 9.08 Name Agents. The parties hereto acknowledge that each of the
Arranger and the Documentation Agent holds such titles in name only, and that
such titles confer no additional rights or obligations relative to those
conferred on any Lender or the Issuing Bank hereunder.

Section 9.09 Indemnification. The Lenders severally agree to indemnify each
Agent in its capacity as such and each of its Related Parties (to the extent not
reimbursed by Borrower or the Subsidiary Guarantors and without limiting the
obligation of Borrower or the Subsidiary Guarantors to do so), ratably according
to their respective outstanding Loans and Commitments in effect on the date on
which indemnification is sought under this Section 9.09 (or, if indemnification
is sought after the date upon which all Commitments shall have terminated and
the Loans and Reimbursement Obligations shall have been paid in full, ratably in
accordance with such outstanding Loans and Commitments as in effect immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, fines, penalties, actions, claims, suits, judgments,
litigations, investigations, inquiries or proceedings, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans and Reimbursement Obligations) be imposed on,
incurred by or asserted against such Agent or Related Party in any way relating
to or arising out of, the Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein, the
Transactions or any of the other transactions contemplated hereby or thereby or
any action taken or omitted by such Agent or Related Party under or in
connection with any of the foregoing (IN ALL CASES, WHETHER OR NOT CAUSED OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF ANY AGENT OR RELATED PARTY); provided that no Lender shall be
liable for the payment of any portion of such

 

122



--------------------------------------------------------------------------------

liabilities, obligations, losses, damages, penalties, actions, claims, suits,
judgments, litigations, investigations, inquiries or proceedings, costs,
expenses or disbursements that are found by a final and nonappealable judgment
of a court of competent jurisdiction to have directly resulted solely and
directly from such Agent’s or Related Party’s, as the case may be, gross
negligence or willful misconduct. The agreements in this Section 9.09 shall
survive the payment of the Loans and all other amounts payable hereunder.

Section 9.10 Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that the Administrative Agent
did not properly withhold Tax from amounts paid to or for the account of any
Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify the Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding Tax ineffective or for any other reason, or if Administrative Agent
reasonably determines that a payment was made to a Lender pursuant to this
Agreement without deduction of applicable withholding tax from such payment,
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including any penalties or interest and together with all expenses (including
legal expenses, allocated internal costs and out-of-pocket expenses) incurred.

Section 9.11 Lender’s Representations, Warranties and Acknowledgements. (a) Each
Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Borrower and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Borrower
and its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to the Lenders. Each Lender and Issuing Bank acknowledges
that no Agent or Related Party of any Agent has made any representation or
warranty to it. Except for documents expressly required by any Loan Document to
be transmitted by an Agent to the Lenders or Issuing Bank, no Agent shall have
any duty or responsibility (either express or implied) to provide any Lender or
Issuing Bank with any credit or other information concerning any Loan Party,
including the business, prospects, operations, property, financial and other
condition or creditworthiness of any Loan Party or any Affiliate of a Loan
Party, that may come in to the possession of an Agent or any of its Related
Parties.

(b) Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding its Loan, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be approved by any Agent, the Required Lenders or the
Lenders, as applicable, on the Closing Date.

Section 9.12 Collateral Documents and Guarantee.

(a) Agents under Collateral Documents and Guarantee. Each Secured Party hereby
further authorizes the Administrative Agent or the Collateral Agent, as
applicable, on behalf of and for the benefit of the Secured Parties, to be the
agent for and representative of the Secured Parties with respect to the
Guarantee, the Collateral and the Loan Documents; provided that neither the
Administrative Agent nor the Collateral Agent shall owe any fiduciary duty, duty
of loyalty, duty of care, duty of disclosure or any other obligation whatsoever
to any holder of Obligations with respect to any Hedging Agreement or any holder
of Treasury Management Obligations. Subject to Section 10.02, without further
written

 

123



--------------------------------------------------------------------------------

consent or authorization from any Secured Party, the Administrative Agent or the
Collateral Agent, as applicable, may execute any documents or instruments
necessary to (i) in connection with a sale or disposition of assets permitted by
this Agreement, release any Lien encumbering any item of Collateral that is the
subject of such sale or other disposition of assets or to which the Required
Lenders (or such other Lenders as may be required to give such consent under
Section 10.02) have otherwise consented or (ii) release any Subsidiary Guarantor
from the Guarantee pursuant to Section 7.09 or with respect to which the
Required Lenders (or such other Lenders as may be required to give such consent
under Section 10.02) have otherwise consented.

(b) Right to Realize on Collateral and Enforce Guarantee. Anything contained in
any of the Loan Documents to the contrary notwithstanding, Borrower, the
Administrative Agent, the Collateral Agent and each Secured Party hereby agree
that (i) no Secured Party shall have any right individually to realize upon any
of the Collateral or to enforce the Guarantee, it being understood and agreed
that all powers, rights and remedies hereunder and under any of the Loan
Documents may be exercised solely by the Administrative Agent or the Collateral
Agent, as applicable, for the benefit of the Secured Parties in accordance with
the terms hereof and thereof and all powers, rights and remedies under the
Collateral Documents may be exercised solely by the Collateral Agent for the
benefit of the Secured Parties in accordance with the terms thereof, and (ii) in
the event of a foreclosure or similar enforcement action by the Collateral Agent
on any of the Collateral pursuant to a public or private sale or other
disposition (including, without limitation, pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code), the Collateral
Agent (or any Lender, except with respect to a “credit bid” pursuant to
Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code,)
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities) shall be entitled, upon instructions
from the Required Lenders, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such sale or disposition, to use and apply any of the Obligations as a
credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other disposition.

(c) Release of Collateral and Guarantees, Termination of Loan Documents.

(i) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent shall (without notice to, or vote or
consent of, any Lender, or any Affiliate of any Lender that is a party to any
Hedging Agreement or a holder of Treasury Management Obligations) take such
actions as shall be required to release its security interest in any Collateral
subject to any disposition permitted by the Loan Documents, and to release any
guarantee obligations under any Loan Document of any Person subject to such
disposition, to the extent necessary to permit consummation of such disposition
in accordance with the Loan Documents.

(ii) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than obligations in respect of any Hedging
Agreement or Treasury Management Obligations) have been paid in full and all
Commitments have terminated or expired, upon request of Borrower, the
Administrative Agent shall (without notice to, or vote or consent of, any
Lender, or any Affiliate of any Lender that is a party to any Hedging Agreement
or a holder of Treasury Management Obligations) take such actions as shall be
required to release its security interest in all Collateral, and to release all
guarantee obligations provided for in any Loan Document, whether or not on the
date of such release there may be outstanding Obligations in respect of Hedging
Agreements or Treasury Management Obligations. Any such release of guarantee
obligations shall be deemed subject to the provision that such

 

124



--------------------------------------------------------------------------------

guarantee obligations shall be reinstated if after such release any portion of
any payment in respect of the Obligations guaranteed thereby shall be rescinded
or must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of Borrower or any Subsidiary
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, Borrower or any Subsidiary
Guarantor or any substantial part of its property, or otherwise, all as though
such payment had not been made.

(d) The Collateral Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Loan Party in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.

Section 9.13 Administrative Agent May File Bankruptcy Disclosure and Proofs of
Claim. In case of the pendency of any proceeding under any Debtor Relief Laws
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

(a) to file a verified statement pursuant to Rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such Rule’s
disclosure requirements for entities representing more than one creditor;

(b) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its respective agents
and counsel and all other amounts due the Administrative Agent under Sections
2.03 and 10.03) allowed in such judicial proceeding; and

(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement. To the extent that the payment of any
such compensation, expenses, disbursements and advances of the Administrative
Agent, its agents and counsel, and any other amounts due the Administrative
Agent under this Agreement out of the estate in any such proceeding, shall be
denied for any reason, payment of the same shall be secured by a Lien on, and
shall be paid out of, any and all distributions, dividends, money, securities
and other properties that the Lenders may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

125



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

Section 10.01 Notices. (a) Generally. Notices and other communications provided
for herein shall, except as provided in Section 10.01(b), be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, to the notice address for the parties as
set forth on Annex II hereto. Notices and other communications to the Lenders
and the Issuing Bank hereunder may (subject to Section 10.01(b)) be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent. Any party
hereto may change its address, facsimile number or e-mail address for notices
and other communications hereunder by notice to the other parties hereto. The
Administrative Agent or Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (A) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgment
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgment); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(B) notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (A) of notification that such
notice or communication is available and identifying the website address
therefor.

(b) Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides a Notice of Intent to Cure,
(iv) provides notice of any Default under this Agreement or (v) is required to
be delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any borrowing or other extension of credit hereunder (all such
non-excluded communications, collectively, the “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
reasonably acceptable to the Administrative Agent at the e-mail address(es)
provided to Borrower by the Administrative Agent from time to time or in such
other form, including hard copy delivery thereof, as the Administrative Agent
shall require. In addition, each Loan Party agrees to continue to provide the
Communications to the Administrative Agent in the manner specified in this
Agreement or any other Loan Document or in such other form, including hard copy
delivery thereof, as the Administrative Agent shall require. Nothing in this
Section 10.01 shall prejudice the right of the Agents, any Lender, the Issuing
Bank or any Loan Party to give any notice or other communication pursuant to
this Agreement or any other Loan Document in any other manner specified in this
Agreement or any other Loan Document or as any such Agent shall require.

(c) To the extent consented to by the Administrative Agent in writing from time
to time, the Administrative Agent agrees that receipt of the Communications by
the Administrative Agent at its e-mail address(es) set forth above shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents.

 

126



--------------------------------------------------------------------------------

(d) Each Loan Party further agrees that the Administrative Agent may make the
Communications available to the other Agents, the Lenders or the Issuing Bank by
posting the Communications on a Platform. The Platform and any Approved
Electronic Communications are provided “as is” and “as available.” The Agents do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
Platform and the Approved Electronic Communications. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
in connection with the Communications or the Platform. In no event shall any
Agent have any liability to any Loan Party, any Lender or any other Person for
damages of any kind, whether or not based on strict liability and including
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in contract, tort or otherwise) arising out of or related to
any Loan Party’s or any Agent’s transmissions of Communications through Internet
(including the Platform). Notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor. Each Loan Party understands that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution and agrees and assumes the risks associated with such electronic
distribution, except to the extent caused by the willful misconduct or gross
negligence of the Administrative Agent, as determined by a final, non-appealable
judgment of a court of competent jurisdiction.

(e) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address shall constitute effective
delivery of the Communications to the Administrative Agent for purposes of the
Loan Documents. Each Lender agrees that receipt of notice to it (as provided in
the next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents. Each Lender agrees to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address. Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

(f) Each Loan Party, each Lender and each Agent agrees that the Administrative
Agent may, but shall not be obligated to, store any Approved Electronic
Communications on the Platform in accordance with the Administrative Agent’s
customary document retention procedures and policies.

(g) Each Public Lender agrees to cause at least one individual at or on behalf
of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States federal and state securities laws, to make reference to
information that is not made available through the “Public Side Information”
portion of the Platform and that may contain Material Non-Public Information. In
the event that any Public Lender has determined for itself to not access any
information disclosed through the Platform or otherwise, such Public Lender
acknowledges that (i) other Lenders may have availed themselves of such
information and (ii) neither Borrower nor the Administrative Agent has any
responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other Loan
Documents.

 

127



--------------------------------------------------------------------------------

Section 10.02 Waivers; Amendment. (a) No failure or delay by any Agent, the
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of each Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by Section 10.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether any Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time. No notice or demand on Borrower or any other Loan Party in any case
shall entitle Borrower or any other Loan Party to any other or further notice or
demand in similar or other circumstances.

(b) Subject to Section 2.16(c) and Section 10.02(c) and (d), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by Borrower and
the Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent, the
Collateral Agent (in the case of any Security Document) and the Loan Party or
Loan Parties that are parties thereto, in each case with the written consent of
the Required Lenders; provided that no such agreement shall:

(i) increase or extend the expiry date of the Commitment of any Lender without
the written consent of such Lender (it being understood that no amendment,
modification, termination, waiver or consent with respect to any condition
precedent, covenant or Default (or any definition used, respectively, therein)
shall constitute an increase in or extension of the expiry date of the
Commitment of any Lender for purposes of this clause (i));

(ii) reduce the principal amount or premium, if any, of any Loan or LC
Disbursement or reduce the rate of interest thereon (other than interest
pursuant to Section 2.06(c)), or reduce any Fees payable hereunder, or change
the form or currency of payment of any Obligation, without the written consent
of each Lender directly affected thereby (it being understood that any amendment
or modification to the financial definitions in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (ii));

(iii) postpone or extend the maturity of any Loan, or any scheduled date of
payment of or the installment otherwise due on the principal amount of any Term
Loan under Section 2.09, or the required date of payment of any Reimbursement
Obligation, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment (other than
a waiver of any increase in the interest rate pursuant to Section 2.06(c)), or
postpone the scheduled date of expiration of any Commitment or postpone the
scheduled date of expiration of any Letter of Credit beyond the Letter of Credit
Expiration Date, without the written consent of each Lender directly affected
thereby;

(iv) change Section 2.14(b) or (c) or Section 8.04 in a manner that would alter
the order of or the pro rata sharing of payments or setoffs required thereby,
without the written consent of each Lender;

 

128



--------------------------------------------------------------------------------

(v) change the percentage set forth in the definition of “Required Lenders” or
“Required Revolving Lenders” or any other provision of any Loan Document
(including this Section 10.02) specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be);

(vi) release all or substantially all of the Subsidiary Guarantors from their
respective Guarantees (except as expressly provided in Article VII), or limit
their liability in respect of such Guarantees, without the written consent of
each Lender;

(vii) except as expressly permitted in this Agreement or any Security Document,
release all or substantially all of the Collateral from the Liens of the
Security Documents or alter the relative priorities of the Secured Obligations
entitled to the Liens of the Security Documents (except in connection with
securing additional Secured Obligations equally and ratably with the other
Secured Obligations), in each case without the written consent of each Lender;

(viii) change any provisions of any Loan Document in a manner that by its terms
adversely and directly affects the rights in respect of payments due to Lenders
holding Loans of any Class materially differently than those holding Loans of
any other Class, without the written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each directly
affected Class;

(ix) change the order of application of prepayments among Term Loans and
Revolving Commitments under Section 2.10(g) or change the application of
prepayments of Term Loans set forth in Section 2.10(g) in each case without the
consent of the Required Lenders and Term Loan Lenders holding more than 50% of
the principal amount of the outstanding Term Loans;

(x) change Section 10.04(b) in a manner which further restricts assignments
thereunder without the written consent of each Lender;

(xi) subordinate the Obligations under the Loan Documents to any other
Indebtedness;

provided, further, that (1) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent,
the Issuing Bank or the Swingline Lender without the prior written consent of
the Administrative Agent, the Issuing Bank or the Swingline Lender, as the case
may be, (2) any waiver, amendment or modification of this Agreement that by its
terms directly affects the rights or duties under this Agreement of the
Revolving Lenders (but not the Term Loan Lenders), or the Term Loan Lenders (but
not the Revolving Lenders) or the Lenders holding any Class of Incremental
Commitments (but not the other Term Loan Lenders or Revolving Lenders) may be
effected by an agreement or agreements in writing entered into by Borrower and
the requisite percentage in interest of the affected Class of Lenders that would
be required to consent thereto under this Section 10.02 if such Class of Lenders
were the only Class of Lenders hereunder at the time and (3) any waiver,
amendment or modification of this Agreement that by its terms results in (at the
time of such waiver, amendment or modification or any time thereafter) Borrower
satisfying any condition to a Revolving Borrowing contained in Section 4.02
hereof (which, but for such waiver, amendment or modification would not
otherwise be satisfied) may not be effected without the consent of the Required
Revolving Lenders. Notwithstanding the foregoing, any provision of this
Agreement may be amended by an agreement in

 

129



--------------------------------------------------------------------------------

writing entered into by Borrower, the Required Lenders and the Administrative
Agent (and, if their rights or obligations are affected thereby, the Issuing
Bank and the Swingline Lender) if (x) by the terms of such agreement the
Commitment of each Lender not consenting to the amendment provided for therein
shall terminate upon the effectiveness of such amendment, (y) at the time such
amendment becomes effective, each Lender not consenting thereto receives payment
in full of the principal of, premium, if any, and interest accrued on each Loan
made by it and all other amounts owing to it or accrued for its account under
this Agreement, and (z) Section 2.16(b) is complied with.

(c) Without the consent of any other Person, the applicable Loan Party or Loan
Parties and the Administrative Agent and/or Collateral Agent may (in its or
their respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment or waiver of any Loan Document, or enter into
any new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by applicable Legal Requirements to give effect to, or protect
any security interest for the benefit of the Secured Parties, in any property or
assets so that the security interests therein comply with applicable Legal
Requirements.

(d) Notwithstanding the foregoing, (i) this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent and Borrower (1) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Loans and the accrued interest and fees in
respect thereof and (2) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and (ii) Borrower and
the Administrative Agent may enter into amendments to this Agreement and the
other Loan Documents in accordance with the provisions of Section 2.19 and/or
Section 2.20, as applicable.

Section 10.03 Expenses; Indemnity; Damage Waiver. (a) The Loan Parties agree,
jointly and severally, to pay, promptly upon demand:

(i) all reasonable and documented out-of-pocket costs and expenses incurred by
the Arranger, the Administrative Agent, the Collateral Agent, the Swingline
Lender and the Issuing Bank, including the reasonable fees, charges and
disbursements of Advisors for the Arranger, the Administrative Agent, the
Collateral Agent, the Swingline Lender and the Issuing Bank, in connection with
the syndication of the Loans and Commitments, the preparation, negotiation,
execution and delivery of the Loan Documents, the administration of the Credit
Extensions and Commitments, the perfection and maintenance of the Liens securing
the Collateral (including, without limitation, conducting Collateral audits from
time to time) and any actual or proposed amendment, supplement or waiver of any
of the Loan Documents (whether or not the transactions contemplated hereby or
thereby shall be consummated);

(ii) all documented out-of-pocket costs and expenses incurred by the
Administrative Agent or the Collateral Agent, including the fees, charges and
disbursements of Advisors for the Administrative Agent and the Collateral Agent,
in connection with any action, claim, suit, litigation, investigation, inquiry
or proceeding affecting the Collateral or any part thereof, in which action,
claim, suit, litigation, investigation, inquiry or proceeding the Administrative
Agent or the Collateral Agent is made a party or participates or in which the
right to use the Collateral or any part thereof is threatened, or in which it
becomes necessary in the judgment of the Administrative Agent or the Collateral
Agent to defend or uphold the Liens granted by the Security Documents (including
any action, claim, suit, litigation, investigation, inquiry or proceeding to
establish or uphold the compliance of the Collateral with any Legal
Requirements);

 

130



--------------------------------------------------------------------------------

(iii) all documented out-of-pocket costs and expenses incurred by the
Administrative Agent, the Collateral Agent, the Swingline Lender, the Issuing
Bank or any Lender, including the fees, charges and disbursements of Advisors
for any of the foregoing, incurred in connection with the enforcement or
protection of its rights under the Loan Documents, including its rights under
this Section 10.03(a), or in connection with the Loans made or Letters of Credit
issued hereunder and the collection of the Secured Obligations, including all
such costs and expenses incurred during any workout, restructuring or
negotiations in respect of the Secured Obligations; and

(iv) all Other Taxes in respect of the Loan Documents.

(b) The Loan Parties agree, jointly and severally, to indemnify the Agents, the
Arranger, the Documentation Agent, each Lender, the Issuing Bank and the
Swingline Lender and each of their respective Related Parties (each such Person
being called an “Indemnitee”) against, and to hold each Indemnitee harmless
from, all reasonable out-of-pocket costs and any and all losses, claims,
damages, liabilities, fees, fines, penalties, actions, judgments, suits and
related expenses, including reasonable Advisors fees, charges and disbursements
(collectively, “Claims”), incurred by, imposed on or asserted against any
Indemnitee, directly or indirectly, arising out of, in any way connected with,
or as a result of (i) the execution, delivery, performance, administration or
enforcement of the Loan Documents or any agreement or instrument contemplated
thereby or the performance by the parties thereto of their respective
obligations thereunder, (ii) any actual or proposed use of the proceeds of the
Loans or issuance of Letters of Credit, (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto, (iv) any actual or alleged presence or Release or
threatened Release of Hazardous Materials, on, at, under or from any property
owned, leased or operated by any Company at any time, or any Environmental Claim
or threatened Environmental Claim related in any way to any Company, (v) any
past, present or future non-compliance with, or violation of, Environmental Laws
or Environmental Permits applicable to any Company, or any Company’s business,
or any property presently or formerly owned, leased, or operated by any Company
or their predecessors in interest, (vi) the environmental condition of any
property owned, leased, or operated by any Company at any time, or the
applicability of any Legal Requirements relating to such property, whether or
not occasioned wholly or in part by any condition, accident or event caused by
any act or omission of any Company, (vii) the imposition of any environmental
Lien encumbering any Real Property, (viii) the consummation of the Transactions
and the other transactions contemplated hereby (including the syndication of the
Credit Facilities) or (ix) any actual or prospective action, claim, suit,
litigation, investigation, inquiry or proceeding relating to any of the
foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by any Loan Party or otherwise, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such Claims are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
directly resulted solely from (1) the bad faith, gross negligence or willful
misconduct of such Indemnitee or (2) a dispute solely among the Indemnitees and
do not arise as a result of any act or omission of any Loan Party, other than
Claims against any Agent, in its capacity as such or in fulfilling its role as
an Agent.

(c) The Loan Parties agree, jointly and severally, that, without the prior
written consent of the Administrative Agent and any affected Lender, which
consent(s) will not be unreasonably withheld, the Loan Parties will not enter
into any settlement of a Claim in respect of the subject matter of clauses
(i) through (ix) of Section 10.03(b) unless such settlement includes an explicit
and unconditional release from the party bringing such Claim of all Indemnitees.

 

131



--------------------------------------------------------------------------------

(d) The provisions of this Section 10.03 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the Transactions and the other transactions contemplated hereby,
the repayment of the Loans, Reimbursement Obligations and any other Secured
Obligations, the release of any Subsidiary Guarantor or of all or any portion of
the Collateral, the expiration of the Commitments, the expiration of any Letter
of Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Agents, the Issuing Bank or any Lender. All amounts due under this
Section 10.03 shall be accompanied by reasonable documentation with respect to
any reimbursement, indemnification or other amount requested.

(e) To the extent that the Loan Parties fail to indefeasibly pay any amount
required to be paid by them to the Agents, the Issuing Bank or the Swingline
Lender under Sections 10.03(a) or (b) in accordance with Section 9.03(g), each
Lender severally agrees to pay to the Agents, the Issuing Bank or the Swingline
Lender, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount (such indemnity shall be effective whether or not the related
losses, claims, damages, liabilities and related expenses are incurred or
asserted by any party hereto or any third party); provided that the unreimbursed
Claim was incurred by or asserted against any of the Agents, the Issuing Bank or
the Swingline Lender in its capacity as such. For purposes of this
Section 10.03(e), a Lender’s “pro rata share” shall be determined based upon its
share of the sum of the total Revolving Exposure, outstanding Term Loans and
unused Commitments at the time.

(f) To the fullest extent permitted by applicable Legal Requirements, no Loan
Party shall assert, and each Loan Party hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, exemplary,
consequential, or punitive damages (including any loss of profits, business or
anticipated savings) arising out of, in connection with, or as a result of, any
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
No Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with the Loan Documents or the transactions contemplated hereby or
thereby.

(g) All amounts due under this Section 10.03 shall be payable not later than 10
Business Days after demand therefor.

Section 10.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that the Loan Parties
may not assign or otherwise transfer any of their respective rights or
obligations hereunder without the prior written consent of the Administrative
Agent, the Collateral Agent, the Issuing Bank, the Swingline Lender, and each
Lender, which consent may be withheld in their respective sole discretion (and
any attempted assignment or transfer by any Loan Party without such consent
shall be null and void). Nothing in this Agreement or any other Loan Document,
express or implied, shall be construed to confer upon any Person (other than the
parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants to the extent expressly provided in Section 10.04(c) and, to the
extent expressly contemplated hereby, the other Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement or any
other Loan Document.

 

132



--------------------------------------------------------------------------------

(b) Any Lender shall have the right at any time to assign to one or more
assignees (other than to (x) any Company or any Affiliate thereof, (y) a natural
Person or (z) a Defaulting Lender or any of its Subsidiaries) all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that such
assignment shall be subject to the following conditions:

(i) Minimum Amounts. Except in the case of (x) an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, (y) any assignment made in connection
with the syndication of the Commitments and Loans by the Arranger or (z) an
assignment of the entire remaining amount of the assigning Lender’s Commitment
or Loans, the amount of the Term Loan Commitment or Term Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption or a Borrower Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 and the amount of the Revolving Commitment or Revolving Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $2,500,000 unless approved by the
Administrative Agent;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all of the assigning Lender’s rights and
obligations under this Agreement, except that this clause (ii) shall not (x) be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans or (y) apply to the Swingline Lender’s rights and obligations in
respect of Swingline Loans;

(iii) Required Consents. No consent shall be required for any assignment except:

(A) Except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, the Administrative Agent must give its prior written consent
to such assignment (which consent shall not be unreasonably withheld, delayed or
conditioned);

(B) in the case of an assignment of all or a portion of a Revolving Commitment
or any Revolving Lender’s obligations in respect of its LC Exposure, the Issuing
Bank must give its prior written consent to such assignment (which consent shall
not be unreasonably withheld, delayed or conditioned);

(C) in the case of an assignment of all or a portion of a Revolving Commitment
or any Revolving Lender’s obligations in respect of its Swingline Exposure, the
Swingline Lender must give its prior written consent to such assignment (which
consent shall not be unreasonably withheld, delayed or conditioned);

(D) in the case of an assignment of all or a portion of any Loan or Commitment
(except in the case of (A) an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, or (B) any assignment made in connection with the
syndication of the Commitments and Loans by the Arranger), Borrower must give
its prior written consent to such assignment (which consent shall not be
unreasonably withheld, delayed or conditioned); provided that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received notice thereof.

 

133



--------------------------------------------------------------------------------

(iv) Assignment and Assumption; Administrative Questionnaire. The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500; provided that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all applicable tax
forms.

(v) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank or any Lender hereunder (and interest accrued thereon) and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its pro rata share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Notwithstanding the foregoing, if an Event of Default has occurred and is
continuing (i) any consent of Borrower otherwise required under this paragraph
shall not be required, and (ii) any consent of the Issuing Bank and the
Swingline Lender required under this Section 10.04(b) may be withheld by such
Person in its sole discretion. Subject to acceptance and recording thereof
pursuant to Section 10.04(c), from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement (provided that
any liability of Borrower to such assignee under Section 2.12, 2.13 or 2.15
shall be limited to the amount, if any, that would have been payable thereunder
by Borrower in the absence of such assignment, except to the extent any such
amounts are attributable to a Change in Law occurring after the date of such
assignment), and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 10.03);
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) The Administrative Agent, acting for this purpose as an agent of Borrower,
shall maintain at one of its offices a copy of each Assignment and Assumption or
a Borrower Assignment and Assumption, as applicable, delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans and LC Disbursements owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive in the absence of manifest error,
and Borrower, the Administrative Agent, the Issuing Bank and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by
Borrower, the Issuing Bank, the Collateral Agent, the Swingline Lender and any
Lender (with respect to its own interest only), at any reasonable time and from
time to time upon reasonable prior notice.

 

134



--------------------------------------------------------------------------------

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee and, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 10.04(b)(iii) and any
written consent to such assignment required by Section 10.04(b), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 10.04(d). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with the
requirements of this Section 10.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.04(e).

(e) Any Lender shall have the right at any time, without the consent of, or
notice to Borrower, the Administrative Agent, the Issuing Bank, or the Swingline
Lender or any other Person to sell participations to any Person (other than any
Company or any Affiliate thereof or a natural Person) (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower, the
Administrative Agent, the Collateral Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) is described in clauses (i), (ii) or
(iii) of the proviso to Section 10.02(b) and (2) directly affects such
Participant. Subject to Section 10.04(f), each Participant shall be entitled to
the benefits of Sections 2.12, 2.13 and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.04(b).
To the extent permitted by Legal Requirements, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees in writing to be subject to Section 2.14(c) as
though it were a Lender. Each Lender shall, acting for this purpose as an agent
of Borrower, maintain at one of its offices a register for the recordation of
the names and addresses of its Participants, and the amount and terms of its
participations (the “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender (and
Borrower, to the extent that the Participant requests payment from Borrower)
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. No Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such commitment, loan, or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.

(f) A Participant shall not be entitled to receive any greater payment under
Sections 2.12, 2.13 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the prior written
consent of Borrower (which consent shall not be unreasonably withheld, delayed
or

 

135



--------------------------------------------------------------------------------

conditioned) or the greater payment results from a Change in Law after the date
the participation was sold to the Participant. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.15 unless Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of Borrower, to comply
with Section 2.15(f) as though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 10.04(g) shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
Without limiting the foregoing, in the case of any Lender that is a fund that
invests in bank loans or similar extensions of credit, such Lender may, without
the consent of Borrower, the Issuing Bank, the Swingline Lender, the
Administrative Agent or any other Person, collaterally assign or pledge all or
any portion of its rights under this Agreement, including the Loans and Notes or
any other instrument evidencing its rights as a Lender under this Agreement, to
any holder of, trustee for, or any other representative of holders of,
obligations owed or securities issued, by such fund, as security for such
obligations or securities.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and Borrower, the option to provide to Borrower all or any
part of any Loan that such Granting Lender would otherwise be obligated to make
to such Borrower pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to make any Loan and (ii) if an SPC
elects not to exercise such option or otherwise fails to provide all or any part
of such Loan, the Granting Lender shall be obligated to make such Loan pursuant
to the terms hereof; provided further that nothing herein shall make the SPC a
“Lender” for the purposes of this Agreement, obligate Borrower or any other Loan
Party or the Administrative Agent to deal with such SPC directly, obligate
Borrower or any other Loan Party in any manner to any greater extent than they
were obligated to the Granting Lender, or increase costs or expenses of
Borrower. The Loan Parties and the Administrative Agent shall be entitled to
deal solely with, and obtain good discharge from, the Granting Lender and shall
not be required to investigate or otherwise seek the consent or approval of any
SPC, including for the approval of any amendment, waiver or other modification
of any provision of any Loan Document. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States of America or any state thereof. In
addition, notwithstanding anything to the contrary contained in this
Section 10.04(h), any SPC may (i) with notice to, but without the prior written
consent of, Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by
Borrower and the Administrative Agent) providing liquidity and/or credit support
to or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC.

 

136



--------------------------------------------------------------------------------

(i) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Legal Requirement, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

Section 10.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
reports, certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Agents, the
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as any Obligation
or any Letter of Credit is outstanding (or Cash Collateralized) and so long as
the Commitments have not expired or terminated. The provisions of Article IX and
Sections 2.12 to 2.15, 9.06, 10.03 and 10.08 to 10.10 shall survive and remain
in full force and effect regardless of the consummation of the Transactions and
the other transactions contemplated hereby, the repayment of the Loans, the
payment of the Reimbursement Obligations, the expiration or termination of the
Letters of Credit and the Commitments or the termination of this Agreement or
any provision hereof.

Section 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent and/or the Arranger, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 10.08 Right of Setoff; Marshalling; Payments Set Aside. If an Event of
Default shall have occurred and be continuing, each Lender, the Issuing Bank and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable Legal Requirements,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Bank or any such Affiliate to or for the credit or the account of any Loan Party
against any and all of the obligations of any Loan Party now or hereafter
existing under this Agreement or any other Loan Documents held by such Lender or
the Issuing Bank, irrespective of

 

137



--------------------------------------------------------------------------------

whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations may be contingent or
unmatured or are owed to a branch or office of such Lender or the Issuing Bank
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender under this Section 10.08 are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have. None of any Agent, any Lender or the Issuing Bank shall be
under any obligation to marshal any assets in favor of any Loan Party or any
other Person or against or in payment of any or all of the Obligations. To the
extent that any Loan Party makes a payment or payments to Administrative Agent,
the Issuing Bank or Lenders (or to Administrative Agent, on behalf of Lenders or
the Issuing Bank), or any Agent, the Issuing Bank or Lender enforces any
security interests or exercises any right of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
Debtor Relief Law or any equitable cause, then, to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied, and all
Liens, rights and remedies therefor or related thereto, shall be revived and
continued in full force and effect as if such payment or payments had not been
made or such enforcement or setoff had not occurred.

Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether sounding in contract, tort or otherwise)
based upon, arising out of or relating to this Agreement or any other Loan
Document (except, as to any other Loan Document, as expressly set forth therein)
and the transactions contemplated hereby and thereby shall be governed by, and
construed in accordance with, the law of the State of New York without giving
effect to any choice of law principles that would apply the laws of another
jurisdiction.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding shall be heard and determined in such
New York State court or, to the extent permitted by applicable Legal
Requirements, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable Legal Requirements. Nothing in this Agreement or any
other Loan Document or otherwise shall affect any right that the Administrative
Agent, any other Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Legal Requirements, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 10.09(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Legal Requirements, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
any action or proceeding arising out of or relating to any Loan Document, in the
manner provided for notices (other than facsimile or email) in Section 10.01.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
applicable Legal Requirements.

 

138



--------------------------------------------------------------------------------

Section 10.10 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, THE TRANSACTIONS OR THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.10.

Section 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.12 Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ and Approved Funds’ directors, officers, employees, agents, Advisors
and other representatives, including accountants, legal counsel and other
Advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential pursuant to the terms hereof), (b) to the
extent requested by any regulatory authority or any quasi-regulatory authority
(such as the National Association of Insurance Commissioners), (c) to the extent
required by applicable Legal Requirements or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies under the Loan Documents or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 10.12, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
actual or prospective counterparty (or its Advisors) to any swap or derivative
transaction relating to Borrower and its obligations, or (iii) any actual or
prospective investor in an SPC, (g) with the written consent of Borrower, (h) to
any rating agency when required by it, (i) to an investor or prospective
investor in securities issued by an Approved Fund of any Lender that also agrees
that Information shall be used solely for the purpose of evaluating an
investment in such securities issued by an Approved Fund of any Lender or to a
trustee, collateral manager, servicer, backup servicer, noteholder or secured
party in securities issued by an Approved Fund of any Lender in connection with
the administration, servicing and reporting on the assets serving as collateral
for securities issued by such Approved Fund, or (j) to the extent such
Information (x) is publicly available at the time of disclosure or becomes
publicly available other than as a result of a breach of this Section 10.12 or
(y) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than Borrower or any
Subsidiary. In addition, each of the Administrative Agent, the Issuing Bank and
the Lenders may disclose the existence of this Agreement and the information
about this Agreement to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Loans, market data collectors, similar service providers to the lending
industry, and service providers to the Administrative Agent, the Issuing Bank
and the Lenders in connection with the administration and management of this

 

139



--------------------------------------------------------------------------------

Agreement and the other Loan Documents. For the purposes of this Section 10.12,
“Information” shall mean all information received from any Loan Party or any of
its Advisors relating to Borrower or any of its Subsidiaries or its business,
other than any such information that is publicly available to the Administrative
Agent, the Issuing Bank or any Lender prior to disclosure by Borrower. Any
Person required to maintain the confidentiality of Information as provided in
this Section 10.12 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 10.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable Legal Requirements, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.13 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

Section 10.14 Assignment and Assumption. Each Lender to become a party to this
Agreement (other than the Administrative Agent and any other Lender that is a
signatory hereto) shall do so by delivering to the Administrative Agent an
Assignment and Assumption duly executed by such Lender, Borrower (if Borrower
consent to such assignment is required hereunder) and the Administrative Agent.

Section 10.15 Obligations Absolute. To the fullest extent permitted by
applicable law, all obligations of the Loan Parties hereunder shall be absolute
and unconditional irrespective of:

(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;

(b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations, or any other amendment or waiver of
or any consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;

(d) any exchange, release or non-perfection or loss of priority of any Liens on
any or all of the Collateral, or any release or amendment or waiver of or
consent to any departure from any guarantee, for all or any of the Secured
Obligations;

(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or

(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Loan Parties (other than payment in full of the
Secured Obligations (other than contingent indemnity obligations to the extent
no claim giving rise thereto has been asserted).

 

140



--------------------------------------------------------------------------------

Section 10.16 Waiver of Defenses; Absence of Fiduciary Duties. (a) Each of the
Loan Parties hereby waives any and all suretyship defenses available to it as a
Subsidiary Guarantor arising out of the joint and several nature of its
respective duties and obligations hereunder (including any defense contained in
Article VII).

(b) Each Agent, each Lender and their Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Loan Parties, their stockholders and/or their
Affiliates. Each Loan Party agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and such
Loan Party, its stockholders or its Affiliates, on the other. The Loan Parties
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party, its stockholders or its
Affiliates with respect to the transactions contemplated hereby or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Loan Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of any Loan Party, its management,
stockholders, creditors or any other Person. Each Loan Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Loan Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Loan Party, in connection with such transaction or the process leading thereto.

Section 10.17 USA Patriot Act. Each Lender hereby notifies each Loan Party that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name, address and taxpayer identification number of
each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Patriot Act.

[Signature Pages Follow]

 

141



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MERGE HEALTHCARE INCORPORATED,
        a Delaware corporation By:   /s/ Jeffery A. Surges Name:   Jeffery A.
Surges Title:   Chief Executive Officer

MERGE ASSET MANAGEMENT CORP.

MERGE ECLINICAL INC.

MERGE HEALTHCARE SOLUTIONS INC.

MERGE INTERACTIVE, INCORPORATED

MERGE SF HOLDINGS, INC.

MERGE SH HOLDINGS, INC.

REQUISITE SOFTWARE INC.,

        each a Delaware corporation

By:   /s/ Justin C. Dearborn Name:   Justin C. Dearborn Title:   President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JEFFERIES FINANCE LLC,

as Administrative Agent, Collateral Agent,

Arranger and Lender

By:   /s/ E.J. Hess Name:   E.J. Hess Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Documentation Agent, Swingline Lender, Issuing

Bank and Lender

By:   /s/ James P. Harbeson Name:   James P. Harbeson Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ANNEX I

Commitments

 

Lender Name

   Revolving Commitment      Term Loan Commitment  

Bank of America, N.A.

   $ 20,000,000         —     

Jefferies Finance LLC

     —         $ 255,000,000   



--------------------------------------------------------------------------------

ANNEX II

Notice Information

 

Recipient

  

Address for Notices

Any Loan Party   

Merge Healthcare Incorporated

200 E. Randolph Street, Suite 2435

Chicago, Illinois 60601

Attention: Justin C. Dearborn, President

Facsimile No.: (312) 565-6870

 

with a copy to:

Jenner & Block LLP

353 N. Clark Street

Chicago, Illinois 60654

Attention: Mark A. Harris, Esq.

Facsimile No.: (312) 923-8584

Administrative Agent or the Collateral Agent   

Jefferies Finance LLC

520 Madison Avenue

New York, New York 10022

Attention: Merge Healthcare Incorporated Account Officer

Facsimile No.: (212) 284-3444

Any Lender   

If to Jefferies Finance LLC:

520 Madison Avenue

New York, New York 10022

Attention: Merge Healthcare Incorporated Account Officer

Facsimile No.: (212) 284-3444

 

If to Bank of America, N.A.:

Four Penn Center, Suite 1100

1600 JFK Blvd., Philadelphia, Pennsylvania 19103

Attention: James P. Harbeson

Facsimile No: (415) 796-5710

 

If to any other Lender:

At its address (or facsimile number) set forth in the
Assignment and Assumption pursuant to which
such Lender shall have become a party hereto

Swingline Lender   

Bank of America, N.A.

901 Main Street, 14th FL

Dallas, Texas 75202

Attention: Keli Torres

Facsimile No.: (214) 290-8375

Issuing Bank   

Bank of America, N.A.

Service Center Coordinator

1000 W. Temple Street, 7th FL

Los Angeles, California 90012

Attention: Mané Badalyan

Facsimile No.: (888) 277-5577



--------------------------------------------------------------------------------

Schedule 1.01(a)

Excluded Attributable Indebtedness

 

1. That Sale and Leaseback Transaction relating to the “Leased Premises”
(including the Real Property located at 900 Walnut Ridge Drive, Hartland,
Wisconsin, the approximately 81,082 square foot building located thereon and
certain fixtures, machinery, equipment and other property related thereto) as
defined in and pursuant to the terms and conditions of that certain Lease
Agreement, dated as of November 10, 2010, between Merge (WI) LLC and Merge
Healthcare Incorporated.

 

1



--------------------------------------------------------------------------------

Schedule 1.01(b)

Closing Date Immaterial Subsidiaries

 

1. CCS Pawlowski GmbH

 

2. Cedara Software (Shanghai) Co. Ltd.

 

3. Confirma Europe LLC

 

4. Confirma Europe GmbH i.L.

 

5. etrials Worldwide Limited

 

6. O.I.S. Global Ltd. P.C.

 

7. Merge Cedara ExchangeCo Limited

 

2



--------------------------------------------------------------------------------

Schedule 1.01(c)

Subsidiary Guarantors

 

1. Merge Asset Management Corp.

 

2. Merge eClinical Inc.

 

3. Merge Healthcare Solutions Inc.

 

4. Merge Interactive, Incorporated

 

5. Merge SF Holdings, Inc.

 

6. Merge SH Holdings, Inc.

 

7. Requisite Software Inc.

 

3



--------------------------------------------------------------------------------

Schedule 3.19

Insurance

 

Named Insured

  

Coverage

  

Insurance Carrier

  

Policy Number

   Policy Term

Merge Healthcare Incorporated;

Merge Asset Management

Corp.; Merge eClinical Inc.;

Merge Healthcare Solutions

Inc.; Merge Interactive,

Incorporated; Merge SF

Holdings, Inc.; Merge SH

Holdings, Inc.; and Requisite

Software Inc.

   Domestic Package    National Fire Ins. Co. of Hartford    5091060835   
02/27/2013–2014 Merge Healthcare Incorporated    Business Automobile   
Continental Casualty Company    5091060849    02/27/2013–2014 Merge Healthcare
Incorporated    Workers’ Compensation & Employers’ Liability    National Fire
Ins. Co. of Hartford    5091060852    02/27/2013–2014 Merge Healthcare
Incorporated    Umbrella Liability    Continental Casualty Company    5091060883
   02/27/2013–2014 Merge Healthcare Incorporated    Professional Liability /
Errors & Omissions    Continental Casualty Company    425665402   
02/27/2013–2014 Merge Healthcare Incorporated    North Carolina Flood    FEMA /
Travelers / The Standard Fire Insurance Company    60102188782012   
06/21/2012–2013 Merge Healthcare Incorporated    North Carolina Excess Flood /
DIC    Underwriters at Lloyd’s, London    WF1294913626    02/27/2013–2014 Merge
Healthcare Incorporated    Foreign Package    Continental Insurance Company   
WP588248576    02/27/2013–2014 Merge Healthcare Incorporated    Canadian Package
   Continental Casualty Company    WP588248576    02/27/2013–2014 Merge
Healthcare Incorporated    Crime Indemnity    Travelers Casualty and Surety
Company    105579997    02/27/2013–2014 Merge Healthcare Incorporated   
Fiduciary Liability    Travelers Casualty and Surety Company    105579997   
02/27/2013–2014 Merge Healthcare Incorporated    Kidnap / Ransom / Detention   
Travelers Casualty and Surety Company    105579997    02/27/2013–2014

 

4



--------------------------------------------------------------------------------

Named Insured

  

Coverage

  

Insurance Carrier

  

Policy Number

   Policy Term Merge Healthcare Incorporated    Executive Travel Accident   
CHUBB / Federal Insurance Company    64097057    02/27/2013–2014 Cedara Software
(Shanghai) Co., Ltd.    China Package Policy    Chartis Insurance Company China
Limited    CB11001795    01/01/2013–12/31/2013 Merge Healthcare Incorporated   
United Kingdom Employers’ Liability    Travelers Insurance Company Limited   
2013U21398    02/27/2013–02/26/2014 Merge Healthcare Incorporated    Primary
Directors & Officers    XL Specialty Insurance Company    ELU12161612   
06/04/2012–2013 Merge Healthcare Incorporated    Excess Directors & Officers   
CHUBB / Federal Insurance Company    82221826    06/04/2012–2013 Merge
Healthcare Incorporated    Excess Directors & Officers    CHUBB / Federal
Insurance Company    82221827    06/04/2012–2013 Merge Healthcare Incorporated
   Employment Practices Liability    CHUBB / Federal Insurance Company   
82222037    06/04/2012–2013

 

5



--------------------------------------------------------------------------------

Schedule 5.11(c)

Dissolving Immaterial Subsidiaries

 

1. CCS Pawlowski GmbH

 

2. Confirma Europe LLC

 

3. Confirma Europe GmbH i.L.

 

4. etrials Worldwide Limited

 

5. O.I.S. Global Ltd. P.C.

 

6



--------------------------------------------------------------------------------

Schedule 5.15

Post-Closing Obligations

 

Time Period

  

Required Actions

Within 30 days (or such longer period as the Collateral Agent may approve in its
sole discretion) following the Closing Date    The Collateral Agent shall have
received customary endorsements, in form and substance reasonably satisfactory
to the Collateral Agent, naming the Collateral Agent as lender’s loss payee or
additional insured, as applicable, in respect of the insurance policies required
by Section 5.04 of the Credit Agreement and the applicable provisions of the
Security Documents Within 60 days (or such longer period as the Collateral Agent
may approve in its sole discretion) following the Closing Date    In accordance
with Section 3.4(d) of the Security Agreement and subject to the limitations set
forth therein, and except to the extent constituting an Excluded Perfection
Action, the Pledgors shall have used commercially reasonable efforts to perfect
the security interest of the Collateral Agent in all Deposit Accounts (other
than Excluded Accounts) in existence on the Closing Date by Control* Within 30
days (or such longer period as the Collateral Agent may approve in its sole
discretion) following the Closing Date    In accordance with Section 4.5 of the
Security Agreement, Borrower shall have used its commercially reasonable efforts
to obtain, with respect to the Headquarters, a landlord access agreement in form
and substance reasonably satisfactory to the Collateral Agent* Within 60 days
(or such longer period as the Collateral Agent may approve in its sole
discretion) following the Closing Date    With respect to any United States
Copyrights, Patents and Trademarks of any Pledgor listed on Schedule 14(c),
14(a) and 14(b) of the Perfection Certificate that are not registered under the
legal name of such Pledgor, (i) file any corrective assignments or notices of
change of legal name that may be required such that all Copyrights, Patents and
Trademarks of such Pledgor are registered under such Pledgor’s legal name (the
“Corrective IP Filings”) and (ii) execute and deliver to the Collateral Agent
such Copyright Security Agreements, Patent Security Agreements, Trademark
Security Agreements and such other documents as may be required to confirm the
security interest of the Collateral Agent in the United States Copyrights,
Patents and Trademarks that are the subject of such Corrective IP Filings,
except, in each case, with respect to any such United States Copyrights, Patents
and Trademarks (1) where after using commercially reasonable efforts, the
consent of any Person who is not a Pledgor or an Affiliate of a Pledgor whose
consent is required for such Corrective IP Filings has not been obtained and (2)
the United States Copyrights, Patents and Trademarks that are the subject of
such Corrective IP Filings are not necessary for or material to each Pledgor’s
business as currently conducted and as currently proposed to be conducted *

 

* Capitalized terms not defined herein have the meanings ascribed to such terms
in the Security Agreement

 

7



--------------------------------------------------------------------------------

Schedule 6.01(b)

Existing Indebtedness

 

1. Attributable Indebtedness described on Schedule 1.01(a).

 

2. Indebtedness outstanding on the Closing Date under that certain Agreement to
Lease Equipment No. 9296-MM001-0, dated as of September 22, 2011, between Cisco
Systems Capital Corporation and Merge Healthcare Incorporated.

 

3. Indebtedness outstanding on the Closing Date under that certain Agreement to
Lease Equipment No. 9296-MM002-0 between Cisco Systems Capital Corporation and
Merge Healthcare Incorporated.

 

4. Indebtedness outstanding on the Closing Date under that certain Cost Per
Image Rental Agreement No. 891768, dated as of March 30, 2010, between CIT
Technology Financing Services, Inc. and Ophthalmic Imaging Systems (predecessor
in interest to Merge Healthcare Solutions Inc.).

 

5. Indebtedness outstanding on the Closing Date under that certain Lease
Agreement, dated as of November 14, 2008, between CIT Technology Financing
Services, Inc. and etrials Worldwide, Inc. (predecessor in interest to Merge
eClinical Inc.).

 

6. Indebtedness outstanding on the Closing Date under that certain Lease
Agreement, dated as of January 20, 2009, between Xerox Corporation and
Camtronics Medical Systems Ltd. (predecessor in interest to Merge Healthcare
Solutions Inc.).

 

7. Indebtedness outstanding on the Closing Date under that certain ValuePlan
Lease Agreement No. US8H-8WWJQL-2, dated as of August 8, 2012, between IBM
Credit LLC and Merge Healthcare Solutions Inc.

 

8. Indebtedness outstanding on the Closing Date under that certain Master Lease
Agreement, dated as of June 16, 2011, by and between Dell Financial Services
L.L.C. and Merge Healthcare Solutions Inc. and each Schedule (as such term is
defined therein) entered into in connection therewith.

 

9. Indebtedness outstanding on the Closing Date under that certain Agreement
No. 647248, dated as of September 15, 2010, between GreatAmerica Leasing
Corporation and Merge Healthcare Incorporated.

 

10. Indebtedness outstanding on the Closing Date under that certain Lease
Agreement, dated as of June 3, 2011, between U.S. Bancorp Business Equipment
Finance Group and Abraxas Medical Solutions, Inc. (predecessor in interest to
Merge Healthcare Solutions Inc.).

 

8



--------------------------------------------------------------------------------

11. Indebtedness outstanding on the Closing Date under that certain Agreement,
dated as of September 26, 2008, between Xerox Canada Ltd. and Cedara Software
Corp. (predecessor in interest to Merge Healthcare Canada Corp.).

 

12. Indebtedness outstanding on the Closing Date under that certain Master
Lease, dated as of March 1, 2012, by and between Sentry Financial Corporation
and Merge Healthcare Incorporated and each Master Equipment Schedule,
Sub-Schedule and Equipment Schedule (as such terms are defined therein) entered
into in connection therewith.

 

13. Limited Guaranty, dated as of May 29, 2009, by AMICAS, Inc. (now known as
Merge Healthcare Solutions Inc.) in favor of Winthrop Resources Corporation
pursuant to which AMICAS, Inc. agreed to guarantee the obligations of Shady
Grove Radiological Consultants, P.A. under that certain Lease Agreement Number
SH120108 by and between Winthrop Resources Corporation and Shady Grove
Radiological Consultants, P.A.

 

14. Indebtedness outstanding on the Closing Date under that certain Promissory
Note, dated as of June 18, 2011, by Merge Healthcare Incorporated in favor of
the Wisconsin Department of Commerce in the principal amount of $500,000 with an
interest rate of 2% per annum.

 

9



--------------------------------------------------------------------------------

Schedule 6.02(c)

Existing Liens

 

1. All Liens on all property, equipment, assets and other collateral described
on the UCC financing statements or registrations described on Annex A attached
hereto.

 

2. Liens on property, equipment and assets leased pursuant to those agreements
listed in items 3 through 13 set forth on Schedule 6.01(b).

 

10



--------------------------------------------------------------------------------

Annex A

to

Schedule 6.02(c)

Existing UCC Financing Statements

 

Debtor

  

Jurisdiction

  

Secured Party

  

Filing No.

  

Filing Date

  

Description of Collateral

Merge Healthcare Incorporated   

Secretary of State,

State of Delaware

   GreatAmerica Leasing Corporation    2010 3144924    09/09/2010    Various
sharp copiers, printers and fax machines and all products, proceeds and
attachments. This UCC- is filed pursuant to section 9-505 of the Uniform
Commercial Code for informational purposes only. This transaction is intended by
the lessee and lessor to be a lease. Merge Healthcare Incorporated    Secretary
of State, State of Delaware    Wisconsin Department of Commerce    2011 2337098
   06/17/2011    All assets.1

 

1  This filing relates to that certain Jobs Tax Credit Agreement, dated as of
June 22, 2011 (the “Tax Agreement”), between Merge Healthcare Incorporated
(“Merge”) and the Wisconsin Department of Commerce (the “State”), pursuant to
which the State has provided Merge with eligibility to receive up to $500,000 in
tax benefits that are available to Merge from June 1, 2010 until May 31, 2013.
Merge’s eligibility to take and retain such tax benefits is conditioned upon
Merge maintaining at least 163 full-time positions in Hartland, Wisconsin for a
period of five years from June 1, 2010. Pursuant to Section 5 of the Tax
Agreement, if Merge fails to maintain such full-time positions in Hartland,
Wisconsin for more than 30 days following notice of such failure from the State,
then the State may terminate the Tax Agreement and, upon demand to Merge,
recover from Merge the amount of the tax credits disbursed to Merge. To evidence
this contingent obligation to repay such tax credits, Merge issued in favor of
the State a Promissory Note in the principal amount of $500,000 with an interest
rate of 2% per annum, which Promissory Note is payable in 59 monthly
installments of $9,622.00 beginning on January 1, 2016 if Merge fails to
maintain the required number of full-time positions in Hartland, Wisconsin
pursuant to the terms of the Tax Agreement. However, by its terms, the
Promissory Note is forgiven in full retroactive to June 1, 2010 if Merge
maintains such required full-time positions in Hartland, Wisconsin for the full
five-year period.

 

11



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Secured Party

  

Filing No.

  

Filing Date

  

Description of Collateral

Merge Healthcare Incorporated    Secretary of State, State of Delaware   
Cisco Systems Capital Corporation    2011 3946335    10/13/2011    This
Financing Statement covers all of the Debtor’s right, title and interest, now
existing and hereafter arising, in and to the following property, wherever
located: (i) all Equipment from time to time subject to that Agreement to Lease
Equipment No. 9296-MMOOl-O between Debtor as lessee and Secured Party as lessor,
(ii) all insurance, warranty, rental and other claims and rights to payment and
chattel paper arising out of such Equipment, and (iii) all books, records and
proceeds relating to the foregoing. For the purposes of this financing
statement, “Equipment” shall be defined as routers, router components, other
computer networking and telecommunications equipment and other equipment,
manufactured by Cisco Systems, Inc., its affiliates and others, together with
all software and software license rights relating to the foregoing, and all
substitutions, replacements, upgrades, repairs, parts and attachments,
improvements and accessions thereto. Some or all of the transactions that are
the subject of this financing statement may be intended by the parties to be
true leases, to which extent this filing is intended as a precautionary filing.

Merge Healthcare Incorporated

And

Merge Healthcare Solutions, Inc.2

   Secretary of State, State of Delaware    Republic Bank    2012 1887753   
04/27/2012   

1) All equipment referenced in Sub-Schedules to Master Equipment Schedule No.1
dated March 1. 2012. to Master Lease dated as of March 1, 2012, between Sentry
Financial Corporation, as lessor. and Merge Healthcare Incorporated and/or
Merger Healthcare Solutions. Inc., as lessee, whether now owned or hereafter
acquired, together with all substitutions. Proceeds, accessions, attachments and
additions thereto. This UCC-1 financing statement is filed pursuant to Section
9-505 of the Uniform Commercial Code for informational purposes only. The
transaction covered by this UCC-l is intended by the Lessor and Lessee to be a
True Lease. 2) All general (purchase orders, contracts. agreements, etc.) for
the acquisition of the equipment referenced in the paragraph immediately above,
whether now owned or hereafter acquired, together with all substitutions,
proceeds, and additions thereto. 3) All equipment, general intangible, and
Existing Leases referenced In the Progress Payment Request NO.1, dated April 25.
2012 among Merge Healthcare Incorporated. Merge Healthcare Solutions, Inc., and
Sentry Financial Corporation. Whether now owned or hereafter acquired, together
with all substitutions, proceeds, and additions thereto.

 

Amendment: 06/22/2012 – Added Collateral

 

4) All equipment, general intangibles, and Existing Leases referenced in
Progress Payment Request No.2, dated June 19, 2012 and in all subsequent
Progress Payment Requests among Merge Healthcare Incorporated, Merge Healthcare
Solutions, Inc., and Sentry Financial Corporation, whether now owned or
hereafter acquired, together with all substitutions, proceeds, and additions
thereto.

 

2  The filed UCC lists the name for Merge Healthcare Solutions Inc. with a
comma. There should be no comma.

 

12



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Secured Party

  

Filing No.

  

Filing Date

  

Description of Collateral

              

Assignment: 07/20/2012 – Assigning MB Financial Bank, N.A. (See below for
assigned collateral)

 

All equipment referenced in Certificate of Acceptance No.1 to Sub-Schedule No.1
to Master Equipment Schedule No.1 dated March 1. 2012. to Master Lease dated as
of March 1. 2012, between Sentry Financial Corporation. as lessor, and Merge
Healthcare Incorporated and/or Merge Healthcare Solutions, Inc., as lessee,
whether now owned or hereafter acquired, together with all substitutions,
proceeds, accessions, attachments and additions thereto. This UCC-1 financing
statement is filed pursuant to Section 9-505 of the Uniform Commercial Code for
informational purposes only. The transaction covered by this UCC-l is intended
by the Lessor and Lessee to be a True lease.

 

Assignment: 08/07/2012— Republic Bank—(See below for assigned collateral)

 

All equipment referenced in Progress Payment Requests Nos. 2 and 3 among Merge
Healthcare Incorporated. Merge Healthcare Solutions. Inc. and Sentry Financial
Corporation, issued pursuant to Master Equipment Schedule No.1 dated March 1.
2012, to Master Lease dated as of March 1, 2012, between Sentry Financial
Corporation, as lessor, and Merge Healthcare Incorporated, and/or Merge
Healthcare Solutions. Inc., as lessee, whether now owned or hereafter acquired,
together with all substitutions, proceeds, accessions, attachments and additions
thereto.

 

Assignment: 08/24/2012— Republic Bank—(See below for assigned collateral)

 

All equipment referenced in Certificates of Acceptance No. 1 to Sub-Schedule
Nos. 2, 3, 4 and 5 to Master Equipment Schedule No. 1 dated March 1, 2012, to
Mater Lease dated as of March 1, 2012, between Sentry Financial Corporation, as
lessor, and Merge Healthcare Incorporated and/or Merge Healthcare Solutions.
Inc., as lessee, whether now owned or hereafter acquired. together with all
substitutions, proceeds, accessions. Attachments, and additions thereto. This
UCC-1 financing statement is filed pursuant to Section 9-505 of the Uniform
Commercial Code for informational purposes only. The transaction covered by this
UCC-1 is intended by the Lessor and Lessee to be a True Lease.

 

13



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Secured Party

  

Filing No.

  

Filing Date

  

Description of Collateral

              

Assignment: 11/01/2012—Republic Bank—(See below for assigned collateral)

 

All equipment referenced in Sub-Schedule No. 2 to Master Equipment Schedule No.1
dated March 1. 2012, to Mater Lease dated as of March 1, 2012, between Sentry
Financial Corporation, as lessor, and Merge healthcare Incorporated and/or Merge
healthcare Solutions, inc., as lessee, whether now owned or hereafter acquired,
together with all substitutions, proceeds, accessions, attachments and additions
thereto. This UCC-1 financing statement is filed pursuant to Section 9-505 of
the Uniform Commercial Code for informational purposes only. The transaction
covered by this UCC-1 is intended buy the Lessor and Lessee to be a True Lease.

 

Assignment: 01/08/2013—Republic Bank—(See below for assigned collateral)

 

All equipment referenced in Sub-Schedule No. 3 and 4 to Master Equipment
Schedule No. 1 dated March 1. 2012, to Master Lease dated as of March 1, 2012,
between Sentry Financial Corporation, as lessor, and Merge Healthcare
Incorporated and/or Merge Healthcare Solutions, Inc., as lessee. whether now
owned or hereafter acquired, together with all substitutions, proceeds,
accessions, attachments and additions thereto. This UCC·1 financing statement is
filed pursuant to Section 9-505 of the Uniform

 

Commercial Code for informational purposes only. The transaction covered by this
UCC-1 is intended buy the Lessor and lessee to be a True lease.

Merge Healthcare Incorporated   

Secretary of State,

State of Delaware

   Cisco Systems Capital Corporation    2013 0670795    02/20/2013    This
Financing Statement covers all of the Debtor1s right, title and interest, now
existing and hereafter arising, in and to the following property, wherever
located: (i) all Equipment from time to time subject to that Agreement to Lease
Equipment No. 9296-MM002-0 between Debtor as lessee and Secured Party as lessor,
(ii) all insurance, warranty, rental and other claims and rights to payment and
chattel paper arising out of such Equipment, and (iii) all books, records and
proceeds relating to the foregoing. For the purposes of this financing
statement, “Equipment” shall be defined as routers, router components, other
computer networking and telecommunications equipment and other equipment,
manufactured by Cisco Systems, Inc., its affiliates and others, together with
all software and software license rights relating to the foregoing, and all
substitutions, replacements, upgrades, repairs, parts and attachments,
improvements and accessions thereto. Some or all of the transactions that are
the subject of this financing statement ma¥ be intended by the parties to be
true leases, to which extent this filing is intended as a precautionary filing.

 

14



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Secured Party

  

Filing No.

  

Filing Date

  

Description of Collateral

Merge Healthcare Solutions Inc.   

Secretary of State,

State of Delaware

  

Dell Financial

Services L.L.C.

   2011 3886317    10/10/2011    All computer equipment peripherals, and other
equipment (collectively “Equipment”) wherever located, financed under and
described in the Master Lease Agreement (“MLA”) between Lessee and Lessor and
all of Lessee’s rights, title and interest in and to use any software and
services (collectively “Software”) financed under and described in the MLA,
along with any modifications or supplements to the MLA which are incorporated or
evidenced in writing and all substitutions, additions, accessions and
replacements to the Equipment or Software now or hereafter installed in, affixed
to, or used in conjunction with the Equipment or Software and the proceeds
thereof together with all payments, insurance proceeds, credits or refunds
obtained by Lessee from a manufacturer, licensor or serV1ce provider, or other
proceeds and payments due and to become due and arising from or relating to such
Equipment, Software or the MLA. Merge Healthcare Solutions Inc.3   

Secretary of State,

State of Delaware

   IBM Credit LLC    2012 4322485    11/08/2012    All of the following
equipment together with all related software, whether now owned or hereafter
acquired and wherever located (all as more fully described in IBM Credit LLC
agreement number(s) H30624) including one or more of the following: 7987-HCl
(IBM), 9993-005 (IBM), 999E-002 (IBM), 999E-004 (IBM), 999E-005 (IBM), 9BPP-004
(IBM) all additions, attachments, accessories, accessions and upgrades thereto
and any and all substitutions, replacements or exchanges for any such item of
equipment or software and any and all proceeds of any of the foregoing,
includ1ng, without limitation, payments under insurance or any indemnity or
warranty relating to loss or damage to such equipment and software. IBM Credit
LLC files this notice as a precautionary filing. See UCC 9-505. (11/08/12) UCC
Log Number, CPVPOH3D624 1206780

 

3  The filed UCC does not contain a period after “Inc.”

 

15



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Secured Party

  

Filing No.

  

Filing Date

  

Description of Collateral

Merge Healthcare

Solutions Inc.

  

Secretary of State,

State of Delaware

  

AILCO Equipment

Finance Group, Inc.

   2012 5050515    12/27/2012   

1 New Sharp MX-M623N Digital Imager S/N: 25001679

I New Sharp MX-FN15 50 Sheet Staple Finisher S/N: 2BA00200

1 New Sharp MX-3110N Digital Color Imager S/N: 25066528

1 New Sharp MX-DE14 3 x 500 Sheet Paper Drawer S/N: 2EOOl220

1 New Sharp MX-FNI7 Internal Staple Finisher S/N: 2L008126

1 New Sharp MX-TR12 Exit Tray Un1t

1 New Sharp MX-PNIIB Hole-Punch Unit S/N: lL000881

1 New Sharp MX-FXll Fax Expansion Kit S/N: 2T20603X

1 New Sharp MX-M623N Digital Imager S/N: 25003023

1 New Sharp MX-FN1550 Sheet Staple Finisher S/N: 2BA00189

1 New Sharp MX-FXX2 Fax Expansion Kit S/N: 2T205031

1 New Sharp MX-M623N Digital Imager S/N: 25006363

1 New Sharp MX-FN15 50 Sheet Staple Finisher S/N: 2BA0021D

1 New Sharp MX-FXX2 Fax Expansion Kit S/N: 2T200781

1 New Sharp MX-6240N Digital Color Imager S/N: 25217413

1 New Sharp MX-FN19 50 Sheet Staple Finisher S/N: 2BA00423

1 New Sharp MX-RB12 Paper Pass Unit S/N: 2LOO0956

1 New Sharp MX-TR14 Right Side Exit Tra7

1 New Sharp MX-FX11 Fax Expansion Kit S N: 2T20605X

1 New Sharp MX-M363N Digital Imager S/N: 25005161

1 New Sharp MX-DEX9 2 x 500 Sheet Paper Trays S/N: 2EOO1998

1 New Sharp MX-FNX9 Internal Staple Finisher S/N: 2LO11179

1 New Sharp MX-TRX2 Right Side Exit Tray

1 New Sharp MX-3110N Digital Color Imager S/N: 25028246

    1 New Sharp MX-DE14 3 x 500 Sheet Paper Drawer S/N: 2EOO1335

1 New Sharp MX-FN17 Internal Staple Finisher SiN: 2L005685

1 New Sharp MX-TR12 Right Side Exit Tray

1 New Sharp MX-FX11 Fax Expansion Kit S N: 2T20601X

 

Including all attachments, accessories, appurtenances, accessions &
substitutions this is a lease transaction. We do not feel that this transaction
is subject to the uniform commercial code, but is filed in the event that it is
subject to the same.

Merge Healthcare Solutions Inc.   

Secretary of State,

State of Delaware

   AILCO Equipment Finance Group, Inc.    2013 0473596    02/05/2013   

This is a lease transaction. We do not feel that this transaction is subject to
the uniform commercial code, but is filed in the event that it is subject to the
same.

 

Amendment: 03/22/2013 – Restated Collateral as follows:

 

1 New Sharp MX3110N Digital Imager SIN: 25066008

1 New Sharp MXDE14 500 Sheet Paper Tray SIN: 2E002440

1 New Sharp MXFN17 Internal Staple Finisher SIN: 2L001580

1 New Sharp MXPN11B Hole Punch Unit SIN: 2T201956

1 New Sharp MXFX11 Fax Expansion Tray SIN: 2L000841

1 New Sharp MXTR12 Right Side Exit Tray

 

16



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Secured Party

  

Filing No.

  

Filing Date

  

Description of Collateral

Merge SF       Holdings, Inc.   

Secretary of State,

State of Delaware

   Chase Equipment Finance, Inc.    2011 4137843    10/26/2011   

Lease: Equipment Schedule No. 22 dated as of May 1, 2010, to Master Lease dated
as of September 30, 1994 between Sentry Financial Corporation (as assignee of
original lessor Lifeclinic Finance Corporation), as lessor, and Wegmans Food
Markets, Inc., as lessee (“Lease”), which Lease was assigned to Merge SF
Holdings, Inc. pursuant to that certain Sales Agreement dated as of October 24,
2011 between Sentry Financial Corporation, as seller and Merge SF Holdings,
Inc., as buyer.

 

Equipment: The equipment owned by Sentry and leased under the Lease.

Merge SF Holdings, Inc.    Secretary of State, State of Delaware    MB Financial
Bank, N.A.    2011 4201425    10/31/2011   

Lease: Equipment Schedule No. 51 dated as of March 1, 2009, to Master Equipment
Lease dated January 1, 1998 entered into between Sentry Financial Corporation
(as assignee of original lessor, Lifeclinic Finance Corporation), as lessor, and
CVS Pharmacy, Inc., as lessee (“Lease”), which Lease was assigned to Debtor
pursuant to that certain Sales Agreement dated as of October 24, 2011 between
Sentry Financial Corporation, as seller and Debtor, as buyer.

 

Equipment: The equipment owned by Debtor and leased under the Lease.

Merge SF Holdings, Inc.    Secretary of State, State of Delaware    MB Financial
Bank, N.A.    2011 4201433    10/31/2011   

Lease: Equipment Schedule No. 51 dated as of March 1, 2009, to Master Equipment
Lease dated January 1, 1998 entered into between Sentry Financial Corporation
(as assignee of original lessor, Lifeclinic Finance Corporation), as lessor, and
CVS Pharmacy, Inc., as lessee (“Lease”), which Lease was assigned to Debtor
pursuant to that certain Sales Agreement dated as of October 24, 2011 between
Sentry Financial Corporation, as seller and Debtor, as buyer.

 

Equipment: The equipment owned by Debtor and leased under the Lease.

Merge SF Holdings, Inc.    Secretary of State, State of Delaware    MB Financial
Bank, N.A.    2011 4201441    10/31/2011   

Lease: Equipment Schedule No. 20 dated as of March I, 2006 to Master Lease dated
November 1, 1996 entered into between Sentry Financial Corporation (as assignee
of orig1nal lessor Lifeclinic Finance Corporation), as lessor, and The Kroger
Co, as lessee (“Lease”), which Lease was assigned to Debtor pursuant to that
certain Sales Agreement dated as of October 24, 2011 between Sentry Financial
Corporation, as seller and Debtor, as buyer.

 

Equipment: The equipment leased under the Lease.

Merge SF Holdings, Inc.    Secretary of State, State of Delaware    MB Financial
Bank, N.A.    2011 4201458    10/31/2011   

Lease: Equipment Schedule No.1 dated as of February 23, 2007, to Master Lease
dated February 23, 2007 entered into between Sentry Financial Corporation (as
assignee of original lessor Lifeclinic Finance Corporation) ( as lessor and Save
Mart Supermarkets, as lessee (“Lease”) which Lease was assigned to Debtor
pursuant to that certain Sales Agreement dated as of October 24, 2011 between
Sentry Financial Corporation, as seller and Debtor, as buyer.

 

Equipment: The equipment owned by Debtor and leased under the lease.

 

17



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Secured Party

  

Filing No.

  

Filing Date

  

Description of Collateral

Merge SF       Holdings, Inc.   

Secretary of State,

State of Delaware

  

Hitachi Capital

America Corp.

   2011 4201466    10/31/2011   

Lease: Equipment Schedule No. 52 dated as of March 1, 2009, to Master Equipment
Lease dated January 1, 1998 entered into between Sentry Financial Corporation
(as assignee of original lessor, Lifeclinic Finance Corporation), as lessor, and
CVS Pharmacy, Inc., as lessee (“Lease”), which Lease was assigned to Debtor
pursuant to that certain Sales Agreement dated as of October 24, 2011 between
Sentry Financial Corporation, as seller and Debtor, as buyer.

 

Equipment: The equipment owned by Debtor and leased under the Lease.

Merge SF Holdings, Inc.    Secretary of State, State of Delaware    MB Financial
Bank, N.A.    2011 4201474    10/31/2011   

Lease: Equipment Schedule No. 30 dated as of October 27, 2006, to Master Lease
dated February 10, 1993 entered into between Sentry Financial Corporation (as
assignee of original lessor CAS Finance Corporation), as lessor, and Safeway,
Inc., as lessee (“Lease”), which Lease was assigned to Debtor pursuant to that
certain Sales Agreement dated as of October 24, 2011 between Sentry Financial
Corporation, as seller and Debtor, as buyer.

 

Equipment: The equipment owned by Debtor and leased under the lease.

Merge SF Holdings, Inc.    Secretary of State, State of Delaware   
Citizens Community Bank    2011 4201482    10/31/2011   

Lease: Equipment Schedule No.1 dated June 25, 2007, to Master Lease dated June
25 2007 entered into between Sentry Financial Corporation (as assignee of
original lessor Lifeclinic Finance Corporation), as lessor, and Albertson’s,
Inc., as lessee (“Lease”), which Lease was assigned to Debtor pursuant to that
certain Sales Agreement dated as of October 24, 2011 between Sentry Financial
Corporation, as seller and Debtor, as buyer.

 

Equipment: The equipment owned by debtor and leased under the lease.

Merge SF Holdings, Inc.    Secretary of State, State of Delaware    MB Financial
Bank, N.A.    2011 4201490    10/31/2011   

Lease: Equipment Schedule No. 35 dated as of November 29, 2010, to Master Lease
dated January 1, 1996 entered into between Sentry Financial Corporation (as
assignee of original lessor, Lifeclinic Finance Corporation), as lessor, and
Wakefern Food Corp., as lessee (“Lease”), which Lease was assigned to Debtor
pursuant to that certain Sales Agreement dated as of October 24, 2011 between
Sentry Financial Corporation, as seller and Debtor, as buyer.

 

Equipment: The equipment owned by Debtor and leased under the Lease.

Merge SF

Holdings, Inc.

  

Secretary of State,

State of Delaware

   Republic Bank    2011 4201508    10/31/2011   

Leases: Equipment Schedule Nos. 23, 24, 25 26, and 27 dated as of April 1, 2008,
to Master Lease dated December 24, 1993 entered into between Sentry Financial
Corporation (as assignee of original lessor, Lifeclinic Finance Corporation), as
lessor, and Rite Aid Corporation, as lessee (“Lease”), which Lease was assigned
to Debtor pursuant to that certain Sales Agreement dated as of October 24, 2011
between Sentry Financial Corporation, as seller and Debtor, as buyer.

 

Equipment: The equipment owned by Debtor and leased under the Leases.

 

18



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Secured Party

  

Filing No.

  

Filing Date

  

Description of Collateral

Merge SF       Holdings, Inc.    Secretary of State, State of Delaware   

MB Financial

Bank, N.A.

   2011 4201516    10/31/2011   

Lease: Equipment Schedule No. 32 dated as of March 17, 2008 to Master Lease
dated February 10, 1993 entered into between Sentry Financial Corporation (as
assignee of original lessor Lifeclinic Finance Corporation), as lessor, and
Safeway, Inc., as lessee (“Lease”), which Lease was assigned to Debtor pursuant
to that certain Sales Agreement dated as of October 24, 2011 between Sentry
Financial Corporation, as seller and Debtor, as buyer.

 

Equipment: The equipment owned by Debtor and leased under the Lease.

Merge SF Holdings, Inc.    Secretary of State, State of Delaware    Beverly Bank
& Trust Company N.A.    2011 4201524    10/31/2011   

Lease: Equipment Schedule No.3 dated as of May 28, 2010, to Master Lease
Agreement dated as of January 1, 2004, between Sentry Financial Corporation (as
assignee original lessor Lifecl1nic F1nance Corporation), as lessor, and
Winn-Dixie stores, Inc., as lessee (“Lease”), which Lease was assigned to Debtor
pursuant to that certain Sales Agreement dated as of October 24, 2011 between
Sentry Financial Corporation, as seller and Debtor, as buyer,

 

Equipment: The equipment leased under the Lease, together with all
substitutions, proceeds, accessions, attachments and additions thereto except
any of the foregoing which are not financed by Secured Party.

Merge SF Holdings, Inc.   

Secretary of State,

State of Delaware

   MB Financial Bank, N.A.    2011 4201532    10/31/2011   

Lease: Equipment Schedule No.4 dated as of September 30, 2007, to Master Lease
dated August 30, 2004 entered into between Sentry Financial Corporation (as
assignee of original lessor LifeClinic Finance Corporation), as lessor, and
Publix Super Markets, Inc., as lessee (“Lease”), which Lease was assigned to
Debtor pursuant to that Certain Sales Agreement dated as of October 24, 2011
between Sentry Financial Corporation, as seller and Debtor, as buyer.

 

Equipment: The equipment owned by Debtor and leased under the Lease.

Merge SF Holdings, Inc.    Secretary of State, State of Delaware    MB Financial
Bank, N.A.    2011 4201540    10/31/2011   

Lease: Equipment Schedule No.2 dated as of March 24, 2008 to Master Lease dated
February 1{ 2005 entered into between Sentry Financial Corporation (as assignee
of oriq1nal lessor, Lifeclinic Finance Corporation), as lessor, and Hannaford
Bros. Co., Kash n’ Karry Food Stores, Inc., J.H. Harvey Co., LLC, and Food Lion,
LLC, as lessee (“Lease”), which Lease was assigned to Debtor pursuant to that
certain Sales Agreement dated as of October 24, 2011 between Sentry Financial
Corporation, as seller and Debtor, as buyer.

 

Equipment: The equipment owned by Debtor and leased under the Lease.

 

19



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Secured Party

  

Filing No.

  

Filing Date

  

Description of Collateral

Merge SF       Holdings, Inc.   

Secretary of State,

State of Delaware

   Republic Bank    2011 4201557    10/31/2011   

Lease: Equipment Schedule No.2 dated as of November 8, 2010, to Master Lease
dated May 3, 2005 entered into between Sentry Financial Corporation (as assignee
of original lessor, Lifeclinic Finance Corporation), as lessor, and Giant Eagle,
Inc., as lessee (“Lease”), which Lease was assigned to Debtor pursuant to that
certain Sales Agreement dated as of October 24, 2011 between Sentry Financial
Corporation, as seller and Debtor, as buyer.

 

Equipment: The equipment owned by Debtor and leased under the Lease.

Merge SF Holdings, Inc.    Secretary of State, State of Delaware    MB Financial
Bank, N.A.    2011 4201565    10/31/2011   

Lease: Equipment Schedule No. 54 dated as of April 1, 2009, to Master Equipment
Lease dated January 1, 1998 entered into between Sentry Financial Corporation
(as assignee of original lessor, Lifeclinic Finance Corporation), as lessor, and
CVS Pharmacy, Inc., as lessee (“Lease”), which Lease was assigned to Debtor
pursuant to that certain Sales Agreement dated as of October 24, 2011 between
Sentry Financial Corporation, as seller and Debtor, as buyer.

 

Equipment: The equipment owned by Debtor and leased under the Lease.

Merge SF Holdings, Inc.    Secretary of State, State of Delaware    MB Financial
Bank, N.A.    2011 4201573    10/31/2011   

Lease: Equipment Schedule No.2 dated as of February 1, 2007, to Master Lease
dated May 5, 2005 between Sentry Financial Corporation (as assignee of original
lessor L1feclinic Finance Corporation), as Lessor, and SUPERVALU, Inc.,
SUPERVALU Pharmacies, Inc., Keltsch Bros., Inc., and Shoppers Food Warehouse
Corporation, as lessee (“Lease”), which Lease was assigned to Debtor pursuant to
that certain Sales Agreement dated as of October 24, 2011 between Sentry
Financial Corporation, as seller and Debtor, as buyer.

 

Equipment: The equipment owned by Debtor under the lease.

Merge SF Holdings, Inc.    Secretary of State, State of Delaware    MB Financial
Bank, N.A.    2011 4201581    10/31/2011   

Leases: Equipment Schedule No. 50 dated as of March 1, 2009, to Master Lease
dated January I, 1998 entered into between Sentry Financial Corporation (as
assignee of original lessor, Lifeclinic Finance Corporation), as lessor, and CVS
Pharmacy, Inc., as lessee (“Lease”), which Lease was assigned to Debtor pursuant
to that certain Sales Agreement dated as of October 24, 2011 between entry
Financial Corporation, as seller and Debtor, as buyer.

 

Equipment: The equipment owned by Debtor and leased under the Lease.

 

20



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Secured Party

  

Filing No.

  

Filing Date

  

Description of Collateral

Merge SF       Holdings, Inc.   

Secretary of State,

State of Delaware

  

MB Financial

Bank, N.A.

   2011 4201599    10/31/2011   

Lease: Equipment Schedule No.5 dated as of December 2, 2008, to Master Lease
dated August 30, 2004 entered into between Sentry Financial Corporation (as
assignee of original lessor LifeClinic Finance Corporation), as lessor, and
Publix Super Markets, Inc., as lessee (“Lease”), which Lease was assigned to
Debtor pursuant to that certain Sales Agreement dated as of October 24, 2011
between Sentry Financial Corporation, as seller and Debtor, as buyer.

 

Equipment: The equipment owned by Debtor and leased under the Lease.

 

Merge SF Holdings, Inc.    Secretary of State, State of Delaware    MB Financial
Bank, N.A.    2011 4201607    10/31/2011   

Lease: Equipment Schedule No.2 dated as of November 10, 2009, to Master Lease
dated February 23, 2007 entered into between Sentry Financial Corporation (as
assignee of original lessor Lifeclinic Finance Corporation), as lessor and Save
Mart Supermarkets, as lessee (“Lease”), which Lease was ass1gned to Debtor
pursuant to that certain Sales Agreement dated as of October 24, 2011 between
Sentry Financial Corporation, as seller and Debtor, as buyer.

 

Equipment: The equipment owned by Debtor and leased under the lease.

 

21



--------------------------------------------------------------------------------

Schedule 6.04(b)

Existing Investments

 

1. Investment in the form of the equity securities of Medipattern Corp. with a
carrying value of approximately $56,000 as of March 31, 2013.

 

2. Investment in the form of the equity securities of MRI Interventions Inc.
with a carrying value of approximately $1,575,300 as of March 31, 2013.

 

3. Cash Investment in HealthBox LLC in the amount of $240,000 with a carrying
value of approximately $151,865 as of March 31, 2013.

 

4. Merge Healthcare Canada Corp. owns 550,700 shares (20.1%) of the 2,787,644
common shares outstanding of UltraRAD Corporation with a book value of $313,000.

 

22



--------------------------------------------------------------------------------

Schedule 6.09

Transactions with Affiliates

 

  1. Consulting Agreement, effective as of January 1, 2009 (as amended, modified
or supplemented from time to time), by and between Merge Healthcare Incorporated
(“Merge”) and Merrick RIS, LLC (“Merrick”), pursuant to which Merrick agrees to
provide certain services to Merge, including, without limitation, financial
analysis and strategic planning services. The Consulting Agreement, as amended,
expires December 31, 2013 and includes, among other things, a quarterly retainer
payable to Merrick of $200,000, a success payment to Merrick in the event of a
sale of Merge of 2% of the total consideration received if the total
consideration is greater than $1 billion and 1% of the total consideration
received if the total consideration is less than $1 billion, and a success
payment of $250,000 in the event that Merge acquires another entity.

 

  2. Asset Purchase Agreement, dated as of July 30, 2010, by and between Merge
and Merrick Healthcare Solutions, LLC d/b/a Olivia Greets, pursuant to which
Merge acquired substantially all of the assets of Olivia Greets from Merrick
Healthcare Solutions, LLC, an affiliate of Merrick, for 500,000 shares of
Merge’s common stock.

 

  3. Master Services Agreement, dated December 2011 (as amended, modified or
supplemented from time to time), by and between Merge Healthcare Canada Corp.
and higi llc (“higi”) (Merrick Ventures, LLC owns 75% of the issued and
outstanding Equity Interests of higi), pursuant to which Merge agrees to provide
higi with certain professional services, including software engineering design,
application and web portal development for a fixed payment of $700,000. In
addition, the Master Services Agreement grants higi certain branding rights
related to Merge’s health station business and requires higi to pay Merge a
fixed annual fee of $100 per station for each station that is branded with
higi’s trademarks and that includes higi’s software, images and/or other
intellectual property. The agreement has an initial term of one year, with
continuing renewal rights, and is subject to termination on 120 days notice.

 

  4. Letter agreement, dated as of March 22, 2012, between higi and Merge
Healthcare Solutions Inc. for the sale of 500 Merge Motion Kiosks to higi for
total consideration of $2,750,000.

 

  5. Agreement made as of September 8, 2010 between Merrick Ventures, LLC and
Merge pursuant to which Merge subleases approximately 11,900 square feet of
office space at 200 E. Randolph street, 20th Floor, Chicago, IL at the same
monthly rental rate as Merrick Ventures, LLC pays under its sublease for this
space, which is currently $19,890 per month, terminating on December 9, 2013.

 

  6.

Agreement, dated as of February 24, 2012, by and between Merge and Merrick
Ventures, LLC pursuant to which Merge subleases approximately 4,700 square feet
of office space at 200 E. Randolph street, 22nd Floor, Chicago, IL at an annual
rental rate of $100,000,

 

23



--------------------------------------------------------------------------------

  terminating on December 13, 2013. The rent is paid to Merrick Ventures, LLC
monthly and is exactly the same rate as Merrick Ventures, LLC currently pays
under its lease. Under the Assignment, Merge will also pay approximately $70,000
(which represents the book value) for all fixtures, leasehold improvements and
furniture located in the space.

 

  7. Immediately prior to the Closing Date, Merrick, or an Affiliate of Merrick,
held $10,000,000 aggregate principal amount of the Existing Notes, which are
subject to the Refinancing Transaction.

 

24



--------------------------------------------------------------------------------

EXHIBIT A

[Form of]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
Name of Assignor] (the “Assignor”) and [Insert Name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below, receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any Letters of Credit,
Guarantees, and Swingline Loans included in such facilities), and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:      2.    Assignee:            [and is a Lender, an Affiliate
of a Lender or an Approved Fund]1 3.    Borrower:    MERGE HEALTHCARE
INCORPORATED, a Delaware corporation 4.    Administrative Agent:    JEFFERIES
FINANCE LLC, as the administrative agent under the Credit Agreement 5.    Credit
Agreement:    The Credit Agreement, dated as of April 23, 2013 (as amended,
amended and restated, supplemented, waived or otherwise modified from time to
time) among Borrower, the Subsidiary Guarantors, the Lenders parties thereto,
the Issuing Bank, the Swingline Lender, the Administrative Agent, and the other
Agents parties thereto.

 

1  Select as applicable

 

A-1



--------------------------------------------------------------------------------

6. Assigned Interest[s]:

 

Facility Assigned

   Aggregate Amount  of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned  of
Commitment/
Loans2  

Term Loan Facility

   $         $             % 

Revolving Credit Facility

   $         $             %     $         $             % 

 

[7.

Trade Date:             ]3

Effective Date: [            ], 20[    ] [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

[Signature Page Follows]

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

A-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Name:   Title: ASSIGNEE [NAME OF ASSIGNEE]
By:       Name:   Title:

 

[Consented to and]4 Accepted:

JEFFERIES FINANCE LLC, as

    Administrative Agent

By:       Name:   Title: [Consented to and]5 Accepted: BANK OF AMERICA, N.A., as
    [Swing Line Lender [and/or] Issuing Bank] By:       Name:   Title:
[Consented to:]6

MERGE HEALTHCARE INCORPORATED,

    as Borrower

 

4  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

5  To be added only if the consent of the Swingline Lender and Issuing Bank is
required by the terms of the Credit Agreement

6  To be added only if the consent of Borrower is required by the terms of the
Credit Agreement.

 

A-3



--------------------------------------------------------------------------------

By:      

Name:

 

Title:

 

A-4



--------------------------------------------------------------------------------

ANNEX 1 to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document
(other than this Assignment and Assumption), (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents (other than this Assignment and Assumption) or any collateral
thereunder, (iii) the financial condition of Borrower, any of its Subsidiaries
or Affiliates or any other Person obligated in respect of any Loan Document, or
(iv) the performance or observance by Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements of an Eligible Assignee under the Credit Agreement (subject to such
consents, if any, as may be required under the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, (vii) it is not a Defaulting Lender, (viii) if it is not
already a Lender under the Credit Agreement, attached to the Assignment and
Assumption an Administrative Questionnaire in the form provided by the
Administrative Agent and (viii) attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the Section 2.15 of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.

 

A-5



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York without
giving effect to any choice of law principles that would apply the laws of
another jurisdiction.

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

[Form of]

BORROWING REQUEST

Jefferies Finance LLC,

    as Administrative Agent for

    the Lenders referred to below

520 Madison Avenue

New York, New York 10022

Attention: Account Manager – Merge Healthcare Incorporated

Facsimile: (212) 284-3444

[and

Bank of America, N.A.,

    as Swingline Lender

901 Main Street, 14th FL

Dallas, Texas 75202

Attention: Keli Torres

Facsimile No.: (214) 290-8375]1

 

Re: Merge Healthcare Incorporated    [            ], 20[    ]



Ladies and Gentlemen:

Reference is made to the credit agreement, dated as of April 23, 2013 (as
amended, amended and restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among MERGE HEALTHCARE INCORPORATED, a
Delaware corporation (“Borrower”), the Subsidiary Guarantors, the Lenders, the
Issuing Bank, the Swingline Lender, JEFFERIES FINANCE LLC, as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”), and the
other Agents party thereto. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement. Borrower hereby gives you notice pursuant to Section
[2.03]/[2.17(b)]2 of the Credit Agreement that it requests a Borrowing under the
Credit Agreement, and, in connection therewith, sets forth below the terms on
which such Borrowing is requested to be made:

 

1  Include in any Borrowing Request for a Swingline Loan.

2  Reference Section 2.17(b) for Swingline Loan requests.

 

B-1



--------------------------------------------------------------------------------

(A)   Class of Borrowing:

  

            [Revolving Borrowing]

            [Term Borrowing]

            [Swingline Loan]

(B)   Principal amount of Borrowing:3

  

     

(C)   Date of Borrowing

  

(which is a Business Day):

  

     

(D)   Type of Borrowing:

               [ABR Borrowing] [Eurodollar Borrowing]

(E)   Interest Period and the last day thereof:4

  

     

(F)    Funds are requested to be disbursed

  

     

to Borrower’s account with:

  

     

   Account No.                                        
                                                           

Borrower hereby represents and warrants that the conditions to lending specified
in Sections 4.02(b) and (c) of the Credit Agreement are satisfied as of the date
hereof.

[Signature Page Follows]

 

3  See Section 2.02(a) of the Credit Agreement for minimum borrowing amounts.

4  To be inserted if a Eurodollar Borrowing, and to be subject to the definition
of “Interest Period” in the Credit Agreement.

 

B-2



--------------------------------------------------------------------------------

MERGE HEALTHCARE INCORPORATED,

a Delaware corporation

By:

     

Name:

  Title:

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

[Form of]

COMPLIANCE CERTIFICATE

[                ], 20[        ]

This compliance certificate (this “Certificate”) is delivered to you pursuant to
Section 5.01(c) of the credit agreement, dated as of April 23, 2013 (as amended,
amended and restated, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”), among MERGE HEALTHCARE INCORPORATED, a Delaware
corporation (“Borrower”), the Subsidiary Guarantors, the Lenders, the Issuing
Bank, the Swingline Lender, JEFFERIES FINANCE LLC, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), and the other Agents
party thereto. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

1. I am the duly elected, qualified and acting [specify type of Financial
Officer] of Borrower.

2. I have reviewed and am familiar with the contents of this Certificate.

3. I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of Borrower and its
Subsidiaries during the accounting period covered by the financial statements
attached hereto as Attachment 1 (the “Financial Statements”), which Financial
Statements fairly present, in all material respects, the consolidated financial
condition, results of operations and cash flows of Borrower as of the date and
for the periods specified in accordance with GAAP consistently applied. Such
review did not disclose the existence during or at the end of the accounting
period covered by the Financial Statements, and I have no knowledge of the
existence, as of the date of this Certificate, of any condition or event which
constitutes a Default or Event of Default [, except as set forth below].

4. Attached hereto as Attachment 2 are the computations showing compliance with
the covenants set forth in Section 6.10 of the Credit Agreement.

[5. Attached hereto as Attachment 3 are the computations showing Borrower’s
calculation of Excess Cash Flow.]1

6. Attached hereto as Attachment 4 is a list of all Immaterial Subsidiaries as
of the date of such Financial Statements. All such Subsidiaries designated as
Immaterial Subsidiaries comply with the requirements set forth in the definition
of “Immaterial Subsidiaries”.

 

1  To be inserted only in connection with the delivery of annual reports
pursuant to Section 5.01(a) of the Credit Agreement.

 

C-1



--------------------------------------------------------------------------------

7. Attached hereto as Attachment 5 is a calculation of the Cumulative Amount as
of the date of the Financial Statements, including a description of all uses of
the Cumulative Amount for the fiscal period covered by the Financial Statements.

[Signature Page Follows]

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I execute this Certificate as of the date set forth above.

 

MERGE HEALTHCARE INCORPORATED,

a Delaware corporation

By:

     

Name:

  Title: [Financial Officer]

 

C-3



--------------------------------------------------------------------------------

ATTACHMENT 1

TO

COMPLIANCE CERTIFICATE

Financial Statements

The information described herein is as of [            ], and pertains to the
fiscal [quarter] [year] ended [            ].

 

C-4



--------------------------------------------------------------------------------

ATTACHMENT 2

TO

COMPLIANCE CERTIFICATE

[Set forth calculation of financial covenants]

 

C-5



--------------------------------------------------------------------------------

ATTACHMENT 3

TO

COMPLIANCE CERTIFICATE

[Set forth calculation of Excess Cash Flow]

 

C-6



--------------------------------------------------------------------------------

ATTACHMENT 4

TO

COMPLIANCE CERTIFICATE

[Set forth list of Immaterial Subsidiaries]

 

C-7



--------------------------------------------------------------------------------

ATTACHMENT 5

TO

COMPLIANCE CERTIFICATE

[Set forth calculation of Cumulative Amount]

 

C-8



--------------------------------------------------------------------------------

EXHIBIT D

[Form of]

INTERCOMPANY NOTE

INTERCOMPANY SUBORDINATED DEMAND PROMISSORY

NOTE

 

Note Number: 1    Dated: [                ], 20[        ]

FOR VALUE RECEIVED, Borrower (as defined below), and each of its Subsidiaries
(collectively, the “Group Members” and each, a “Group Member”) which is a party
to this intercompany subordinated demand promissory note (this “Promissory
Note”) as a Payor (as defined below) promises to pay to the order of a Payee (as
defined below) that makes loans to such Payor (each Group Member which borrows
money pursuant to this Promissory Note is referred to herein as a “Payor” and
each Group Member which is a Loan Party which makes loans and advances pursuant
to this Promissory Note is referred to herein as a “Payee”; it being
acknowledged and agreed that this Promissory Note shall not evidence any loans
or advances made by any Group Member which is not a Loan Party), on demand, in
lawful money of the United States of America, in immediately available funds and
at the appropriate office of the Payee, the aggregate unpaid principal amount of
all loans and advances heretofore and hereafter made by such Payee to such Payor
and any other indebtedness now or hereafter owing by such Payor to such Payee as
shown in the books and records of such Payee. The failure to show any such
indebtedness or any error in showing such Indebtedness shall not affect the
obligations of any Payor hereunder. Unless otherwise defined herein, terms
defined in the Credit Agreement (hereinafter defined) and used herein shall have
the meanings given to them in that certain credit agreement, dated as of
April 23, 2013 (as amended, amended and restated, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among MERGE
HEALTHCARE INCORPORATED, a Delaware corporation (“Borrower”), the Subsidiary
Guarantors, the Lenders, the Issuing Bank, the Swingline Lender, JEFFERIES
FINANCE LLC, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), and the other Agents party thereto. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon in writing from time
to time by the relevant Payor and Payee. Each Payor and any endorser of this
Promissory Note hereby waives presentment, demand, protest and notice of any
kind. No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.

This Promissory Note has been pledged by each Payee to the Collateral Agent, for
the benefit of the Secured Parties, as security for such Payee’s Secured
Obligations under the Credit Agreement, the Security Agreement and the other
Loan Documents to which such Payee is a party. Each Payor acknowledges and
agrees that, upon the occurrence and during the continuation of an Event of
Default, the Collateral Agent may exercise all the rights of the Payees under
this Promissory Note in accordance with the terms and conditions of the Security
Agreement and will not be subject to any abatement, reduction, recoupment,
defense, setoff or counterclaim available to such Payor.

 

D-1



--------------------------------------------------------------------------------

Each Payee agrees that any and all claims of such Payee against any Payor that
is a Loan Party or any endorser of the obligations of any Payor that is a Loan
Party under this Promissory Note, or against any of their respective properties,
shall be subordinate and subject in right of payment to the Secured Obligations
until the principal of and interest and premium (if any) on each Loan, all Fees
and all other expenses or amount payable (other than contingent indemnification
obligations) under any Loan Document shall have been paid in full, all Letters
of Credit have been canceled or have expired (except to the extent Cash
Collateralized in accordance with the Credit Agreement) and all amounts drawn
thereunder have been reimbursed in full and the Commitments have been
terminated; provided, that each Payor may make payments to the applicable Payee
so long as no Event of Default shall have occurred and be continuing.
Notwithstanding any right of any Payee to ask, demand, sue for, take or receive
any payment from any Payor, all rights, Liens and security interests of such
Payee, whether now or hereafter arising and howsoever existing, in any assets of
any Payor that is a Loan Party (whether constituting part of the security or
collateral given to the Collateral Agent or any Secured Party to secure payment
of all or any part of the Obligations or otherwise) shall be and hereby are
subordinated to the rights of the Administrative Agent or any Secured Party in
such assets; provided, that each Payee may ask, demand, sue for, take or receive
any payment from any Payor unless an Event of Default shall have occurred and be
continuing. Except to the extent not prohibited by the Credit Agreement or the
Security Agreement, the Payees shall have no right to possession of any such
asset or to foreclose upon, or exercise any other remedy in respect of, any such
asset, whether by judicial action or otherwise, unless and until the principal
of and interest and premium (if any) on each Loan, all Fees and all other
expenses or amount payable (other than contingent indemnification obligations)
under any Loan Document shall have been paid in full, all Letters of Credit have
been canceled or have expired (except to the extent Cash Collateralized in
accordance with the Credit Agreement) and all amounts drawn thereunder have been
reimbursed in full and the Commitments have been terminated.

This Promissory Note shall be binding upon each Payor and its successors and
assigns, and the terms and provisions of this Promissory Note shall inure to the
benefit of each Payee and their respective successors and assigns, including
subsequent holders hereof. Notwithstanding anything to the contrary contained
herein, in any other Loan Document or in any other promissory note or other
instrument, this Promissory Note (i) replaces and supersedes any and all
promissory notes or other instruments which create or evidence any loans or
advances made on or before the date hereof by any Payee to any other Group
Member, and (ii) shall not be deemed replaced, superseded or in any way modified
by any promissory note or other instrument entered into on or after the date
hereof which purports to create or evidence any loan or advance by any Payee to
any other Group Member.

THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

D-2



--------------------------------------------------------------------------------

The terms and provisions of this Promissory Note are severable, and if any term
or provision shall be determined to be superseded, illegal, invalid or otherwise
unenforceable in whole or in part pursuant to applicable Legal Requirements by a
Governmental Authority having jurisdiction, such determination shall not in any
manner impair or otherwise affect the validity, legality or enforceability of
that term or provision in any other jurisdiction or any of the remaining terms
and provisions of this Promissory Note in any jurisdiction.

From time to time after the date hereof, additional Subsidiaries of Borrower may
become parties hereto (as Payor and/or Payee, as the case may be) by executing a
counterpart signature page to this Promissory Note (each additional Subsidiary,
an “Additional Party”). Upon delivery of such counterpart signature page to the
Payees, notice of which is hereby waived by the other Payors, each Additional
Party shall be a Payor and/or a Payee, as the case may be, and shall be as fully
a party hereto as if such Additional Party were an original signatory hereof.
Each Payor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Payor or Payee
hereunder. This Promissory Note shall be fully effective as to any Payor or
Payee that is or becomes a party hereto regardless of whether any other person
becomes or fails to become or ceases to be a Payor or Payee hereunder.

This Promissory Note may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

[Signature Page Follows]

 

D-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Payor and Payee has caused this Intercompany
Subordinated Demand Promissory Note to be executed and delivered by its proper
and duly authorized officer as of the date set forth above.

 

[LOAN PARTIES], as a Payor and Payee

By:

     

Name:

 

Title:

[OTHER SUBSIDIARIES], as a Payor

By:

     

Name:

  Title:

 

D-4



--------------------------------------------------------------------------------

ENDORSEMENT

FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to             all of its right, title and interest in and to the
Intercompany Subordinated Demand Promissory Note, dated [            ], 20[    ]
(as amended, supplemented, replaced or otherwise modified from time to time, the
“Promissory Note”), made by Borrower and each Subsidiary thereof which is a
party thereto or any other person that becomes a party thereto, and payable to
the undersigned. This endorsement is intended to be attached to the Promissory
Note and, when so attached, shall constitute an endorsement thereof.

The initial undersigned shall be the Group Members (as defined in the Promissory
Note) that are Loan Parties on the date of the Promissory Note. From time to
time after the date thereof, additional Subsidiaries of the Group Members shall,
to the extent required by Section 5.11(c) of the Credit Agreement, become
parties to the Promissory Note (each, an “Additional Payee”) and, if such
Subsidiaries are or will become Loan Parties, a signatory to this endorsement by
executing a counterpart signature page to the Promissory Note and to this
endorsement. Upon delivery of such counterpart signature page to the Payors,
notice of which is hereby waived by the other Payees, each Additional Payee
shall be a Payee and shall be as fully a Payee under the Promissory Note and a
signatory to this endorsement as if such Additional Payee were an original Payee
under the Promissory Note and an original signatory hereof. Each Payee expressly
agrees that its obligations arising under the Promissory Note and hereunder
shall not be affected or diminished by the addition or release of any other
Payee under the Promissory Note or hereunder. This endorsement shall be fully
effective as to any Payee that is or becomes a signatory hereto regardless of
whether any other person becomes or fails to become or ceases to be a Payee
under the Promissory Note or hereunder.

Dated:                         

 

[LOAN PARTIES], as a Payee

By:

     

Name:

 

Title:

 

D-5



--------------------------------------------------------------------------------

EXHIBIT E

[Form of]

INTEREST ELECTION REQUEST

[                ], 20[        ]

Jefferies Finance LLC

    as Administrative Agent for

    the Lenders referred to below

520 Madison Avenue

New York, New York 10022

Attention: Account Manager – Merge Healthcare Incorporated

Telecopy: (212) 284-3444

Re: Merge Healthcare Incorporated

Ladies and Gentlemen:

Pursuant to Section 2.08 of that certain credit agreement, dated as of April 23,
2013 (as amended, amended and restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among MERGE HEALTHCARE
INCORPORATED, a Delaware corporation (“Borrower”), the Subsidiary Guarantors,
the Lenders, the Issuing Bank, the Swingline Lender, JEFFERIES FINANCE LLC, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), and the other Agents party thereto. Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement. Borrower hereby gives the Administrative
Agent notice that Borrower hereby requests:

[Option A—Conversion of Eurodollar Borrowings to ABR Borrowings: to convert
$            in principal amount of presently outstanding Eurodollar
            Borrowings1 with a final Interest Payment Date of             ,
            to ABR Borrowings on             ,             (which is a Business
Day).]

[Option B—Conversion of ABR Borrowings to Eurodollar Borrowings: to convert
$            in principal amount of presently outstanding ABR
            Borrowings2 to Eurodollar Borrowings on             ,
            (which is a Business Day). The Interest Period for such Eurodollar
Borrowings is             month[s].]

[Option C—Continuation of Eurodollar Borrowings as Eurodollar Borrowings: to
continue as Eurodollar Borrowings $            in presently outstanding
Eurodollar

 

1  Identify as Eurodollar Term Borrowings or Eurodollar Revolving Borrowings.

2  Identify as ABR Term Borrowings or ABR Revolving Borrowings.

 

E-1



--------------------------------------------------------------------------------

            Borrowings3 with a final Interest Payment Date of             ,
            (which is a Business Day). The Interest Period for such Eurodollar
Borrowings is             month[s].]

[Signature Page Follows]

 

3  Identify as Eurodollar Term Borrowings or Eurodollar Revolving Borrowings.

 

E-2



--------------------------------------------------------------------------------

Very truly yours,

MERGE HEALTHCARE INCORPORATED,

a Delaware corporation

By

     

Name:

  Title

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

[Reserved]

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

[Reserved]

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

[Form of]

LC REQUEST

[            ], 20[    ]

Jefferies Finance LLC,

    as Administrative Agent

    for the Lenders referred to below

520 Madison Avenue

New York, New York 10022

Attention: Account Manager – Merge Healthcare Incorporated

and

Bank of America, N.A.,

    as Issuing Bank

Service Center Coordinator

1000 W. Temple Street, 7th FL

Los Angeles, California 90012

Attention: Mané Badalyan

Facsimile No.: (888) 277-5577

Re: Merge Healthcare Incorporated

Ladies and Gentlemen:

Reference is made to the credit agreement, dated as of April 23, 2013 (as
amended, amended and restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among MERGE HEALTHCARE INCORPORATED, a
Delaware corporation (“Borrower”), the Subsidiary Guarantors, the Lenders, the
Issuing Bank, the Swingline Lender, JEFFERIES FINANCE LLC, as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”), and the
other Agents party thereto. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

[Borrower hereby gives notice, pursuant to Section 2.18(b) of the Credit
Agreement, that Borrower hereby requests the issuance of a Letter of Credit
under the Credit Agreement and, in connection therewith, sets forth below the
information relating to such issuance (the “Proposed Issuance”):

 

(i)     The requested date of the Proposed Issuance:

     

 

 

 

(which is a Business Day)

  

(ii)    The face amount of the proposed Letter of Credit:

   $                        

(iii)  The requested expiration date of such Letter of Credit:

     

 

 

 

 

H-1



--------------------------------------------------------------------------------

  (iv) The Proposed Issuance is requested for the account of [Borrower]
[[            ], a Subsidiary of Borrower (provided that Borrower shall remain
jointly and severally liable as co-applicant)].

 

  (v) The name and address of the beneficiary of such requested Letter of Credit
is:

 

                                                                          
                                              
                                                          
                                                                       
             

 

  (vi) Any documents to be presented by such beneficiary in connection with any
drawing under the requested Letter of Credit, including any certificate(s),
application or form of such requested Letter of Credit, are attached hereto as
Attachment 1 or described therein.]

[Borrower hereby gives notice, pursuant to Section 2.18(b) of the Credit
Agreement, that Borrower hereby requests the amendment, renewal or extension of
an outstanding Letter of Credit under the Credit Agreement and, in connection
therewith, sets forth below the information below relating to such proposed
amendment, renewal or extension (the “Proposed Modification”):

 

  (i) A copy of the outstanding Letter of Credit requested to be amended,
renewed or extended is attached hereto as Attachment [1][2].

 

  (ii) The requested date of the Proposed Modification:        
                            

(which shall be a Business Day)

 

  (iii) The nature of the proposed amendment, renewal or extension:

 

                                                                          
                                              
                                                          
                                                                       
        ]   

The undersigned hereby certifies that the following statements are true and
correct on the date hereof, and will be true and correct on the date of the
[Proposed Issuance] [Proposed Modification]:

(A) the representations and warranties made by any Loan Party set forth in
Article III of the Credit Agreement or in any other Loan Document are true and
correct in all material respects on and as of the date of the [Proposed
Issuance] [Proposed Modification], after giving effect to the [Proposed
Issuance] [Proposed Modification] requested hereby, as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects on and as of such earlier
date); provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language is true and correct
(after giving effect to any qualification therein) in all respects on such
respective dates;

(B) at the time of and immediately after giving effect to the [Proposed
Issuance] [Proposed Modification], no Default shall have occurred or be
continuing on such date; and

 

H-2



--------------------------------------------------------------------------------

(C) after giving effect to the [Proposed Issuance] [Proposed Modification] the
LC Exposure does not exceed the LC Commitment and the total Revolving Exposures
do not exceed the total Revolving Commitments.

[Signature Page Follows]

 

H-3



--------------------------------------------------------------------------------

Very truly yours,

MERGE HEALTHCARE INCORPORATED,

a Delaware corporation

By:

     

Name:

 

Title:

 

H-4



--------------------------------------------------------------------------------

[ATTACHMENT 1

TO

LC REQUEST

[Documents to be Presented in Connection with any Drawing under the

Requested Letter of Credit]]

 

H-5



--------------------------------------------------------------------------------

[ATTACHMENT [1][2]

TO

LC REQUEST

[Outstanding Letter of Credit]]

 

H-6



--------------------------------------------------------------------------------

EXHIBIT I-1

[Form of]

TERM NOTE

 

$[            ]    New York, New York    [            ], 20[        ]

FOR VALUE RECEIVED, the undersigned, MERGE HEALTHCARE INCORPORATED, a Delaware
corporation (“Borrower”), hereby promises to pay to the order of [            ]
or its registered assigns (the “Lender”) on the Term Loan Maturity Date (as
defined in the Credit Agreement referred to below) in lawful money of the United
States and in immediately available funds, the principal amount of
[            ] DOLLARS or, if less, the aggregate unpaid principal amount of all
Term Loans of the Lender outstanding under the Credit Agreement referred to
below, which sum shall be due and payable in such amounts and on such dates as
are set forth in the Credit Agreement. Borrower further agrees to pay interest
in like money at such office on the unpaid principal amount hereof from time to
time at the rates, and on the dates, specified in Section 2.06 of the Credit
Agreement. Terms used herein which are defined in the Credit Agreement shall
have such defined meanings unless otherwise defined herein.

The holder of this Term Note (this “Note”) may endorse and attach a schedule to
reflect the date, Type and amount of each Term Loan of the Lender outstanding
under the Credit Agreement, the date and amount of each payment or prepayment of
principal hereof, and the date of each interest rate conversion or continuation
pursuant to Section 2.08 of the Credit Agreement and the principal amount
subject thereto; provided that the failure of the Lender to make any such
recordation (or any error in such recordation) shall not affect the obligations
of Borrower hereunder or under the Credit Agreement.

This Note is one of the Notes referred to in the credit agreement, dated as of
April 23, 2013 (as amended, amended and restated, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among Borrower,
the Subsidiary Guarantors, the Lenders, the Issuing Bank, the Swingline Lender,
JEFFERIES FINANCE LLC, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), and the other Agents party thereto. This
Note is subject to the provisions thereof and is subject to optional and
mandatory prepayment in whole or in part as provided therein.

This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

 

I-1



--------------------------------------------------------------------------------

Upon the occurrence and during the continuation of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and
payable, all as provided therein.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

[Signature Page Follows]

 

I-2



--------------------------------------------------------------------------------

MERGE HEALTHCARE INCORPORATED,

as Borrower

By:       Name:   Title:

 

I-3



--------------------------------------------------------------------------------

EXHIBIT I-2

[Form of]

REVOLVING NOTE

 

$[            ]   

New York, New York

[            ], 20[        ]

FOR VALUE RECEIVED, the undersigned, MERGE HEALTHCARE INCORPORATED, a Delaware
corporation (“Borrower”), hereby promises to pay to [            ] or its
registered assigns (the “Lender”) on the Revolving Maturity Date (as defined in
the Credit Agreement referred to below) in lawful money of the United States and
in immediately available funds, the principal amount of the lesser of
(a) [            ] DOLLARS and (b) the aggregate unpaid principal amount of all
Revolving Loans of the Lender outstanding under the Credit Agreement referred to
below. Borrower further agrees to pay interest in like money at such office on
the unpaid principal amount hereof from time to time at the rates, and on the
dates, specified in Section 2.06 of the Credit Agreement. Terms used herein
which are defined in the Credit Agreement shall have such defined meanings
unless otherwise defined herein.

The holder of this Revolving Note (this “Note”) may endorse and attach a
schedule to reflect the date, Type and amount of each Revolving Loan of the
Lender outstanding under the Credit Agreement, the date and amount of each
payment or prepayment of principal hereof, and the date of each interest rate
conversion or continuation pursuant to Section 2.08 of the Credit Agreement and
the principal amount subject thereto; provided that the failure of the Lender to
make any such recordation (or any error in such recordation) shall not affect
the obligations of Borrower hereunder or under the Credit Agreement.

This Note is one of the Notes referred to in the credit agreement, dated as of
April 23, 2013 (as amended, amended and restated, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among Borrower,
the Subsidiary Guarantors, the Lenders, the Issuing Bank, the Swingline Lender,
JEFFERIES FINANCE LLC, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), and the other Agents party thereto. This
Note is subject to the provisions thereof and is subject to optional and
mandatory prepayment in whole or in part as provided therein.

This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

 

I-2-1



--------------------------------------------------------------------------------

Upon the occurrence and during the continuation of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and
payable, all as provided therein.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

[Signature Page Follows]

 

I-2-2



--------------------------------------------------------------------------------

MERGE HEALTHCARE INCOPORATED, as Borrower By:       Name:   Title:

 

I-2-3



--------------------------------------------------------------------------------

EXHIBIT I-3

[Form of]

SWINGLINE NOTE

 

$[            ]   

New York, New York

[            ], 20[        ]

FOR VALUE RECEIVED, the undersigned, MERGE HEALTHCARE INCORPORATED, a Delaware
corporation (“Borrower”), hereby promises to pay to [            ] or its
registered assigns (the “Lender”) on the Revolving Maturity Date (as defined in
the Credit Agreement referred to below), in lawful money of the United States
and in immediately available funds, the principal amount of the lesser of
(a) [            ] DOLLARS and (b) the aggregate unpaid principal amount of all
Swingline Loans made by Lender to the undersigned pursuant to Section 2.17 of
the Credit Agreement referred to below. Borrower further agrees to pay interest
in like money at such office on the unpaid principal amount hereof from time to
time from the date hereof at the rates and on the dates specified in
Section 2.06 of the Credit Agreement. Terms used herein which are defined in the
Credit Agreement shall have such defined meanings unless otherwise defined
herein.

The holder of this Swingline Note (this “Note”) may endorse and attach a
schedule to reflect the date, the amount of each Swingline Loan and the date and
amount of each payment or prepayment of principal thereof; provided that the
failure of the Lender to make such recordation (or any error in such
recordation) shall not affect the obligations of Borrower hereunder or under the
Credit Agreement.

This Note is one of the Notes referred to in the credit agreement, dated as of
April 23, 2013 (as amended, amended and restated, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among Borrower,
the Subsidiary Guarantors, the Lenders, the Issuing Bank, the Swingline Lender,
JEFFERIES FINANCE LLC, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), and the other Agents party thereto. This
Note is subject to the provisions thereof and is subject to optional and
mandatory prepayment in whole or in part as provided therein.

This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

Upon the occurrence and during the continuation of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and payable
as provided in the Credit Agreement.

 

I-3-1



--------------------------------------------------------------------------------

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

[Signature Page Follows]

 

I-3-2



--------------------------------------------------------------------------------

MERGE HEALTHCARE INCORPORATED, as Borrower By:       Name:   Title:

 

I-3-3



--------------------------------------------------------------------------------

EXHIBIT J-1

[Form of]

PERFECTION CERTIFICATE

April 23, 2013

Reference is hereby made to (i) that certain security agreement dated as of
April 23, 2013 (the “Security Agreement”), among MERGE HEALTHCARE INCORPORATED,
a Delaware corporation (“Borrower”), the subsidiary guarantors party thereto
(collectively, the “Subsidiary Guarantors”; and together with the Borrower, each
a “Company”) and the Collateral Agent (as hereinafter defined) and (ii) that
certain credit agreement, dated as of April 23, 2013 (the “Credit Agreement”),
among Borrower, the Subsidiary Guarantors, the Lenders, the Issuing Bank, the
Swingline Lender, JEFFERIES FINANCE LLC, as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”) and as collateral agent for the
Secured Parties (in such capacity, the “Collateral Agent”), and the other Agents
party thereto. Unless otherwise defined herein, capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement.

The undersigned hereby certifies to the Administrative Agent and each of the
Secured Parties as follows:

1. Names. (a) The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or any other organizational document, is
set forth in Schedule 1(a) hereto. Each Company is (i) the type of entity
disclosed next to its name in Schedule 1(a) hereto and (ii) a registered
organization except to the extent disclosed in Schedule 1(a) hereto. Also set
forth in Schedule 1(a) hereto is the organizational identification number, if
any, of each Company that is a registered organization, the Federal Taxpayer
Identification Number of each Company and the jurisdiction of formation of each
Company.

(b) Schedule 1(b) hereto sets forth any other corporate or organizational names
each Company has had in the past five years, together with the date of any
relevant change.

(c) Schedule 1(c) hereto sets forth a list of all other names (including trade
names or similar appellations) used by each Company, or any other business or
organization to which any Company became the successor by merger, consolidation,
acquisition, change in form, nature or jurisdiction of organization or
otherwise, at any time during the past five years and the date hereof.
Schedule 1(c) hereto also sets forth the information required by Section 1
hereto for any other business or organization to which each Company became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, at any time during the past five
years and the date hereof. Except as set forth in Schedule 1(c) hereto, no
Company has changed its jurisdiction of organization at any time during the past
four months.

2. Current Locations. (a) The chief executive office of each Company is located
at the address set forth in Schedule 2(a) hereto.

(b)Schedule 2(b) hereto sets forth all locations where each Company maintains
any books or records relating to any Collateral.

 

J-1-1



--------------------------------------------------------------------------------

(c) Schedule 2(c) hereto sets forth all the other places of business of each
Company.

(d) Schedule 2(d) hereto sets forth all locations not identified on
Schedule 2(c) hereto where each Company maintains any of the Collateral
consisting of inventory or equipment (whether or not in the possession of any
Company) except to the extent that the fair market value of inventory and
equipment at all locations not identified on Schedule 2(c) or Schedule 2(d)
hereto does not exceed $250,000 individually or $500,000 in the aggregate.

(e) Schedule 2(e) hereto sets forth the names and addresses of all persons or
entities other than each Company, such as lessees, consignees, warehousemen or
purchasers of chattel paper, which have possession or are intended to have
possession of any of the Collateral consisting of instruments, chattel paper,
inventory or equipment, except to the extent that the fair market value of
instruments, chattel paper, inventory or equipment not identified on Schedule
2(e) hereto does not exceed $250,000 individually or $500,000 in the aggregate.

3. [Reserved]

4. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described on Schedule 4 hereto, all of the Collateral has
been originated by each Company in the ordinary course of business or consists
of goods which have been acquired by such Company in the ordinary course of
business from a person in the business of selling goods of that kind.

5. File Search Reports. Schedule 5 hereto is a true and accurate summary of file
search reports from (i) the Uniform Commercial Code filing offices (x) in each
jurisdiction identified on Schedule 1(a) or Schedule 2 with respect to each
legal name set forth on Schedule 1(a) and Schedule 1(b) and (y) in each
jurisdiction described in Schedule 1(c) hereto or Schedule 4 hereto relating to
any of the transactions described in Schedule (1)(c) hereto or Schedule 4 hereto
with respect to each legal name of the person or entity from which each Company
purchased or otherwise acquired any of the Collateral and (ii) each filing
officer in each real estate recording office identified on Schedule 8 hereto
with respect to real estate on which Collateral consisting of fixtures is or is
to be located. A copy of each financing statement, including judgment and tax
liens, bankruptcy and pending lawsuits or other filing identified in such file
search reports has been delivered to the Collateral Agent.

6. UCC Filings. The financing statements (duly authorized by each Company
constituting the debtor therein), including the indications of the collateral,
attached as Schedule 6 hereto relating to the Security Agreement or the
applicable Mortgage, are in the appropriate forms for filing in the filing
offices in the jurisdictions identified in Schedule 7 hereto.

7. Schedule of Filings. Schedule 7 hereto sets forth (i) the appropriate filing
offices for the financing statements attached hereto as Schedule 6 and (ii) the
appropriate filing offices for the filings described in Schedule 14(c) hereto
and (iii) any other actions required to create, preserve, protect and perfect
the security interests in the Collateral granted to the Collateral Agent
pursuant to the Security Documents. No other filings or actions are required to
create, preserve, protect and perfect the security interests in the Collateral
granted to the Collateral Agent pursuant to the Security Documents.

8. Real Property. Schedule 8 hereto sets forth all real property owned or leased
by each Company.

9. Termination Statements. Attached hereto as Schedule 9(a) are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 9(b) hereto with respect to each
Lien described therein.

 

J-1-2



--------------------------------------------------------------------------------

10. [Reserved]

11. Stock Ownership and Other Equity Interests. Schedule 11 hereto sets forth
(i) all the issued and outstanding stock, partnership interests, limited
liability company membership interests or other Equity Interests of each Company
and the record and beneficial owners of such stock, partnership interests,
membership interests or other Equity Interests, and (ii) each equity investment
of each Company that represents 50% or less of the equity of the entity in which
such investment was made except to the extent such equity investment is held in
a Securities Account set forth on Schedule 16 hereto.

12. Instruments and Tangible Chattel Paper. Schedule 12 hereto sets forth all
promissory notes, instruments (other than checks to be deposited in the ordinary
course of business), tangible chattel paper, electronic chattel paper and other
evidence of indebtedness held by each Company as of the date hereof, including
all intercompany notes between or among any two or more Companies, except to the
extent that the amount of the items not identified on Schedule 12 hereto does
not exceed $250,000 individually or $500,000 in the aggregate.

13. [Reserved]

14. Intellectual Property. (a) Patents. Schedule 14(a) hereto sets forth all of
each Company’s Patents issued from, and Patent Applications pending in, the
United States Patent and Trademark Office (“USPTO”); Patent Licenses recorded in
the USPTO; all other Patents issued from, or Patent Applications pending in, all
patent-granting authorities; all other Patent Licenses, recorded or unrecorded;
and including, with respect to each of the foregoing Patents and Patent
Applications, the name of the owner and the number of each such Patent or Patent
Application. For purposes of this Section 14(a), the terms “Patent,” “Patent
Application” and “Patent License” shall have the meanings given to them in the
Security Agreement.

(b) Trademarks. Schedule 14(b) hereto sets forth all of each Company’s
Trademarks registered with, and Trademark Applications pending in, the USPTO;
Trademark Licenses recorded in the USPTO; all other Trademarks registered with,
or Trademark Applications pending in, an authority other than the USPTO; all
unregistered Trademarks; all other Trademark Licenses, recorded or unrecorded;
and including, with respect to each of the foregoing registered Trademarks and
Trademark Applications, the name of the owner and the number of each such
registered Trademark or Trademark Application. For purposes of this
Section 14(b), the terms “Trademark,” “Trademark Application” and “Trademark
License” shall have the meanings given to them in the Security Agreement.

(c) Copyrights. Schedule 14(c) hereto sets forth all of each Company’s
Copyrights registered with, and Copyright Applications pending in, the United
States Copyright Office (“USCO”); Copyright Licenses recorded in the USCO; and
all other registered or unregistered Copyrights, pending Copyright Applications,
and recorded or unrecorded Copyright Licenses, including, with respect to each
registered Copyright and Copyright Application, the name of the owner and the
number of each such registered Copyright or Copyright Application. For purposes
of this Section 14(c), the terms “Copyright,” “Copyright Application” and
“Copyright License” shall have the meanings given to them in the Security
Agreement.

(d) Attached hereto as Schedule 14(d) hereto in proper form for filing with the
United States Patent and Trademark Office and the United States Copyright Office
are (together with the financing statements attached as Schedule 6 hereto and
Schedule 6 thereto) the filings necessary to preserve, protect and perfect the
security interests in the United States Trademarks, Trademark Licenses, Patents,
Patent Licenses, Copyrights and Copyright Licenses set forth on Schedules 14(a),
(b) and (c) hereto, including

 

J-1-3



--------------------------------------------------------------------------------

duly signed copies of each of the Patent Security Agreement, Trademark Security
Agreement and Copyright Security Agreement, as applicable. For purposes of this
Section 14(d), the terms “Patent Security Agreement,” “Trademark Security
Agreement” and “Copyright Security Agreement” shall have the meanings given to
them in the Security Agreement.

15. Commercial Tort Claims. Schedule 15 hereto sets forth all Commercial Tort
Claims (as defined in the Security Agreement) held by each Company, including a
brief description thereof, which have a value reasonably believed by the
Companies to be in excess of $250,000 individually or $500,000 in the aggregate.

16. Deposit Accounts, Securities Accounts and Commodity Accounts. Schedule 16(a)
hereto sets forth all Deposit Accounts (as defined in the Security Agreement)
maintained by each Company, including the name of each institution where each
such account is held, the name of each such account and the name of each entity
that holds each account, except to the extent that the average daily balance
individually or in the aggregate, of the funds held in all such accounts not
identified on Schedule 16(a) hereto does not exceed $250,000. Schedule 16(b)
hereto sets forth all Securities Accounts and Commodity Accounts (each as
defined in the Security Agreement) maintained by each Company, including the
name of each institution where each such account is held, the name of each such
account and the name of each entity that holds each account, except to the
extent that the fair market value and/or amount, as the case may be,
individually or in the aggregate, of the financial assets and/or commodity
contracts, as the case may be, held in all such accounts not identified on
Schedule 16(b) hereto does not exceed $500,000.

17. Letter-of-Credit Rights. Schedule 17 hereto sets forth all Letters of Credit
issued in favor of each Company, as beneficiary thereunder, except to the extent
that the face amount of all Letters of Credit not identified on Schedule 17
hereto does not exceed $250,000 individually or $500,000 in the aggregate.

[The remainder of this page has been intentionally left blank]

 

J-1-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned executes this Perfection Certificate
as of the date first set forth above.

 

MERGE HEALTHCARE INCORPORATED, a Delaware corporation By:       Name:   Title:

 

J-1-5



--------------------------------------------------------------------------------

Schedule 1(a)

to

Perfection Certificate

Legal Names, Etc.

 

Legal Name

  

Type of Entity

  

Registered
Organization (Yes/No)

  

Organizational
Number1

  

Federal Taxpayer
Identification

Number

  

State of

Formation

 

 

 

1  If none, so state.

 

J-1-6



--------------------------------------------------------------------------------

Schedule 1(b)

to

Perfection Certificate

Prior Organizational Names

 

Company

  

Prior Name

  

Date of Change

 

 

 

J-1-7



--------------------------------------------------------------------------------

Schedule 1(c)

to

Perfection Certificate

Other Names; Changes in Corporate Identity

 

Company

  

Corporate Name
of Entity

  

Action

  

Date of

Action

  

State of

Formation

  

List of All Other
Names Used

During Past Five
Years

 

[Add Information required by Section 1 to the extent required by Section 1(c) of
the Perfection Certificate]

 

J-1-8



--------------------------------------------------------------------------------

Schedule 2(a)

to

Perfection Certificate

Chief Executive Offices

 

Company

 

Address

 

County

   State

 

 

 

J-1-9



--------------------------------------------------------------------------------

Schedule 2(b)

to

Perfection Certificate

Location of Books and Records

 

Company

  

Address

  

County

  

State

 

 

 

J-1-10



--------------------------------------------------------------------------------

Schedule 2(c)

to

Perfection Certificate

Other Places of Business

 

Company

  

Address

  

County

  

State

 

 

 

J-1-11



--------------------------------------------------------------------------------

Schedule 2(d)

to

Perfection Certificate

Additional Locations of Equipment and Inventory

 

Company

  

Address

  

County

  

State

 

 

 

J-1-12



--------------------------------------------------------------------------------

Schedule 2(e)

to

Perfection Certificate

Locations of Collateral in Possession of Persons Other Than Companies

 

Company

  

Name of Entity in
Possession of

Collateral/Capacity
of such Entity

  

Address/Location of
Collateral

  

County

  

State

 

 

 

J-1-13



--------------------------------------------------------------------------------

Schedule 4

to

Perfection Certificate

Transactions Other Than in the Ordinary Course of Business

 

Company

  

Description of Transaction
Including Parties Thereto

  

Date of Transaction

 

 

 

J-1-14



--------------------------------------------------------------------------------

Schedule 5

to

Perfection Certificate

File Search Reports

 

Company

  

Search Report Dated

  

Prepared by

  

Jurisdiction

 

 

 

J-1-15



--------------------------------------------------------------------------------

Schedule 6

to

Perfection Certificate

Copy of Financing Statements To Be Filed

 

J-1-16



--------------------------------------------------------------------------------

Schedule 7

to

Perfection Certificate

Filings/Filing Offices

 

Type of Filings2

  

Entity

  

Applicable Security

Document3

  

Jurisdictions

 

 

 

2 

UCC-1 financing statement, fixture filing, mortgage, intellectual property
filing or other necessary filing.

3 

Mortgage, Security Agreement or other.

 

J-1-17



--------------------------------------------------------------------------------

Schedule 8

to

Perfection Certificate

Real Property

 

Entity of Record

  

Location Address

  

Owned or Leased

  

Landlord/Owner if Leased

  

Description of Lease
Documents

 

 

 

J-1-18



--------------------------------------------------------------------------------

Schedule 9(a)

to

Perfection Certificate

Termination Statements

Attached hereto is a true copy of each termination statement filing duly
acknowledged or otherwise identified by the filing officer.

 

J-1-19



--------------------------------------------------------------------------------

Schedule 9(b)

to

Perfection Certificate

Termination Statement Filings

 

Debtor

  

Jurisdiction

  

Secured Party

  

Type of Collateral

  

UCC-1 File Date

  

UCC-1 File Number

 

 

 

J-1-20



--------------------------------------------------------------------------------

Schedule 10

to

Perfection Certificate

[Reserved]

 

J-1-21



--------------------------------------------------------------------------------

Schedule 11

to

Perfection Certificate

Stock Ownership and Other Equity Interests

Company:                     

 

Current Legal

Entities Owned

  

Record Owner

  

Certificate No.

  

No.

Shares/Interest

  

Percent Pledged

 

 

 

J-1-22



--------------------------------------------------------------------------------

Schedule 12

to

Perfection Certificate

Instruments and Tangible Chattel Paper

 

1. Promissory Notes:

 

Entity

  

Principal Amount

  

Date of Issuance

  

Interest Rate

  

Maturity Date

 

2. Chattel Paper:

 

J-1-23



--------------------------------------------------------------------------------

Schedule 13

to

Perfection Certificate

[Reserved]

 

J-1-24



--------------------------------------------------------------------------------

Schedule 14(a)

to

Perfection Certificate

Patents and Patent Licenses

UNITED STATES PATENTS:

Issued Patents:

 

OWNER

  

PATENT NUMBER

  

DESCRIPTION

Applications:

 

OWNER

  

APPLICATION NUMBER

  

DESCRIPTION

Licenses:

 

LICENSEE

  

LICENSOR

  

PATENT/

APPLICATION

NUMBER

  

DESCRIPTION

 

 

 

J-1-25



--------------------------------------------------------------------------------

Schedule 14(a) (continued)

OTHER PATENTS:

Issued Patents:

 

OWNER

  

PATENT NUMBER

  

COUNTRY/STATE

  

DESCRIPTION

Applications:

 

OWNER

  

APPLICATION NUMBER

  

COUNTRY/STATE

  

DESCRIPTION

Licenses:

 

LICENSEE

  

LICENSOR

  

COUNTRY/STATE

  

PATENT/

APPLICATION

NUMBER

  

DESCRIPTION

 

 

 

J-1-26



--------------------------------------------------------------------------------

Schedule 14(b)

to

Perfection Certificate

Trademarks and Trademark Licenses

UNITED STATES TRADEMARKS:

Registrations:

 

OWNER

  

REGISTRATION NUMBER

  

TRADEMARK

Applications:

 

OWNER

  

APPLICATION NUMBER

  

TRADEMARK

Licenses:

 

LICENSEE

  

LICENSOR

  

REGISTRATION/

APPLICATION

NUMBER

  

TRADEMARK

 

 

 

J-1-27



--------------------------------------------------------------------------------

Schedule 14(b) (continued)

to

Perfection Certificate

OTHER TRADEMARKS:

Registrations:

 

OWNER

  

REGISTRATION

NUMBER

  

COUNTRY/STATE

  

TRADEMARK

Applications:

 

OWNER

  

APPLICATION NUMBER

  

COUNTRY/STATE

  

TRADEMARK

Licenses:

 

LICENSEE

  

LICENSOR

  

COUNTRY/STATE

  

REGISTRATION/
APPLICATION

NUMBER

  

TRADEMARK

 

 

 

J-1-28



--------------------------------------------------------------------------------

Schedule 14(c)

to

Perfection Certificate

Copyrights and Copyright Licenses

UNITED STATES COPYRIGHTS

Registrations:

 

OWNER

  

TITLE

  

REGISTRATION NUMBER

Applications:

 

OWNER

  

APPLICATION NUMBER

Licenses:

 

LICENSEE

  

LICENSOR

  

REGISTRATION/

APPLICATION

NUMBER

  

DESCRIPTION

 

 

 

J-1-29



--------------------------------------------------------------------------------

Schedule 14(c) (continued)

to

Perfection Certificate

OTHER COPYRIGHTS

Registrations:

 

OWNER

  

COUNTRY STATE

  

TITLE

  

REGISTRATION

NUMBER

Applications:

 

OWNER

  

COUNTRY/STATE

  

APPLICATION NUMBER

Licenses:

 

LICENSEE

  

LICENSOR

  

COUNTRY/STATE

  

REGISTRATION/
APPLICATION

NUMBER

  

DESCRIPTION

 

 

 

J-1-30



--------------------------------------------------------------------------------

Schedule 14(d)

to

Perfection Certificate

Intellectual Property Filings

 

J-1-31



--------------------------------------------------------------------------------

Schedule 15

to

Perfection Certificate

Commercial Tort Claims

 

J-1-32



--------------------------------------------------------------------------------

Schedule 16(a)

to

Perfection Certificate

Deposit Accounts

 

Owner

  

Bank

  

Account Numbers

 

 

 

J-1-33



--------------------------------------------------------------------------------

Schedule 16(b)

to

Perfection Certificate

Securities Accounts and Commodity Accounts

 

Owner

  

Type Of Account

  

Intermediary

  

Account Numbers

 

 

 

J-1-34



--------------------------------------------------------------------------------

Schedule 17

to

Perfection Certificate

Letter of Credit Rights

 

J-1-35



--------------------------------------------------------------------------------

EXHIBIT J-2

[Form of]

PERFECTION CERTIFICATE SUPPLEMENT

[            ], 20[      ]

Reference is hereby made to (i) that certain security agreement, dated as of
April 23, 2013 (as amended, amended and restated, supplemented, waived or
otherwise modified from time to time, the “Security Agreement”), among MERGE
HEALTHCARE INCORPORATED, a Delaware corporation (“Borrower”), the Subsidiary
Guarantors party thereto (collectively, the “Subsidiary Guarantors”) and
Jefferies Finance LLC, as collateral agent (in such capacity, the “Collateral
Agent”) and (ii) that certain credit agreement, dated as of April 23, 2013 (as
amended, amended and restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among Borrower, the Subsidiary
Guarantors, the Lenders, the Issuing Bank, the Swingline Lender, JEFFERIES
FINANCE LLC, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and as collateral agent for the Secured Parties (in such
capacity, the “Collateral Agent”), and the other Agents party thereto. Unless
otherwise defined herein, capitalized terms used but not herein shall have the
meanings given to them in the Credit Agreement. This Perfection Certificate
Supplement is delivered pursuant to Section 5.13 of the Credit Agreement.

The undersigned hereby certifies to the Administrative Agent and each of the
Secured Parties that, as of the date hereof, there has been no change in the
information described in the Perfection Certificate delivered on the Closing
Date (as supplemented by any perfection certificate supplements delivered prior
to the date hereof, the “Prior Perfection Certificate”), other than as follows:

1. Names. (a) Except as listed on Schedule 1(a) hereto, (i) Schedule 1(a) to the
Prior Perfection Certificate sets forth the exact legal name of each Company, as
such name appears in its respective certificate of incorporation or any other
organizational document; (ii) each Company is (x) the type of entity disclosed
next to its name in Schedule 1(a) to the Prior Perfection Certificate and (y) a
registered organization except to the extent disclosed in Schedule 1(a) to the
Prior Perfection Certificate; and (z) Schedule 1(a) to the Prior Perfection
Certificate sets forth the organizational identification number, if any, of each
Company that is a registered organization, the Federal Taxpayer Identification
Number of each Company and the state of formation of each Company.

(b) Except as listed on Schedule 1(b) hereto, Schedule 1(b) to the Prior
Perfection Certificate sets forth any other corporate or organizational names
each Company has had in the past five years, together with the date of the
relevant change.

2. Current Locations. (a) Except as listed on Schedule 2(a) hereto, the chief
executive office of each Company is located at the address set forth in Schedule
2(a) to the Prior Perfection Certificate.

(b) Except as listed on Schedule 2(b) hereto, Schedule 2(b) to the Prior
Perfection Certificate sets forth all locations where each Company maintains any
books or records relating to any Collateral.

 

J-2-1



--------------------------------------------------------------------------------

(c) Except as listed on Schedule 2(c) hereto, Schedule 2(c) to the Prior
Perfection Certificate sets forth all the other places of business of each
Company.

(d) Except as listed on Schedule 2(d) hereto, Schedule 2(d) to the Prior
Perfection Certificate sets forth all other locations not identified on Schedule
2(c) hereto or Schedule 2(c) to the Prior Perfection Certificate where each
Company maintains any of the Collateral consisting of inventory or equipment
(whether or not in the possession of any Company) except to the extent that the
fair market value of inventory and equipment at all locations not identified in
Schedule 2(c) or Schedule 2(d) hereto and on Schedule 2(c) thereto or Schedule
2(d) thereto does not exceed $250,000 individually or $500,000 in the aggregate.

(e) Except as listed on Schedule 2(e) hereto, Schedule 2(e) to the Prior
Perfection Certificate sets forth the names and addresses of all persons or
entities other than each Company, such as lessees, consignees, warehousemen or
purchasers of chattel paper, which have possession or are intended to have
possession of any of the Collateral consisting of instruments, chattel paper,
inventory or equipment, except to the extent that the value of instruments,
chattel paper, inventory and equipment not identified on Schedule 2(e) hereto
and Schedule 2(e) thereto does not exceed $250,000 individually or $500,000 in
the aggregate.

 

            3. [Reserved]

4. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described on Schedule 4 hereto and on Schedule 4 to the Prior
Perfection Certificate, all of the Collateral has been originated by each
Company in the ordinary course of business or consists of goods which have been
acquired by such Company in the ordinary course of business from a person in the
business of selling goods of that kind.

5. File Search Reports. Except as listed on Schedule 5 hereto, Schedule 5 to the
Prior Perfection Certificate is a true and accurate summary of file search
reports from (i) the Uniform Commercial Code filing offices (x) in each
jurisdiction identified on Schedule 1(a) or Schedule 2 hereto and thereto with
respect to each legal name set forth on Schedule 1(a) and Schedule 1(b) hereto
and thereto and (y) in each jurisdiction described in Schedule 1(c) thereto, or
Schedule 4 hereto or Schedule 4 thereto relating to any of the transactions
described in Schedule (1)(c) thereto or Schedule 4 hereto or Schedule 4 thereto
with respect to each legal name of the person or entity from which each Company
purchased or otherwise acquired any of the Collateral and (ii) each filing
officer in each real estate recording office identified on Schedule 8 hereto or
Schedule 8 thereto with respect to real estate on which Collateral consisting of
fixtures is or is to be located. Except as listed on Schedule 5 hereto, Schedule
5 to the Prior Perfection Certificate is a copy of each financing statement,
including judgment and tax liens, bankruptcy and pending lawsuits or other
filing identified in such file search reports.

6. UCC Filings. Except as set listed on Schedule 6 hereto, the financing
statements (duly authorized by each Company constituting the debtor therein),
including the indications of the collateral relating to the Security Agreement
or the applicable Mortgage are set forth in Schedule 6 to the Prior Perfection
Certificate, and are in the appropriate forms for filing in the filing offices
in the jurisdictions identified in Schedule 6 hereto and Schedule 6 thereto.

7. Schedule of Filings. Except as listed on Schedule 7 hereto, Schedule 7 to the
Prior Perfection Certificate sets forth (i) the appropriate filing offices for
the financing statements attached thereto as Schedule 5 and hereto as
Schedule 5, (ii) the appropriate filing offices for the filings described in
Schedule 13(e) thereto and Schedule 13(e) hereto and (iii) any other actions
required to create, preserve, protect and perfect the security interests in the
Collateral granted to the Collateral Agent pursuant to the Security Documents.
No other filings or actions are required to create, preserve, protect and
perfect the security interests in the Collateral granted to the Collateral Agent
pursuant to the Security Documents.

 

J-2-2



--------------------------------------------------------------------------------

8. Real Property. Except as listed on Schedule 8 hereto, Schedule 8 to the Prior
Perfection Certificate sets forth all real property owned or leased by each
Company.

9. Termination Statements. Except as listed on Schedule 9(a) hereto, Schedule
9(a) to the Prior Perfection Certificate sets forth the duly authorized
termination statements in the appropriate form for filing in each applicable
jurisdiction identified in Schedule 9(b) hereto and Schedule 9(b) thereto with
respect to each Lien described therein.

10. [Reserved]

11. Stock Ownership and other Equity Interests. Except as listed on Schedule 11
hereto, Schedule 11 to the Prior Perfection Certificate sets forth (i) all the
issued and outstanding stock, partnership interests, limited liability company
membership interests or other Equity Interests of each Company and the record
and beneficial owners of such stock, partnership interests, membership interests
or other Equity Interests and (ii) each equity investment of each Company that
represents 50% or less of the equity of the entity in which such investment was
made, except to the extent such equity investment is held in a Securities
Account set forth on Schedule 16(b) hereto or on Schedule 16(b) to the Prior
Perfection Certificate.

12. Instruments and Tangible Chattel Paper. Except as listed on Schedule 12
hereto, Schedule 12 to the Prior Perfection Certificate sets forth all
promissory notes, instruments (other than checks to be deposited in the ordinary
course of business), tangible chattel paper, electronic chattel paper and other
evidence of indebtedness held by each Company as of the date hereof, including
all intercompany notes between or among any two or more Companies, except to the
extent that the amount of the items not identified on Schedule 12 hereto and
Schedule 12 thereto does not exceed $250,000 individually or $500,000 in the
aggregate.

13. [Reserved]

14. Intellectual Property. (a) Patents. Except as listed on Schedule 14(a)
hereto, Schedule 14(a) to the Prior Perfection Certificate sets forth all of
each Company’s Patents issued from, and Patent Applications pending in, the
United States Patent and Trademark Office (“USPTO”); Patent Licenses recorded in
the USPTO; all other Patents issued from, or Patent Applications pending in, all
patent-granting authorities; all other Patent Licenses, recorded or unrecorded;
and including, with respect to each of the foregoing Patents and Patent
Applications, the name of the owner and the number of each such Patent or Patent
Application. For purposes of this Section 14(a), the terms “Patent,” “Patent
Application” and “Patent License” shall have the meanings given to them in the
Security Agreement.

(b) Trademarks. Except as listed on Schedule 14(b) hereto, Schedule 14(b) to the
Prior Perfection Certificate sets forth all of each Company’s Trademarks
registered with, and Trademark Applications pending in, the USPTO; Trademark
Licenses recorded in the USPTO; all other Trademarks registered with, or
Trademark Applications pending in, an authority other than the USPTO; all
unregistered Trademarks; all other Trademark Licenses, recorded or unrecorded;
and including, with respect to each of the foregoing registered Trademarks and
Trademark Applications, the name of the owner and the number of each such
registered Trademark or Trademark Application. For purposes of this
Section 14(b), the terms “Trademark,” “Trademark Application” and “Trademark
License” shall have the meanings given to them in the Security Agreement.

 

J-2-3



--------------------------------------------------------------------------------

(c) Copyrights. Except as listed on Schedule 14(c) hereto, Schedule 14(c) to the
Prior Perfection Certificate sets forth all of each Company’s Copyrights
registered with, and Copyright Applications pending in, the United States
Copyright Office (“USCO”); Copyright Licenses recorded in the USCO; and all
other registered or unregistered Copyrights, pending Copyright Applications, and
recorded or unrecorded Copyright Licenses, including, with respect to each
registered Copyright and Copyright Application, the name of the owner and the
number of each such registered Copyright or Copyright Application. For purposes
of this Section 14(c), the terms “Copyright,” “Copyright Application” and
“Copyright License” shall have the meanings given to them in the Security
Agreement.

(d) Except as listed on Schedule 14(d) hereto, attached to the Prior Perfection
Certificate as Schedule 14(c) in proper form for filing with the United States
Patent and Trademark Office and the United States Copyright Office are (together
with the financing statements attached as Schedule 6 hereto and Schedule 6
thereto) the filings necessary to preserve, protect and perfect the security
interests in the United States Trademarks, Trademark Licenses, Patents, Patent
Licenses, Copyrights and Copyright Licenses set forth on Schedules 14(a),
(b) and (c) hereto and Schedules 14(a), (b) and (c) thereto, including duly
signed copies of each of the Patent Security Agreement, Trademark Security
Agreement and Copyright Security Agreement, as applicable. For purposes of this
Section 14(d), the terms “Patent Security Agreement,” “Trademark Security
Agreement” and “Copyright Security Agreement” shall have the meanings given to
them in the Security Agreement.

15. Commercial Tort Claims. Except as listed on Schedule 15 hereto, Schedule 15
to the Prior Perfection Certificate sets forth all Commercial Tort Claims (as
defined in the Security Agreement) held by each Company, including a brief
description thereof, which have a value reasonably believed by the Companies to
be in excess of $250,000 individually or $500,000 in the aggregate.

16. Deposit Accounts, Securities Accounts and Commodity Accounts. Except as
listed on Schedule 16(a) hereto, Schedule 16(a) to the Prior Perfection
Certificate sets forth all Deposit Accounts (as defined in the Security
Agreement) maintained by each Company, including the name of each institution
where each such account is held, the name of each such account and the name of
each entity that holds each account, except to the extent that the average daily
balance, individually or in the aggregate, held in all such accounts not
identified on Schedule 16(a) hereto and Schedule 16(b) thereto does not exceed
$250,000. Except as listed on Schedule 16(b) hereto, Schedule 16(b) to the Prior
Perfection Certificate sets forth all Securities Accounts and Commodity Accounts
(each as defined in the Security Agreement) maintained by each Company,
including the name of each institution where each such account is held, the name
of each such account and the name of each entity that holds each account, except
to the extent that the fair market value and/or amount, as the case may be,
individually or in the aggregate, of the financial assets and/or commodity
contracts, as the case may be, held in all such accounts not identified on
Schedule 16(b) hereto and Schedule 16(b) to the Prior Perfection Certificate
does not exceed $500,000.

17. Letter-of-Credit Rights. Except as listed on Schedule 17 hereto, Schedule 17
to the Perfection Certificate sets forth all Letters of Credit issued in favor
of each Company, as beneficiary thereunder, except to the extent that the face
amount of all Letters of Credit not identified on Schedule 17 hereto does not
exceed $250,000 individually or $500,000 in the aggregate.

[The remainder of this page has been intentionally left blank]

 

J-2-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned executes this Perfection Certificate
Supplement as of the date first set forth above.

 

[________________________] By:    

 

  Name:   Title:

 

J-2-5



--------------------------------------------------------------------------------

Schedule 1(a)

to

Perfection Certificate Supplement

Legal Names, Etc.

 

Legal Name

  

Type of Entity

  

Registered Organization

(Yes/No)

  

Organizational
Number1

  

Federal Taxpayer
Identification

Number

  

State of

Formation

 

 

 

1  If none, so state.

 

J-2-6



--------------------------------------------------------------------------------

Schedule 1(b)

to

Perfection Certificate Supplement

Prior Organizational Names

 

Company

  

Prior Name

  

Date of Change

 

 

 

J-2-7



--------------------------------------------------------------------------------

Schedule 2(a)

to

Perfection Certificate Supplement

Chief Executive Offices

 

Company

  

Address

  

County

  

State

 

 

 

J-2-8



--------------------------------------------------------------------------------

Schedule 2(b)

to

Perfection Certificate Supplement

Location of Books and Records

 

Company

  

Address

  

County

  

State

 

 

 

J-2-9



--------------------------------------------------------------------------------

Schedule 2(c)

to

Perfection Certificate Supplement

Other Places of Business

 

Company

  

Address

  

County

  

State

 

 

 

J-2-10



--------------------------------------------------------------------------------

Schedule 2(d)

to

Perfection Certificate Supplement

Additional Locations of Equipment and Inventory

 

Company

  

Address

  

County

  

State

 

 

 

J-2-11



--------------------------------------------------------------------------------

Schedule 2(e)

to

Perfection Certificate Supplement

Locations of Collateral in Possession of Persons Other Than Companies

 

Company

  

Name of Entity in
Possession of Collateral/
Capacity
of such Entity

  

Address/Location of
Collateral

  

County

  

State

 

 

 

J-2-12



--------------------------------------------------------------------------------

Schedule 4

to

Perfection Certificate Supplement

Transactions Other Than in the Ordinary Course of Business

 

Company

  

Description of Transaction
Including Parties Thereto

  

Date of Transaction

 

 

 

J-2-13



--------------------------------------------------------------------------------

Schedule 5

to

Perfection Certificate Supplement

File Search Reports

 

Company

  

Search Report Dated

  

Prepared by

  

Jurisdiction

 

 

 

J-2-14



--------------------------------------------------------------------------------

Schedule 6

to

Perfection Certificate Supplement

Copy of Financing Statements To Be Filed

 

J-2-15



--------------------------------------------------------------------------------

Schedule 7

to

Perfection Certificate Supplement

Filings/Filing Offices

 

Type of Filings2

  

Entity

  

Applicable Security

Document3

  

Jurisdictions

 

 

 

2 

UCC-1 financing statement, fixture filing, mortgage, intellectual property
filing or other necessary filing.

3

Mortgage, Security Agreement or other.

 

J-2-16



--------------------------------------------------------------------------------

Schedule 8

to

Perfection Certificate Supplement

Real Property

 

Entity of Record

  

Location Address

  

Owned or Leased

  

Landlord/Owner if Leased

  

Description of Lease
Documents

 

 

 

J-2-17



--------------------------------------------------------------------------------

Schedule 9(a)

to

Perfection Certificate Supplement

Termination Statements

Attached hereto is a true copy of each termination statement filing duly
acknowledged or otherwise identified by the filing officer.

 

J-2-18



--------------------------------------------------------------------------------

Schedule 9(b)

to

Perfection Certificate Supplement

Termination Statement Filings

 

Debtor

  

Jurisdiction

  

Secured Party

  

Type of Collateral

  

UCC-1 File Date

  

UCC-1 File Number

 

 

 

J-2-19



--------------------------------------------------------------------------------

Schedule 10

to

Perfection Certificate Supplement

[Reserved]

 

J-2-20



--------------------------------------------------------------------------------

Schedule 11

to

Perfection Certificate Supplement

Stock Ownership and Other Equity Interests

Company:                     

 

Current Legal

Entities Owned

  

Record Owner

  

Certificate No.

  

No.

Shares/Interest

  

Percent Pledged

 

 

 

J-2-21



--------------------------------------------------------------------------------

Schedule 12

to

Perfection Certificate Supplement

Instruments and Tangible Chattel Paper

 

1. Promissory Notes:

 

Entity

  

Principal Amount

  

Date of Issuance

  

Interest Rate

  

Maturity Date

 

 

2. Chattel Paper:

 

J-2-22



--------------------------------------------------------------------------------

Schedule 13

to

Perfection Certificate Supplement

[Reserved]

 

J-2-23



--------------------------------------------------------------------------------

Schedule 14(a)

to

Perfection Certificate Supplement

Patents and Patent Licenses

UNITED STATES PATENTS:

Issued Patents:

 

OWNER

  

PATENT NUMBER

  

DESCRIPTION

Applications:

 

OWNER

  

APPLICATION NUMBER

  

DESCRIPTION

Licenses:

 

LICENSEE

  

LICENSOR

  

PATENT/

APPLICATION

NUMBER

  

DESCRIPTION

 

 

 

J-2-24



--------------------------------------------------------------------------------

Schedule 14(a) (continued)

OTHER PATENTS:

Issued Patents:

 

OWNER

  

PATENT NUMBER

  

COUNTRY/STATE

  

DESCRIPTION

Applications:

 

OWNER

  

APPLICATION

NUMBER

  

COUNTRY/STATE

  

DESCRIPTION

Licenses:

 

LICENSEE

  

LICENSOR

  

COUNTRY/STATE

  

PATENT/

APPLICATION

NUMBER

  

DESCRIPTION

 

 

 

J-2-25



--------------------------------------------------------------------------------

Schedule 14(b)

to

Perfection Certificate Supplement

Trademarks and Trademark Licenses

UNITED STATES TRADEMARKS:

Registrations:

 

OWNER

  

REGISTRATION NUMBER

  

TRADEMARK

Applications:

 

OWNER

  

APPLICATION NUMBER

  

TRADEMARK

Licenses:

 

LICENSEE

  

LICENSOR

  

REGISTRATION/

APPLICATION

NUMBER

  

TRADEMARK

 

 

 

J-2-26



--------------------------------------------------------------------------------

Schedule 14(b) (continued)

OTHER TRADEMARKS:

Registrations:

 

OWNER

  

REGISTRATION NUMBER

  

COUNTRY/STATE

  

TRADEMARK

Applications:

 

OWNER

  

APPLICATION NUMBER

  

COUNTRY/STATE

  

TRADEMARK

Licenses:

 

LICENSEE

  

LICENSOR

  

COUNTRY/STATE

  

REGISTRATION/
APPLICATION

NUMBER

  

TRADEMARK

 

 

 

J-2-27



--------------------------------------------------------------------------------

Schedule 14(c)

to

Perfection Certificate Supplement

Copyrights and Copyright Licenses

UNITED STATES COPYRIGHTS

Registrations:

 

OWNER

  

TITLE

  

REGISTRATION NUMBER

Applications:

 

OWNER

  

APPLICATION NUMBER

Licenses:

 

LICENSEE

  

LICENSOR

  

REGISTRATION/

APPLICATION

NUMBER

  

DESCRIPTION

 

 

 

J-2-28



--------------------------------------------------------------------------------

Schedule 14(d)

to

Perfection Certificate Supplement

Intellectual Property Filings

 

J-2-29



--------------------------------------------------------------------------------

Schedule 15

to

Perfection Certificate Supplement

Commercial Tort Claims

 

J-2-30



--------------------------------------------------------------------------------

Schedule 16(a)

to

Perfection Certificate Supplement

Deposit Accounts

 

Owner

 

Bank

 

Account Numbers

 

 

 

J-2-31



--------------------------------------------------------------------------------

Schedule 16(b)

to

Perfection Certificate Supplement

Securities Accounts and Commodity Accounts

 

Owner

 

Type Of Account

 

Intermediary

   Account Numbers

 

 

 

J-1-32



--------------------------------------------------------------------------------

Schedule 17

to

Perfection Certificate Supplement

Letter of Credit Rights

 

J-2-33



--------------------------------------------------------------------------------

EXHIBIT K

[Form of]

SECURITY AGREEMENT

[See attached.]

 

K-1



--------------------------------------------------------------------------------

EXHIBIT L-1

[Form of]

NON-BANK CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the credit agreement, dated as of April 23, 2013 (as
amended, amended and restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among MERGE HEALTHCARE INCORPORATED, a
Delaware corporation (“Borrower”), the Subsidiary Guarantors, the Lenders, the
Issuing Bank, the Swingline Lender, and JEFFERIES FINANCE LLC, as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”), and the
other Agents party thereto. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

Pursuant to Section 2.15(f) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the Loan(s) (as
well as any promissory note(s) evidencing such Loan(s) in respect of which it is
providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent shareholder” of
Borrower within the meaning of Section 881(c)(3)(B) of the Code, and (iv) it is
not a “controlled foreign corporation” related (within the meaning of
Section 864(d) of the Code) to the Borrower as described in Section 881(c)(3)(C)
of the Code.

 

[NAME OF LENDER] By:       Name:   Title: [ADDRESS]

Dated: [            ], 20[        ]

 

L-1-1



--------------------------------------------------------------------------------

EXHIBIT L-2

[Form of]

NON-BANK CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the credit agreement, dated as of April 23, 2013 (as
amended, amended and restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among MERGE HEALTHCARE INCORPORATED, a
Delaware corporation (“Borrower”), the Subsidiary Guarantors, the Lenders, the
Issuing Bank, the Swingline Lender, and JEFFERIES FINANCE LLC, as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”), and the
other Agents party thereto. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

Pursuant to Section 2.15(f) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the Loan(s) (as
well as any promissory note(s) evidencing such Loan(s) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any promissory note(s)
evidencing such Loan(s), (iii) with respect to the extension of credit pursuant
to this Credit Agreement or any other Loan Document, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10 percent shareholder” of
Borrower within the meaning of Section 881(c)(3)(B) of the Code, and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related (within the meaning of Section 864(d) of the Code) to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

[NAME OF LENDER] By:       Name:   Title: [ADDRESS]

Dated: [            ], 20[        ]

 

L-2-1



--------------------------------------------------------------------------------

EXHIBIT L-3

[Form of]

NON-BANK CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the credit agreement, dated as of April 23, 2013 (as
amended, amended and restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among MERGE HEALTHCARE INCORPORATED, a
Delaware corporation (“Borrower”), the Subsidiary Guarantors, the Lenders, the
Issuing Bank, the Swingline Lender, and JEFFERIES FINANCE LLC, as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”), and the
other Agents party thereto. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

Pursuant to Section 2.15(f) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a “10 percent shareholder” of Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related (within the meaning of Section 864(d) of the Code) to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

[NAME OF PARTICIPANT] By:       Name:   Title: [ADDRESS]

Dated: [            ], 20[        ]

 

L-3-1



--------------------------------------------------------------------------------

EXHIBIT L-4

[Form of]

NON-BANK CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the credit agreement, dated as of April 23, 2013 (as
amended, amended and restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among MERGE HEALTHCARE INCORPORATED, a
Delaware corporation (“Borrower”), the Subsidiary Guarantors, the Lenders, the
Issuing Bank, the Swingline Lender, and JEFFERIES FINANCE LLC, as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”), and the
other Agents party thereto. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

Pursuant to Section 2.15(f) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participations, (iii) with respect to such participation, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a “10 percent
shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of the Code,
and (v) none of its direct or indirect partners/members is a “controlled foreign
corporation” related (within the meaning of Section 864(d) of the Code) to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

[NAME OF PARTICIPANT] By:       Name:   Title: [ADDRESS]

Dated: [            ], 20[        ]

 

L-4-1



--------------------------------------------------------------------------------

EXHIBIT M

[Form of]

SOLVENCY CERTIFICATE

April 23, 2013

Reference is made to that certain credit agreement, dated as of April 23, 2013
(the “Credit Agreement”), by and among MERGE HEALTHCARE INCORPORATED, a Delaware
corporation (the “Borrower”), the Subsidiary Guarantors, the Lenders, JEFFERIES
FINANCE LLC, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), and the other Agents party thereto. Capitalized terms
used but not defined herein shall have the meaning given to such terms in the
Credit Agreement.

I, [•], Chief Financial Officer of Borrower, solely in my capacity as Chief
Financial Officer of Borrower and not in an individual capacity, do hereby
certify pursuant to Section 4.01(h) of the Credit Agreement that, both
immediately before and immediately after the consummation of the Transactions to
occur on the Closing Date and immediately after giving effect to the application
of the proceeds of each Credit Extension on the Closing Date, the Loan Parties,
on a consolidated basis, are Solvent.

The undersigned understands that the Lenders are relying on the truth and
accuracy of contents of this Certificate in connection with each Credit
Extension made to Borrower pursuant to the Credit Agreement on the Closing Date.

[Signature Page Follows]

 

M-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
set forth above.

 

MERGE HEALTHCARE INCORPORATED, a Delaware corporation By:       Name:   Title:
Chief Financial Officer

 

M-2